 

Exhibit 10.1

 

DANIEL K. INOUYE, Official Number: 1274136

 

CONSOLIDATED AGREEMENT

(Consolidation of Commitment to Guarantee, Security, Escrow, Chapter 537 Reserve
Fund,

Depository and Financial Agreements of the Federal Ship Financing Program)

 

Matson Navigation Company, Inc.

Name of Shipowner

555 12th Street

 

MA -14454

MATNAV 0001

Street Address for Notices

 

Contract No.

FFB Note Identifier No.

Oakland

California

94607

 

Corporation

City

State

Zip Code

 

Organizational Form (e.g., corporation, limited liability company, partnership)

Treasurer

 

Hawaii

Name of Contact Person to Receive Notices

 

Jurisdiction of Organization

Email Address: none

 

April 27, 2020

$185,943,000

General Counsel

 

Closing Date

Maximum Principal Amount of Guarantee

Send Copies of Notices to

 

 

 

Email Address: none

 

 

 

 

THIS CONSOLIDATED AGREEMENT (this “Agreement”) is made as of the Closing Date
set forth above between THE UNITED STATES OF AMERICA (the “United States”),
represented by the Maritime Administrator (the “Administrator”) of the Maritime
Administration (“MARAD”), pursuant to Chapter 537 of Title 46 of the United
States Code (“Chapter 537”), and the Shipowner named above (the “Shipowner”), an
entity existing under the laws of the Jurisdiction of Organization in the
Organizational Form both as stated above.  Capitalized terms used herein, unless
otherwise noted, have the respective meanings set forth in Annex B.

 

RECITALS:

 

A.           The Administrator is authorized, pursuant to the Chapter 537, to
guarantee obligations that meet the requirements of Chapter 537;

 

B.           FFB is authorized, under Section 6(a) of the FFB Act, to make
commitments to purchase, and to purchase on terms and conditions determined by
FFB, any obligation that is issued, sold, or guaranteed by an agency of the
United States;

 

C.           Pursuant to the FFB Act, FFB and the Administrator entered into the
Program Financing Agreement, dated January 19, 2017, as amended as of the date
hereof, setting forth the commitment of FFB to enter into agreements to purchase
Notes issued by entities designated by the Administrator when those Notes have
been guaranteed by the United States, and the commitment of the Administrator to
guarantee those Notes;

 





 

 

Contract No. MA-14454

Page 1

 

 



 

 

D.           The Shipowner desires to participate in MARAD’s Federal Ship
Financing Program as established by Chapter 537;

 

E.           In furtherance thereof, the Shipowner submitted an application on
the Application Date to the Administrator for the Guarantee of the obligations
under the Note for Financing pursuant to Chapter 537 to finance a portion of the
cost of constructing, reconstructing or reconditioning the Vessel, which
application was previously deemed complete by the Administrator;

 

F.            The Shipowner is the sole owner of the Vessel constructed pursuant
to the Construction Contract with the Shipyard;

 

G.           After review of such application, the Administrator determined
that:

 

(1)          pursuant to Section 53707(a) of Chapter 537, the Shipowner is
responsible and possesses the ability, experience, financial resources and other
qualifications necessary to the adequate operation and maintenance of the
Vessel;

 

(2)          pursuant to Section 53709(b)(1) of Chapter 537, the aggregate of
the Depreciated Actual Cost or Actual Cost of the Vessel, as the case may be, is
set forth on Annex A of this Agreement and the maximum principal amount of the
Note will not exceed the Applicable Guarantee Percentage of the Depreciated
Actual Cost or the Actual Cost, as the case may be, set forth on Annex A of this
Agreement;

 

(3)          pursuant to Sections 53710(a)(1), 53710(a)(2) and 53710(a)(3) of
Chapter 537 (i) payments of principal required by the Note are satisfactory,
(ii) the Approved Interest Rate to be borne by Advances under the Note to be
issued on the Closing Date is reasonable, and (iii) the Stated Maturity Date of
the Note is satisfactory;

 

(4)          pursuant to 46 C.F.R. § 298.33(b)(2)(iii), the Shipowner has
demonstrated its ability to pay the Required Equity Amount; and

 

(5)          pursuant to Section 53708(a) of Chapter 537, the proposed use of
the Vessel by the Shipowner will be economically sound;

 

H.           Based upon such determinations, the Administrator (1) issued the
Letter Commitment on the Letter Commitment Date, pursuant to which the
Administrator stated its commitment to execute the Guarantee, subject to
compliance with the terms and conditions set forth in the Letter Commitment; and
(2) pursuant to the Program Financing Agreement, delivered to FFB and the
Shipowner a Designation Notice (as defined in the Program Financing Agreement)
designating the Shipowner to be a “Borrower” for purposes of the Program
Financing Agreement;

 

I.            To aid in the Financing of the Vessel, FFB, the Shipowner and the
Administrator have executed and delivered the Note Purchase Agreement providing
for the sale and delivery of the Note having the Stated Maturity Date and
Approved Interest Rate to be determined with respect to each Advance as set
forth on Annex A of this Agreement;

 

J.            Pursuant to this Agreement, the Administrator is executing, and
the Shipowner is accepting, the Commitment to Guarantee with respect to the Note
in the maximum principal





 

 

Contract No. MA-14454

Page 2

 

 



 

 

amount equal to the Applicable Guarantee Percentage of the Depreciated Actual
Cost or the Actual Cost of the Vessel, as the case may be, on the Closing Date,
set forth in Table A of Annex A of this Agreement;

 

K.           Pursuant to this Agreement, the Shipowner is issuing and delivering
the Administrator’s Note to the Administrator on the date hereof;

 

L.           Pursuant to this Agreement, as security for the due and timely
payment of the Administrator’s Note and for the issuance of the Guarantee, the
Shipowner is executing and delivering a first preferred mortgage on the Vessel
to the Administrator and an amendment to the first preferred mortgage(s) on the
Existing Vessels on the date hereof, and granting a security interest to the
Administrator in the Collateral, including without limitation the Chapter 537
Reserve Fund, the Late Charges Reserve Subfund, the No-Call Prepayment Fund and
the Interest Escrow Fund;

 

M.          Pursuant to Section 53716 of Chapter 537, the Administrator may hold
on account at Treasury funds in the Chapter 537 Reserve Fund, the Late Charges
Reserve Subfund, the No-Call Prepayment Fund and the Interest Escrow Fund as
collateral for the Guarantee of the Note;

 

N.           As further security for the due and timely payment of the
Administrator’s Note and for the issuance of the Guarantee, (1) the Shipyard has
executed and delivered the Consent of Shipyard to the assignment of the
Construction Contract to the Administrator; (2) the Affiliate Guarantor has
executed and delivered this Agreement and the Affiliate Guaranty to the
Administrator; and (3) the Shipowner has executed and delivered the Assignment
of Construction Contract, the Assignment of Earnings and the Assignment of
Insurances to the Administrator;

 

O.           It is the intention of the parties that the security interests of
the Administrator in the Collateral be perfected by: (1) the execution and
delivery of this Agreement and the Mortgage; (2) the Administrator’s possession
of the Chapter 537 Reserve Fund, the Late Charges Reserve Subfund, the No-Call
Prepayment Fund and the Interest Escrow Fund in accounts at Treasury, and all
other sums, moneys, securities and proceeds thereof; and (3) the filing of
appropriate financing statements to record the Administrator’s security
interests in the Collateral;

 

P.            To aid in the Financing of the Second Vessel, FFB, the Shipowner
and the Administrator may, at the option of the Shipowner, on or prior to June
28, 2020, execute and deliver a Note Purchase Agreement providing for the sale
and delivery of a Note having the Stated Maturity Date and Approved Interest
Rate to be determined with respect to each Advance as shall be set forth in an
amendment to this Agreement;

 

Q.           As set forth below in Annex X of this Agreement, the Shipowner’s
RFFA and Depository Agreement are being terminated and replaced by this
Agreement; and

 

R.           Capitalized terms used herein have the meanings given to them in
Annex B, unless otherwise defined herein.

 

NOW, THEREFORE, under the provisions of Chapter 537, and in consideration of the
premises and the mutual covenants herein contained and other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereby agree that this Agreement consists of this
introduction and signature page and the following attached





 

 

Contract No. MA-14454

Page 3

 

 



 

 

parts, all of which together constitute the entire agreement of the
Administrator and the Shipowner with respect to the subject matter hereof,
superseding all prior written and oral agreements and understandings between the
parties with respect to such subject matter:

Annex A:   Information Specific to the Shipowner, the Affiliate Guarantor and
the Guarantee Transaction

Annex B:    Definitions

Annex C:    General Terms and Conditions

Annex D:    Disclosure Schedule

Annex E:     Form of Administrator’s Note

Annex F:     Form of First Preferred [Fleet/Ship] Mortgage (with Form Supplement
to Mortgage and Form Opinion of Counsel to Mortgagor)

Annex G:     Form Assignment of Construction Contract (including copy of
Construction Contract)

Annex H-1: Form of Consent of Shipyard

Annex H-2: [Reserved]

Annex I:      Form of Assignment of Earnings

Annex J:      Form of Assignment of Insurances

Annex K :    Form of Affiliate Guaranty

Annex L:    Form of Annual No Default and Vessel Re-Certification

Annex M-1:  Form of Annual Financial Statement Certification

Annex M-2: Form of Quarterly Financial Statement Certification

Annex N:    Form of Computation of Reserve Fund Net Income, Total Deposits or No
Deposits and Accountant’s Statement

Annex O:    Form of Opinion of Shipowner’s and Affiliate Guarantor’s Counsel

Annex P:    [Reserved]

Annex X:    Special Provisions

 

In the event of any conflict or inconsistency between the provisions of Annex A
(Information Specific to the Shipowner, the Affiliate Guarantor and the
Guarantee Transaction) and Annex C (General Terms and Conditions), the
provisions of Annex A of this Agreement shall control.

 

(SIGNATURE PAGE ON FOLLOWING PAGE)

 

 

 



 

 

Contract No. MA-14454

Page 4

 

 



 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized representatives of the parties hereto as of the Closing Date.

 

 

 

 

 

(SEAL)

Attest:

 

SHIPOWNER

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rachel C. Lee

 

By:

/s/ Joel M. Wine

Name:

Rachel C. Lee

 

Name:

Joel M. Wine

Title:

Assistant Secretary

 

Title:

Senior Vice President and Chief

Financial Officer

 

 

 

 

 

 

 

 

 

 

(SEAL)

Attest:

 

UNITED STATES OF AMERICA,

MARITIME ADMINISTRATOR

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin C. Feury

 

By:

/s/ T. Mitchell Hudson, Jr.

Name:

Kevin C. Feury

 

Name:

T. Mitchell Hudson, Jr.

Title:

Assistant Secretary, Maritime Administration

 

Title:

Secretary, Maritime Administration

 

With respect to Annex A, Annex B, and the following Section of Annex C (as
amended, if applicable, by Annex X): Sections 2.03(b), (c), (g), (h), (l), (m)
and (n), 3.04(c), 9.01, 9.02, 10.01, 10.02, 10.03, 10.04, 10.05, 10.06, 10.07,
10.10, 10.11, 10.12, 10.15, 10.16, 10.17, 10.18, 10.19, 10.20, 10.21, 10.22,
10.23, 10.24, 12.03(h), 13.02, 13.04, 13.05, 13.15, 14.01, 14.02, 14.06, 18.01,
18.05, 18.06, 18.07, 18.08, 18.09, 18.10, 18.11, 18.12 and 18.14 of Annex C,
this Agreement has been duly executed and delivered by the duly authorized
representatives of the Affiliate Guarantor as of the Closing Date solely to
indicate the Affiliate Guarantor’s agreement to be bound by the foregoing
provisions to the extent applicable to the Affiliate Guarantor.

 

 

 

 

 

 

(SEAL)

Attest:

 

AFFILIATE GUARANTOR

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rachel C. Lee

 

By:

/s/ Joel M. Wine

Name:

Rachel C. Lee

 

Name:

Joel M. Wine

Title:

Corporate Secretary

 

Title:

Senior Vice President and Chief

Financial Officer

 

 

 



[Signature Page – Consolidated Agreement]

Relating to Contract No. MA-14454



 

 

ANNEX A

INFORMATION SPECIFIC TO THE SHIPOWNER, THE AFFILIATE GUARANTOR AND THE GUARANTEE
TRANSACTION

 

 

 

 

See Table A below for Calculation and Itemization)

 

Actual Cost (See Section 8.01 of Annex C of this Agreement):

$231,042,160

 

(See Table A below for Calculation and Itemization)

Administrator’s Address for Notices:

MARITIME ADMINISTRATOR

Maritime Administration

1200 New Jersey Avenue, S.E.

Washington, D.C. 20590

ATTN: Office of Marine Financing

Telephone Number:  (202) 366-5737

Email Address: marinefinancing@dot.gov

Affiliate Guarantor(s):

Name: Matson, Inc.

Organizational Form: Corporation

Jurisdiction of Organization: Hawaii

 

☐ None

Affiliate Guarantor(s)’ Address for Notices:

Street Address:  555 12th Street, Oakland, CA  94607

Name of Contact: Treasurer

Telephone Number:  (510) 628-4000

Email Address: bbowler@matson.com

 

With a copy to:

 

Street Address:  555 12th Street, Oakland, CA  94607

Name of Contact: General Counsel

Telephone Number:

Email Address:

 

☐ Not Applicable

Aggregate Original Equity Investment (See Section 6.04 of Annex C of this
Agreement):

Name of Vessels/Aggregate Original Equity Investment:

 

DANIEL K. INOUYE: $45,099,160

 





Annex A (Information Specific to the Shipowner and the Guarantee Transaction)
Relating to Contract No. MA-14454

Page 1

 



 

 

 

 

Amount of the Administrator’s Guarantee (See Section 2.01 of Annex C of this
Agreement):

$185,943,000, plus an additional amount as the Administrator or the Deputy
Maritime Administrator may approve, up to, but not exceeding, 10% of the Actual
Cost or Depreciated Actual Cost (plus interest to the date of payment)

Amount of Administrator’s Note (See Section 3.01 of Annex C and Annex E of this
Agreement):

$185,943,000, plus an additional amount as the Administrator or the Deputy
Maritime Administrator may approve, up to, but not exceeding, 10% of the Actual
Cost or Depreciated Actual Cost

Applicable Guarantee Percentage:

☐ Not more than 75 % of the Depreciated Actual Cost or the Actual Cost of the
Vessels

 

X Not more than 87.5 % of the Depreciated Actual Cost or the Actual Cost of the
Vessels

 

(See Table A of Annex A below for itemization and calculation)

Application Date (See Recital E of Introduction of this Agreement):

September 25, 2014 and amended as of August 11, 2016

Approved Interest Rate (See Section 14.02 of Annex C and Annex E of this
Agreement):

For each deemed Advance under the Administrator’s Note, the basic interest rate
per annum applicable to the corresponding Advance under the Note plus, in the
event the Shipowner elects a Par Prepayment/Refinancing Privilege with respect
to such Advance under such Note, a fee (expressed in terms of a basis point
incremental to the applicable interest rate) determined by FFB on the basis set
forth in the Note.

Charter Hire and Rent Limitation (See Section 12.02(i) of Annex C of this
Agreement):

6% of Consolidated Revenue (calculated in accordance with GAAP) for such fiscal
year.

Construction Contract (See Section 2.03(a) and other Sections of Annex C of this
Agreement):

 

With respect to the Vessel DANIEL K. INOUYE: Shipbuilding Contract made as of
November 6, 2016, between the Shipyard and the Shipowner, for the construction
of one Aloha Class containership, Hull No. 29

 





Annex A (Information Specific to the Shipowner and the Guarantee Transaction)
Relating to Contract No. MA-14454

Page 2

 



 

 

Depreciated Actual Cost (See Recital G(2) of Introduction to this Agreement and
Table A of Annex A):

$218,757,505

 

(See Table A below for Calculation and Itemization)

☐ Not Applicable

FFB Address for Notices:

Federal Financing Bank

Main Treasury Building

1500 Pennsylvania Avenue, N.W.

Washington, D.C. 20220

Attention:  Chief Financial Officer

Telephone Number:  (202) 622-2470

Facsimile Number:  (202) 622-0707

Financial Information of Affiliate Guarantors on Closing Date (See Section 13.02
of Annex C of this Agreement)

i)       Working Capital $____

ii)      Net Worth $_____

iii)     Long Term Debt to Net Worth __:___

Financial Information of Shipowner on Closing Date (See Section 13.01 of Annex C
of this Agreement)

i)        Working Capital $____

ii)       Net Worth $_____

iii)      Long Term Debt to Net Worth __:__

Financing (See Article I of Annex C of this Agreement):

X Mortgage Period Financing

 

☐ Construction Period Financing

First Principal Payment Date (See Annex E of this Agreement):

October 15, 2020

Foreign Item Waivers (See Table A of Annex A of this Agreement):

X Specify: $54,741,828

 

☐ None

Governing Law State (See Section 18.10(a) of Annex C of this Agreement):

California law to be applied absent applicable federal law, including federal
common law

Guarantee Fee (See Section 2.03(p) of Annex C of this Agreement):

$8,699,736

X Shipowner Elects to Include Guarantee Fee as Item of Actual Cost of Vessels

Insurance Requirements (See Section 11.10(e) of Annex C of this Agreement):

Oil pollution liability subject to a sub-limit of $1 billion any one accident or
occurrence.  P&I War Risk Clause $500 million.  Contractual extension, through
transport extension and cargo deviation $5m combined single limit.

 





Annex A (Information Specific to the Shipowner and the Guarantee Transaction)
Relating to Contract No. MA-14454

Page 3

 



 

 

 

 

 

 

Interest Escrow Fund Deposit (See Sections 2.03(q) and 5.01 of Annex C of this
Agreement):

☐ Six Months Interest Payment of $_____________

 

X Waived

Investigation Fee (See Section 2.03(p) of Annex C of this Agreement):

$446,773, less the $5,000 filing fee and $102,421 paid for conducting an
external review, equal to a total net amount of $339,352

Jurisdiction State/City (See Section 18.10(b) of Annex C of this Agreement):

Washington, D.C.

Late Charges Reserve Subfund Deposit (See Section 6.09 of Annex C of this
Agreement):

$12,000.00

Letter Commitment Date (See Recital H of Introduction of this Agreement):

March 23, 2020

Mandatory Progress Prepayment Amount (See Section 3.02 of Annex C of this
Agreement):

☐ ____% of Reserve Fund Net Income over Mandatory Progress Prepayment Threshold

 

X Not Applicable

Mandatory Progress Prepayment Threshold (See Section 3.02 of Annex C of this
Agreement)

☐ Reserve Fund Net Income > $_______

X Not Applicable

Maximum Payment Amount of Losses Directly to Shipowner (See Section 11.10(c) of
Annex C of this Agreement):

$2,500,000

Maximum Self-Insurance Amount (See Section 11.10(b)(4) and 11.10(e) of Annex C
of this Agreement):

$2,500,000

Note (See Article I of Annex C of this Agreement):

The future advance promissory note of Shipowner to FFB in the Maximum Principal
Amount of $185,943,000

Note Identifier: ____________

Note Purchase Agreement (See Article I of Annex C of this Agreement):

Date: April 27, 2020.

Payment Dates:

X Semi Annual Payment Dates: April 15th and October 15th of each year; or

 





Annex A (Information Specific to the Shipowner and the Guarantee Transaction)
Relating to Contract No. MA-14454

Page 4

 



 

 

 

 

☐ Quarterly Payment Dates: _______, _______, ________ and ______ of each year

Qualifying Financial Tests of Affiliate Guarantor(s) (See Section 13.02 of Annex
C of this Agreement):

(i)  Net Worth ≥ 90% of amount shown on the Affiliate Guarantor’s Audited
Financial Statements that are most recent prior to the Closing Date

(ii) Comply with the Maximum Consolidated Leverage Ratio Covenant set forth in
the Existing Credit Agreement

(iii)  Other: N/A

☐    None

Qualifying Financial Tests of Shipowner (See Section 13.01 of Annex C of this
Agreement):

(i)    Working Capital ≥ $1.00

(ii)   Net Worth ≥ N/A

(iii)  Long-Term Debt to Net Worth ≤ two (2):one (1)

(iv)  Other: N/A

Required Equity Amount (See Section 8.03(a) of Annex C of this Agreement):

$32,814,505, which is not less than 15% of the Depreciated Actual Cost of the
DANIEL K. INOUYE as of the Closing Date

Shipyard:

Philly Shipyard, Inc. (formerly, Aker Philadelphia Shipyard, Inc.)

Shipyard Project (See Section 6.06 of Annex C of this Agreement):

 

☐ [Insert description and location of Shipyard Project]

 

X Not Applicable

Special Provisions (See Annex X of this Agreement)

X Applicable

 

☐  Not Applicable

Special Security Default (See Section 14.01(b)(9) of Annex C of this Agreement):

X  Not Applicable

 

Special Subordinated Liens (See Annex B definition of Permitted Liens):

None

 

Stated Maturity Date (See Sections 7.08 and 13.13 of Annex C of this Agreement
and Annex E):

☐ Twenty (20) years from Closing Date

☐ Twenty-Five (25) years from Closing Date

X Other: October 15, 2043

 





Annex A (Information Specific to the Shipowner and the Guarantee Transaction)
Relating to Contract No. MA-14454

Page 5

 



 

 

Supplemental Financial Tests of Affiliate Guarantor(s) (See Section 12.02 of
Annex C of this Agreement):

(i)  Net Worth ≥ 90% of amount shown on the Affiliate Guarantor’s Audited
Financial Statements that are most recent prior to the Closing Date

(ii)  Comply with the Maximum Consolidated Leverage Ratio Covenant

(iii)  Other: Maintain a Qualifying Credit Agreement, unless maintained by the
Shipowner (30-day grace period applies)

 

☐   None

Supplemental Financial Tests of Shipowner (See Section 12.02 of Annex C of this
Agreement):

 

(i)  Working Capital ≥ $1.00

(ii)  Long-Term Debt to Net Worth ≤ 2:1

(iii)   Other: Maintain a Qualifying Credit Agreement, unless maintained by the
Affiliate Guarantor (30-day grace period applies)

 

☐   None

UCC Filing State (State where UCC-1 was filed):

 

Hawaii

Vessels (See Section 2.03(d) of Annex C of this Agreement):

Type: Aloha class containership

 

Number of Vessels: 1

 

Hull Identification Number, if available, Name, if available, and USCG
Documentation Number, if applicable:

 

1. DANIEL K. INOUYE, Official Number: 1274136

 

 





Annex A (Information Specific to the Shipowner and the Guarantee Transaction)
Relating to Contract No. MA-14454

Page 6

 



 

 

TABLE A

As determined by the Administrator (a) the aggregate Actual Cost of the Vessel
is $231,042,160 representing (1) the amounts paid by or for the account of the
Shipowner as of the date hereof for the Construction of the Vessel, plus (2) the
amount which the Shipowner is on the date hereof obligated to pay under the
Construction Contract or is otherwise from time to time hereafter obligated to
pay for the Construction of the Vessel; and (b) the aggregate Depreciated Actual
Cost of the Vessel as of the Closing Date is $218,757,505 representing (1) the
aggregate Actual Cost of the Vessel as of the date hereof, less (2) the
depreciation of the Vessel as of the date hereof, both calculated and itemized
for the DANIEL K. INOUYE as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item of Cost

 

[1]

Amount Paid

 

[2]

Amount
Obligated
to be Paid

[3]

Total

 

[4]

[A]

Shipyard Contract Price (excluding unpaid amounts held in escrow as of October
17, 2019)

$213,945,176

 

$213,945,176

[B]

Contract Changes and Extras (excluding change order No. 40)

(1,408,800)

 

(1,408,800)

[C]

Owner Furnished Items

427,991

 

427,991

[D]

Design, Engineering and Inspection

1,970,975

 

1,970,975

[E]

Foreign Items Exclusions (unless Foreign Item Waivers applicable)

(55,538)

 

(55,538)

[F]

Subtotal

([4A] + [4B] + [4C] + [4D] - [4E]) = [4F])

$214,879,804

 

$214,879,804

[G]

Estimated Guarantee Fee

8,699,736

 

8,699,736

[H]

Construction Period Interest

10,858,279

 

10,858,279

[I]

Approved Construction Contract Escalation and Other Adjustments

(3,395,659)

 

(3,395,659)

[J]

Total Actual Cost

([4F] + [4G] + [4H] + [4I] = [4J])

$231,042,160

 

$231,042,160

 





Annex A (Information Specific to the Shipowner and the Guarantee Transaction)
Relating to Contract No. MA-14454

Page 7

 



 

 

 

 

 

 

 

[K]

Depreciation Recognized from Vessel Delivery Date to Closing Date

(12,284,656)

 

(12,284,656)

[L]

Total Depreciated Actual Cost

([4J] – [4K]) = [4L])

$218,757,505

 

$218,757,505

 

 

(END OF ANNEX A)

 

 

 



Annex A (Information Specific to the Shipowner and the Guarantee Transaction)
Relating to Contract No. MA-14454

Page 8

 



 

 

ANNEX B

DEFINITIONS

 

1.            Definitions.  Except as otherwise specified herein or as the
context may otherwise require, the following terms have the respective meanings
set forth below for all purposes of this Agreement.

 

“Accountant” means an independent certified public accountant or independent
licensed public accountant, certified or licensed by a regulatory authority of a
state or other political subdivision of the United States, or a firm of
independent certified public accountants or independent licensed public
accountants, certified or licensed by a regulatory authority of a state or other
political subdivision of the United States.

 

 “Actual Cost” means the actual cost of a Vessel, as set forth on Table A of
Annex A of this Agreement or as subsequently re-determined by the Administrator
pursuant to this Agreement and Chapter 537.

 

“Actual Cost Paid” means the amount paid by the Shipowner for the Vessels as set
forth in column [2J] on Table A of Annex A of this Agreement.

 

 “Additional Collateral” means a letter of credit in form and substance
satisfactory to the Administrator from a United States bank acceptable to the
Administrator in an amount not less than the difference between the forced
liquidation value of the Vessels as reflected in the Appraisal and the
Outstanding Note.

 

“Administrator” means the Maritime Administrator of the Maritime Administration
of the United States Department of Transportation, or any official of the
Maritime Administration to whom is delegated the authority, from time to time,
to perform the duties of the Maritime Administrator pursuant to the provisions
of Chapter 537.

 

"Administrator’s Guarantee” has the same meaning as the term “Guarantee.”

 

“Administrator’s Note” means the promissory note issued and delivered by the
Shipowner to the Administrator, as originally executed, substantially in the
form attached to this Agreement as Annex E, and as the same may be amended,
modified, supplemented or endorsed, including any promissory note issued in
substitution thereof.

 

“Administrator’s Notice” means the notice given, at any time and from time to
time, to the Holder from the Administrator with respect to a Security Default.

 

 “Advance” means an advance of funds made by FFB to the Shipowner under a
particular Note.

 

“Advance Request” means a request from the Shipowner for an Advance under a
particular Note.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 





Annex B (Definitions) - Contract No. MA-14454

Page 1

*



 

 

“Affiliate Guarantor” means each, and “Affiliate Guarantors” means every,
affiliated entity of the Shipowner set forth on Annex A of this Agreement
opposite such term that have executed the Affiliate Guaranty.

 

“Affiliate Guaranty” means the guaranty agreement executed by each Affiliate
Guarantor in favor of the United States for the purpose of guaranteeing the
Shipowner’s obligations to the Administrator under this Agreement and the
Administrator's Note, substantially in the form attached to this Agreement as
Annex K, as originally executed or as modified, amended or supplemented.

“Aggregate Original Equity Investment” has the meaning set forth on Annex A of
this Agreement opposite such term for each Vessel.

 “Agreement” means the Consolidated Agreement made as of the Closing Date
between the United States represented by the Administrator and the Shipowner.

 

“Amount of Administrator’s Guarantee” has the meaning set forth on Annex A of
this Agreement opposite such term.

 

“Amount of Administrator’s Note” has the meaning set forth on Annex A of this
Agreement opposite such term.

 

“Annual Financial Statement Certification” means an Officer’s Certificate of the
Shipowner and the Affiliate Guarantor (a) certifying the calculations of the
Supplemental Financial Covenants of Shipowner and Supplemental Financial
Covenants of Affiliate Guarantor pursuant to Section 13.04 of Annex C of this
Agreement and (b) confirming that no Defaults exist pursuant to Section 13.08(a)
of Annex C of this Agreement, in the form attached to this Agreement as Annex
M-1.

 

“Annual Vessel Condition, Maintenance and Class Certification” means an
Officer’s Certificate of the Shipowner and the Affiliate Guarantor setting
forth, among other things, (a) a statement of the condition and maintenance of
each Vessel pursuant to Section 13.09 of Annex C of this Agreement, (b) a
confirmation of class issued by the Classification Society showing that the
classification and rating for each Vessel on the Delivery Date of each Vessel
has been retained for each in class Vessel and (c) copies of all Classification
Society reports, including periodic and damage surveys for each Vessel pursuant
to Section 13.12 of Annex C of this Agreement, in the form attached to this
Agreement as Annex L.

 

“Applicable Guarantee Percentage” means the Amount of Administrator’s Guarantee
expressed as a percentage of the Actual Cost or Depreciated Actual Cost of the
Vessels, as the case may be, as set forth on Annex A of this Agreement opposite
such term.

 

“Application Date”  has the meaning set forth on Annex A of this Agreement
opposite such term.

 

 “Appraisal” mean an appraisal of the Vessels commissioned by the Shipowner or
the Administrator at the expense of the Shipowner conducted by an appraiser
approved by the Administrator, who has followed an appraisal methodology
approved by the Administrator, and





Annex B (Definitions) - Contract No. MA-14454

Page 2

*



 

 

which appraisal shall not have occurred more than twelve (12) months before the
date that the appraisal is delivered to the Administrator.

 

“Approved Interest Rate” means the interest rate per annum set forth on Annex A
of this Agreement opposite such term which is established for each Advance made
under a particular Note.

 

“Assignment of Construction Contract” means the assignment from the Shipowner to
the Administrator of all the rights, title and interest of the Shipowner under
the Construction Contract, substantially in the form attached to this Agreement
as Annex G, as the same may be amended, supplemented, restated or otherwise
modified from time to time with the consent of the Administrator.

 

“Assignment of Earnings” means the assignment from the Shipowner to the
Administrator of all of the rights, title and interest of the Shipowner in
whatever is received upon the lease, sale, charter, transfer or disposition of
any Vessel, claims for damages for any breach by any charterer or other party
thereto of any bareboat or time charter, or lease of any Vessel; and all
remuneration payable by or on behalf of a governmental authority in respect of
any detention of any Vessel, and all insurance proceeds payable to the Shipowner
for any loss of or damage to all or any part of any Vessel, substantially in the
form attached to this Agreement as Annex I, as the same may be amended,
supplemented, restated or otherwise modified from time to time with the consent
of the Administrator.

 

“Assignment of Insurances” means the assignment from the Shipowner to the
Administrator of all of the rights, title and interest of the Shipowner in all
policies and contracts of insurance, substantially in the form attached to this
Agreement as Annex J, as the same may be amended, supplemented, restated or
otherwise modified from time to time with the consent of the Administrator.

 

“Audited Financial Statements” mean, with respect to any Person, the annual
audited balance sheet and the related statement of income or operations,
shareholders’ equity and cash flows for such fiscal year of such Person,
including the notes thereto, prepared in accordance with GAAP by an Accountant
who may be such Person’s Accountant.

 

“Authorized Newspaper” means The Wall Street Journal or any such other newspaper
as the Administrator may designate by notice to the Shipowner.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Business Day” means a day on which both FFB and the Federal Reserve Bank of New
York are open for business.

 

“Capital Construction Fund” means the capital construction fund established by
the Shipowner, if any, under Chapter 535 of Title 46 of the United States Code,
as amended.

 

“CCF Security Amount” has the meaning set forth in Section 6.10 of Annex C of
this Agreement.

 

“Chapter 313” means the provisions of Chapter 313 of Title 46 of the United
States Code, as amended.

 





Annex B (Definitions) - Contract No. MA-14454

Page 3

*



 

“Chapter 537” means the provisions of Title XI of the Merchant Marine Act of
1936, now codified at Chapter 537 of Title 46 of the United States Code, as
amended.

 

“Chapter 537 Reserve Fund” means the account established pursuant to Section
6.01 of Annex C of this Agreement and held in the name of and for the benefit of
the Administrator at Treasury pursuant to Sections 53712 and 53716 of Chapter
537 to be administered pursuant to Article VI of Annex C of this Agreement and
to be utilized by the Administrator as Collateral pursuant to Article IV of
Annex C of this Agreement.

 

“Charter Hire and Rent Limitation”  means the amount set forth on Annex A of
this Agreement opposite such term.

 

“Classification Society” means the American Bureau of Shipping or either a
member of the International Association of Classification Societies (“IACS”)
that has been ISO 9000 series registered or an IACS member that meets the
requirements of the International Maritime Organization, is qualified under a
Quality Systems Certificate Scheme and recognized by the United States Coast
Guard and the Administrator as meeting acceptable standards.

 

“Closing Date” means the date when this Agreement is executed and delivered by
the Shipowner and the Administrator as set forth on the first page of this
Agreement.

 

“Collateral” has the meaning set forth in Section 4.01(b) of Annex C of this
Agreement.

 

“Commitment to Guarantee” means the commitment to guarantee the Note, as set
forth in Article II of Annex C of this Agreement, executed by the Administrator
and accepted by the Shipowner relating to the Guarantee, as originally executed
or as modified, amended or supplemented.

 

“Computation of Reserve Fund Net Income, Total Deposits or No Deposits and
Accountant’s Statement” means the computation and statement substantially in the
form attached to this Agreement as Annex N.

 

“Consent and Agreement of Shipowner and Shipyard” means, in the case of
Construction Period Financing, each consent of the Shipyard to the Assignment of
Construction Contract to the Administrator under this Agreement and the
Shipowner’s and such Shipyard’s modification and amendment of the Construction
Contract in favor of the Administrator substantially in the form attached to
this Agreement as Annex H-2, as originally executed, modified, amended or
supplemented.

 

“Consent of Shipyard” means each, and “Consents of Shipyards” means, in the case
of Mortgage Period Financing, the consent to the Assignment of Construction
Contract to the Administrator under this Agreement substantially in the form
attached to this Agreement as Annex H-1, as originally executed, modified,
amended or supplemented.

 

“Construction” means construction of the Vessels, including designing,
inspecting, outfitting and equipping thereof.

 

“Construction Contract” means each, and “Construction Contracts” means every,
contract relating to the Construction of the Vessels between the Shipowner and
the Shipyard set forth on





Annex B (Definitions) - Contract No. MA-14454

Page 4

*



 

 

Annex A of this Agreement opposite such term, as originally executed or as
modified or supplemented pursuant to the applicable provisions thereof and as
further amended to be in form satisfactory to the Administrator, including,
without limitation, as modified and amended by the Consent of the Shipyard.

 

“Construction Period Financing” means the financing provided by the issuance of
the Note for the purpose of funding Construction of the Vessels as indicated on
Annex A of this Agreement opposite the term “Financing” if applicable.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” has the meaning set forth in Section 14.01 of Annex C of this
Agreement.

 

“Delivery Date” means the date on which a Vessel is delivered to and accepted by
the Shipowner.

 

“Deposit Funds” means the Chapter 537 Reserve Fund, the Late Charges Reserve
Subfund, the Interest Escrow Fund and the No-Call Prepayment Fund and “Deposit
Fund” means any one of such funds.

 

“Depreciated Actual Cost” means the depreciated Actual Cost of a Vessel set
forth on Annex A of this Agreement opposite such term or as subsequently
re-determined by the Administrator pursuant to this Agreement and Chapter 537.

 

“Direct Employee Compensation” means the total amount of any wage, salary,
bonus, commission, or other form of direct payment to any employee of the
Shipowner, the Affiliate Guarantor and any of their Affiliates with guarantees
under Chapter 537 as reported to the Internal Revenue Service for any fiscal
year.

 

“Disclosure Schedule”  means that certain schedule as set forth as Annex D to
this Agreement delivered to the Administrator on or prior to the Closing Date,
setting forth, among other things, (a) items the disclosure of which is
necessary or appropriate in response to an express disclosure requirement
contained in a provision hereof or to make any representation and warranty
contained in this Agreement true and correct or (b) any Commercial Tort Claims
of the Shipowner.

 

“Eligible Investments” means any direct obligations of the United States or any
agency of the United States.

 

“Equity Interest” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities (other than convertible debt securities prior
to any conversion thereof) convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests).

 

“Equity Interest Holder” means each person with an Equity Interest in the
Shipowner.





Annex B (Definitions) - Contract No. MA-14454

Page 5

*



 

 

“Equity Interest Subordination Agreement” means the subordination agreement
between the Shipowner and a Subordinating Equity Interest Holder which
subordinates the interest of such Equity Interest Holder in favor of the
Administrator substantially in the form attached to this Agreement as Annex P,
as originally executed, modified, amended or supplemented.

 

“Expended Funds Rate” means a rate of interest equal to the weekly average
1-year constant maturity Treasury yield, as published by the Board of Governors
of the Federal Reserve System, for the calendar week immediately preceding the
date funds were expended by the Administrator.

 

“FFB” means the Federal Financing Bank, a body corporate and instrumentality of
the United States.

 

“FFB Act” means the Federal Financing Bank Act of 1973 (Pub. L. No. 93-224, 87
Stat. 937, 12 U.S.C. § 2281 et seq.), as amended.

 

“Financial Assets” has the meaning given by Article 8-102(a)(9) of the UCC.

 

 “Financing” means Construction Period Financing or Mortgage Period Financing,
as applicable, as set forth on Annex A of this Agreement opposite such term.

 

“First Principal Payment Date” means the date set forth on Annex A of this
Agreement opposite such term.

 

“Foreign Item Waivers” means all waivers granted by the Administrator to permit
the inclusion of any item of foreign components and/or services incorporated or
to be incorporated into any Vessel into the Actual Cost of such Vessel pursuant
to 46 C.F.R. § 298.13, which waivers, if any, are set forth on Annex A of this
Agreement opposite such term.

 

“GAAP” means those generally accepted accounting principles, standards and
procedures and practices in effect in the United States that are recognized as
such by the American Institute of Certified Public Accountants or by the
Financial Accounting Standards Board or through other appropriate boards or
committees thereof, and that are consistently applied for all periods, after the
date hereof, so as to properly reflect the financial position of a Person,
except that any accounting principle or practice required to be changed by the
Financial Accounting Standards Board (or other appropriate board or committee of
the said Board) in order to continue as a generally accepted accounting
principle, standards and procedures may be so changed.

 

 “Governing Law State”  means law of the state as set forth on Annex A of this
Agreement opposite such term governing the Agreement absent applicable federal
law, including federal common law.

 

“Government” means the United States of America or any of its governmental
bodies, departments and agencies.

 

“Government Use” means the use of a Vessel or requisition of its title required
by a government or the Government.

 





Annex B (Definitions) - Contract No. MA-14454

Page 6

*



 

 

“Guarantee” or the “Administrator’s Guarantee” means the guarantee by the United
States, acting through the Administrator pursuant to Chapter 537, of the Note as
provided for in this Agreement and the Note Purchase Documents.

 

“Guarantee Fee”  means the guarantee fee payable by the Shipowner under 46
U.S.C. § 53714(b) as set forth on Annex A of this Agreement opposite such term.

 

“Holder” means FFB, for so long as it shall be the holder of the Note, and any
successor or assignee of FFB, for so long as such successor or assignee shall be
the holder of the Note.

 

“Income Realized on the Chapter 537 Reserve Fund” means (a) the excess of the
cash received from the sale of securities in the Chapter 537 Reserve Fund over
their cost (less any losses from sales not already paid pursuant to Section 7.05
of Annex C of this Agreement), (b) cash received from the payment of principal
and interest on securities and (c) interest paid by Treasury on cash balances
maintained in the form of uninvested funds.

 

“Insurance Requirements” means amount of insurance per occurrence and in the
aggregate set forth on Annex A of this Agreement opposite such term.

 

“Intended Payment Date” means the particular date on which the Shipowner intends
to prepay the Note based upon Sections 3.02, 8.04, 11.12 or 15.01 of Annex C of
this Agreement, as the case may be, which must be a Business Day;

 

“Interest Escrow Fund” means the account established pursuant to Section 5.01 of
Annex C of this Agreement and held in the name of and for the benefit of the
Administrator at Treasury pursuant to Sections 53712 and 53715 of Chapter 537 to
be administered pursuant to Article V of Annex C of this Agreement and to be
utilized by the Administrator to pay interest on the Note and as Collateral
pursuant to Article IV of Annex C of this Agreement.

 

“Interest Escrow Fund Deposit” means the deposit required to be made by the
Shipowner to pay interest in the amount set forth on Annex A of this Agreement
opposite such term.

 

“Investigation Fee” means the fee payable by the Shipowner under Section
53713(a) of Chapter 537 as set forth on Annex A of this Agreement.

 

“IP Rights” means, with respect to the Shipowner or the Affiliate Guarantor, the
right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights that are reasonably necessary for the operation of its business.

 

“Jurisdiction of Organization” means, with respect to the Shipowner, the state
of organization set forth on the first page of this Agreement and, with respect
to the Affiliate Guarantor(s), means the state of organization set forth on
Annex A of this Agreement opposite the term Affiliate Guarantor.

 

“Jurisdiction State/City” means the state and city set forth on Annex A of this
Agreement opposite such term.

 





Annex B (Definitions) - Contract No. MA-14454

Page 7

*



 

 

“Late Charges” means the interest, default interest or late payment premiums or
penalties by the Shipowner at any time and from time to time accrued and owing
under the Note and the Note Purchase Documents.

 

“Late Charges Reserve Subfund” means the account established pursuant to Section
6.09 of Annex C of this Agreement and held in the name of and for the benefit of
the Administrator at Treasury pursuant to Section 53716 of Chapter 537 to be
administered pursuant to Section 6.09 of Annex C of this Agreement and to be
utilized by the Administrator to pay Late Charges and as Collateral pursuant to
Article IV of Annex C of this Agreement.

 

“Late Charges Reserve Subfund Deposit” means the deposit required to be made by
the Shipowner to pay Late Charges in the amount set forth on Annex A of this
Agreement opposite such term.

 

 “Letter Commitment” means the letter from the Administrator to the Shipowner,
setting forth specific determinations made by the Administrator with respect to
the proposed project of the Shipowner, as required by the Chapter 537 and
regulations promulgated thereunder, and stating the commitment of the
Administrator to execute the Guarantee, subject to compliance by the Shipowner
with any conditions specified therein.

 

 “Letter Commitment Date” means the date of the Letter Commitment set forth
opposite such term on Annex A of this Agreement.

 

 “Lien” means each, and “Liens” means every, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, rights in rem, lien (statutory or
other), claim, charge, right of set-off or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).

 

“Liquidity” means, with respect to a Person, at any time, the aggregate amount
of unrestricted cash (including certificates of deposit and time deposits) and
cash equivalents (consisting of short-term, highly liquid investments with a
maturity of three (3) months or less at the time of purchase) on hand (and, in
each, cash free and clear of all Liens, other than Liens in favor of the
Administrator), and, in the case of cash equivalents, available for use within a
reasonable period of time.

“Loan Commitment Amount” means the particular amount specified in Schedule I to
the Note Purchase Agreement as being the “Loan Commitment Amount.”

“Long-Term Debt” means, with respect to the Shipowner and the Affiliate
Guarantor, as of any date, the total notes, bonds, debentures, equipment
obligations and other evidence of indebtedness that would be included in long
term debt in accordance with GAAP.  There shall also be included any guarantee
or other liability for the debt of any other Person, not otherwise included on
the balance sheet.

 

“Loss Event” means any (a) actual, constructive, agreed or compromised total
loss of a Vessel, (b) requisition of title to, or seizure or forfeiture of a
Vessel or (c) termination of the Construction Contract.





Annex B (Definitions) - Contract No. MA-14454

Page 8

*



 

 

“Mandatory Compliance Prepayment” means the mandatory prepayment of the Advances
required to be made pursuant to Section 8.04 of Annex C of this Agreement.

 

“Mandatory Compliance Prepayment Amount” means the amount by which the principal
amount of all Outstanding Advances exceed the amount eligible for guarantee by
the United States under Section 53709(b)(2) of Chapter 537, including interest,
premiums and Late Charges, if any.

 

“Mandatory Loss Prepayment” means the mandatory prepayment of the Advances
required as a result of a Loss Event pursuant to Section 11.12 of Annex C of
this Agreement.

 

“Mandatory Loss Prepayment Amount” means an amount equal to the Proportionate
Part of the Outstanding Advances affected by a Loss Event, including interest,
premiums and Late Charges, if any.

 

“Mandatory Prepayment” means any Mandatory Compliance Payment, Mandatory
Progress Prepayment, Mandatory Loss Prepayment or Mandatory Vessel Sale
Prepayment.

 

“Mandatory Prepayment Amount” means any Mandatory Compliance Prepayment Amount,
Mandatory Progress Prepayment Amount, Mandatory Loss Prepayment Amount and
Mandatory Vessel Sale Prepayment Amount.

 

“Mandatory Prepayment Election” means the mandatory election of the Shipowner
required to be made pursuant to Sections 3.02, 8.04, 11.12 or 15.01 of Annex C
of this Agreement to prepay all or any portion of the Outstanding Advances, in
the manner, at the price, and subject to the limitations specified in paragraph
14 of the Note.

 

“Mandatory Prepayment Election Notice” means the written notification, in the
form specified in Paragraph 14(b) of the Note, delivered to FFB (and if FFB is
not the Holder, then also to the Holder) and the Administrator of the payment of
each mandatory prepayment made pursuant to Sections 3.02, 8.04, 11.12, 15.01 or
17.02 of Annex C of this Agreement, which notice may not be rescinded.

 

“Mandatory Progress Prepayment” means the mandatory prepayment of the Advances
required to be made pursuant to Section 3.02 of Annex C of this Agreement.

 

“Mandatory Progress Prepayment Amount” means the amount set forth on Annex A of
this Agreement opposite such term, including interest, premiums and Late
Charges, if any.

 

“Mandatory Progress Prepayment Threshold” means the amount set forth on Annex A
of this Agreement opposite such term.

 

“Mandatory Vessel Sale Prepayment” means the mandatory prepayment of the
Advances required to be made pursuant to Section 15.01 of Annex C of this
Agreement.

 

“Mandatory Vessel Sale Prepayment Amount” means an amount equal to the
Proportionate Part of the Outstanding Advances relating to the Vessel or Vessels
to be sold, including interest, premiums and Late Charges, if any.

 

“Market Value Prepayment/Refinancing Privilege” has the meaning specified in
Section 12.2 of the Note Purchase Agreement.

 





Annex B (Definitions) - Contract No. MA-14454

Page 9

*



 

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Shipowner or the
Affiliate Guarantor, individually and taken as a whole; (b) a material
impairment of the rights and remedies of the Administrator under any Transaction
Document, or of the ability of either (1) the Shipowner, (2) the Affiliate
Guarantor or (3) the Shipowner and the Affiliate Guarantor taken as a whole, to
perform its or their, as applicable, obligations under any Transaction Document
to which it is or they are, as applicable, a party; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against
either (1) the Shipowner, (2) the Affiliate Guarantor or (3) the Shipowner and
the Affiliate Guarantor taken as a whole, of any Transaction Document to which
any of them is a party.

 

 “Maximum Payment Amount of Losses Directly to Shipowner”  means the amount as
set forth on Annex A of this Agreement opposite such term.

 

“Maximum Principal Amount” shall have the same meaning as the term Loan
Commitment Amount.

 

“Maximum Self-Insurance Amount”  means the amount as set forth on Annex A of
this Agreement opposite such term.

 

“Minimum Liquidity” means, with respect to the Affiliate Guarantor, as of any
date, the minimum liquidity amount set forth on Annex A of this Agreement
opposite the term “Qualifying Financial Covenants of Affiliate Guarantor.”

 

“Moneys Due to Shipowner with Respect to Construction of the Vessels” means all
of the Shipowner's right, title and interest in and to receive all moneys, cash,
bonds, claims, and securities which from time to time may become due to the
Shipowner with respect to the Construction of any Vessel regardless of the legal
theory by which moneys are recovered.

 

“Mortgage” means the first preferred fleet mortgage on the Vessels (or first
preferred ship mortgage on the Vessel, as the case may be) by the Shipowner to
the Administrator substantially in the form attached to this Agreement as
Exhibit F, as originally executed, modified, amended or supplemented.

 

“Mortgage Period Financing” means the financing provided by the issuance of the
Note for the purpose of providing permanent financing of the Vessels as
indicated on Annex A of this Agreement opposite the term “Financing” if
applicable.

 

“Net Book Value” means the original book value of an asset less depreciation
calculated on a straight line basis over its useful life.

 

“Net Worth” means, with respect to the Shipowner and the Affiliate Guarantor,
individually and consolidated, as of any date, the total of paid-in capital
stock, paid-in surplus, earned surplus and appropriated surplus, and all other
amounts that would be included in net worth in accordance with generally
accepted accounting principles, but exclusive of (a) any receivables from any
Equity Interest Holder of the Shipowner or the Affiliate Guarantor, or any
director, officer, employee or Related Person of the Shipowner or the Affiliate
Guarantor (other than current receivables arising out of the ordinary course of
business and not outstanding for more than sixty (60) days) and (b) any
increment resulting from the reappraisal of assets.

 





Annex B (Definitions) - Contract No. MA-14454

Page 10

*



 

 

“No-Call Advance” means any Outstanding Advance made under the Note Purchase
Documents that may not be prepaid during an applicable No-Call Period.

 

“No-Call Payment Date” means the first date on which a Prepaid No-Call Advance
may be paid in full without premium or penalty, which shall be the earlier of
(a) the Stated Maturity Date of such Prepaid No-Call Advance or (b) the first
installment payment due date after the end of the No-Call Period applicable to
such Prepaid No-Call Advance.

 

“No-Call Period” means any period of time during which a No-Call Advance may not
be prepaid pursuant to the Note Purchase Documents.

 

“No-Call Prepayment Amount” means the aggregate amount required to pay in full
all Scheduled Debt Payments on all Prepaid No-Call Advances through and
including the respective No-Call Payment Dates of each such Prepaid No-Call
Advances.

 

“No-Call Prepayment Closing Date” means the Business Day on which the Shipowner
pays the No-Call Prepayment Amount to the Administrator to be deposited into the
No-Call Prepayment Fund, which may not be more than ten (10) Business Days, nor
less than five (5) Business Day after the date on which the Administrator
receives a No-Call Prepayment Notice.

 

“No-Call Prepayment Collateral” means the monies deposited in the No-Call
Prepayment Fund by the Shipowner pursuant to Section 17.01 of Annex C of this
Agreement and the proceeds thereof.

 

“No-Call Prepayment Fund” means the account established pursuant to Section
17.01 of Annex C of this Agreement and held in the name of and for the benefit
of the Administrator at Treasury pursuant to Section 53716 of Chapter 537 to be
administered pursuant to Article XVII of Annex C of this Agreement and to be
utilized by the Administrator to pay Scheduled Debt Payments with respect to
Prepaid No-Call Advances and as Collateral pursuant to Article IV of Annex C of
this Agreement.

 

“No-Call Prepayment Notice” means the written notification given by the
Shipowner to the Administrator pursuant to Section 17.02(a)(2) of Annex C of
this Agreement with respect to a Mandatory Prepayment to be made, in whole or in
part, with respect Prepaid No-Call Advances, which notice may not be rescinded.

 

“Note” means the Note issued by the Shipowner to FFB pursuant to the Note
Purchase Agreement dated as of the date set forth in Annex A of this Agreement
opposite such term.

 

“Note Purchase Agreement” means the Note Purchase Agreement among FFB, the
Shipowner and the Administrator dated as of the date set forth in Annex A of
this Agreement opposite such term.

 

“Note Purchase Document” means the Note, the Note Purchase Agreement and any
other document executed in connection therewith, and “Note Purchase Documents”
means all of such documents.

 

“OFAC” means the Office of Foreign Assets Control of Treasury.

 





Annex B (Definitions) - Contract No. MA-14454

Page 11

*



 

 

“Officer's Certificate” means a certificate conforming to Section 18.01 of Annex
C of this Agreement.

 

“Opinion of Counsel” means an opinion of the Shipowner’s and the Affiliated
Guarantor’s counsel, substantially in the form attached to this Agreement as
Annex O and acceptable to the Administrator.

 

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable governmental authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Organizational Form” means, with respect to the Shipowner, the organizational
form set forth on the first page of this Agreement and, with respect to the
Affiliated Guarantor(s), means the organizational form set forth on Annex A of
this Agreement.

 

“Outstanding” means, when used with reference to the Note, all Advances
theretofore made under the Note, except Advances that have been Paid.

 

“Paid” means, as applied to the Note and the indebtedness evidenced thereby, the
applicable Advances that have been paid in full (by prepayment, at maturity or
otherwise) and are no longer entitled to any rights or benefits provided
pursuant to the Transaction Documents.

 

“Par Prepayment/Refinancing Privilege” has the meaning specified in Section 12.3
of Note Purchase Agreement.

 

“Payment Date” means the date that the principal of the Outstanding Advances and
interest accrued on the Outstanding Advances are due and payable as specified on
page 1 of the Note and as set forth on Annex A of this Agreement opposite such
term.

 

“Payment Default” has the meaning set forth in Section 14.01(a) of Annex C of
this Agreement.

 

“Permitted Liens” means:

 

(a)          The rights of the Shipyard under the Construction Contract, if any;

 

(b)          Liens on any undelivered Vessel which the Shipyard is obligated to
discharge under the Construction Contract;

 

(c)          Special Subordinated Liens,

 

(d)          Liens with respect to loans, mortgages and indebtedness guaranteed
by the Administrator under Chapter 537 or related to the construction of a
vessel approved pursuant to Chapter 537 by the Administrator;





Annex B (Definitions) - Contract No. MA-14454

Page 12

*



 

(e)          Liens arising for damages out of tort covered by insurance, except
for any deductible amounts applicable thereto, for wages of a stevedore when
employed directly by the owner, operator, master, ship’s husband or agent of any
Vessel, for wages of the crew of any Vessel, for general average, for salvage,
including contract salvage, provided the same are paid immediately when due;

 

(f)           Liens in favor of any person furnishing repairs, supplies, towage,
use of dry dock or marine railway, or other necessaries to any Vessel on the
order of the Shipowner, or of a person authorized by the Shipowner, provided
that the same are paid immediately when due;

 

(g)          Liens imposed on any Vessel for taxes or governmental charges or
levies, provided that the same are paid immediately when due;

 

(h)          Liens incurred in the ordinary course of business of any Vessel not
relating to money borrowed which (1) will be paid immediately when due, and
(2) which, in the aggregate, at any time are not material to the operations or
financial condition of the Shipowner;

 

(i)           Liens arising by operation of law as a result of the modification
of and repairs to any Vessel, including mechanic’s liens, provided that the same
are paid immediately when due; and

 

(j)           Liens in favor of the Administrator granted pursuant to this
Agreement, the Mortgage or the other Transaction Documents.

 

“Person” or “Persons” means any individual, corporation, partnership, joint
venture, association, limited liability company, joint‑stock company, trust,
unincorporated organization, other entity, government, or any agency or
political subdivision thereof.

 

“Prepaid No-Call Advances” means all No-Call Advances, specified in each No-Call
Prepayment Notice, pursuant to which the Shipowner has deposited No-Call
Prepayment Collateral in the No-Call Prepayment Fund sufficient to pay all
Scheduled Debt Payments on such No-Call Advances through and including their
respective No-Call Prepayment Payment Date. “Primary Covenants” means those
covenants set forth in Section 12.01 of Annex C of this Agreement.

 

“Proportionate Part" means, with respect to the item in question, the portion of
the item in question, as of the date of any calculation, which bears the same
proportion to the entire amount of the item in question as: (a) the Depreciated
Actual Cost of the Vessel as of the date of such calculation bears to (b) the
Depreciated Actual Cost of all the Vessels as of such date, all as determined by
the Administrator.

 

“Qualifying Financial Covenants of Affiliate Guarantor” means those qualifying
financial covenants of the Affiliate Guarantor set forth on Annex A of this
Agreement opposite such term.

 

“Qualifying Financial Covenants of Shipowner” means those qualifying financial
covenants of the Shipowner set forth on Annex A of this Agreement opposite such
term.

 

“Quarterly Financial Statement Certification” means the Officer’s Certificate of
the Shipowner and the Affiliate Guarantor (a) certifying to the accuracy of
certain financial statements





Annex B (Definitions) - Contract No. MA-14454

Page 13

*



 

pursuant to Section 13.05 of Annex C of this Agreement and (b) confirming that
no Default exists pursuant to Section 13.08(b) of Annex C of this Agreement, in
the form attached to this Agreement as Annex M-2.

 

“Related Party” means, with respect to any Person, another Person that can
exercise control or significant influence over the management and/or operating
policies of another Person, to the extent that one of the Persons may be
prevented from fully pursuing its own separate interests.  Related parties
consist of all affiliates of an enterprise, including (a) its management and
their immediate families, (b) its principal owners and their immediate families,
(c) its investments accounted for by the equity method, (d) beneficial employee
trusts that are managed by the management of the enterprise, and (e) any Person
that may, or does, deal with the enterprise and has ownership of, control over,
or can significantly influence the management or operating policies of another
Person to the extent that an arms-length transaction may not be achieved.

 

“Request” means a written request to a Person for the action therein specified,
signed by a Responsible Officer of the Person making such request.

 

“Required Equity Amount” means the amount set forth on Annex A of this Agreement
opposite such term representing the minimum amount of equity of the Shipowner in
the Vessel as determined by the Administrator.

 

“Reserve Fund Net Income”  has the meaning set forth in Section 6.02 of Annex C
of this Agreement.

 

“Reserve Fund Net Income Deposit” has the meaning set forth in Section 6.04 of
Annex C of this Agreement.

 

“Responsible Officer” means, in the case of any business entity, the chairman of
the board of directors, the president, any executive or senior vice president,
the secretary, the treasurer, the managing member or the general partner of such
business entity.

 

“Rights Under the Construction Contracts and Related Contracts” means all of the
right, title and interest of the Shipowner in and to each Construction Contract,
which was assigned to the Administrator pursuant to the Assignment of
Construction Contract, together with all other contracts, whether now in
existence or hereafter entered into, relating to the Construction of each
Vessel.

 

“Scheduled Debt Payments” means, with respect to each Prepaid No-Call Advance,
the aggregate of (a) all installment payments of the principal of each Prepaid
No-Call Advance, and interest, premiums and Late Charges, if any, thereon, to
occur prior the No Call Payment Date occurring with respect to such Prepaid
No-Call Advance after the date of the No-Call Prepayment Notice, and (b) the
payment of all Outstanding principal of the Prepaid No-Call Advance, and
interest, premiums and Late Charges, if any, due with respect to such Prepaid
No-Call Advance on the No-Call Payment Date.

 

“Security Default” has the meaning specified in Section 14.01(b) of Annex C of
this Agreement.





Annex B (Definitions) - Contract No. MA-14454

Page 14

*



 

 

“Shipowner”  means the entity set forth on the first page of this Agreement;
provided, however, that in the event of a Shipyard Project, the term “Shipowner”
means the Shipyard, as appropriate.

 

“Shipyard” means each, and “Shipyards” means every, Shipyard set forth on Annex
A of this Agreement opposite such term.

 

“Shipyard Project” means any shipyard modernization and improvement project
described on Annex A of this Agreement opposite such term and in compliance with
the requirements of Section 53733 of Chapter 537.

 

“Solvent” mean, with respect to any Person on any date of determination, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person,
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not reasonably foresee that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business.  The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Special Security Default” means those additional events constituting a Security
Default under this Agreement as set forth on Annex A of this Agreement opposite
such term.

 

 “Special Subordinated Liens” means those Liens that are permitted by the
Administrator to be subordinate to the Mortgage or any Lien granted to the
Administrator under this Agreement and the other Transaction Documents as set
forth on Annex A of this Agreement opposite such term.

 

“Stated Maturity Date” means the date determinable as set forth in the Note as
the “Maturity Date” as the final date on which the principal of and unpaid
interest on the Note is due and payable and as set forth on Annex A of this
Agreement opposite such term.

 

“Subordinating Equity Interest Holder” means an Equity Interest Holder that has
subordinated its Equity Interest in favor the Administrator.

 

 “Supplemental Covenants” means those covenants set forth in Sections 12.02 of
Annex C of this Agreement.

 

 “Supplemental Financial Covenants of Affiliate Guarantor” means the
supplemental financial covenants of the Affiliate Guarantor set forth on Annex A
of this Agreement opposite such term.

 

“Supplemental Financial Covenants of Shipowner” means the supplemental financial
covenants of the Shipowner set forth on Annex A of this Agreement opposite such
term.





Annex B (Definitions) - Contract No. MA-14454

Page 15

*



 

 

“Surety” means a surety company or companies as shall be satisfactory to the
Administrator.

 

“Surety Bonds” means the performance bonds and payment bonds to be maintained by
the Shipowner during the Construction naming the Shipowner and the Administrator
as co-obligees in form and substance satisfactory to the Administrator.

 

 “Transaction Document” means any of this Agreement, the Administrator’s Note,
the Assignment of Construction Contract, the Assignment of Earnings, the
Assignment of Insurances, the Mortgage, the Affiliate Guaranty, the Note, any
Note Purchase Document or any other related document, and “Transaction
Documents” means all of such documents.

 

“Transferee” means the Person to which a sale of a Vessel shall have been made
pursuant to Section 15.01 of Annex C of this Agreement.

 

“Treasury” means the United States Department of Treasury.

 

“UCC”  means the Uniform Commercial Code as adopted in the UCC State.

 

“UCC State” has the meaning set forth on Annex A of this Agreement opposite such
term.

 

“Unaudited Financial Statements” means, with respect to any Person, the
unaudited balance sheet and the related statement of income or operations,
shareholders’ equity and cash flows for such fiscal period of such Person.

 

“United States” or “U.S.” means the United States of America.

 

 “Unrestricted Advance” means any Outstanding Advance that is not subject to a
No-Call Period.

 

 “Vessel” or “Vessels” means (a) prior to the Delivery Date, the hull and all
work, material, goods, components, machinery, and equipment which are purchased
for, identified for use in the hulls and vessels to be built pursuant to the
Construction Contract, whether or not located at the Shipyard, and (b) from and
after the Delivery Date, shall mean such vessel or vessels as completed in
accordance with the Construction Contract, together with related appurtenances,
additions, improvements and replacements, and which are further identified in
the Granting Clauses of the Mortgage, and are more particularly described on
Annex A of this Agreement opposite such term.

 

“Working Capital” means, with respect to the Shipowner and the Affiliate
Guarantor, as of any date, the excess of its current assets over its current
liabilities, both determined in accordance with generally accepted accounting
principles and adjusted as follows: (a) in determining current assets, there
shall also be deducted: (1) Any securities, obligations or evidence of
indebtedness of a Related Party or of any stockholder, director, officer or
employee (or any member of his family) of the Shipowner or of such Related
Party, except advances to agents required for the normal current operation of
the Shipowner’s vessels and current receivables arising out of the ordinary
course of business and not outstanding for more than sixty (60) days; and (2) An
amount equal to any excess of unterminated voyage revenue over unterminated
voyage expenses; (b) in determining current liabilities, there shall be deducted
any excess of unterminated voyage expenses over unterminated voyage revenue; and
(c) in determining current liabilities, there shall be added one half of all
annual charter hire and other lease obligations (having a term of more than six
(6)





Annex B (Definitions) - Contract No. MA-14454

Page 16

*



 

 

months) due and payable within the succeeding fiscal year, other than charter
hire and such other lease obligations already included and reported as a current
liability on the Shipowner’s balance sheet.

 

2.            Other Interpretive Provisions.  With reference to this Agreement
and each other Transaction Document, unless otherwise specified herein or in
such other Transaction Document:

 

(a)      Construction. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (1) any definition of or reference to any agreement,
instrument or other document (including any Organizational Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Transaction Document), (2) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (3) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Transaction Document, shall be construed to refer to such Transaction
Document in its entirety and not to any particular provision thereof, (4) all
references in a Transaction Document to Articles, Sections, Annexes, Appendices
and Schedules shall be construed to refer to Articles and Sections of, and
Annexes, Appendices and Schedules to, the Transaction Document in which such
references appear, (5) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (6) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

(b)      Computation Periods.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from but not
including;” the words “to” and “until” each mean “to and including;” and the
word “through” means “to and including.”

 

(c)    Section Headings. Section headings herein and in the other Transaction
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Transaction Document.

 

(d)          Accounting Terms.

 

(1)          Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with GAAP,
as in effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein or in relevant federal regulations.

 

(2)          Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial covenant or requirement set forth in any
Transaction Document, and the Shipowner shall so request, the Administrator and
the Shipowner shall negotiate in good faith





Annex B (Definitions) - Contract No. MA-14454

Page 17

*



 

 

to amend such covenant or requirement to preserve the original intent thereof in
light of such change in GAAP; provided that, until so amended, (A) such covenant
or requirement shall continue to be computed in accordance with GAAP prior to
such change therein and (B) the Shipowner shall provide to the Administrator
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

(3)          Consolidation of Variable Interest Entities.  All references herein
to consolidated and consolidating financial statements of the Shipowner and the
Affiliate Guarantor or to the determination of any amount for the Shipowner and
the Affiliate Guarantor on a consolidated basis or any similar reference shall,
in each case, be deemed to include each variable interest entity that the
Shipowner and the Affiliate Guarantor are required to consolidate pursuant to
Topic 810 of the Accounting Standards Codification (ASC) maintained by the
Financial Accounting Standards Board (FASB) as if such variable interest entity
were an Affiliate.

 

(e)          Uniform Commercial Code Terms.

 

All other capitalized terms contained in this Agreement and not otherwise
defined herein have, when the context so indicates, the meanings provided for by
the UCC to the extent the same are used or defined therein. Without limiting the
generality of the foregoing, the following terms have the meaning ascribed to
them in the UCC: Equipment, Inventory, Accounts, Chattel Paper, General
Intangibles, Goods, Documents, Instruments, Letter of Credit, Letter of Credit
Rights, Investment Property, Commercial Tort Claims, Deposit Accounts and,
Accessions. Subject to the foregoing, the term "UCC" refers, as of any date of
determination, to the UCC then in effect.

 

(f)           Rounding.

 

Except as may otherwise be noted in the calculation of any financial ratios, any
financial ratios required to be maintained by the Shipowner or the Affiliate
Guarantor pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest tenth of the number (with a
rounding-up if there is no nearest tenth of the number).

 





Annex B (Definitions) - Contract No. MA-14454

Page 18

*



 

 

INDEX OF DEFINED TERMS

 

The following table, which is provided solely for convenience of reference and
shall not affect the interpretation of this Agreement, generally identifies the
location where capitalized terms are used in this Agreement:

 

 

 

Accountant

Annex C Sections 2.03, 6.03, 6.04, 8.01, 13.06, 13.07

Actual Cost

Introduction, Annex A, Annex C Sections 5.03, 8.01, 8.03, 12.03

Actual Cost Paid

Annex C Section 2.03

Additional Collateral

Annex C Section 13.15

Administrator

Introduction, Annex A, Annex C

Administrator’s Guarantee

Annex A, Annex C Sections 2.01, 2.02, 9.01

Administrator's Note

Introduction, Annex A, Annex C

Advance

Introduction, Annex A, Annex C Sections 3.03, 6.02, 7.08, 8.03, 10.23, 11.10,
11.12, 14.02

Advance Request

Annex C Sections 8.02, 8.03

Affiliate

Annex B

Affiliate Guaranty

Introduction, Annex C Sections 2.03, 9.01, 10.01

Affiliate Guarantor

Introduction, Annex A, Annex C

Aggregate Original Equity Investment

Annex A, Annex C Section 6.04

Agreement

Introduction, Annex A, Annex C

Amount of Administrator’s Guarantee

Annex A

Amount of Administrator’s Note

Annex A

Annual Financial Statement Certification

Annex C, Section 13.04

Annual Vessel Condition, Maintenance and Class Certification

Annex C, Sections 13.09, 13.12

Applicable Guarantee Percentage

Introduction, Annex A

Application Date

Introduction, Annex A

Appraisal

Annex C Section 13.15

Approved Interest Rate

Introduction, Annex A, Annex C Section 14.02

Assignment of Construction Contract

Introduction, Annex C Section 2.03, Annex G

Assignment of Earnings

Introduction, Annex C Section 2.03, Annex I

Assignment of Insurances

Introduction, Annex C Section 2.03, Annex J

Audited Financial Statements

Annex C Sections 2.03, 6.06, 13.04, 13.15

Authorized Newspaper

Annex C Section 14.02

Bankruptcy Code

Annex C Section 14.01

Business Day

Annex C Sections 2.03, 3.02, 4.04. 8.04, 11.10, 11.12, 13.15, 14.01, 14.02,
15.01, 17.03

Capital Construction Fund

Annex C Section 6.10

CCF Security Amount

Annex C Section 6.10

Chapter 313

Annex C Sections 11.06, 11.07, 14.01, 14.02

Chapter 537

Introduction, Annex C Sections 2.03, 2.04, 3.04, 4.01, 5.03, 6.01-.11, 8.04,
11.10, 11.12, 12.02, 13.15, 14.01, 14.02, 14.03, 18.03, 18.06

Chapter 537 Reserve Fund

Introduction, Annex C Sections 2.03, 4.01, 5.03, 6.01-.11, 6.02, 11.10, 12.01,
13.15, 14.04

Charter Hire and Rent Limitation

Annex A, Annex C Section 12.02

Classification Society

Annex C Sections 2.03, 13.03, 13.11, 13.12

Closing Date

Introduction, Annex A, Annex C Sections 2.01, 2.02, 2.03, 5.01, 6.01, 6.09,
Article X, 10.03, 10.11, 10.17, 10.22, 12.03

 

 





Annex B (Definitions) - Contract No. MA-14454

Page 19

*



 

 

 

Collateral

Introduction, Annex C Sections 2.03, 4.01, 4.02, 4.04, 10.08, 10.09, 11.05,
11.10, 12.03, 14.02, 14.04, 16.01, 16.02

 

 

Commitment to Guarantee

Introduction, Annex C Section 2.01

Computation of Reserve Fund Net Income, Total Deposits or Not Deposits and
Accountant’s Statement

Annex C, Section 6.03, Annex N

Consent and Agreement of Shipowner and Shipyard

Introduction, Annex C Section 2.03,

Annex H-2

 

Consent of Shipyard

Introduction, Annex C Section 2.03, Annex H-1

Construction

Annex A, Annex C Sections 4.01, 6.01, 8.01, 11.03, 11.09, 11.11, 12.02

Construction Contract

Annex A, Annex C Sections 2.03, 4.01, 8.03, 11.08, 11.09, 11.10, 11.12, 12.03,
13.03, Annex G

 

 

Construction Period Financing

Annex A, Annex C Section 11.03

Control

Annex B

Default

Annex C Sections 2.03, 3.04, 5.02, 5.03, 6.05, 6.07, 6.09, 6.11, 7.04, 7.06,
8.03, 9.02, 10.12, 11.09, 11.10, 11.12, 11.13, 12.02, 14.01, 14.02, 14.04,
14.05, 17.02, 17.03, 18.08, Annex L

Delivery Date

Introduction, Annex A, Annex C Sections 5.03, 10.14, 11.10, 12.03, 13.03, 13.12

Deposit Funds

Annex C Sections 7.01-.05, 12.02

Depreciated Actual Cost

Introduction, Annex A

Direct Employee Compensation

Annex C Section 12.02

Disclosure Schedule

Introduction, Annex C Section 4.01, Article X, Annex D

Eligible Investments

Annex C Sections 7.04. 7.06

Equity Interest

Annex C Sections 11.02, 11.13

Equity Interest Subordination Agreement

Introduction, Annex C, 11.13, Annex P

Equity Interest Holder

Annex C Sections 6.08, 11.13, 12.02, 12.03

Expended Funds Rate

Annex C Sections 3.04, 4.04, 4.05

FFB

Introduction, Annex A, Annex C Sections 2.02, 2.03, 3.02, 7.08, 8.02, 17.02

FFB Act

Introduction

Financial Asset

Annex C Sections 4.01, 7.01, 7.03, 7.06

Financing

Introduction, Annex A, Annex C Article I , Section 2.03

First Principal Payment Date

Annex A

Foreign Item Waivers

Annex A

GAAP

Annex C Sections 2.03, 6.02, 6.06, 10.16

Governing Law State

Annex A, Annex C Sections 18.10, 18.12

Government

Annex C Sections 10.10, 11.10

Government Use

Annex C Sections 12.03, 13.09, 13.12

Guarantee

Annex C Sections 2.01, 2.02, 2.03, 2.04, 4.01, 6.05, 6.11, 7.02, 7.08, Article
XI, 11.10, 11.11, 11.12, 12.01, 12.02, 12.03, Article XIII, 14.02, 14.03, 15.01,
16.02, 18.08

Guarantee Fee

Annex A, Annex C Section 2.03

Holder

Annex C Sections 2.04, 3.02, 3.04, 5.02, 6.09, 6.11, 7.05, 7.08, 8.04, 11.12,
12.01, 14.02, 14.03, 15.01, 17.01, 17.02

Income Realized on the Chapter 537 Reserve Fund

Annex C Sections 6.07, 6.11, 14.04

Insurance Requirements

Annex A, Annex C Section 11.10

Intended Payment Date

Annex C Sections 3.02, 8.04, 11.12, 15.01

Interest Escrow Fund

Introduction, Annex C Sections 2.03, 5.01-.03, 6.02, 16.01

Interest Escrow Fund Deposit

Annex A, Annex C Sections 2.03, 5.01

 





Annex B (Definitions) - Contract No. MA-14454

Page 20

*



 

 

 

 

Investigation Fee

Annex A, Annex C Section 2.03

IP Rights

Annex C Sections 4.01, 10.19

Jurisdiction of Organization

Introduction, Annex A, Annex C Sections 10.01, 12.03

Jurisdiction State/City

Annex A, Annex C Section 18.10

Late Charges

Annex C Sections 2.03, 4.01, 6.02, 6.09, 14.01, 14.04

Late Charges Reserve Subfund

Introduction, Annex C Sections 4.01, 6.02, 6.09, 6.10

Late Charge Reserve Subfund Deposit

Annex A, Annex C Sections 2.03, 6.09, 6.10

Letter Commitment

Introduction, Annex A

Letter Commitment Date

Introduction, Annex A

Lien

Annex C Sections 2.03, 4.01, 4.02, 4.04, 8.03, 10.05, 10.08, 10.09, 11.05,
11.10, 12.01, 12.02, 13.03, 14.02, 14.05, 16.01, 16.02

Liquidity

Annex A

Loan Commitment Amount

Annex B

Long-Term Debt

Annex A, Annex C Section 12.01, Annex N

Loss Event

Annex C Sections 11.10, 11.12

Mandatory Compliance Prepayment

Annex C Sections 3.02, 8.04

Mandatory Compliance Prepayment Amount

Annex C Section 8.04

Mandatory Loss Prepayment

Annex C Sections 3.02, 11.12

Mandatory Loss Prepayment Amount

Annex C Section 11.12

Mandatory Prepayment

Annex C Section 17.01

Mandatory Prepayment Amount

Annex C Section 17.01

Mandatory Prepayment Election

Annex C Sections 11.12, 15.01

Mandatory Prepayment Election Notice

Annex C Sections 3.02, 8.04, 11.12, 15.01, 17.02

Mandatory Progress Prepayment

Annex C Section 3.02

Mandatory Progress Prepayment Amount

Annex C Section 3.02

Mandatory Progress Prepayment Threshold

Annex C Section 3.02

Mandatory Vessel Sale Prepayment

Annex C Section 3.02

Mandatory Vessel Sale Prepayment Amount

Annex C Section 15.01

Market Value Prepayment/Refinancing Privilege

Annex C Section 3.03

Material Adverse Effect

Annex C Sections 10.07, 10.11, 10.16, 10.18, 10.19, 10.21

Maximum Payment Amount of Losses Directly to Shipowner

Annex A, Annex C Section 11.10

Maximum Principal Amount

Introduction, Annex A, Annex C Sections 3.02, 5.01

Maximum Self-Insurance Amount

Annex A, Annex C Section 11.10

Minimum Liquidity

Annex A, Annex N

Moneys Due to Shipowner with Respect to Construction of the Vessels

Annex C Sections 4.01, 6.01

Mortgage

Introduction, Annex A, Annex C Sections 3.02, 3.04, Article IV, 6.05, 6.10,
6.11, 7.01, 7.02, 11.06, 11.07, 11.10, 12.03, 13.08, 14.01, 14.02, 14.04, 14.05,
15.01, 15.02, 16.02, 18.14, Annex F

Mortgage Period Financing

Annex A

Net Book Value

Annex C Section 12.01

Net Worth

Annex A, Annex C Section 12.01, Annex N

No-Call Advance

Annex C Sections 17.01, 17.02

No-Call Payment Date

Annex C Sections 17.01, 17.02

No-Call Period

Annex C Sections 17.01, 17.02

No-Call Prepayment Amount

Annex C Sections 17.01, 17.02, 17.03

No-Call Prepayment Closing Date

Annex C Sections 17.02, 17.03

No-Call Prepayment Collateral

Annex C Sections 4.01, 17.02

No-Call Prepayment Fund

Annex C Sections 4.01, 17.01, 17.02, 17.03

No-Call Prepayment Notice

Annex C Sections 17.02, 17.03

 





Annex B (Definitions) - Contract No. MA-14454

Page 21

*



 

 

 

 

Note

Introduction, Annex A, Annex C

Note Purchase Agreement

Introduction, Annex A, Annex C Article I, Sections 2.02, 2.03, 3.03, 3.04,
11.10, 11.12, 12.01, 14.02, 14.03, 15.01

Note Purchase Document

Annex C Sections 3.04, 6.11, 8.02, 8.03, 11.12, 12.03, 12.02, 17.02

OFAC

Annex C Sections 10.23, 11.10

Officer's Certificate

Annex C Sections 2.03, 6.07, 8.01, 8.03, 11.10, 13.03,

13.05, 13.08, 13.09, 17.02, 18.01

 

Organizational Documents

Annex C Sections 10.05, 11.02, 12.03

Organizational Form

Introduction, Annex A, Annex C Section 12.03

Outstanding

Annex C Sections 11.10, 11.12

Outstanding Advance

Annex C Sections 6.05, 8.04, 11.12, 14.01, 15.01

Paid

Annex A, Annex C Sections 2.04, 6.02

Par Prepayment/Refinancing Privilege

Annex C Section 3.03

Payment Date

Annex A

Payment Default

Annex C Sections 14.01, 14.03

Permitted Liens

Annex A, Annex C Sections 2.03, 10.08, 11.05, 12.01, 12.02

Person

Annex C Sections 5.02, 6.01, 6.07, 7.05, 7.08, 8.02, 8.03, 10.06, 10.17, 10.19,
11.02, 11.05, 11.06, 11.10, 12.01-.03, 14.01, 14.02, 15.01, 15.02, 18.01, 18.02,
18.04, 18.11

Prepaid No-Call Advances

Annex C Sections 17.01, 17.02

Primary Covenants

Annex C Sections 6.08, 12.01

Proportionate Part

Annex C Sections 11.10, 11.12, 15.01

Qualifying Financial Covenants of Affiliate Guarantor

Annex A, Annex C Sections 2.03, 13.02

Qualifying Financial Covenants of Shipowner

Annex A, Annex C Sections 2.03, 6.05, 13.01

Quarterly Financial Statement Certification

Annex C Section 13.05, Annex M-2

Related Party

Annex C Sections 10.15, 12.01, 12.02, 12.03

Request

Annex C Sections 5.02, 6.07, 6.08, 7.04, 7.08, 11.10, 12.03, 14.03, 16.01

Required Equity Amount

Introduction, Annex A, Annex C Section 8.03

Reserve Fund Net Income

Introduction, Annex A, Annex C Sections 3.02, 6.02, 6.03, 6.04, 6.06, 13.06

Reserve Fund Net Income Deposit

Annex C Sections 6.01, 6.03, 6.04, 6.05, 6.06, 6.08, 6.10, 13.07

Responsible Officer

Annex C Sections 2.03. 8.03, 18.01

Rights Under the Construction Contracts and Related Contracts

Annex C Section 4.01

Scheduled Debt Payments

Annex C Sections 17.02, 17.03

Security Default

Annex C Sections 14.01, 14.02, 14.03

Shipowner

Introduction, Annex A, Annex C

Shipyard

Introduction, Annex A, Annex C Sections 2.03, 4.02, 6.06, 7.05, 8.02, 8.03,
11.08, 11.09, 11.10, 12.03, 13.03

Shipyard Project

Annex A, Annex C Section 6.06

Solvent

Annex C Section 10.20

Special Security Default

Annex A, Annex C Section 14.01

Special Subordinated Liens

Annex A, Annex B

Stated Maturity Date

Introduction, Annex A, Annex C Sections 7.08, 13.13

Supplemental Covenants

Annex C Sections 6.08, 12.02

Supplemental Financial Covenants of Affiliate Guarantor

Annex A, Annex C Sections 12.02, 13.04, 13.15, 14.01, Annex M-1

Supplemental Financial Covenants of Shipowner

Annex A, Annex C Sections 12.02, 13.04, 13.15, 14.01, Annex M-1

Surety

Annex C Section 11.09

Surety Bonds

Annex C Section 11.09

 





Annex B (Definitions) - Contract No. MA-14454

Page 22

*



 

 

 

 

Transaction Document

Annex C Sections 2.03, 3.01, 3.04, 4.01, 6.11, 7.01, 7.02, 8.03, 9.02, 10.01,
10.03-.06, 10.09, 10.11, 10.12, Article XI, 11.13, 12.01 - 12.03, Article XIII,
13.08, 14.01, 14.02, 16.01, 17.02, 18.09 - 18.15

Treasury

Introduction, Annex A, Annex C Sections 5.01, 5.02, 6.09, 7.01, 7.03, 7.08

UCC

Annex C Sections 4.02, 11.05

UCC State

Annex A, Annex C Section 2.03

Unaudited Financial Statements

Annex C Sections 2.03, 13.05, 13.15, Annex M-2

United States or U.S.

Introduction, Annex C

Unrestricted Advance

Annex C Sections 17.01, 17.02

Vessel

Introduction, Annex A, Annex C, Annexes F, G, H-1, H-2, I, J, L

Working Capital

Annex A, Annex N

 

 

 

 

 

(END OF ANNEX B)

 

 



Annex B (Definitions) - Contract No. MA-14454

Page 23

*



 

ANNEX C

GENERAL TERMS AND CONDITIONS

 

Table of Contents

 

 

 

ARTICLE I The Note


7

ARTICLE II Commitment to Guarantee


7

SECTION 2.01. Commitment to Guarantee


7

SECTION 2.02.  Form of Guarantee


7

SECTION 2.03. Conditions to Guarantee and Execution and Delivery of the
Guarantee


8

SECTION 2.04. Assignment; Termination of the Guarantee


11

ARTICLE III Administrator’s Note


11

SECTION 3.01.  Administrator’s Note


11

SECTION 3.02.  Mandatory Progress Prepayment.


12

SECTION 3.03.  Elective Prepayments and Refinancings


12

SECTION 3.04. Additional Debts of Shipowner to Administrator.


12

ARTICLE IV  Security Agreement


13

SECTION 4.01.  Granting Clause


13

SECTION 4.02. Uniform Commercial Code Filings


14

SECTION 4.03. Surrender of Vessel Documents.


15

SECTION 4.04. General Powers of the Administrator


15

SECTION 4.05.  Performance of the Shipowner’s Agreements by the Administrator.


15

ARTICLE V Interest Escrow Fund


16

SECTION 5.01.  Establishment of Interest Escrow Fund.


16

SECTION 5.02. Disbursements from the Interest Escrow Fund.  


16

SECTION 5.03. Termination Date of the Interest Escrow Fund.


16

ARTICLE VI Chapter 537 Reserve Fund (including Late Charges Subfund)


17

SECTION 6.01.  Establishment of Chapter 537 Reserve Fund.


17

SECTION 6.02.  Computation of Reserve Fund Net Income.


17

SECTION 6.03.  Delivery of Statement of Reserve Fund Net Income.


17

SECTION 6.04.  Annual Reserve Fund Net Income Deposit.


18

SECTION 6.05.  Exceptions to Annual Reserve Net Income Deposit.


18

SECTION 6.06.  Shipyard Net Cash Flow Deposit.


18

SECTION 6.07.  Withdrawals from Chapter 537 Reserve Fund.


18

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 1

 



 

 

SECTION 6.08.  Impermissible Payments.


19

SECTION 6.09.  Late Charges Reserve Subfund and Deficiency Deposits.


19

SECTION 6.10.  Capital Construction Fund in Lieu of Chapter 537 Reserve Fund.


19

SECTION 6.11.  Termination of the Chapter 537 Reserve Fund.


20

ARTICLE VII General Provisions Relating to the Deposit Funds and Administrator
as Paying Agent


20

SECTION 7.01. Administrator’s Security Interest and Other Rights in Deposit
Funds.


20

SECTION 7.02.  Deposit Funds Not Trust Funds.


20

SECTION 7.03.  Contents of Deposit Funds.


21

SECTION 7.04. Investment and Liquidation of the


21

SECTION 7.05.  Disbursements Out of Available Cash.


21

SECTION 7.06. Interest, Financial Assets and Taxes.


21

SECTION 7.07. Improper Disbursements From Deposit Funds.


22

SECTION 7.08.  Administrator as Paying Agent.


22

ARTICLE VIII Actual Cost and Advance Requests


22

SECTION 8.01.  Actual Cost Determinations.


22

SECTION 8.02.  Advance Requests.


23

SECTION 8.03. Conditions Precedent to Approve Advance Requests.


23

SECTION 8.04. Mandatory Compliance Prepayment.


24

ARTICLE IX Affiliate Guaranty and Limitation on Subrogation


24

SECTION 9.01.  Execution and Delivery of Affiliate Guaranty.


24

SECTION 9.02.  No Payments to Affiliate Guarantor.


25

ARTICLE X Representations and Warranties


25

SECTION 10.01. Organization and Existence; Power and Authority.


25

SECTION 10.02. Qualification.


25

SECTION 10.03. Proper Execution.


25

SECTION 10.04. Due Execution and Delivery.


25

SECTION 10.05. No Conflicts or Contravention.


26

SECTION 10.06. Governmental Authorizations; Other Consents or Approvals.


26

SECTION 10.07. No Litigation.


26

SECTION 10.08 Ownership of Collateral; Liens.


26

SECTION 10.09. Valid Pledge.


26

SECTION 10.10. No Debarment.


26

SECTION 10.11. Accuracy of Representations, Warranties and Information;
Disclosure.


27

SECTION 10.12. No Defaults.


27

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 2

 



 

 

SECTION 10.13.  Shipowner’s United States Citizenship.


27

SECTION 10.14. Vessel Documentation.


27

SECTION 10.15. Insurance.


27

SECTION 10.16. Taxes.


27

SECTION 10.17. Subsidiaries; Equity Interest.


28

SECTION 10.18. Compliance with Laws.


28

SECTION 10.19. Intellectual Property; Licenses, Etc.


28

SECTION 10.20. Solvency.


28

SECTION 10.21. Casualty, Etc.


28

SECTION 10.22. Labor Matters.


28

SECTION 10.23. Sanctioned Persons.


28

SECTION 10.24. Foreign Corrupt Practices Act.


28

ARTICLE XI Affirmative Covenants


29

SECTION 11.01.  United States Citizenship.


29

SECTION 11.02. Dissolution and Re-establishment.


29

SECTION 11.03.  Transportation of Foreign Manufactured Items.


29

SECTION 11.04. Commercial Tort Claims


29

SECTION 11.05. Maintenance of Perfected Security Interest; Further
Documentation.


29

SECTION 11.06. Notice of Mortgage.


30

SECTION 11.07.  Compliance with 46 U.S.C. Chapter 313.


30

SECTION 11.08.  Maintenance of Construction Contract.


30

SECTION 11.09.  Concerning the Performance and Payment Bonds.


30

SECTION 11.10. Insurance.


31

SECTION 11.11.  Surveys and Inspection of the Vessels; Examination of
Shipowner's Records.


37

SECTION 11.12.  Mandatory Loss Prepayment.


37

SECTION 11.13.  Equity Interest Holders of Shipowner.  


38

ARTICLE XII Negative Covenants


39

SECTION 12.01 Primary Covenants.


39

(a)          Distribution of Earnings


39

(b)          Service, Management and Operating Agreement.


39

(c)          Sell, Mortgage, Transfer, Charter of Vessel; Liens.


39

(d)          Time Charters; Liens.


40

(e)          Sales; Leasebacks.


40

(f)          Guarantees.


40

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 3

 



 

 

(g)          New Enterprise; Business Activity.


40

(h)          Merger, Consolidation, Etc.


40

SECTION 12.02.  Supplemental Covenants.


41

(a)          Withdrawals.


41

(b)          Redemptions and Conversion.


41

(c)          Dividends.


41

(d)          Loans and Advances.


41

(e)          Related Party Investments.


41

(f)          Prepayment of Indebtedness.


41

(g)         Compensation.


42

(h)          Acquisitions of Assets.


42

(i)          Charters and Leases.


42

(j)          Payment of Subordinated Indebtedness.


42

(k)         Indebtedness.


42

(l)          Investments.


42

(m)         Liens.


42

SECTION 12.03 Other Covenants.


42

(a)          Changes in Locations, Name, Etc.


42

(b)          Modification of Organizational Documents.


43

(c)          Modification of Construction Contract.


43

(d)          Modification of Note Purchase Documents.


43

(e)          Material Changes in the Vessels.


43

(f)          Vessels Operation.


43

(g)          Insurance.


44

(h)          Related Party Transactions


44

(i)          Transfers by Equity Interest Holders


44

ARTICLE XIII Financial and Delivery Covenants


44

SECTION 13.01. Qualifying Financial Covenants of the Shipowner.


44

SECTION 13.02.  Qualifying Financial Covenants of the Affiliate Guarantor.  


45

SECTION 13.03.  Delivery Date Requirements.


45

SECTION 13.04.  Annual Audited Financial Statements of Shipowner and Affiliate
Guarantor.


45

SECTION 13.05.  Quarterly Unaudited Financial Statements of Shipowner and
Affiliate Guarantor.


46

SECTION 13.06.  Annual Accountant’s Statement of Reserve Fund Net Income.


46

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 4

 



 

 

SECTION 13.07. Annual Reserve Fund Net Income Deposit.


46

SECTION 13.08.  Annual No Default Certificate.


46

SECTION 13.09.  Annual Vessel Condition and Maintenance Officer’s Certificate.


46

SECTION 13.10.  Annual Insurance Broker’s Certificate.


47

SECTION 13.11.  Reclassification Certificates.


47

SECTION 13.12.  Annual In-Class Vessel Confirmation Survey and Inspections


47

SECTION 13.13.  Biennial Not Classed Vessel Survey and Inspections


47

SECTION 13.14.  Biennial Appraisals of Vessels.


47

SECTION 13.15.  Appraisal; Additional Collateral.


47

ARTICLE XIV Defaults and Remedies


48

SECTION 14.01.  What Constitutes "Defaults;" Continuance of Defaults.


48

SECTION 14.02. Remedies Upon Default.


49

SECTION 14.03. Waivers of Default.


53

SECTION 14.04. Application of Proceeds.


53

SECTION 14.05. Shipowner’s Rights in Absence of Default.


54

SECTION 14.06.  Authority of United States.


55

ARTICLE XV Consolidation, Mergers and Sale


55

SECTION 15.01. Consolidation, Merger or Sale; Mandatory Vessel Sale Prepayments.


55

ARTICLE XVI  Termination and Discharge


56

SECTION 16.01.  Discharge of Agreement.


56

SECTION 16.02.  Release of Liens.


56

ARTICLE XVII No-Call Prepayment Deposits


56

SECTION 17.01. Mandatory Prepayment Deposits During No-Call Periods.


56

SECTION 17.02. Conditions to No-Call Prepayment During No-Call Periods.


57

SECTION 17.03. Other No-Call Prepayment Provisions.


58

ARTICLE XVIII Miscellaneous


58

SECTION 18.01. Officer’s Certificates.


59

SECTION 18.02. Successors and Assigns.


59

SECTION 18.03.  Notices.


59

SECTION 18.04.  Waivers of Notice.


59

SECTION 18.05.  Execution in Counterparts; Effectiveness.


59

SECTION 18.06. Applicable Regulations.


59

SECTION 18.07.  Table of Contents, Titles and Headings.


59

SECTION 18.08.  Survival of Representations and Warranties.


59

SECTION 18.09.  Severability.


60

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 5

 



 

 

SECTION 18.10.  Governing Law; Jurisdiction; Etc.


60

SECTION 18.11.  Waiver of Jury Trial.


61

SECTION 18.12.  Electronic Execution of Documents.


61

SECTION 18.13.  Amendments and Supplements to Transaction Documents.


61

SECTION 18.14.  Further Assurances.


61

SECTION 18.15.  Entire Agreement.


62

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 6

 



 

 

ARTICLE I

The Note

The Note shall be as provided in the Note Purchase Agreement and in the form of
the Note annexed as Exhibit C to the Note Purchase Agreement, the proceeds of
which shall be used for the Financing as set forth on Annex A of this Agreement.
The Note shall be subject to all of the terms and conditions set forth in the
Note Purchase Agreement.

 

ARTICLE II

Commitment to Guarantee

 

SECTION 2.01. Commitment to Guarantee. The United States, represented by the
Administrator, HEREBY COMMITS ITSELF TO GUARANTEE the payment of the unpaid
interest on, and the unpaid balance of the principal of, the Note, including
interest accruing between the date of default under the Note and the payment in
full of the Guarantee, and, to effect this Commitment to Guarantee, hereby,
subject to the terms and conditions hereof, commits itself to execute and
deliver the Administrator’s Guarantee on the Closing Date. The Shipowner hereby
accepts this Commitment to Guarantee subject to the terms and conditions hereof.

 

SECTION 2.02.  Form of Guarantee.  The form of the Guarantee to be attached to
the Note is as follows:

 

“The United States of America, acting through the Maritime Administrator,
Maritime Administration, U.S. Department of Transportation (the
“Administrator”), hereby guarantees to the Federal Financing Bank, its
successors and assigns (“FFB”), all payments of principal and interest, when and
as due in accordance with the terms of the note dated  [CLOSING DATE], issued by
___________________________________________________________ (the “Borrower”)
payable to FFB in the maximum principal amount of $________________, to which
this Administrator’s Guarantee is attached (such note being the “Note”), with
interest on the principal until paid, irrespective of (i) acceleration of such
payments under the terms of the Note, or (ii) receipt by the Administrator of
any sums or property from its enforcement of its remedies for the Borrower’s
default.

 

This Administrator’s Guarantee is issued pursuant to Chapter 537 of Title 46 of
the United States Code, Section 6 of the Federal Financing Bank Act of 1973 (12
U.S.C. § 2285), and the Note Purchase Agreement dated as of [CLOSING DATE],
among FFB, the Borrower, and the Administrator.

 

 

UNITED STATES OF AMERICA

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 7

 



 

 

 

Date:

”

 

SECTION 2.03. Conditions to Guarantee and Execution and Delivery of the
Guarantee.  The obligation of the Administrator to execute and deliver the
Guarantee on the Closing Date shall be subject to receipt by the Administrator
of the following items on the Closing Date, or such other date specified herein,
unless waived by the Administrator:

 

Transaction Documents

 

(a)          the Shipowner shall have executed and delivered to the
Administrator this Agreement, the Administrator’s Note, the Mortgage, the
Assignment of Construction Contract, the Assignment of Earnings, and the
Assignment of Insurance, the Note and the Note Purchase Agreement;

 

(b)          the Affiliate Guarantor shall have executed and delivered to the
Administrator (1) this Agreement with respect to those Annexes and Sections of
this Agreement set forth above the signature of the Affiliate Guarantor that are
applicable to the Affiliate Guarantor and (2) the Affiliate Guaranty, which
shall be in full force and effect;

 

(c)          the Shipowner and the Affiliate Guarantor shall have executed and
delivered to the Administrator the declaration required by Section 1352 of Title
31 of the United States Code, as amended, and the Lobbying Disclosure Act of
1995, classified at 2 U.S.C. § 1601;

 

(d)          (1) the Shipowner and the Shipyard shall have executed and
delivered to the Administrator (A) a copy of the Construction Contract and (B) a
certificate indicating that, on behalf of itself and all of its respective
contractors, there are no Liens against the Vessel, in form and substance
acceptable to the Administrator; and (2) (A) in the event of Mortgage Period
Financing, the Shipyard shall have executed and delivered to the Administrator
the Consent of Shipyard or (B) in the event of Construction Period Financing,
the Shipowner and the Shipyard shall have executed and delivered to the
Administrator the Consent and Agreement of Shipowner and Shipyard;

 

(e)          the Administrator shall have received a subordination in form and
substance satisfactory to the Administrator with respect to all non-Chapter 537
debt of the Shipowner relating to the Vessels, if any, that has not been
discharged;

 

(f)           FBB shall have executed and delivered the Note Purchase Agreement
in form and substance acceptable to the Administrator;

 

(g)          the Shipowner and Affiliate Guarantor each shall have delivered to
the Administrator an Opinion of Counsel, which shall include, among other
things, an opinion to the effect that: (1) by the terms of this Agreement, the
Shipowner has granted to the Administrator a fully perfected, first priority
security interest in each of the assets which constitutes the Collateral; and
(2) all filings, recordings, notices and other actions required to perfect the
Administrator's interests in the Collateral and to render such security
interests valid and enforceable under the UCC State have been duly effected,
together with copies of such filings;

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 8

 



 

 

(h)          the Administrator shall have received from the Shipowner: (1)(i)
two executed original counterparts of the Note Purchase Agreement; (ii) two
copies of the Note; (iii) two executed originals of the legal opinion issued
under Subsection (g) of this Section; (iv) two executed originals of the legal
opinion delivered to FFB pursuant to the Note Purchase Agreement; and (v) two
executed original counterparts of this Agreement, each of the Annexes hereto and
all other documents executed and delivered by the Shipowner, the Affiliate
Guarantor or FFB in connection with the closing, and (2) within thirty (30) days
after the Closing Date six bound copies of this Agreement, together with the
Annexes, and all other documents executed and delivered by the Shipowner, the
Affiliate Guarantor or FFB in connection with the closing of the transactions
contemplated hereby.

 

Vessel Documents

 

(i)           the Shipowner shall have provided the Administrator with
satisfactory evidence of marine insurance as required by Section 11.10 of this
Agreement, naming the Administrator as lender loss payee for Vessel hull &
machinery coverage and as a co-assured to all liability coverage;

 

(j)           if the Shipowner intends to operate any of the Vessels in the U.S.
domestic trade, the Shipowner and any bareboat charterers of such Vessels shall
have furnished to the Administrator an affidavit complying with the requirements
of 46 CFR Part 355, demonstrating U.S. citizenship;

 

(k)          if the Vessels have been delivered to the Shipowner, the Shipowner
shall have delivered to the Administrator (1) evidence that the Vessels are and
shall remain documented by the United States Coast Guard with a coastwise
endorsement and (2) the United States Coast Guard certificates and evidence from
the Classification Society that each Vessel is in class;

 

Financial Conditions

 

(l)           the Administrator shall have received at least ten (10) Business
Days prior to the Closing Date (1) a detailed, pro forma balance sheet for the
Shipowner certified by a Responsible Officer, including adequate disclosures in
accordance with GAAP and showing, among other things, all non-Chapter 537 debt
of Shipowner; and (2) detailed, consolidated and consolidating pro forma balance
sheets for the Shipowner and the Affiliate Guarantor, certified by a Responsible
Officer of the Shipowner and of the Affiliate Guarantor. Each balance sheet
described in this Subsection (l) shall be dated as of the Closing Date, reflect
the completion of the Financing under Chapter 537, and demonstrate compliance
with the Qualifying Financial Covenants of the Shipowner and the Qualifying
Financial Covenants of the Affiliate Guarantor;

 

(m)         the Administrator shall have received the most recent annual Audited
Financial Statements or quarterly Unaudited Financial Statements of Shipowner
and the Affiliate Guarantor prepared in accordance with GAAP, each certified by
a Responsible Officer of the Shipowner and the Affiliate Guarantor and showing,
among other things, all non-Chapter 537 debt of the Shipowner and of the
Affiliate Guarantor;

 

Closing Certifications

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 9

 



 

 

(n)          the Shipowner and Affiliate Guarantor, to the extent applicable,
shall have executed and delivered to the Administrator an Officer’s Certificate
representing and warranting the truth of the following statements as of the
Closing Date:

 

(1)          each of the representations and warranties set forth at Article X
of this Agreement;

 

(2)          the Shipowner is not in violation of any Federal laws having a
substantial adverse effect on the interests of the United States and that the
consummation of the Commitment complies with Federal law;

 

(3)          there have been no occurrences that would adversely or materially
affect the condition of any of the Vessels, their hull or any of their component
parts, or, in the event such occurrences exist, a detailed description of such
occurrence, in which event the Administrator may take such action as it deems
appropriate, including not issuing the Guarantee;

 

(4)          there have not been any materially adverse changes in the financial
or legal condition of the Shipowner or the Affiliate Guarantor or in the
economic conditions in the intended trade for the Vessels, each as determined in
the sole judgment of the Administrator;

 

(5)          there are no Liens on the Vessels or its component parts, except
Permitted Liens;

 

(6)          no Default or event after any period of time or any notice, or
both, would constitute, a Default has occurred;

 

(7)          the amount of Actual Cost Paid is true and correct;

 

(8)          each item in the amount of Actual Cost Paid is properly included in
the Actual Cost of the Vessel;

 

(9)          each of the Shipowner and the Affiliate Guarantor is in compliance
with the Qualifying Financial Covenants of Shipowner and the Qualifying
Financial Covenants of Affiliate Guarantor, respectively, in accordance with
GAAP, as adjusted by 46 CFR § 298.13(d), and detailing such compliance; and

 

(10)        all non-Chapter 537 debt of the Shipowner relating to the Vessels
has been discharged or subordinated in a manner satisfactory to the
Administrator;

 

(o)          the Shipowner’s Accountant shall have provided a certification or
other evidence satisfactory to the Administrator as to the amounts paid from
Advances with respect to Section 2.03(n) (7) and (8) of this Agreement;

 

Fees and Deposits

 

(p)          the Administrator shall have received the Guarantee Fee payable
under 46 U.S.C. §53714(b) and the Investigation Fee due under 46 U.S.C.
§53713(a);

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 10

 



 

(q)          the Shipowner shall have made the Interest Escrow Fund Deposit,
unless waived by the Administrator as indicated in Annex A of this Agreement;

 

(r)           the Shipowner shall have made the Late Charges Reserve Subfund
Deposit;

 

Other Conditions

 

(s)           the Shipowner shall have complied in all material respects with
its agreements under this Agreement and all other requirements of Chapter 537
and the applicable regulations, as determined in the sole judgment of the
Administrator;

 

(t)           there have not been any occurrences which have or would adversely
and materially affect the condition of the Vessels, their hulls or any of their
component parts, as determined in the sole judgment of the Administrator;

 

(u)          there shall not have occurred a Default or event after any period
of time or any notice, or both, which would constitute a Default; and

 

(v)          all documentation and legal opinions relating to the transactions
contemplated by this Agreement and the Note Purchase Agreement shall be in form
and substance satisfactory to the Administrator and all security interests in
the Collateral shall be fully perfected and of first priority as of the Closing
Date.

 

SECTION 2.04. Assignment; Termination of the Guarantee. (a) The Guarantee may
not be assigned by the Shipowner without the prior written approval of the
Administrator and any attempt to do so shall be null and void ab initio.

 

(b) The Guarantee shall terminate only when, one or more of the following events
shall occur:

 

(1)          the Note shall have been Paid;

 

(2)          the Holder shall have elected to terminate the Guarantee, and the
Administrator has been so notified by the Holder in writing; provided that, such
termination shall not prejudice any rights accruing hereunder prior to such
termination;

 

(3)          the Guarantee shall have been paid in full in cash by the
Administrator; or

 

(4)          each Holder shall have failed to demand payment of the Guarantee as
provided in Chapter 537.

 

ARTICLE III

Administrator’s Note

 

SECTION 3.01.  Administrator’s Note.  On this date, the Shipowner has duly
executed and delivered, and the Administrator has accepted, the Administrator’s
Note in an amount equal to the Maximum Principal Amount of the Note. The
Administrator’s Note, and any endorsement thereof executed and delivered to the
Administrator in accordance with Section 12.01(h) or





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 11

 



 

otherwise shall be secured by this Agreement, the Mortgage and the other
Transaction Documents.

 

SECTION 3.02.  Mandatory Progress Prepayment.  (a) If at the end of any fiscal
year of the Shipowner, the Reserve Fund Net Income of the Shipowner exceeds the
Mandatory Progress Prepayment Threshold, then the Shipowner shall on demand from
the Administrator immediately prepare and deliver to FFB, the Holder and the
Administrator a Mandatory Prepayment Election Notice (indicating the Shipowner’s
intent to prepay the Advances or any portion of the Advances in an amount equal
to the Mandatory Progress Prepayment Amount on the Intended Payment Date, which
shall not be less than five (5) Business Days or more than ten (10) Business
Days after receipt of such notice by the Holder), which notice shall not be
rescinded, and the Shipowner shall pay the Mandatory Progress Prepayment Amount
to the Holder on the Intended Payment Date; provided,  however, that if a
Mandatory Progress Prepayment is required under this Section, (a) the Shipowner
shall only apply such prepayment to those Unrestricted Advances that will not
result in the incurrence of a prepayment penalty or premium upon prepayment of
such Advance, and (b) if such Mandatory Progress Prepayment Amount exceeds the
amount of those Outstanding Unrestricted Advances that will not result in the
incurrence of a prepayment penalty or premium upon prepayment of such Advance,
then the Mandatory Progress Prepayment Amount shall be reduced to the amount of
such Outstanding Unrestricted Advances.  The obligations of the Shipowner under
this Section shall be in addition to its obligations under Article VI hereof.

 

(b)          Advances are also subject to (1) a Mandatory Compliance Prepayment
in accordance with Section 8.04 of this Agreement; (2) a Mandatory Loss
Prepayment to comply with Section 11.12 of this Agreement; and (3) a Mandatory
Vessel Sale Prepayment to comply with Section 15.01 of this Agreement.

 

(c)          Any mandatory prepayments made in accordance with Clauses (a) or
(b) of this Section shall result in a corresponding reduction in the outstanding
amount of the Administrator’s Note.

 

SECTION 3.03.  Elective Prepayments and Refinancings of Advances.  Advances are
subject to elective prepayment and refinancing based upon the Market
Value/Prepayment Refinancing Privilege and the Par Prepayment/Refinancing
Privilege in accordance with Paragraphs 14 and 15 of the Note and Paragraphs
12.2 and 12.3 of the Note Purchase Agreement.  The allowance of any such
refinancing of Advances shall be at the sole discretion of the
Administrator.  Any such elective prepayments or refinancings of Advances shall
result in a corresponding reduction and refinancing of the outstanding amount of
the Administrator’s Note.

 

SECTION 3.04. Additional Debts of Shipowner to Administrator. (a) If the
Shipowner shall fail to perform any covenant, condition or agreement set forth
in the Transaction Documents, the Administrator may, in its discretion, at any
time during the continuance of an event which by itself, with the passage of
time, or the giving of notice, would constitute a Default, perform all acts and
make all necessary expenditures to remedy such failure. Notwithstanding the
foregoing, the Administrator shall not be obligated to (and shall not be liable
for the failure to) perform such acts and make such expenditures.  All funds
advanced and expenses and damages incurred by the Administrator relating to such
compliance shall constitute a debt due from the Shipowner to the Administrator
and shall be secured hereunder and under the Mortgage prior to the
Administrator's





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 12

 



 

Note and shall be repaid by the Shipowner upon demand, together with interest at
the Expended Funds Rate plus two percent (2%).

 

(b) (1) All funds advanced and expenses incurred by the Administrator pursuant
to Section 4.05 of this Agreement and the Transaction Documents; (2) all other
expenses incurred incident to the exercise by the Administrator of any rights
and remedies pursuant to Section 4.04(a), Section 4.04(b), Article XIV or any
other provisions of this Agreement, the other Transaction Documents and the Note
Purchase Documents or in connection with the assumption by the Administrator of
the rights and duties of the Shipowner under the Note Purchase Agreement and the
Note; and (3) all payments made to the Holder as a result of the default of the
Shipowner under Chapter 537 (including, but not limited to, fees paid to the
Holder for expenses incident to the assumption of the Note Purchase Agreement by
the Administrator), shall constitute a debt due from the Shipowner to the
Administrator and shall also be secured hereunder and under the Mortgage and the
other Transaction Documents prior to the Administrator's Note and shall be
repaid by the Shipowner upon demand together with interest at the Expended Funds
Rate plus two percent (2%).

 

(c)  All payments required to be made by the Shipowner or the Affiliate
Guarantor under the Transaction Documents shall be made by wire transfer in
immediately available funds in accordance with payment instructions provided by
the Administrator.

 

ARTICLE IV

Security Agreement

 

SECTION 4.01.  Granting Clause.  (a) In order to create a present security
interest in the Administrator, the Shipowner does hereby grant, sell, convey,
assign, transfer, mortgage, pledge, set over and confirm unto the Administrator
a first priority continuing security interest in, Lien on and right of setoff
against, all of the right, title and interest of the Shipowner in and to all of
the following, whether now owned or existing or hereafter arising or acquired:

 

(1)



each Construction Contract and the Rights Under the Construction Contracts and
Related Contracts;

 

(2)



Moneys Due to Shipowner with Respect to the Construction of the Vessels;

 

(3)          each Vessel and all Goods, including, without limitation,
Accessions, fuel, Equipment and Inventory, Accounts, including, without
limitation, any bareboat charters, time charters, charter hire, voyage or other
charters, earnings, affreightments, General Intangibles, including, without
limitation, IP Rights of the Shipowner, Chattel Paper, Documents, Instruments,
Letters of Credit, Letters of Credit Rights, Investment Property, Commercial
Tort Claims described on the Disclosure Schedule or notified to the
Administrator pursuant to Section 11.04, and Deposit Accounts, (all terms are
defined as set forth in Annex B of this Agreement or in the UCC as applicable)
appertaining to or relating to each Vessel or its operation, whether or not on
board or ashore and not covered by the Mortgage;

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 13

 



 

(4)          the Late Charges Reserve Subfund and all sums, moneys, securities
and proceeds of the Late Charges Reserve Subfund currently on deposit or
hereafter deposited in said account;

 

(5)          the Chapter 537 Reserve Fund and all sums, moneys, securities and
proceeds of the Chapter 537 Reserve Fund currently on deposit or hereafter
deposited in said account;

 

(6)          the Interest Escrow Fund and all sums, moneys, securities and
proceeds of the Interest Escrow Fund currently on deposit or hereafter deposited
in said account, including, without limitation, Financial Assets;

 

(7)          the No-Call Prepayment Fund and all sums, moneys, securities and
proceeds of the No-Call Prepayment Fund hereafter deposited in said fund,
including, without limitation, the No-Call Prepayment Collateral;

 

(8)          all policies and contracts of insurance relating to each Vessel,
including, without limitation, the Shipowner’s rights under all entries in any
protection and indemnity or war risks associations or clubs, which are from time
to time taken out by or for the Shipowner in respect of each Vessel, their hull,
machinery, freights, disbursements, profits or otherwise, and all the benefits
thereof and all other rights of the Shipowner in respect thereof, including,
without limitation, all claims of whatsoever nature including without limitation
any general  average claims or loss of hire claims, as well as return premium;

 

(9)          all cash and non-cash Products and Proceeds of the collateral
described in Clauses (1) through (8) of this Section 4.01(a); and

 

(10)        the Mortgage, to be executed and delivered by the Shipowner to the
Administrator, as mortgagee covering each Vessel.

 

(b)          The right, title and interest of the Administrator pursuant to
Section 4.01(a) of this Agreement are herein, collectively, called the
"Collateral." The Administrator shall hold the Collateral as collateral security
for all of the obligations and liabilities of the Shipowner under this
Agreement, the Administrator's Note, the Mortgage and the other Transaction
Documents and as collateral security, whether now made or hereafter entered
into, for and with respect to the Guarantee.

 

(c)          Notwithstanding Subsections (a) and (b) of this Section 4.01, (1)
the Shipowner shall remain liable to perform its obligations under each
Construction Contract and the above-mentioned other agreements; (2) the
Administrator shall not, by virtue of this Agreement, have any obligations under
any of the documents referred to in Clause (1) or be required to make any
payment owing by the Shipowner thereunder; and (3) if there is no existing
Default, the Shipowner shall (subject to the rights of the Administrator
hereunder) be entitled to exercise all of its rights under each of the documents
referred to in this Section and shall be entitled to receive all of the benefits
accruing to it thereunder as if Subsections (a) and (b) of this Section were not
applicable.

 

SECTION 4.02. Uniform Commercial Code Filings. The Shipowner shall (a) furnish
evidence satisfactory to the Administrator that financing statements under the
UCC shall have been





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 14

 



 

filed against the Shipowner (or the Shipyard, if applicable) in all offices in
which it may be necessary or advisable in the opinion of the Administrator to
perfect the Administrator’s security interests, and (b) from time to time
execute and deliver such further instruments and take such action as may
reasonably be required to more effectively subject the Collateral to the Lien of
this Agreement and the Mortgage as contemplated thereby, including, but not
limited to, legal opinions from an independent counsel for the Shipowner to the
effect that all UCC financing statements and UCC continuation statements have
been filed to perfect and continue to perfect the Administrator's interests in
the Collateral and are valid and enforceable first priority perfected security
interests.

 

SECTION 4.03. Surrender of Vessel Documents. The Administrator shall consent to
the surrender of each Vessel's documents in connection with any re-documentation
of such Vessel required on account of alterations to such Vessel which are not
prohibited by this Agreement or the Mortgage.

 

SECTION 4.04. General Powers of the Administrator.  (a) In the event that any
Vessel shall be arrested or detained by a marshal or other officer of any court
of law, equity or admiralty jurisdiction in any country or nation of the world
or by any government or other authority, and shall not be released from arrest
or detention within fifteen (15) Business Days from the date of arrest or
detention, the Shipowner hereby authorizes and empowers the Administrator, in
the name of the Shipowner and hereby irrevocably appoints the Administrator and
its successors and assigns the true and lawful attorney of the Shipowner, in its
name and stead, to apply for and receive possession of and to take possession of
such Vessel with all the rights and powers that the Shipowner might have,
possess and exercise in any such event. This power of attorney shall be
irrevocable and may be exercised not only by the Administrator but also by an
appointee or appointees, with full power of substitution, to the same extent as
if said appointee or appointees had been named as one of the attorneys above
named by express designation.

 

(b)          The Shipowner also authorizes and empowers the Administrator or the
Administrator’s appointee or appointees, as the true and lawful attorney of the
Shipowner, to appear in the name of the Shipowner, or its successors or assigns,
in any court of any country or nation in the world where a suit is pending
against any Vessel because or on account of any alleged Lien against the Vessel
from which the Vessel has not been released and to take such proceedings as to
them or any of them as may seem proper towards the defense of such suit and the
discharge of such lien, and all expenditures made or incurred by them or any of
them for the purpose of such defense or discharge shall be deemed to be an
indebtedness of the Shipowner and shall be secured by this Agreement and the
Mortgage and shall be immediately due and payable and, until paid, shall bear
interest at the Expended Funds Rate plus two percent (2%).

 

(c)          The Shipowner irrevocably authorizes the Administrator or its
appointee (with full power of substitution) to appear in the name of the
Shipowner in any court of any country or nation of the world where a suit is
pending against the whole or any part of the Collateral because of, or on
account of, any alleged Lien or claim against the whole or any part of the
Collateral, from which the whole or said part of the Collateral has not been
released. The Administrator shall not be obligated to (nor be liable for the
failure to) take any action provided for in Subsections (a) and (b) of this
Section.

 

SECTION 4.05.  Performance of the Shipowner’s Agreements by the Administrator.
If the Shipowner shall fail to perform punctually and fully any of its
agreements hereunder,





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 15

 



 

including but not limited to providing the Administrator with any audited or
unaudited financial statements, reports, certifications or calculations required
hereunder to be provided by the Shipowner to the Administrator, the
Administrator may, in its discretion, perform all acts and make all necessary
expenditures to remedy such failure.  Notwithstanding the foregoing, the
Administrator shall not be obligated to (and shall not be liable for the failure
to) perform such acts and make such expenditures, including, but not limited to,
the hiring of accounting professionals to review the books and records of the
Shipowner to the satisfaction of the Administrator, and the Shipowner hereby
agrees to disclose all and any pertinent information determined to be necessary
for the conduct of such a review by the Administrator or its consultants.  All
funds advanced and expenses and damages incurred by the Administrator relating
to such compliance shall constitute a debt due from the Shipowner to the
Administrator and shall be secured hereunder and under the Mortgage prior to the
Administrator's Note and shall be repaid by the Shipowner upon demand, together
with interest at the Expended Funds Rate plus two percent (2%).

 

ARTICLE  V

Interest Escrow Fund

 

SECTION 5.01.  Establishment of Interest Escrow Fund.   On or prior to the
Closing Date, the Administrator shall establish the Interest Escrow Fund with
Treasury and the Shipowner shall deposit into the Interest Escrow Fund an amount
equal to the Interest Escrow Fund Deposit, which shall be an amount equal to six
(6) months’ interest on the Note assuming the Maximum Principal Amount of the
Note has been advanced on the Closing Date, unless such requirement is waived by
the Administrator as set forth on Annex A of this Agreement.

 

SECTION 5.02. Disbursements from the Interest Escrow Fund. (a) The Administrator
shall at any time and from time to time within a reasonable time after receipt
of a Request from the Shipowner or upon its own authority taken without formal
prompting or request from any Person, cause Treasury to disburse from the
Interest Escrow Fund directly to the Administrator for payment to the Holder, or
to the Administrator any unpaid interest which the Shipowner is obligated to pay
but has not paid with respect to any interest on the Note or the Administrator’s
Note.

 

(b)          If, at any time of determination, the total amount on deposit in
the Interest Escrow Fund exceeds the calculation of interest due on the Note for
the successive six (6) month period assuming the full advance of the Note on the
date of determination at the rate established and as determined by the
Administrator, unless there is an existing Default, then, upon receipt of the
Shipowner’s Request, the Administrator shall cause Treasury to disburse to the
Administrator for disbursement to the Shipowner such excess from the Interest
Escrow Fund.

 

SECTION 5.03. Termination Date of the Interest Escrow Fund. The Interest Escrow
Fund will terminate on the latest to occur of (a) ninety (90) days after the
Delivery Date of the last Vessel covered by this Agreement, (b) the date that
the full amount of the aggregate Actual Cost of the last Vessel covered by this
Agreement has been paid, or (c) the date that the final determination of the
aggregate Cost of all of the Vessels has been made by the Administrator.  Any
funds remaining in the Interest Escrow Fund after the termination date of  the
Interest Escrow Fund shall be paid to the Shipowner except that if a Default
exists at such time, the funds remaining in





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 16

 



 

the Interest Escrow Fund will be deposited into the Chapter 537 Reserve Fund and
applied in accordance with the terms of Section 14.04 of this Agreement.

 

ARTICLE VI

Chapter 537 Reserve Fund (including Late Charges Subfund)

 

SECTION 6.01.  Establishment of Chapter 537 Reserve Fund.  On the Closing Date,
the Administrator shall establish the Chapter 537 Reserve Fund. In the event
that the Shipowner shall, at any time and from time to time, receive any Moneys
Due with Respect to the Construction of the Vessels, the Shipowner shall give
notice thereof to the Administrator and shall promptly pay the same over to the
Administrator who shall deposit the funds into the Chapter 537 Reserve Fund for
application in accordance with Section 14.04 of this Agreement. When and if the
Shipowner or other Person is required by Sections 6.04 and 13.07 of this
Agreement to make a Reserve Fund Net Income Deposit into the Chapter 537 Reserve
Fund, the Shipowner or other Person shall pay those funds to the Administrator
who shall deposit the funds into the Chapter 537 Reserve Fund.

 

SECTION 6.02.  Computation of Reserve Fund Net Income.  Within one hundred five
(105) days after the end of each fiscal year of the Shipowner, the Shipowner
shall compute its net income attributable to the operation of the Vessels for
such year in accordance with this Section ("Reserve Fund Net Income").  This
computation requires the multiplication of the Shipowner’s total net income
after taxes by a fraction with a numerator composed of the total original
capitalized cost of all Vessels and a denominator composed of the total original
capitalized cost of all the Shipowner's fixed assets.  The total net income
after taxes, computed in accordance with GAAP, shall be adjusted as follows:

 

(a)          The depreciation expense applicable to the fiscal year shall be
added back; and

 

(b)          There shall be subtracted (1) an amount equal to the principal
amount of debt required to be paid or redeemed, and actually paid or redeemed by
the Shipowner during the year, excluding payments from the Chapter 537 Reserve
Fund; and (2) the principal amount of Advances Paid, in excess of the
required  prepayments which may be used by the Shipowner as a credit against
future required prepayments with respect to Advances including the Late Charges
Reserve Subfund and the Interest Escrow Fund.

 

SECTION 6.03.  Delivery of Statement of Reserve Fund Net Income. Within one
hundred five (105) days after the end of each fiscal year of the Shipowner, the
Shipowner shall deliver to the Administrator, the Computation of Reserve Fund
Net Income, Total Deposits or Net Deposits and Accountant’s Statement stating
(a) the Reserve Fund Net Income for such fiscal year and total amount of all
Reserve Fund Net Income Deposits that are required to be so deposited into the
Chapter 537 Reserve Fund for such fiscal year (and showing the pertinent
calculations), or (b) that no Reserve Fund Net Income Deposit was required to be
made for such fiscal year (and showing the pertinent calculations) and (c) that
at the end of such fiscal year no adjustments were required to be made for such
fiscal year (and showing the pertinent calculations) pursuant to this Section
(and, if such adjustments were required to be made, stating the reasons
therefor). The computation of the Reserve Fund Net Income Deposit shall be made
on the basis of information available to the Shipowner at the time of each such
deposit.  Each Reserve Fund Net Income





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 17

 



 

Deposit shall be subject to adjustments from time to time in the event and to
the extent that the same would be required or permitted by mistakes or
omissions, additional information becoming available to the Shipowner, or
judicial or administrative determinations made subsequent to the making of such
deposits.

 

SECTION 6.04.  Annual Reserve Fund Net Income Deposit. Within one hundred
fifteen (115) days after the end of each fiscal year of the Shipowner, the
Shipowner shall transmit to the Administrator for the Administrator’s prompt
deposit into the Chapter 537 Reserve Fund an amount equal to (a) (1) the Reserve
Fund Net Income for such fiscal year less (2) ten percent (10%) of the
Shipowner's Aggregate Original Equity Investment in each Vessel then owned by
the Shipowner, as specified in Annex A of this Agreement, deducted annually for
each such Vessel (prorated for a period of less than a full fiscal year)
multiplied by (b) fifty percent (50%) of the balance of the Reserve Fund Net
Income remaining after the above deductions of Clause (a) above (“Reserve Fund
Net Income Deposit”). The Shipowner shall deliver to the Administrator at the
time of each Reserve Fund Net Income Deposit pursuant to this Section and any
deposits required under this Agreement, a statement of the Shipowner’s
Accountant stating that such deposit has been computed in accordance with
Section 6.02 hereof and showing the pertinent calculations.

 

SECTION 6.05.  Exceptions to Annual Reserve Net Income Deposit.  Notwithstanding
anything to the contrary set forth in this Agreement, the Shipowner shall not be
required to make any Reserve Fund Net Income Deposit if (a) the Note and the
related Administrator's Note with respect to the Vessels shall have been
satisfied and discharged and if the Shipowner shall have paid or caused to be
paid all other sums secured under this Agreement or the Mortgage, (b) the
Guarantee of the Note shall have been terminated pursuant to this Agreement
other than by reason of payment of the Guarantee by the Administrator, (c) the
Shipowner was, at the close of its fiscal year, subject to and in compliance
with all of the Qualifying Financial Covenants of Shipowner and there is no
existing Default or (d) the amount in the Chapter 537 Reserve Fund (including
any securities at current market value) is equal to or in excess of fifty
percent (50%) of the Outstanding Advances and there is no existing Default.

 

SECTION 6.06.  Shipyard Net Cash Flow Deposit. In the case of a Shipyard
Project, (a) within one hundred five (105) days after the end of its fiscal
year, the Shipyard shall submit its Audited Financial Statements for such year
showing its net cash flow in a manner acceptable to the Administrator, in lieu
of any other computation of Reserve Fund Net Income specified in Section 6.02
for Vessels, and (b) except as provided in 46 CFR § 298.35(d), the Shipyard
shall make a deposit into the Chapter 537 Reserve Fund of two percent of its net
cash flow, as defined by GAAP, and as shown on its most recent Audited Financial
Statements in lieu of the Annual Reserve Fund Net Income Deposit specified in
Section 6.04.

 

SECTION 6.07.  Withdrawals from Chapter 537 Reserve Fund. From time to time,
moneys in the Chapter 537 Reserve Fund may be subject to withdrawal upon receipt
by the Administrator from the Shipowner of a Request for payment (specifying the
Person or Persons to be paid, the amount of such payment, and the bank account
to which the Shipowner requests that the payment be made) executed by the
Shipowner, together with an Officer's Certificate of the Shipowner stating the
reasons and purpose for the withdrawal. If the Administrator approves the
Request, the Administrator shall promptly withdraw the moneys from the Chapter
537 Reserve Fund and make payment in accordance with the terms of the
Request.  The Administrator shall have the right to disapprove any Request for
withdrawal from the Chapter 537 Reserve Fund and,

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 18

 



 

in the event of a Default under this Agreement, the right to apply all or part
of the proceeds in the Chapter 537 Reserve Fund to all amounts due and owing the
Administrator under this Agreement.  In that event, the Administrator may retain
and offset any or all of the cash in the Chapter 537 Reserve Fund, and any
Income Realized on the Chapter 537 Reserve Fund, as part of the Administrator’s
recovery against the Shipowner.

 

SECTION 6.08.  Impermissible Payments. If the Shipowner makes any payment in
violation of the Primary Covenants or the Supplemental Covenants, if applicable,
and each Equity Interest Holder that has received such a payment fails to repay
such amounts within fifteen (15) days of receipt of notice from the
Administrator to the Shipowner requesting such repayment (or if the Shipowner
shall have failed to make a timely Reserve Fund Net Income Deposit in violation
of Section 6.04 of this Agreement), the Shipowner shall, upon Request from the
Administrator, pay into the Chapter 537 Reserve Fund, the amount remaining due
from such Equity Interest Holders plus interest at the Expended Funds Rate plus
two percent (2%) from the date the monies were initially paid (or from the date
the Reserve Fund Net Income Deposit should have been made).  It is understood
and agreed that any payment made by the Shipowner pursuant to this Section 6.08
shall not release or extinguish the obligation of the Equity Interest Holders to
repay improperly received funds; provided that such funds repaid by the Equity
Interest Holders shall not be paid into the Chapter 537 Reserve Fund to the
extent the Shipowner has already made payments into the Chapter 537 Reserve Fund
pursuant to this Section 6.08.

 

SECTION 6.09.  Late Charges Reserve Subfund and Deficiency Deposits.   On the
Closing Date, the Administrator shall establish the Late Charges Reserve Subfund
as a subfund of the Chapter 537 Reserve Fund with Treasury and the Shipowner
shall deposit the Late Charges Reserve Subfund Deposit with the Administrator
who shall deposit such proceeds into the Late Charges Reserve Subfund. The
Administrator shall have the sole right to make withdrawals from the Late
Charges Reserve Subfund. The Late Charges Reserve Subfund shall be held and
disbursed by the Administrator to pay any Late Charges. Provided no Default has
occurred, the Administrator shall release to the Holder entitled to receive any
Late Charges sufficient funds from the Late Charges Reserve Subfund to cover
such Late Charges as and when the same become due and payable.  At any time and
from time to time that the amount in the Late Charges Reserve Subfund shall be
less than the greater of (a) the Late Charges Reserve Subfund Deposit or (b) an
amount determined by the Administrator to be sufficient to cover thirty (30)
days of hypothetical Late Charges based upon a daily rate selected by the
Administrator, then, upon notice of such deficiency by the Administrator to the
Shipowner, the Shipowner shall immediately make any additional deposit of cash
into the Late Charges Reserve Subfund.

 

SECTION 6.10.  Capital Construction Fund in Lieu of Chapter 537 Reserve Fund.
  If the Shipowner has established a Capital Construction Fund, at any time when
a Reserve Fund Net Income Deposit would otherwise be required to be made into
the Chapter 537 Reserve Fund pursuant to this Article VI, and the Shipowner
elects to make such deposits to the Capital Construction Fund, the Shipowner
must enter into an agreement, satisfactory to the Administrator, providing that
all such deposits of assets therein will be security (the “CCF Security Amount”)
to the United States in lieu of the Chapter 537 Reserve Fund. The Reserve Fund
Net Income Deposit requirements of the Chapter 537 Reserve Fund and of this
Agreement will be deemed satisfied by deposits of equal amounts in the Capital
Construction Fund, and withdrawal of the CCF Security Amount will be subject to
the Administrator’s prior consent. If, for any reason, the Capital Construction
Fund terminates prior to the payment of the Note, the Administrator's Note and
all

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 19

 



 

other amounts due under or secured by this Agreement or the Mortgage, the CCF
Security Amount will be deposited or re-deposited in the Chapter 537 Reserve
Fund.

 

SECTION 6.11.  Termination of the Chapter 537 Reserve Fund.

 

(a)          Upon the occurrence of (1) a Default, and (2) (A) the assumption of
the Shipowner’s rights and duties under the Note and the Note Purchase Documents
or (B) the payment by the Administrator to the Holder pursuant to a demand under
the Guarantee, the Chapter 537 Reserve Fund (including the Late Payment Reserve
Subfund) shall be terminated and all amounts in the Chapter 537 Reserve Fund
(including Income Realized on the Chapter 537 Reserve Fund which has not yet
been paid to the Shipowner), shall be applied in accordance with the terms of
Section 14.04 of this Agreement. The Administrator’s rights to draw upon the
Chapter 537 Reserve Fund shall not be exclusive of any other rights of the
Administrator under the Transaction Documents, and each and every right shall be
cumulative and concurrent, and may be enforced separately, successively or
together, and may be exercised from time to time as often as the Administrator
may deem necessary.

 

(b)  The Chapter 537 Reserve Fund (including the Late Payment Reserve Subfund)
shall terminate at such time as the Administrator's Note shall have been
satisfied and discharged and the Shipowner shall have paid or caused to be paid
all sums secured under this Agreement and the Mortgage. Upon such termination of
the Chapter 537 Reserve Fund, the moneys remaining in the Chapter 537 Reserve
Fund shall be subject to withdrawal and payment into the general funds of the
Shipowner.

 

ARTICLE VII

General Provisions Relating to the Deposit Funds and Administrator as Paying
Agent

 

SECTION 7.01. Administrator’s Security Interest and Other Rights in Deposit
Funds. The Deposit Funds and all Financial Assets held by the Administrator at
Treasury in the Deposit Funds, at whatever time, pursuant to the provisions of
this Agreement, whether cash or securities, or proceeds thereof or otherwise,
shall constitute and be held in the Deposit Funds solely and exclusively for the
benefit of the Administrator as security for the payment and performance of any
and all of the Administrator’s Notes and the undertakings of the Shipowner and
Affiliate Guarantor in this Agreement, the Mortgage and the other Transaction
Documents. In addition to the rights set forth in this Agreement, the
Administrator shall have all rights and remedies set forth in any of the
Transaction Documents or otherwise as permitted by applicable law pertaining to
the Deposit Funds.

 

SECTION 7.02.  Deposit Funds Not Trust Funds. The Deposit Funds shall not
constitute trust funds.  The Deposit Funds shall constitute collateral security
for all of the obligations and liabilities of the Shipowner under this
Agreement, the Administrator's Note and as collateral security for and with
respect to the Guarantee. The obligation of the Shipowner to deliver the Deposit
Funds to the Administrator is separate from and in addition to all other
obligations to pay or deliver funds (whether principal, interest, fees,
expenses, deposits, escrows, reserves or otherwise) to the Administrator under
the Transaction Documents.  Nothing contained in this Article VII shall in any
manner whatsoever alter, impair or affect the obligations of the Shipowner, or
relieve the Shipowner of any of its obligations to make payments and perform all
of its other obligations required under the Transaction Documents. Any
withdrawal from the Deposit Funds





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 20

 



 

pursuant to this Agreement shall not effect a discharge of or diminish any
obligations of the Shipowner under this Agreement, the Mortgage or any other
agreement as the case may be except to the extent that the amount withdrawn is
applied to payments required to be made by the Shipowner under this Agreement,
the Mortgage or any other agreement.

 

SECTION 7.03.  Contents of Deposit Funds.   The parties hereto hereby agree that
only cash may be deposited into a Deposit Fund and that such cash and all other
assets in a Deposit Fund shall be treated as a Financial Asset.  Any cash held
in the Deposit Funds pursuant to any of the provisions of this Agreement (a)
shall not be segregated at Treasury, but shall be separately accounted for on
the Administrator’s books and records, and (b) shall bear interest and be
invested to the extent provided in Section 7.04 below.

 

SECTION 7.04. Investment and Liquidation of the Deposit Funds.  Provided that
the Shipowner is not in Default, (a) the Administrator may invest and reinvest
any cash held in the Deposit Funds in Eligible Investments with such maturities
as to ensure that the Deposit Funds will be available as required for the
purposes hereof; and (b) the Administrator shall comply with a Shipowner’s
Request to sell all or any designated part of the Eligible Investments in the
Deposit Funds. The Administrator shall have no liability to the Shipowner for
acting in accordance with such Request.  If such sale (or any payment at
maturity) produces (a) a net sum less than the cost (including accrued interest
paid, as such) of the Eligible Investments so sold or paid, the Administrator
shall give notice to the Shipowner, and the Shipowner shall promptly pay the
deficiency to the Administrator for deposit into the applicable Deposit Fund, or
(b) a net sum greater than the cost (including accrued interest paid as such) of
the Eligible Investments so sold or paid, the Administrator shall promptly pay
the excess to the Shipowner. The Shipowner expressly acknowledges and agrees
that cash deposited in the Deposit Funds pursuant to this Agreement may suffer a
loss if liquidated prior to the maturity of the Eligible Investment.

 

SECTION 7.05.  Disbursements Out of Available Cash. The Administrator shall not
be required to make any disbursement from the Deposit Funds except out of the
cash available therein. If sufficient cash is not available to make the
requested disbursement, additional cash shall be provided by the maturity or
sale of securities in accordance with instructions pursuant to Section 7.04
hereof. If any sale or payment on maturity shall result in a loss in the
principal amount of any Deposit Fund invested in securities so sold or matured,
the requested disbursement from such Deposit Fund shall be reduced by an amount
equal to such loss, and the Shipowner shall, no later than the time for such
disbursement, pay to the Holder, the Shipyard, or any other Person entitled
thereto, the balance of the requested disbursement from the Shipowner’s funds.

 

SECTION 7.06. Interest, Financial Assets and Taxes. So long as the Shipowner is
not in Default, the Administrator may pay the Shipowner any interest paid on
cash or Eligible Investments (less an amount equal to accrued interest paid upon
purchase) when credited in the Deposit Fund.  Any and all securities or other
Financial Assets credited to a Deposit Fund shall be registered in the name of
the Administrator, endorsed to the Administrator and in no case will any
Financial Asset credited to any Deposit Fund be registered in the name of the
Shipowner, be payable to the order of the Shipowner or specially endorsed to the
Shipowner.  All taxes, if any, applicable to the acquisition or sale of Eligible
Investments under this Section shall be paid by the Shipowner from its separate
funds.





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 21

 



 

SECTION 7.07. Improper Disbursements From Deposit Funds. At any time the
Administrator shall have determined that there has been, for any reason, a
disbursement from any Deposit Fund contrary to this Section, the Administrator
shall give notice to the Shipowner of the amount improperly disbursed, the
amount to be deposited or re-deposited into such Deposit Fund on account
thereof, and the reasons for such determination.  The Shipowner shall thereafter
promptly deposit or re-deposit, as appropriate, such amount (with interest, if
any) required by the Administrator into such Deposit Fund.

 

SECTION 7.08.  Administrator as Paying Agent. So long as FFB is the Holder of
the Note, to the extent required by the Note, the following shall apply:

 

(a)          Cash received by the Administrator as a payment of amounts due with
respect to Advances under the Note shall be timely paid to FFB and all other
cash shall be held by the Administrator in Treasury as a special deposit for
application in accordance with this Article VII and Section 14.04 of this
Agreement.  Cash held by the Administrator in Treasury as a payment of amounts
due with respect to Advances under the Note (1) need not be segregated; (2)
shall not be invested; and (3) shall not bear interest except to the extent the
Administrator allows.

 

(b)          Any moneys received by the Administrator, for the payment of
amounts due with respect to Advances under the Note and remaining unclaimed by
any Holder for six (6) years after the Stated Maturity Date shall be paid by
Treasury to the Shipowner upon receipt of a Request by the Shipowner, approved
by the Administrator and sent to Treasury, unless the Administrator has
previously paid the Guarantee, in which case it shall not be paid to the
Shipowner.  In such event, the Holder shall thereafter be entitled to look only
to the Person that received the unclaimed amounts for the payment thereof, and
the Administrator shall thereupon be relieved from all responsibility to such
Holder.  No such Request or payment shall be construed to extend any statutory
period of limitations, which would have been applicable in the absence of such
Request or payment.

 

ARTICLE VIII 

Actual Cost and Advance Requests

 

SECTION 8.01.  Actual Cost Determinations. (a) The Actual Cost of each Vessel
(and the aggregate Actual Cost of all of the Vessels), determined as of the date
of this Agreement, is as set forth in Table A of Annex A of this Agreement.

 

(b)          The Administrator agrees to:

 

(1)          make a final determination of the Actual Cost of each Vessel,
limited to amounts paid by or for the account of the Shipowner on account of the
items set forth in Table A of Annex A of this Agreement and, to the extent
approved by the Administrator, any other items or any increase in the amounts of
such items, such determination to be made as of the time of payment by or for
the account of the Shipowner of the full amount of said Actual Cost of such
Vessel, excluding any amounts which are not to become due and payable, and

 

(2)          promptly give notice to the Shipowner, of the results of said final
determination; provided that, the Shipowner shall have requested such
determination not

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 22

 



 

 

less than sixty (60) days in advance and shall have furnished to the
Administrator not less than thirty (30) days in advance of such determination
along with a Shipowner’s Officer’s Certificate and a statement by an Accountant
or, with the Administrator’s prior consent, the Shipowner’s accountant of the
total amounts paid or obligated to be paid by or for the account of the
Shipowner for the Construction of such Vessel, together with a breakdown of such
totals according to the items paid or obligated to be paid.

 

SECTION 8.02.  Advance Requests.  Subject to the conditions precedent set forth
Section 8.03 hereof and in the Note Purchase Documents, the Administrator shall
within a reasonable time after receipt of an Advance Request issue an Advance
Request Approval Notice to FFB approving the payment to the Shipyard or any
other Person of any amount which the Shipowner is obligated to pay, or to the
Shipowner as reimbursement for any amounts it has paid, on account of the items
and amounts or any other items set forth in Table A of Annex A of this Agreement
or subsequently approved by the Administrator.

 

SECTION 8.03. Conditions Precedent to Approve Advance Requests. (a) In addition
to the conditions precedent set forth in the Note Purchase Documents, the
obligation of the Administrator to approve any Advance Request and issue an
Advance Request Approval Notice shall be subject to the following conditions
precedent:

 

(1)         a Responsible Officer of the Shipowner shall deliver an Officer’s
Certificate of the Shipowner, in form and substance satisfactory to the
Administrator, stating that (A) there is no Default under the Construction
Contract nor any of the Transaction Documents; (B) there have been no
occurrences which have or would adversely and materially affect the condition of
the Vessel, its hull or any of its component parts; (C) the amounts of the
Advance Request are in accordance with the Construction Contract including the
approved disbursement schedule and each item in these amounts is properly
included in the Administrator’s approved estimate of Actual Cost; (D) with
respect to the Advance Request, once the Contractor is paid there will be no
Liens on the applicable Vessel, its hull or component parts for which the
withdrawal is being requested except for those already approved by the
Administrator; and (E) if the Vessel has already been delivered, it is in class
and is being maintained in the highest and best condition.

 

(2)         the Administrator shall receive an Officer’s Certificate of the
Shipyard, in form and substance satisfactory to the Administrator, stating that
there are no Liens on the applicable Vessel as provided in Section 8.03(a)(1)(D)
of this Agreement and attaching the invoices and receipts supporting each
proposed withdrawal to the satisfaction of the Administrator, which shall be
attached to the Officer’s Certificate referred to in Section 8.03(a)(1) above.

 

(3)         no Advance Request shall be made or approved:

 

(A)         to any Person until the total amount paid by or for the account of
the Shipowner from sources other than the Advances equals at least 12½% (or 25%
as the case may be) of the Actual Cost of the related Vessel;

 

(B)         to the Shipowner which would have the effect of reducing the total
amounts paid by the Shipowner pursuant to Clause (A) of this Subsection; or

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 23

 



 

 

(C)         to any Person on account of items, amounts or increases representing
changes and extras or owner furnished equipment, if any, set forth in Table A of
Annex A of this Agreement, unless such items, amounts and increases shall have
been previously approved by the Administrator;

 

provided,  however, that when the amount guaranteed by the Administrator equals
75% or less of the Actual Cost, then after the initial 12½% of Actual Cost has
been paid by or on behalf of the Shipowner for such Vessel and up to 37½% of
Actual Cost has been paid by Advances, the Shipowner shall pay the remaining
Required Equity Amount before any additional Advances are made for such Vessel.

 

(b)         Notwithstanding any other provision of this Section, the Shipowner
shall not seek or receive reimbursement for any amount paid to the Shipyard or
any Person by the Administrator.

 

SECTION 8.04. Mandatory Compliance Prepayment.   (a) In the event the principal
amount of the Outstanding Advances is in excess of the amount eligible for
guarantee by the United States under Section 53709(b) of Chapter 537, the
Administrator shall notify the Shipowner of the required Mandatory Compliance
Prepayment and the Shipowner shall send a Mandatory Prepayment Election Notice
to the Holder (which may not be rescinded) with a copy to the Administrator to
prepay the principal amount of the Outstanding Advances in an amount equal to
the Mandatory Compliance Prepayment Amount. The Shipowner shall pay the
Mandatory Compliance Prepayment Amount on the Intended Payment Date as set forth
in such Mandatory Prepayment Election Notice, which payment shall not be made
less than five (5) Business Days or more than ten (10) Business Days after
receipt of such notice by the Administrator and the Holder.

 

(b) The Mandatory Compliance Prepayment is not subject to Article XVII hereof.

 

(c) If a Mandatory Compliance Prepayment is required under this Section, (1) the
Shipowner shall first apply such prepayment to Unrestricted Advances, and (2) if
such Mandatory Compliance Prepayment exceeds the amount of those Unrestricted
Advances in Clause (1) above, then the balance of the Mandatory Compliance
Prepayment shall be applied to No-Call Advances.  In order to make a payment
under Clause (2) in this subsection: (A) the Shipowner shall give the
Administrator a No-Call Prepayment Notice specifying (i) the amount of the
balance of the Mandatory Compliance Prepayment, (ii) the No-Call Payment Date,
and (iii) irrevocable instructions from the Shipowner to the Administrator to
pay such amount to the Holder on the No-Call Payment Date; and (B) the Shipowner
shall pay the amount specified in the No-Call Prepayment Notice to the
Administrator to be held in the No-Call Prepayment Fund until the No-Call
Payment Date.

 

ARTICLE IX

Affiliate Guaranty and Limitation on Subrogation

 

SECTION 9.01.  Execution and Delivery of Affiliate Guaranty. The Shipowner and
the Affiliate Guarantor acknowledge that (a) the Administrator has required the
execution and delivery of the Affiliate Guaranty as an integral part of the
consideration offered by or on behalf of the Shipowner as a condition of the
Administrator's issuance of the Administrator’s Guarantee, and (b) the Affiliate
Guarantor has executed and delivered (1) the Affiliate Guaranty to the
Administrator for the purpose of guaranteeing the Shipowner’s obligations to the
Administrator

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 24

 



 

 

under this Agreement and (2) this Agreement for the purpose of covenanting to
and agreeing with those Annexes and Sections of this Agreement set forth above
the signature of the Affiliate Guarantor.  The obligations of the Affiliate
Guarantor to the Administrator under the Affiliate Guaranty shall be secured by
the collateral, if any, granted to the Administrator by the Affiliate Guarantor
as more fully set forth in the Affiliate Guaranty.

 

SECTION 9.02.  No Payments to Affiliate Guarantor. In the event a Default has
occurred and is continuing, until all amounts payable to the Administrator
pursuant to the Administrator’s Note and the other Transaction Documents have
been paid in full, the Shipowner shall not make any payment to the Affiliate
Guarantor and the Affiliate Guarantor shall not enforce any right to receive
payment and shall not accept any payment from the Shipowner, under any legal or
equitable right (including any right of subrogation) the Affiliate Guarantor may
have or be entitled to claim against the Shipowner.

 

ARTICLE X

Representations and Warranties

 

The Shipowner and, to the extent applicable, the Affiliate Guarantor, represents
and warrants to the Administrator that, except as set forth on the Disclosure
Schedule, the following statements are true and correct as of the Closing Date
and further represents and warrants that such statements shall remain true and
correct thereafter for so long as this Agreement shall not have been discharged:

 

SECTION 10.01. Organization and Existence; Power and Authority. The Shipowner
and each Affiliate Guarantor is duly organized, validly existing and in good
standing under the laws of its Jurisdiction of Organization, has full legal
right, power and authority to enter into this Agreement and each of the other
Transaction Documents to which it is a party, to issue the Note and the
Administrator’s Note or the Affiliate Guaranty, as the case may be, and to carry
out and consummate all transactions contemplated by this Agreement and each of
the other Transaction Documents to which it is a party and has duly authorized
the execution, delivery and performance of this Agreement and each of the other
Transaction Documents to which it is a party.

 

SECTION 10.02. Qualification. Neither the Shipowner nor any Affiliate Guarantor
has failed to qualify to do business in any jurisdiction in the United States in
which its business or properties require such qualification, and the Shipowner
and each Affiliate Guarantor had and has full legal right, power and authority
to own its own properties and assets and conduct its business as it is presently
conducted.

 

SECTION 10.03. Proper Execution. As of the Closing Date, the officers of the
Shipowner and each Affiliate Guarantor executing this Agreement and each of the
other Transaction Documents to which it is a party are duly and properly in
office and fully authorized to execute the same on behalf of the Shipowner or
Affiliate Guarantor, as the case may be.

 

SECTION 10.04. Due Execution and Delivery. This Agreement and each of the other
Transaction Documents to which the Shipowner and each Affiliate Guarantor is a
party have been duly authorized, executed and delivered by the Shipowner and the
Affiliate Guarantor, are in full force and effect and constitute the legal,
valid and binding agreements of the Shipowner and the Affiliate Guarantor
enforceable in accordance with their terms.

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 25

 



 

 

SECTION 10.05. No Conflicts or Contravention. The execution and delivery of this
Agreement and each of the other Transaction Documents, the consummation of the
transactions herein and therein described and the fulfillment of or compliance
with the terms and conditions hereof and thereof, will not conflict with or
constitute a violation or breach of or default (with due notice or the passage
of time or both) by the Shipowner or any Affiliate Guarantor of any of its
Organizational Documents, any applicable law or administrative rule or
regulation, or applicable court or administrative decree or order, or any
indenture, mortgage, deed of trust, loan agreement, lease, contract or other
agreement or instrument to which the Shipowner or any Affiliate Guarantor is a
party or by which it or its properties are otherwise subject or bound, or result
in the creation or imposition of any prohibited Lien of any nature whatsoever
upon any of the property or assets of the Shipowner or any Affiliate Guarantor.

 

SECTION 10.06. Governmental Authorizations; Other Consents or Approvals. No
consent or approval of any trustee, holder of any indebtedness of the Shipowner,
the Affiliate Guarantor or any other Person, and no consent, permission,
authorization, order or license of, or filing or registration with, any
governmental entity is necessary in connection with the execution and delivery
of this Agreement and each of the Transaction Documents, the consummation of any
transaction herein or therein described, or the fulfillment of or compliance
with the terms and conditions hereof or thereof, except as have been obtained or
made and as are in full force and effect.

 

SECTION 10.07. No Litigation. There is no action, suit, proceeding, inquiry or
investigation, before or by any court or Federal, state, municipal or other
governmental authority, pending, or to the knowledge of the Shipowner after
reasonable inquiry and investigation, threatened against or affecting the
Shipowner, the Affiliate Guarantor or the assets, properties or operations of
the Shipowner or the Affiliate Guarantor which are likely to be determined to
have, or could be reasonably expected to have, a Material Adverse Effect.
Neither Shipowner nor the Affiliate Guarantor is in default (and no event has
occurred and is continuing which with the giving of notice or the passage of
time or both could constitute a default) with respect to any order or decree of
any court or any order, regulation or demand of any Federal, state, municipal or
other governmental authority, which default could reasonably be expected to have
a Material Adverse Effect.

 

SECTION 10.08 Ownership of Collateral; Liens. The Shipowner lawfully owns all
Collateral, including each Vessel, free from any Lien except for Permitted
Liens.

 

SECTION 10.09. Valid Pledge. This Agreement establishes the valid first priority
duly perfected Lien on the Collateral in favor of the Administrator for the
benefit and security of the Administrator and any future owners of the
Administrator’s Note and the other obligations of the Shipowner under the
Transaction Documents; such Lien is in full force and effect and is not
subordinate or junior to any other Liens in respect of the Collateral; and the
Shipowner is not in breach of any covenants set forth in this Agreement or the
other Transaction Documents.

 

SECTION 10.10. No Debarment. Neither the Shipowner nor the Affiliate Guarantor
is debarred or suspended or voluntarily excluded from participation in contracts
or procurement matters with the Government or delinquent on a Government debt.

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 26

 



 

 

SECTION 10.11. Accuracy of Representations, Warranties and Information;
Disclosure. (a)  As of the Closing Date, representations, warranties and
certifications of the Shipowner and the Affiliate Guarantor set forth in each of
the other Transaction Documents to which the Shipowner or the Affiliate
Guarantor is a party and all written information provided by the Shipowner and
the Affiliate Guarantor to the Administrator in the Application, when taken as a
whole and after giving effect to any updates provided to the Administrator in
writing, remain true and accurate in all material respects.

 

(b) Each of the Shipowner and the Affiliate Guarantor has disclosed to the
Administrator all agreements, instruments and corporate or other restrictions to
which it or the Affiliate Guarantor is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of the Shipowner or the Affiliate Guarantor to the Administrator in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Transaction Document (in
each case as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Shipowner  represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

SECTION 10.12. No Defaults.  No Default (or event which with the passage of
time, notice or both would constitute a Default) has occurred and is continuing
under this Agreement or any of the other Transaction Documents to which the
Shipowner or the Affiliate Guarantor is a party and, to the knowledge of the
Shipowner and the Affiliate Guarantor, no other party to any of such agreements
is in default thereunder.

 

SECTION 10.13.  Shipowner’s United States Citizenship. The Shipowner is a
citizen of the United States within the meaning of 46 USC § 50501, and shall
remain such a citizen for operation in the trades in which the Shipowner
proposes to operate the Vessels.

 

SECTION 10.14. Vessel Documentation. Upon the Delivery Date and continuing at
all times thereafter, each Vessel is and shall remain documented under the laws
of the United States.

 

SECTION 10.15. Insurance. The properties of the Shipowner and the Affiliate
Guarantor are insured with financially sound and reputable insurance companies
not a Related Party of the Shipowner or the Affiliate Guarantor, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Shipowner or the Affiliate Guarantor operates and, with
respect to the Vessels, as are specified in Section 11.10 hereof.

 

SECTION 10.16. Taxes.  Each of  the Shipowner and the Affiliate Guarantor has
filed all Federal, state and other material tax returns and reports required to
be filed, and have paid all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon it or
its properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  There is no proposed tax

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 27

 



 

 

assessment against the Shipowner or the Affiliate Guarantor that would, if made,
have a Material Adverse Effect.

 

SECTION 10.17. Subsidiaries; Equity Interest.  As of the Closing Date, (a) the
Shipowner has no subsidiaries and has no equity investments in any Person and
(b) the Affiliate Guarantor is the sole parent of the Shipowner.

 

SECTION 10.18. Compliance with Laws.  Each of the Shipowner and the Affiliate
Guarantor is in compliance in all material respects with the requirements of all
laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 10.19. Intellectual Property; Licenses, Etc.  The Shipowner and the
Affiliate Guarantor own, or possess the IP Rights, without conflict with the
rights of any other Person.  No slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Shipowner or the Affiliate Guarantor
infringes upon any rights held by any other Person, and no claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Shipowner, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 10.20. Solvency.  Each of the Shipowner and the Affiliate Guarantor is,
individually and together with the Affiliate Guarantor on a consolidated basis,
Solvent.

 

SECTION 10.21. Casualty, Etc.  Neither the businesses nor the properties of the
Shipowner or the Affiliate Guarantor are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

SECTION 10.22. Labor Matters.  As of the Closing Date, neither the Shipowner nor
the Affiliate Guarantor has suffered any strikes, walkouts, work stoppages or
other material labor difficulty within the last five (5) years.

 

SECTION 10.23. Sanctioned Persons.  Neither the Shipowner or the Affiliate
Guarantor nor, to the knowledge of the Shipowner, any director, officer, agent,
employee or Affiliate of any the Shipowner or the Affiliate Guarantor is
currently subject to any sanctions administered by OFAC; and neither the
Shipowner nor the Affiliate Guarantor will directly or indirectly use the
proceeds of the Advances or otherwise make available such proceeds to any
person, for the purpose of financing the activities of any person currently
subject to any United States sanctions administered by OFAC.

 

SECTION 10.24. Foreign Corrupt Practices Act.  Neither the Shipowner, the
Affiliate Guarantor nor any Affiliate has taken any actions in violation of the
Foreign Corrupt Practices Act of 1977, as amended, 15 U.S.C. §§ 78dd-1, et seq.

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 28

 



 

 

ARTICLE XI

Affirmative Covenants

 

So long as the Administrator shall have any obligations under the Guarantee, or
any obligations remain outstanding, unpaid or unsatisfied under this Agreement,
the Administrator’s Note or any other Transaction Document:

 

SECTION 11.01.  United States Citizenship. In the event the Shipowner shall
cease to be a citizen of the United States within the meaning of 46 U.S.C. §
50501, the Shipowner shall notify the Administrator immediately of such fact.

 

SECTION 11.02. Dissolution and Re-establishment. In the event any action by the
Shipowner, any Person with an Equity Interest in the Shipowner or the management
of the Shipowner results or would result in dissolution of the Shipowner
pursuant to its Organizational Documents or governing law, the Shipowner shall
cause each Person with an Equity Interest in the Shipowner to forthwith take all
steps necessary to reform and reestablish the Shipowner.

 

SECTION 11.03.  Transportation of Foreign Manufactured Items.  With respect to
Construction Period Financing, the Shipowner shall cause at least fifty percent
(50%) of any equipment, materials or commodities to be used in the Construction
of the Vessels which are manufactured outside the United States and are
transported to the United States on ocean vessels to be transported on privately
owned United States-flag commercial vessels, if available.

 

SECTION 11.04. Commercial Tort Claims.  If the Shipowner shall at any time hold
or acquire a Commercial Tort Claim in excess of $100,000, the Shipowner shall
promptly notify the Administrator in a writing signed by the Shipowner of the
brief details thereof and grant to the Administrator in such writing a security
interest therein and in the proceeds thereof pursuant to Article IV hereof, with
such writing to be in form and substance satisfactory to the Administrator.

 

SECTION 11.05. Maintenance of Perfected Security Interest; Further
Documentation. The Shipowner shall:

 

(a)          maintain the security interest created by this Agreement as a first
perfected security interest and shall defend such security interest against the
claims and demands of all Persons whomsoever;

 

(b)          furnish to the Administrator from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Administrator may reasonably
request, all in reasonable detail;

 

(c)          take all steps necessary (including the filing of any required UCC
continuation statements) from time to time in order to maintain the
Administrator’s first priority (subject to Permitted Liens) Lien in the
Collateral; and

 

(d)          promptly, at any time and from time to time, and at the sole
expense of the Shipowner, duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrator may reasonably deem necessary for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 29

 



 

 

granted, including, without limitation, the delivery of certificated securities
and the filing of any financing or continuation statements under the UCC (or
other similar laws) in effect in any jurisdiction with respect to the security
interests created in this Agreement.  Shipowner shall provide to the
Administrator timely notice of such execution, delivery, or recordation of such
instruments and documents, and copies thereof.

 

SECTION 11.06. Notice of Mortgage. (a) The Shipowner shall cause a properly
certified copy of the Mortgage to be carried on board each self-propelled Vessel
with that Vessel's documents and shall be exhibited on demand to any Person
having business with such Vessel or to any Administrator’s representative.

 

(b)          The Shipowner shall cause a notice printed in plain type of such
size that the paragraph of reading matter covers a space not less than six
inches wide by nine inches high, and framed, to be placed and kept prominently
exhibited in the chart room and in the master's cabin of a self-propelled
Vessel.

 

(c)          The Shipowner shall cause the notice referred to in Subsection (b)
of this Section to read as follows:

 

“NOTICE OF FIRST PREFERRED [FLEET/SHIP] MORTGAGE

 

This Vessel is owned by [INSERT NAME OF SHIPOWNER], a [INSERT JURISDICTION OF
ORGANIZATION] [INSERT ORGANIZATIONAL FORM] (the “Shipowner”), and is covered by
a First Preferred [Fleet/Ship] Mortgage in favor of the United States of
America, under authority of Chapter 313 of Title 46 of the United States Code.
Under the terms of said Mortgage neither the Shipowner, any charterer, the
master or agent of this Vessel nor any other person has any right, power or
authority to create, incur or permit to be placed or imposed upon this Vessel
any lien other than statutory liens incident to current operations that are
subordinate to the Mortgage.”

 

SECTION 11.07.  Compliance with 46 U.S.C. Chapter 313. The Shipowner shall
comply with and satisfy all of the provisions of Chapter 313, in order to
establish and thereafter to maintain the Mortgage as a preferred mortgage upon
each Vessel.

 

SECTION 11.08.  Maintenance of Construction Contract.  The Shipowner shall cause
the Construction Contract to be maintained in full force and effect insofar as
it relates to the due performance by the Shipowner and the Shipyard of all their
respective obligations thereunder.

 

SECTION 11.09.  Concerning the Performance and Payment Bonds.  During the
Construction, if applicable, the Shipowner shall cause to be maintained Surety
Bonds issued by the Surety to be obtained by the Shipyard in the amount of the
Construction Contract. In the event that the price for the work to be performed
under the Construction Contract is increased, then the Surety Bonds shall be
increased simultaneously in a corresponding amount. The Shipowner hereby agrees
that the Administrator shall be the sole loss payee under the Surety Bonds and
the Surety shall pay such amounts directly to the Administrator for distribution
to the co-obligees as their interests may appear.  The Shipowner hereby agrees
that its interest as a co-obligee under each of the Surety Bonds is and shall
be, upon the occurrence of a Default under this Agreement, fully

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 30

 



 

 

subject and subordinate to the rights and interests of the Administrator
therein.  In the event of a default under this Agreement, which default results
in a payment under any of the Surety Bonds, then the Surety Bonds proceeds shall
be distributed by the Administrator in accordance with the provisions of Section
14.04 hereof.  The Shipowner hereby irrevocably appoints the Administrator, the
true and lawful attorney of the Shipowner, in its name and stead, to execute all
consents, approvals, settlements and agreements on behalf of the Shipowner with
respect to any rights related to the Surety Bonds.

 

SECTION 11.10. Insurance. (a) Builder’s Risk Insurance with War Risk
Endorsements. Prior to the Delivery Date of each Vessel, the Shipowner shall,
without cost to the Administrator or, with respect to builder's risk insurance
with a war risk endorsement mentioned below, without cost to the Shipyard, cause
each Vessel to be insured as provided in the Construction Contract; provided
that, the insurance required by this Section shall be approved by the
Administrator.

 

(b)          Insurance Amounts. Upon the Delivery Date of each Vessel and at all
times thereafter, the Shipowner shall, without cost to the Administrator, keep
such Vessel insured as indicated below and with such additional insurance as may
be specified by the Administrator in an amount in U.S. dollars equal to one
hundred ten percent (110%) of the unpaid principal amount of the Proportionate
Part of the Administrator's Note, or such greater sum, up to and including the
full commercial value of such Vessel as may be required by the
Administrator.  The Shipowner shall provide to the Administrator: (1) at least
sixty (60) days prior notice of all insurance renewals; and (2) premium payment
confirmation shall be sent in writing to the Administrator by the Shipowner’s
marine insurance broker or the head underwriter within five (5) Business Days.

 

(1)          Hull & Machinery, and War Risk Insurance. Marine and war risk hull
insurance under the latest (at the time of issue of the policies in question)
forms of American Institute of Marine Underwriters' policies approved by the
Administrator and/or policies issued by or for the Maritime Administration (or
under such other forms of policies as the Administrator may approve in writing)
insuring such Vessel against the usual risks covered by such forms (including,
at the Shipowner’s option, such amounts of increased value and other forms of
"total loss only" insurance as are permitted by said hull insurance policies).

 

(2)          Port Risk Insurance. While any Vessel is laid up, at the
Shipowner’s option and in lieu of the above-mentioned marine and war risk hull
insurance or marine and war risk hull and increased value insurance, port risk
insurance with war risk endorsement under the latest (at the time of issue of
the policies in question) forms of American Institute of Marine Underwriters'
policies approved by the Administrator and/or policies issued by or for the
Maritime Administration (or under such other forms of policies as the
Administrator may approve in writing) insuring such Vessel against the usual
risks covered by such forms.

 

(3)          Mortgagee’s Interest Insurance. Mortgagee’s Interest Insurance in
relation to each Vessel, providing for the indemnification of the Administrator
and the United States for any losses under or in connection with this Agreement
which directly or indirectly result from loss of or damage to any Vessel or a
liability of any Vessel or of the Shipowner, where the loss or damage is
required to be covered by an obligatory insurance

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 31

 



 

 

policy but of which there is a non-payment (or reduced payment) by the
underwriters because of:

 

(A)         any act or omission on the part of the Shipowner, of any operator,
charterer, manager or sub-manager of the Vessel owned by it or of any
officer, employee or agent of a Shipowner, or of any such person, including any
breach of warranty or condition or any non-disclosure relating to such
obligatory insurance;

 

(B)         any act or omission, whether deliberate, negligent or accidental, or
any knowledge or privity of a Shipowner, any other person referred to in
Subsection (i) above, or of any officer, employee or agent of that Shipowner, or
of such a person, including either the casting away or damaging of the Vessel or
the Vessel being unseaworthy; or

 

(C)         any other matter capable of being insured against under a
mortgagee’s interest marine insurance policy whether or not similar to the
foregoing.

 

The underwriters for Mortgagee’s Interest Insurance shall be the same
underwriter as the Hull & Machinery and War Risk underwriters, unless otherwise
approved in writing by the Administrator.

 

(4)          Self Insurance. Notwithstanding the foregoing, the Shipowner, with
the Administrator’s prior consent, shall have the right to self-insure up to the
Maximum Self-Insurance Amount for any loss resulting from any one accident or
occurrence (other than an actual or constructive total loss of any Vessel).

 

(c)          Loss Payee. All policies of insurance under this Section shall
provide, so long as this Agreement is in effect and the Collateral has not been
discharged, that payment of all losses shall be made payable to the
Administrator for distribution by him to himself, the Shipowner and (in the case
of the insurance required by Subsection (a) of this Section) the Shipyard,
except that (1) as provided in Subsection (e) of this Section and (2) under the
policies required by Subsection (b) of this Section, payment of all losses up to
the Maximum Payment Amount of Losses Directly to Shipowner by all insurance
underwriters with respect to any one accident, occurrence or event may be made
directly to the Shipowner unless there is an existing Default, or if the
Administrator shall have assumed the Shipowner’s rights and duties under the
Note Purchase Agreement and the Note and made any payments in default under
Chapter 537, in which event payment of all losses shall be made payable to the
Administrator as aforesaid. Any such insurance recoveries to which the
Administrator shall be so entitled shall be applied as follows:

 

(1) Non-Constructive Total Loss Insurance Recoveries. In the event that
insurance becomes payable under said policies on account of an accident,
occurrence or event not resulting in an actual or constructive total loss or an
agreed or compromised total loss of any Vessel, the Administrator (A) shall, if
there is no existing Default and if none of the events described in Section
11.12 hereof has occurred, in accordance with a Shipowner’s Request, pay, or
consent that the underwriters pay, direct for repairs, liabilities, salvage
claims or other charges and expenses (including use and labor charges

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 32

 



 

 

due or paid by the Shipowner) covered by the policies, or (to the extent that,
as stated in an Officer's Certificate delivered to the Administrator,
accompanied by written confirmation by the underwriter or a surveyor or
adjuster, the damage shall have been repaired and the cost thereof paid of such
liabilities, salvage claims, or other charges and expenses discharged or paid)
reimburse, or consent that the underwriters reimburse, the Shipowner therefor
and (after all known damage with respect to the particular loss shall have been
repaired, except to the extent the Shipowner, with the Administrator’s consent,
deems the said repair inadvisable, and all known costs, liabilities, salvage
claims, charges and expenses, covered by the policies, with respect to such loss
shall have been discharged or paid, as stated in an Officer's Certificate
delivered to the Administrator, accompanied by written confirmation by the
underwriters or a surveyor or adjuster) pay, or consent that the underwriters
pay, any balance to the Shipowner; or (B) if there is an existing Default, shall
direct the underwriters to pay to the Administrator all insurance proceeds due
and owing, and the Administrator shall apply such proceeds to the Shipowner’s
defaulted debt, or, in the Administrator’s sole discretion, to repairs to the
Vessel; or (C) if the Guarantee shall have terminated pursuant to Section
2.04(c) hereof or if the Administrator shall have assumed the Shipowner's rights
and duties under the Note Purchase Agreement and the Note and made any payments
in default under Chapter 537 and none of the events described in Section 11.12
hereof has occurred, apply the insurance as provided in Section 14.04 hereof; or
(D) if the Guarantee shall have terminated pursuant to Section 2.04(b) or (d)
hereof, pay the insurance to the Shipowner; and

 

(2) Actual Constructive Total Loss Insurance Recoveries.  In the event of an
accident, occurrence or event resulting in an actual or constructive total loss
of any Vessel prior to the Delivery Date of such Vessel, the Shipowner shall
forthwith deposit with the Administrator any insurance moneys which the
Shipowner receives on account thereof under policies of insurance required by
Subsection (a) of this Section, and any such insurance moneys shall be held by
the Administrator for ten (10) days (or such lesser or further time as the
Shipowner and the Administrator may agree upon).  Upon the expiration of said
period of time, (A) if there is no existing Default and if the Shipowner, the
Shipyard and the Administrator shall have elected not to construct such Vessel
under the Construction Contract, then said insurance moneys shall be applied, to
the extent necessary and required pursuant to Section 11.12 hereof; or (B) if
there is no existing Default and if the Shipowner, the Shipyard and the
Administrator shall not have made the election contemplated by Clause (A) of
this Subsection, then said insurance moneys (together with the Shipowner’s funds
to the extent, if any, required by the Administrator for deposit on account of
interest under Clause (ii) below) shall be deposited in the Chapter 537 Reserve
Fund, in such amount and to the extent available, so that the moneys deposited
into the Chapter 537 Reserve Fund with respect to such Loss Event shall be equal
to (i) the principal amount of the Proportionate Part of the Advances
Outstanding under the Note relating to such Vessel at the time of such deposit
and (ii) such interest on said deposit, if any, as may be required by the
Administrator (said moneys to be subject to withdrawal in the same manner as
moneys originally deposited in said Chapter 537 Reserve Fund); and the balance,
if any, of such insurance moneys held by the Administrator with respect to such
event shall be paid to the Shipowner.

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 33

 



 

 

(d)          Claim for Constructive Total Loss. In the event of an accident,
occurrence or event resulting in a constructive total loss of any Vessel, the
Administrator shall have the right (with the prior consent of the Shipowner,
unless there is an existing Default, and at any time prior to the Delivery Date
of such Vessel also with the prior consent of the Shipyard) to claim for a
constructive total loss of such Vessel.  If (1) such claim is accepted by all
underwriters under all policies then in force as to such Vessel under which
payment is due for total loss and (2) payment in full is made in cash under such
policies to the Administrator, then the Administrator shall have the right to
abandon such Vessel to the underwriters of such policies, free from the Lien of
this Agreement and the Mortgage.

 

(e)          Protection and Indemnity Insurance. Commencing on the Delivery Date
of each Vessel, the Shipowner shall, without cost to the Administrator, keep
each such Vessel insured against marine and war risk protection and indemnity
risks and liabilities by policies of insurance approved by the Administrator as
to form and in the amount of the Insurance Requirements; provided that, (1) the
Shipowner shall, as soon as possible before such Delivery Date, present any such
policy to the Administrator (who shall promptly approve or disapprove the same),
(2) any approval of a policy under this Subsection shall be effective until the
end of the policy period or until sixty (60) days after the Administrator shall
notify the Shipowner of a desired change in the form and/or amount thereof,
whichever shall first occur, and (3) war risk protection and indemnity insurance
shall be required unless the Administrator gives notice to the Shipowner stating
that such insurance is not required.

 

Such policies may provide that (1) if the Shipowner shall not have incurred the
loss, damage, or expense in question, any loss under such insurance may be paid
directly to the Person to whom any liability covered by such policies has been
incurred (whether or not a Default then exists), and (2) if the Shipowner shall
have incurred the loss, damage or expense in question, any such loss shall be
paid to the Shipowner in reimbursement if there is no existing Default of which
the underwriter has written notice from the Shipowner or the Administrator, or,
if there is such an existing Default, to the Administrator to be held and
applied as follows:  (A) applied as provided in Section 14.04 hereof in the
event the Guarantee shall have terminated pursuant to Section 2.04(c) hereof or
if the Administrator shall have assumed the Shipowner's rights and duties under
the Note Purchase Agreement and the Note and made any payments in default under
Chapter 537, or (B) to the extent not theretofore applied pursuant to Section
14.04 hereof, paid forthwith to the Shipowner upon its Request in the event
there is no existing Default or the Guarantee shall have terminated pursuant to
Section 2.04(b) or (d) hereof at the date of delivery of such Request; provided
that, irrespective of the foregoing, with the Administrator’s prior consent, the
Shipowner shall have the right to self-insure in an amount up to the Maximum
Self-Insurance Amount hereof with respect to each accident, occurrence or event,
except that, with respect to cargo or property carried, the Shipowner, with the
Administrator’s prior consent, shall have the right to self-insure in an amount
up to the Maximum Self-Insurance Amount set forth on Annex A of this Agreement
with respect to each cargo or property carried.

 

(f)           Insurance Underwriters. All insurance required under this Section
shall be placed and kept with the Government or with United States domiciled and
state regulated or United States domiciled mutual assurance association to the
maximum extent possible subject to market capacity, (and/or other foreign, if
permitted by the Administrator in writing) insurance companies, underwriters'
association or underwriting funds approved by the Administrator.  All insurance
required under this Subsection shall be arranged through United States licensed
marine insurance

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 34

 



 

 

brokers and/or underwriting agents domiciled in the United States (and/or other
foreign, if permitted by the Administrator in writing) as chosen by the
Shipowner and approved by the Administrator.

 

(g)          Providing Compromised Total Loss. The Administrator shall not have
the right to enter into an agreement or compromise providing for an agreed or
compromised total loss of any Vessel without prior consent of (1) the Shipyard
(prior to the Delivery Date of such Vessel) and (2) (unless there is an existing
Default) the Shipowner.  If (1) the Shipowner shall have given prior consent
thereto or (2) there is an existing Default, the Administrator shall have the
right in his discretion, and with the prior consent of the Shipyard prior to the
Delivery Date of such Vessel, to enter into an agreement or compromise providing
for an agreed or compromised total loss of such Vessel; provided that, if the
aggregate amount payable to the Shipowner and/or the Administrator under such
agreement or compromise, together with funds held by the Administrator and
available for the prepayment of the Note, is not sufficient to pay the
Proportionate Part of the Outstanding Advances pursuant to Section 11.12 hereof,
the Administrator shall not enter into such agreement or compromise without the
Shipowner’s prior consent.

 

(h)          Vessel Requisition. During the continuance of (1) a taking or
requisition of the use of any Vessel by any government or governmental body, or
(2) a charter, with the Administrator’s prior consent, of the use of any Vessel
by the Government, the provisions of this Section shall be deemed to have been
complied with in all respects if such government or governmental body shall have
agreed to reimburse, in a manner approved by the Administrator in writing, the
Shipowner for loss or damage covered by the insurance required hereunder or
resulting from the risks under Subsections (a), (b), and (e) of this Section or
if the Shipowner shall be entitled to just compensation therefor. In addition,
the provisions of this Section shall be deemed to have been complied with in all
respects during any period after (A) title to any Vessel shall have been taken
or requisitioned by any government or governmental body or (B) there shall have
been an actual or constructive total loss or an agreed or compromised total loss
of any Vessel.  In the event of any taking, requisition, charter or loss
contemplated by this Subsection, the Shipowner shall promptly furnish to the
Administrator an Officer's Certificate stating that such taking, requisition,
charter or loss has occurred and, if there shall have been a taking, requisition
or charter of the use of any Vessel, that the government or governmental body in
question has agreed to reimburse the Shipowner, in a manner approved by the
Administrator, for loss or damage resulting from the risks under Subsections
(a), (b), and (e) of this Section or that the Shipowner is entitled to just
compensation therefor.

 

(i)           Required Assured and No Recourse. All insurance required under (1)
Subsection (a) of this Section shall be taken out in the names of the Shipowner,
the United States and the Shipyard as assureds, and (2) Subsections (b) and (c)
of this Section shall be taken out in the names of the Shipowner and the United
States as assureds.  All policies for such insurance so taken out shall, unless
otherwise consented to by the Administrator, provide that (1) there shall be no
recourse against the United States for the payment of premiums or commissions,
(2) if such policies provide for the payment of club calls, assessments or
advances, there shall be no recourse against the United States for the payment
thereof, and (3) at least thirty (30) days' prior written notice of any
cancellation for the nonpayment of premiums, commissions, club calls,
assessments or advances shall be given to the Administrator by the lead
insurance underwriters.

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 35

 



 

 

(j)           Surety Agreement. In the event that any claim or Lien is asserted
against any Vessel for loss, damage or expense which is covered by insurance
hereunder and it is necessary for the Shipowner to obtain a bond or supply other
security to prevent arrest of such Vessel or to release such Vessel from arrest
on account of said claim or Lien, the Administrator, on the Shipowner’s Request,
may, at the Administrator’s sole option, assign to any Person executing a surety
or guaranty bond or other agreement to save or release such Vessel from such
arrest, all right, title and interest of the Administrator in and to said
insurance covering such loss, damage or expense as collateral security to
indemnify against liability under said bond or other agreement.

 

(k)          Original Insurance Policy. Except as the Administrator shall
otherwise direct by notice in writing to the Shipowner, the Shipowner shall
deliver to the Administrator the original policies evidencing insurance
maintained under this Section; provided that, if any such original policy shall
have been delivered previously to the Administrator or to a mortgagee by the
Shipowner under another ship mortgage of the Shipowner, the Shipowner shall
deliver a duplicate or pro forma copy of such policy to the Administrator. The
Administrator or any agent thereof (who may also be an agent of the issuer)
shall at all times hold the policies delivered as aforesaid; provided that, if
one or more of said policies are held by an agent of the Administrator, the
Shipowner shall, upon the Administrator’s Request, deliver a duplicate or pro
forma copy thereof to the Administrator, and provided further, that if the
Shipowner shall deliver to the Administrator a Request (1) stating that delivery
of such policy to the insurer is necessary in connection with the collection,
enforcement or settlement of any claim thereunder (including claims for
return premiums and any other amounts payable by the insurer) and (2) setting
forth the name and address of the Person to whom such policy is to be delivered
or mailed for such purpose, and if the Administrator approves such Request, the
Administrator shall, at the Shipowner’s expense, deliver or mail (by registered
or certified mail, postage prepaid) such policy in accordance with such Request,
accompanied by a written direction to the recipient to redeliver such policy
directly to the Administrator or an agent thereof when it has served the purpose
for which so delivered.  The Shipowner agrees that, in case it shall at any time
so cause the delivery or mailing of any policy to any Person as aforesaid, the
Shipowner will cause such policy to be promptly redelivered to the Administrator
or an agent thereof as aforesaid.  The Administrator shall have no duty to see
to the redelivery of such policy, but shall have the duty to request the
redelivery thereof at intervals of sixty (60) days thereafter.

 

(l)           Trade Restrictions. Unless, requested by the Shipowner in writing
and approved the Administrator in writing, the Vessel shall not call, operate,
or transit territorial waters of any country who is not a party to (1) a
bilateral investment treaty with the United States, (2) a multilateral or
regional trade treaty which the United States also is a party to, or (3) the
United Nations Convention on Transparency in Treaty-Based Investor-State
Arbitration (Convention), done at New York on December 10, 1958, as amended or
modified.

 

(m)         Office of Foreign Asset Control (OFAC). The Shipowner shall not be
members of any P&I Clubs which contribute or obligate to third party liabilities
to countries or organizations, or individuals that OFAC designates as prohibited
for United States domiciled organizations.

 

(n)          No Limits to Additional Insurance as Required. Nothing in this
Section shall limit the insurance coverage which the Administrator may require
under any contract or agreement to which the Administrator and the Shipowner are
parties.

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 36

 



 

 

SECTION 11.11.  Surveys and Inspection of the Vessels; Examination of
Shipowner's Records.  The Shipowner shall: (a) afford the Administrator, upon
reasonable notice, access to the Vessels, their cargoes, logs and papers for the
purpose of inspecting the same; (b) maintain all business and financial records
for a period of at least six (6) years following the termination of the
Guarantee, including, without limitation, records of all amounts paid or
obligated to be paid by or for the account of the Shipowner for each Vessel’s
Construction; and (c) at reasonable times permit the Administrator, upon
request, to (1) make reasonable, material and pertinent inspection, examination
and audit of any books, accounts, records, and papers in the custody and control
of the Shipowner or others relating to the Shipowner’s financial or business
conditions, including taking information therefrom and making copies thereof and
transcripts or extracts therefrom and (2) make inspections and appraisals of any
of the Shipowner’s assets.

 

SECTION 11.12.  Mandatory Loss Prepayment.  Subject to Article XVII hereof, upon
the occurrence of any Loss Event, then all of the following shall apply:

 

(a)          The Shipowner shall promptly give notice thereof to the
Administrator.

 

(b)          The Shipowner shall pay all amounts it receives by reason of such
Loss Event to the Administrator within three (3) Business Days after receipt by
the Shipowner.

 

(c)          Within three (3) Business Days after receipt by the Administrator
of the amounts referred to in Subsection (b) above, the Shipowner shall
calculate the estimated Mandatory Loss Prepayment Amount which shall be reviewed
and verified by the Administrator, and, within three (3) Business Days of such
verification by the Administrator, the Shipowner shall deposit with
the Administrator an amount equal to (1) the verified Mandatory Loss Prepayment
Amount minus (2) the amount received by the Administrator pursuant to Subsection
(b) above.

 

(d)          After the Administrator has received sufficient funds to pay the
Mandatory Loss Prepayment Amount pursuant to Subsections (b) and (c) above:

 

(1)          if there is no existing Default (A) within five (5) Business Days
after receipt by the Administrator of the funds referred to in Subsections (b)
and (c) above, the Shipowner shall make a Mandatory Prepayment Election of the
prepayment of Advances in an amount equal to the Mandatory Loss Prepayment
Amount (which may not be rescinded) and shall send a Mandatory Prepayment
Election Notice to the Holder with a copy to the Administrator, which shall
specify an Intended Payment Date of not less than five (5) Business Days or more
than ten (10) Business Days after the receipt of such notice by the Holder; (B)
one (1) Business Day prior to the Intended Payment Date, the Shipowner shall pay
to the Administrator for payment to the Holder any additional amounts due to the
Holder pursuant to the Note Purchase Documents as a result of such Mandatory
Prepayment Election; (C) on the Intended Payment Date, the Administrator shall
pay to the Holder the amounts held by it pursuant to Subsections (b) and (c) and
Clause (B) above in accordance with terms of the Mandatory Prepayment Election
Notice; and (D) the balance, if any, shall be promptly paid by the Administrator
to the Shipowner including any interest earned on the proceeds which are in
excess of the amount required to prepay such Advances;

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 37

 



 

 

(2)          if there is an existing Default and the Guarantee shall not have
terminated pursuant to Section 2.04 hereof, such amounts shall be held until the
same may be applied or paid under Paragraph (1) of this Subsection; provided
that, in lieu of Clause (D) of Paragraph (1) of this Subsection (d), the
balance, if any, including any interest earned on the proceeds which are in
excess of the amount required to prepay the Mandatory Loss Prepayment Amount and
any additional amounts due to the Holder pursuant to the Note Purchase Documents
as a result of such Mandatory Prepayment Election, shall be held in the Chapter
537 Reserve Fund by the Administrator;

 

(3)          if the Guarantee shall have terminated pursuant to Section 2.04(c)
hereof or if the Administrator shall have assumed the Shipowner's rights and
duties under the Note Purchase Agreement and the Note and made any payments in
default under Chapter 537, such amounts shall be applied as provided in Section
14.04 hereof; or

 

(4)          if the Guarantee shall have terminated pursuant to Section 2.04(a),
(b), or (d) hereof, such amounts shall be paid by the Administrator to the
Shipowner.

 

Provided that, notwithstanding the foregoing, the Shipowner shall not be
required to pay the Administrator any amount which the Administrator agrees is
in excess of the amount needed for prepayment of the Proportionate Part of the
Outstanding Advances affected by the Loss Event plus any additional amounts due
to the Holder pursuant to the Note Purchase Documents as a result of such
Mandatory Prepayment Election.

 

SECTION 11.13.  Equity Interest Holders of Shipowner.  The Shipowner shall cause
each existing Equity Interest Holder, and all future Equity Interest Holders, to
forthwith enter into an Equity Interest Subordination Agreement in favor of the
Administrator, whereby each Equity Interest Holder agrees that (a)  if there is
no existing Default, any amounts owed by the Shipowner to the Equity Interest
Holder with respect to its Equity Interest shall be subordinated to
the Shipowner’s payment of the Note, the Administrator’s Note and debts under
this Agreement, provided that such distributions may be paid to the extent the
Shipowner is permitted to pay dividends under Section 12.02(c) of this
Agreement; and (b) if there is an existing Default, the Equity Interest Holder
shall be subordinated in its rights to receive any distribution or to be paid
any sums whatsoever by the Shipowner until the Administrator has made a full
recovery of any and all amounts owed under the Note, the Administrator’s Note
and the other Transaction Documents.  Notwithstanding the foregoing, this
Section 11.13 shall not apply to (x) any Equity Interest Holder of a Shipowner
that is a public company or (y) any Equity Interest Holder of a Shipowner that
is not a public company and that owns an Equity Interest of five percent (5%) or
less in the Shipowner.  Nonetheless, the Shipowner shall adhere to the
subordination provisions of Clauses (a) and (b) above in the absence of an
agreement between the Administrator and its Equity Interest Holders.

 

SECTION 11.14.  Authorization to Access Reports, Records, Tax Returns, Etc. The
Shipowner shall, and hereby does, authorize all federal, state, and municipal
authorities (a) to furnish reports of examination, records, and other
information relating to the conditions and affairs of the Shipowner, any desired
information from reports, returns, files, tax returns, and records of such
authorities upon request therefor by the Administrator and (b) to permit the
Administrator to have full access from time to time, to make copies of and
extracts from, any and all reports, returns, files, tax returns, and records by,
or with respect to the Shipowner, and all reports of the examiner

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 38

 



 

 

or other information concerning the Shipowner contained in the files and records
of such authorities.

 

ARTICLE XII

Negative Covenants

 

SECTION 12.01 Primary Covenants. So long as the Administrator shall have any
obligations under this Agreement or the Guarantee, or any obligations remain
outstanding, unpaid or unsatisfied under this Agreement, the Administrator’s
Note or any other Transaction Document, without the Administrator’s prior
consent:

 

(a)          Distribution of Earnings. Except as hereinafter provided, the
Shipowner shall not make any distribution of earnings, except as may be
permitted by Subsections (1) or (2) below:

 

(1)          From retained earnings in an amount specified in Subsection (3)
below, provided that, in the fiscal year in which the distribution of earnings
is made there is no operating loss to the date of such payment of such
distribution of earnings, and (A) there was no operating loss in the immediately
preceding three (3) fiscal years, or (B) there was a one (1) year operating loss
during the immediately preceding three (3) fiscal years, but (i) such loss was
not in the immediately preceding fiscal year, and (ii) there was positive net
income for the three (3) year period.

 

(2)          If distributions of earnings may not be made under Subsection (1)
above, a distribution can be made in an amount equal to the total operating net
income for the immediately preceding three (3) fiscal year period, provided
that, (A) there were no two (2) successive years of operating losses, (B) in the
fiscal year in which such distribution is made, there is no operating loss to
the date of such distribution, and (C) the distribution or earnings made would
not exceed an amount specified in Section 12.01(a)(3) hereof.

 

(3)          Distributions of earnings may be made from earnings of prior years
in an aggregate amount equal to (A) 40 percent of the Shipowner's total net
income after tax for each of the prior years, less any distributions that were
made in such years; or (B) the aggregate of the Shipowner's total net income
after tax for such prior years, provided that, after making such distribution,
the Shipowner's Long-Term Debt does not exceed its Net Worth. In computing net
income for purposes of this Section, extraordinary gains, such as gains from the
sale of assets, shall be excluded.

 

(b)          Service, Management and Operating Agreement. The Shipowner shall
not enter into any service, management or operating agreement for the operation
of the Vessel (excluding husbanding type agreements), or appoint or designate a
managing or operating agent for the operation of the Vessel (excluding
husbanding agents) unless approved by the Administrator.

 

(c)          Sell, Mortgage, Transfer, Charter of Vessel; Liens.    (1) The
Shipowner shall not sell, mortgage, transfer or demise charter the Vessel or any
assets to any non-Related Party except as permitted in Section 12.01(h) and
14.05 of this Agreement, or (2) sell, mortgage, transfer, or demise charter the
Vessel or any assets to a Related Party unless such transaction is (A) at a fair
market value as determined by an independent appraiser acceptable to the
Administrator, and (B) a total cash transaction or, in the case of a demise
charter, the charter payments are cash payments.

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 39

 



 

 

(d)          Time Charters; Liens.  The Shipowner shall not:

 

(1)(A) Enter into any time charter of the Vessels in excess of six (6) months
unless the time charter contains the following provision, “This time charter is
subject to each of the rights and remedies of the Maritime Administrator of the
Maritime Administration, an agency of the United States of America, and has been
assigned to the Administrator under a Consolidated Agreement and a First
Preferred [Fleet/Ship] Mortgage, each executed by the Shipowner in favor of the
Administrator with respect to the Vessels being chartered.” and (B) shall,
within ten (10) calendar days of entering into any time charter in excess of six
(6) months, transmit a copy of the time charter to the Administrator; or

 

(2) Create, incur or permit to be placed or imposed on any Vessel, or permit any
charterer, master of any Vessel or other Person to create, incur or permit to be
placed or imposed on any Vessel, any Lien except Permitted Liens.

 

(e)          Sales; Leasebacks. The Shipowner shall not enter into any agreement
for both sale and leaseback of the same assets so sold unless the proceeds from
such sale are at least equal to the fair market value of the property sold.

 

(f)           Guarantees. The Shipowner shall not guarantee, or otherwise become
liable for the obligations of any Person, except (1) with respect to any
undertakings as to the fees and expenses of the Holder, (2) endorsement for
deposit of checks and other negotiable instruments acquired in the ordinary
course of business and (3) as otherwise permitted in Section 12.02(l) of this
Agreement.

 

(g)          New Enterprise; Business Activity. The Shipowner shall not directly
or indirectly embark on any new enterprise or business activity not directly
connected with the business of shipping or other activity in which the Shipowner
is actively engaged presently.

 

(h)          Merger, Consolidation, Etc. The Shipowner shall not enter into any
succession, merger or consolidation or convey, sell, demise charter, or
otherwise transfer, or dispose of any portion of its properties or assets (any
and all of which acts are encompassed within the words "sale" or "sold" as used
herein), provided that if the Administrator gives prior written consent to such
transaction, then any successor shall (1) (by instrument amending or
supplementing this Agreement, and the Mortgage, as may be necessary), expressly
assume the payment of the principal of (and premium, if any) and interest on the
Outstanding Note in accordance with the terms of the Note Purchase Agreement,
(2) execute and deliver to the Administrator, an endorsement to the
Administrator's Note in form and substance satisfactory to the Administrator,
and (3) expressly assume the payment of the principal of and interest on the
Administrator's Note, and shall expressly assume the payment and performance of
the agreements of the Shipowner in the Note Purchase Agreement, this Agreement,
the Mortgage and any related document. Upon the assumption of the documents
listed above, the Administrator shall consent to the surrender of each Vessel’s
documents pursuant to 46 U.S.C. § 12136(b)(2), as amended; provided that,
concurrently with such surrender, such Vessel shall be re-documented under the
laws of the United States.

 

Notwithstanding the foregoing Subsections of this Section, the Shipowner shall
not be deemed to have sold such properties or assets and the consent of the
Administrator shall not be required if: (1) the Net Book Value of the aggregate
of all the assets sold by the Shipowner during

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 40

 



 

 

the prior twelve (12) month period does not exceed ten percent (10%) of the
total Net Book Value of all of the Shipowner's assets (the assets which are the
basis for the calculation of the ten percent (10%) of the Net Book Value are
those indicated on the most recent annual Audited Financial Statement required
to be submitted pursuant to Article 13 hereof prior to the date of the sale);
(2) the Shipowner retains the proceeds of the sale of assets for use in
accordance with the Shipowner's regular business activities; and (3) the sale is
not otherwise prohibited by Subsection 12.01(c) above. Notwithstanding any other
provision of this Subsection, the Shipowner may not consummate such sale without
the Administrator’s prior consent if the Shipowner has not, prior to the time of
such sale, submitted to the Administrator its most recent annual Audited
Financial Statement referred to above, and any attempt to consummate a sale
absent such approval shall be null and void ab initio.

 

SECTION 12.02.  Supplemental Covenants.  So long as the Administrator shall have
any obligations under this Agreement or the Guarantee, or any obligations remain
outstanding, unpaid or unsatisfied under the Administrator’s Note or any other
Transaction Document and (a) if there is an existing Default or (b) if, after
giving effect to any Primary Covenant transaction or transactions occurring
during any fiscal year of the Shipowner or the Affiliate Guarantor, (1) the
Shipowner does not satisfy the Supplemental Financial Covenants of Shipowner, or
(2) the Affiliate Guarantor does not satisfy the Supplemental Financial
Covenants of Affiliate Guarantor, neither the Shipowner nor the Affiliate
Guarantor shall, without the Administrator’s prior consent:

 

(a)          Withdrawals. Withdraw any capital;

 

(b)          Redemptions and Conversion. Redeem any share capital or convert any
of the same into debt;

 

(c)          Dividends. Pay any dividend except that (1) if there is no existing
Default and if the Shipowner is a pass-through entity for tax purposes and
continues to retain such status, the Shipowner may distribute to its Equity
Interest Holders for the purpose of assisting such Equity Interest Holders in
their efforts to pay their annual federal income taxes with respect to the
immediately preceding tax year, a sum equal to no greater than the amount of
taxes the Shipowner would have paid for that tax year if the Shipowner had been
a Subchapter C Corporation with the prior consent of the Administrator, and (2)
the Shipowner may pay dividends payable in capital stock of the Shipowner;

 

(d)          Loans and Advances. Make any loan or advance (except advances to
cover current expenses of the Shipowner), either directly or indirectly, to any
Equity Interest Holder, director, officer, or employee of the Shipowner, or to
any Related Party;

 

(e)          Related Party Investments. Make any investments in the securities
of any Related Party or make any payments whatsoever to a Related Party, except
for (1) distributions permitted by Subsection (c) above, (2) salary paid in the
ordinary course of business for services rendered, and (3) amounts not in excess
of the fair market value of goods and/or services provided;

 

(f)           Prepayment of Indebtedness.  Prepay in whole or in part any
indebtedness to any Equity Interest Holder, director, officer or employee of the
Shipowner, or to any Related Party;

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 41

 



 

 

(g)          Compensation.  Increase any Direct Employee Compensation  paid to
any employee in excess of $148,835 per annum; nor increase any Direct Employee
Compensation which is already in excess of $148,835 per annum; nor initially
employ or re-employ any person at a Direct Employee Compensation rate in excess
of $148,835 per annum; provided,  however, the $148,835 limit may be increased
annually based on the previous year’s closing CPI-U (Consumer Price Index for
All Urban Consumers published by the Bureau of Labor Statistics);

 

(h)          Acquisitions of Assets. Acquire any fixed assets other than those
required for the maintenance of the Shipowner's existing assets, including the
normal maintenance and operation of any vessel or vessels owned or chartered by
the Shipowner;

 

(i)           Charters and Leases. Either enter into or become liable (directly
or indirectly) under charters and leases (having a term of six (6) months or
more) for the payment of charter hire and rent on all such charters and leases
which have annual payments aggregating in excess of the Charter Hire and Rent
Limitation;

 

(j)           Payment of Subordinated Indebtedness. Pay, in whole or in part,
any indebtedness subordinated to the Note or to any other Chapter 537
obligations;

 

(k)          Indebtedness. Create, assume, incur, or in any manner become liable
for any indebtedness, except current liabilities, or short-term loans scheduled
to be repaid within twelve (12) months, incurred or assumed in the ordinary
course of business as such business presently exists;

 

(l)           Investments. Make any investment, whether by acquisition of equity
or indebtedness, or by loan, advance, transfer of property, capital
contribution, guarantee of indebtedness or otherwise, in any Person, other than
obligations of the United States, bank deposits or investments in securities of
the character permitted for moneys in the Deposit Funds;

 

(m)         Liens. Create, assume, permit or suffer to exist or continue any
Lien upon, or pledge of, or subject to the prior payment of any indebtedness,
any of its property or assets, real or personal, tangible or intangible, whether
now owned or hereafter acquired, or own or acquire, or agree to acquire, title
to any property of any kind subject to or upon a chattel mortgage or conditional
sales agreement or other title retention agreement, except Permitted Liens.

 

SECTION 12.03 Other Covenants.  So long as the Administrator shall have any
obligations under this Agreement or the Guarantees, or any obligations remain
outstanding, unpaid or unsatisfied under the Administrator’s Note or any other
Transaction Document, the Shipowner shall not, without the Administrator’s prior
consent:

 

(a)          Changes in Locations, Name, Etc. Change (1) its corporate name or
in any trade name used to identify it in the conduct of its business or in the
ownership of its properties, (2) the location of its chief executive office or
principal place of business, (3) its identity or corporate structure or its
Organizational Form, (4) its Jurisdiction of Organization or its organizational
identification number in such Jurisdiction of Organization or (5) its federal
taxpayer identification number, unless, in each case, the Shipowner shall have
first (A) notified the Administrator of such change at least thirty (30) days
prior to the effective date of such change, and (B) taken all action reasonably
requested by the Administrator for the purpose of maintaining the perfection and

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 42

 



 

 

priority of the Administrator’s security interests under this Agreement and the
other Transaction Documents. In any notice furnished pursuant to this Section,
the Shipowner will expressly state in a conspicuous manner that the notice is
required by this Agreement and contains facts that may require additional
filings of financing statements or other notices for the purposes of continuing
perfection and maintaining the priority of the Administrator’s security interest
in the Collateral and any other collateral granted pursuant to the Transaction
Documents. At the Request of the Administrator, on or prior to the occurrence of
such event, the Shipowner will provide to the Administrator an opinion of
counsel, in form and substance reasonably satisfactory to the Administrator, to
the effect that such event will not impair the validity of the security
interests hereunder, the perfection and priority thereof, the enforceability of
the Note Purchase Documents or the other Transaction Documents, and such other
matters as may be reasonably requested by the Administrator;

 

(b)          Modification of Organizational Documents. Amend, modify or
voluntarily terminate any of its Organizational Documents;

 

(c)          Modification of Construction Contract. Consent, amend, modify,
assign or terminate the Construction Contract or consent to any change in the
Construction Contract which releases the Shipyard from its obligations to comply
with the provisions of the Construction Contract or any applicable laws,
treaties, conventions, rules and regulations; provided that, the Administrator’s
prior consent shall not be necessary, but prompt notice to the Administrator
shall be given for (1) any mandatory or regulatory change to the Construction
Contract as a result of any requirements of  any governmental agency, or (2) any
non-mandatory changes that Shipyard and Shipowner desire to make which do not
exceed, with respect to any item of the Vessel’s Construction, one percent (1%)
of the Vessel’s contract price and which do not, in the aggregate, cause the
Vessels Contract Price to be increased more than five (5%) percent or the
delivery and completion date of the Vessel to be extended more than ten (10)
days. Notwithstanding the foregoing, no change shall be made in the general
dimensions and/or characteristics of the Vessels which changes the capacity of
each of the Vessels to perform as originally intended by the Construction
Contract without the Administrator’s prior consent.  The Administrator will
nonetheless retain its authority to review work done under a change order to
ascertain whether the work should be included in Actual Cost and whether the
price charged is fair and reasonable.  Notwithstanding anything to the contrary
contained in the Construction Contract or herein, no changes to the payment
milestones and disbursement schedules shall be made without the Administrator’s
prior consent, except to the extent reasonably required to reflect the change
orders under this Section;

 

(d)          Modification of Note Purchase Documents. Amend, modify, assign or
terminate or consent to the amendment, modification, assignment or termination
of any of the Note Purchase Documents;

 

(e)          Material Changes in the Vessels.  After the Delivery Date of any
undelivered Vessel or the Closing Date of any already delivered Vessel, make, or
permit to be made, any material change in the structure, means of propulsion,
type or speed of such Vessel or in its rig, without the Administrator's prior
consent;

 

(f)           Vessels Operation. Except when the Vessel is in Government Use,
(1) cause or permit the Vessels to be operated in any manner contrary to law or
to any lawful rules or

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 43

 



 

 

regulations of the United States, (2) remove or attempt to remove the Vessels
beyond the limits of the United States without the Administrator’s prior consent
except on voyages with the intention of returning to the United States, (3)
abandon such Vessels in any foreign port unless there has been an actual or
constructive total loss or an agreed or compromised total loss of any of the
Vessels, (4) engage in any unlawful trade or violate any law or carry any cargo
that will expose any Vessel to penalty, forfeiture, or capture, or (5) do, or
suffer or permit to be done, anything which can or may negatively affect the
documentation of the Vessel under the laws and regulations of the United States;

 

(g)          Insurance.  (1) Do any act, nor voluntarily suffer or permit any
act to be done, whereby any insurance required by Section 11.10 hereof shall or
may be suspended, impaired or defeated or (2) suffer or permit any Vessel to
engage in any voyage or to carry any cargo not permitted under the policies of
insurance then in effect without first covering such Vessel with insurance
satisfactory in all respects for such voyage or the carriage of such cargo;
provided that, this Subsection shall be subject to the requirements of any
military authority of the United States and shall not apply in the case of such
Vessel if and so long as the title or use of such Vessel shall have been taken,
requisitioned or chartered by any government or governmental body as
contemplated by Section 11.12 of this Agreement;

 

(h)          Related Party Transactions. Enter into, or be a party to, any
transaction with a Related Party of the Shipowner or the Affiliate Guarantor or
any of the Equity Interest Holder of the Shipowner or the Affiliate Guarantor
except in the ordinary course of business and on terms which are fully disclosed
to the Administrator in advance and are no less favorable to Shipowner, the
Affiliate Guarantor, such Related Party or any of the Equity Interest Holder of
the Shipowner or the Affiliate Guarantor than would be obtained in a comparable
arms’-length transaction with an unrelated third party;

 

(i)           Transfers by Equity Interest Holders. Permit any Equity Interest
Holder holding more than a ten percent (10%) Equity Interest in the Shipowner to
transfer any of its interests in the Shipowner to any Person; unless (1) the
Shipowner is a public company; or (2) (A) the Administrator shall have given its
prior written consent to the proposed transaction and (B) the transferee shall
have assumed in full all of the existing obligations of the transferring Equity
Interest Holder under the Shipowner’s Organizational Documents, this Agreement,
the Mortgage and the other Transaction Documents.

 

ARTICLE XIII

Financial and Delivery Covenants

 

So long as the Administrator shall have any obligations under this Agreement or
the Guarantee, or any obligations remain outstanding, unpaid or unsatisfied
under this Agreement, the Administrator’s Note or any other Transaction
Document:

 

SECTION 13.01. Qualifying Financial Covenants of the Shipowner.  Immediately
upon the execution and delivery of this Agreement and at all times thereafter,
the Shipowner shall satisfy the Qualifying Financial Covenants of Shipowner.

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 44

 



 

 

SECTION 13.02. Qualifying Financial Covenants of the Affiliate Guarantor.
 Immediately upon the execution and delivery of this Agreement and at all times
thereafter, the Affiliate Guarantor shall satisfy the Qualifying Financial
Covenants of Affiliate Guarantor.

 

SECTION 13.03.  Delivery Date Requirements.  At or prior to the Delivery Date,
the Shipowner shall:

 

(a)          furnish to the Administrator an interim class certificate issued
for each such Vessel by the Classification Society and promptly after the
Delivery Date of each Vessel, furnish to the Administrator when available a
certificate of class with respect to such Vessel issued by the Classification
Society. Notwithstanding the foregoing, if the Vessel is a barge which is not
classed, then the Shipowner shall, at all times, at its own cost and expense
maintain and preserve each Vessel, so far as may be practicable, in at least as
good order and condition, ordinary wear and tear excepted, as at the Delivery
Date of such Vessel;

 

(b)          document the Vessel under the laws of the United States with the
United States Coast Guard;

 

(c)          execute and deliver to the Administrator the Mortgage or, if
appropriate, a mortgage supplement;

 

(d)          record the Mortgage or, if appropriate, a mortgage supplement with
the National Vessel Documentation Center of the United States Coast Guard, or
its successor;

 

(e)          deliver to the Administrator an Officer’s Certificate from (1) the
Shipowner certifying that (a) the Vessel is free of any Lien of any character
except Liens granted to the Administrator; (b) there has not occurred and is not
then continuing any event which constitutes (or after any period of time or any
notice, or both, would constitute) a Default under this Agreement; (c) the
marine insurance as required under Sections 2.03(i) and 11.10 hereof will be in
full force and effect at the time of Vessel delivery; (d) the Vessel was
constructed substantially in accordance with the plans and specifications of the
Construction Contract; and (e) there have been no unusual occurrences (or a full
description of such occurrences, if any) which would adversely affect the
condition of the delivered Vessel, and (2) the Shipyard certifying that (a) the
Vessel is free of any Lien of any character except Liens granted to the
Administrator; (b) the Vessel was constructed substantially in accordance with
the plans and specifications of the Construction Contract; and (c) there have
been no unusual occurrences (or a full description of such occurrences, if any)
which would adversely affect the condition of the delivered Vessel;

 

(f)           deliver to the Administrator a certificate of insurance complying
with Section 11.10 of this Agreement; and

 

(g)          deliver to the Administrator (1) an Opinion of Counsel; and (2) a
certificate of delivery and acceptance from the Shipyard and the Shipowner to
the Administrator with respect to the delivered Vessel.

 

SECTION 13.04.  Annual Audited Financial Statements of Shipowner and Affiliate
Guarantor.  The Shipowner shall deliver to the Administrator, in duplicate,
within one hundred

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 45

 



 

 

five (105) days after the end of each fiscal year of the Shipowner commencing
with the first fiscal year ending after the date of this Agreement, (a) the
Shipowner’s Audited Financial Statements for such fiscal year, along with such
other forms requested by the Administrator, (b) the Affiliate Guarantor’s
Audited Financial Statements for such fiscal year, (c) the consolidated and
consolidating Audited Financial Statements of the Shipowner and the Affiliate
Guarantor for such fiscal year, and (d) an Annual Financial Statement
Certification as of the end of such fiscal year.

 

SECTION 13.05.  Quarterly Unaudited Financial Statements of Shipowner and
Affiliate Guarantor.  The Shipowner shall deliver to the Administrator, in
duplicate, within forty-five (45) days after the expiration of each fiscal
quarter commencing with the first full quarter ending after the date of this
Agreement, (a) the Shipowner’s Unaudited Financial Statements for such fiscal
quarter, (b) the Affiliate Guarantor’s Unaudited Financial Statements for such
fiscal quarter, (c) the consolidated and consolidating Unaudited Financial
Statements of the Shipowner and the Affiliate Guarantor for such fiscal quarter,
and (d) a Quarterly Financial Statement Certification as of the end of such
fiscal quarter.

 

SECTION 13.06.  Annual Accountant’s Statement of Reserve Fund Net Income. Within
one hundred five (105) days after the end of each fiscal year of the Shipowner,
the Shipowner shall deliver to the Administrator the statement of the
Shipowner’s Accountant regarding the Shipowner’s Reserve Fund Net Income for
such year pursuant to Section 6.03 of this Agreement.

 

SECTION 13.07. Annual Reserve Fund Net Income Deposit.  Within one hundred
fifteen (115) days after the end of each fiscal year of the Shipowner, the
Shipowner shall deliver to the Administrator either (a) the Reserve Fund Net
Income Deposit, if one is required to be made, together with a statement of the
Shipowner’s Accountant, relating to the calculation of the Reserve Fund Net
Income Deposit pursuant to Section 6.04 of this Agreement or (b) a statement of
the Shipowner’s Accountant that a Reserve Fund Net Income Deposit is not
required.

 

SECTION 13.08.  No Default Certificate.    (a) Within one hundred five (105)
days after the end of each fiscal year of the Shipowner, the Shipowner shall
furnish to the Administrator an Annual Financial Statement Certification dated
as of the close of such fiscal year stating whether or not the Shipowner and the
Affiliate Guarantor are in default in the performance of or in default in the
compliance with any covenant, agreement or condition contained in this
Agreement, the Mortgage, any other Transaction Document to which it is a party
or charter relating to any Vessel, and if so, specifying each such default and
stating the nature thereof.

 

(b)  The Shipowner shall deliver to the Administrator, in duplicate, within
forty-five (45) days after the expiration of each fiscal quarter commencing with
the first full quarter ending after the date of this Agreement, a Quarterly
Financial Statement Certification dated as of the end of such fiscal quarter
stating whether or not the Shipowner and the Affiliate Guarantor are in default
in the performance of or in default in the compliance with any covenant,
agreement or condition contained in this Agreement, the Mortgage, any other
Transaction Document to which it is a party or charter relating to any Vessel,
and if so, specifying each such default and stating the nature thereof.

 

SECTION 13.09.  Annual Vessel Condition and Maintenance Officer’s Certificate.
 Within one hundred five (105) days after the end of each fiscal year of the
Shipowner, the

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 46

 



 

 

Shipowner shall deliver to the Administrator an Annual Vessel Condition,
Maintenance and Class Certification stating the condition and maintenance of
each Vessel; provided however, that this Section shall not apply when the Vessel
is in Government Use.

 

SECTION 13.10.  Annual Insurance Broker’s Certificate.  Within one hundred five
(105) days after the end of each fiscal year of the Shipowner, the Shipowner
shall deliver to the Administrator a certificate from its insurance broker
certifying that all insurance coverage required by Section 11.10 of this
Agreement is in full force and effect and that no premiums are in arrears.

 

SECTION 13.11.  Classification Certificates. As and when they are renewed and
received, the Shipowner shall deliver to the Administrator copies of all
Classification Society classification certificates relating to the Vessels.

 

SECTION 13.12.  Annual In-Class Vessel Confirmation Survey and Inspections.
 Within one hundred five (105) days after the end of each fiscal year of the
Shipowner and at any other time requested by the Administrator, the Shipowner
shall furnish to the Administrator an Annual Vessel Condition, Maintenance and
Class Certification; provided that, the foregoing shall not apply if the Vessel
is in Government Use and the governmental body does not permit classification
and rating of the Vessel.

 

SECTION 13.13.  Biennial Not Classed Vessel Survey and Inspections  Within one
hundred five (105) days after the end of every two (2) fiscal years of the
Shipowner commencing the second full fiscal year after the date of this
Agreement and at any other time reasonably requested by the Administrator, the
Shipowner shall obtain a survey and inspection of each not classed Vessels by an
independent marine surveyor approved by the Administrator; provided that, no
such surveys will be requested within the last three (3) years prior to the
Stated Maturity Date of the Note. The Shipowner shall furnish two copies of such
report of such independent marine surveyor to the Administrator within one
hundred twenty-five (125) days after the end of every two (2) fiscal years of
the Shipowner.

 

SECTION 13.14.  Biennial Appraisals of Vessels. Within one hundred five (105)
days after the end of every two (2) fiscal years of the Shipowner commencing the
second full fiscal year after the date of this Agreement and at any time
reasonably requested by the Administrator, the Shipowner shall obtain, at its
own expense, an appraisal of the fair market value, replacement value, orderly
liquidation value and forced liquidation value of the Vessels from an appraiser
approved by the Administrator and shall furnish two copies of such report and
appraisal to the Administrator within one hundred twenty-five (125) days after
the end of every two (2) fiscal years of the Shipowner. This requirement may be
met by the Shipowner by providing copies of the latest annual class surveys and
desktop appraisals of the Vessels to the Administrator to the extent available.

 

SECTION 13.15.  Appraisal; Additional Collateral. If (a) the annual Audited
Financial Statements submitted by the Shipowner in accordance with Section 13.04
of this Agreement indicate that (1) the Shipowner is not in compliance with the
Supplemental Financial Covenants of Shipowner or (2) the Affiliate Guarantor is
not in compliance with the Supplemental Financial Covenants of Affiliate
Guarantor or (b) the quarterly Unaudited Financial Statements submitted by the
Shipowner in accordance with Section 13.05 of this Agreement indicate that (1)
either the Shipowner is not in compliance with the Supplemental Financial
Covenants of Shipowner or (2)

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 47

 



 

 

the Affiliate Guarantor is not in compliance with any of the Supplemental
Financial Covenants of Affiliate Guarantor and (c) at the time, the aggregate
value of the sum of (1) any funds on deposit in the Chapter 537 Reserve Fund,
and (2) the appraised forced liquidation value of the Vessels that have been
delivered to the Shipowner, as indicated by the Appraisal, is less than the
Outstanding Note, then the Shipowner shall, within ten (10) Business Days after
demand from the Administrator, furnish to the Administrator the Additional
Collateral.  The Administrator shall immediately release the Additional
Collateral upon satisfaction by (a) the Shipowner of the Supplemental Financial
Covenants of Shipowner and (b) the Affiliate Guarantor of the Supplemental
Financial Covenants of Affiliate Guarantor for four consecutive fiscal quarters,
as evidenced by the Unaudited Financial Statements submitted by the Shipowner
and the Affiliate Guarantor in accordance with Sections 13.04 and 13.05 of this
Agreement.

 

ARTICLE XIV

Defaults and Remedies

 

SECTION 14.01.  What Constitutes "Defaults;" Continuance of Defaults.  Each of
the following events shall constitute a "Default":

 

(a)          A default in the payment of the whole or any part of the interest
on any of the Outstanding Advances when the same shall become due and payable; a
default in the payment of the whole or any part of the Late Charges, prepayment
amounts, premiums or penalties when the same shall become due and payable; or
default in the payment of the whole or any part of the principal of the
Outstanding Advances when the same shall become due and payable, whether by
reason of mandatory prepayment, maturity, acceleration, or otherwise; a default
in any payment in compliance with a final order of a court of competent
jurisdiction pursuant to any provision of the Bankruptcy Code or any Federal Law
replacing or superseding such Code, or applicable state law or otherwise; and
continuation of such default for a period of thirty (30) days shall constitute
and is herein called a "Payment Default."  Any corresponding default with
respect to the interest on, or the principal of, premiums or penalties due on,
the Note and any default with respect to the mandatory prepayments due under
this Agreement is also deemed to be a Payment Default;

 

(b)          The following shall constitute and each is herein called a
"Security Default":

 

(1)          A default by the Shipowner in the due and punctual observance and
performance of any provision in Sections 4.02, 10.09, 10.13, 10.14, 10.18,
11.01, 11.02, 11.03, 11.05, 11.06, 11.07, 11.08, 11.09, 12.01 12.02, 12.03,
13.03, 15.01, 17.01, 17.02 and 17.03 of this Agreement;

 

(2)          A default continuing for five (5) Business Days, unless otherwise
stated, after written notice to Shipowner from the Administrator specifying such
failure by the Shipowner in the due and punctual observance and performance of
any provision in Sections 6.04, 6.06, 6.09, 7.07, 9.02, 10.08, 11.10 (except (g)
and (k) thereof), and 11.13 of this Agreement;

 

(3)          A default continuing for thirty (30) days after written notice to
the Shipowner from the Administrator by the Shipowner in the due and punctual
observance of any other provision, condition or covenant in this Agreement or
any provision set forth in the Mortgage, provided that the cure period shall be
reduced to ten (10) days in connection with any failure to pay a debt due or
make a payment due under Section 4.05 or Section 6.08 hereof;

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 48

 



 

 

(4)          The Shipowner or any guarantors of the Shipowner’s performance
under this Agreement, the Mortgage or any other Transaction Document, becomes
insolvent or bankrupt or ceases paying or providing for the payment of its debts
generally, or the Shipowner or any guarantor is dissolved or, by a court of
competent jurisdiction, is adjudged as bankrupt, or makes a general assignment
for the benefit of its creditors, or loses its charter by forfeiture or
otherwise; or a petition for reorganization of the Shipowner or any guarantor
under the Bankruptcy Code is filed by the Shipowner or any guarantor, or such
petition be filed by creditors and the same is approved by such a court of
competent jurisdiction; or a reorganization of the Shipowner or any guarantor
under the Bankruptcy Code is approved by a court, whether proposed by a
creditor, a stockholder or any other Person whomsoever; or a receiver or
receivers of any kind whatsoever, whether appointed in admiralty, bankruptcy,
common law or equity proceedings, is appointed, by a decree of a court of
competent jurisdiction, with respect to any Vessel, or all or substantially all
of the Shipowner’s or any guarantor’s property, and such decree shall have
continued unstayed, on appeal or otherwise, and in effect for a period of sixty
(60) days;

 

(5)          Any default in the due and punctual observance and performance of
any provision set forth in any of the Transactions Documents (other than this
Agreement and the Mortgage);

 

(6)          Any representation or warranty made in this Agreement, the Mortgage
or any other Transaction Document, or in any certificate required to be
furnished pursuant thereto, that is proven to be incorrect in any material
respect;

 

(7)          Any event constituting a default under any security agreement or
preferred mortgage under Chapter 313, relating to any other vessel or vessels
owned by the Shipowner or Affiliate Guarantor, or guaranteed by the Affiliate
Guarantor and financed under Chapter 537;

 

(8)          Any event constituting a default by the Shipowner or the Affiliate
Guarantor under any non-Chapter 537 debt of the Shipowner or the Affiliate
Guarantor;

 

(9)          Any Special Security Default; and

 

(10)        Any event constituting a default under any bareboat or time charter
or contract of affreightment of the Vessel.

 

(c)          Notwithstanding anything to the contrary set forth in this
Agreement, the failure or omission of the Shipowner or the Affiliate Guarantor
to satisfy any Supplemental Financial Covenant of Shipowner or any Supplemental
Financial Covenant of Affiliate Guarantor, respectively, shall not, by itself,
constitute a Default hereunder.

 

SECTION 14.02. Remedies Upon Default. (a) At any time following the occurrence
of a Security Default, the Administrator may give the Holder an Administrator’s
Notice, after which the Holder shall have the right to make demand for payment
of the Guarantee in accordance with Chapter 537, unless the Administrator shall
have assumed the Shipowner’s rights and duties under the Note Purchase Agreement
and Note, and made any payments in default under Chapter 537.

 

(b) Upon the occurrence of a Default, the Administrator shall have the right at
its discretion to:

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 49

 



 

 

(1)          Declare the principal of the Administrator's Note, interest accrued
thereon, premiums and all other monetary obligations due under the
Administrator’s Note, this Agreement, the Mortgage or any of the other
Transaction Documents to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Shipowner, at any time after a Default has occurred and is
continuing under the terms of this Agreement or any of the other Transaction
Documents and, thereupon, the principal of and interest on the Administrator's
Note shall become immediately due and payable, together with interest at the
Approved Interest Rate applicable to each Advance under the Administrator’s
Note; provided, however, that if any Default specified in Section 14.01(b)(4)
hereof shall occur, the principal of, all interest on, premiums and all other
monetary obligations due under the Administrator’s Note, this Agreement, the
Mortgage or any of the other Transaction Documents shall thereupon become due
and payable concurrently therewith, without any further action by the
Administrator, and without presentment, demand, protest, notice of default,
notice of acceleration, or of intention to accelerate or other notice of any
kind, all of which the Shipowner hereby expressly waives;

 

(2)          Take the Vessels without legal process wherever the same may be
(and the Shipowner or other Person in possession shall forthwith surrender
possession of the Vessels to the Administrator upon demand) and hold, layup,
lease, charter, operate, or otherwise use the Vessels for such time and upon
such terms as the Administrator may reasonably deem to be in the Administrator’s
best interest, accounting only for the net profits, if any, arising from the use
of the Vessels, and charging against all receipts from the use of the Vessels,
all reasonable charges and expenses relating to such Vessel’s use. IT IS
EXPRESSLY UNDERSTOOD AND AGREED TO BY THE SHIPOWNER THAT SURRENDER OF ANY VESSEL
UNDER THIS SECTION MUST BE AND WILL BE IMMEDIATE AND IN ACCORDANCE WITH THE
DIRECTIONS OF THE ADMINISTRATOR. FAILURE OF THE SHIPOWNER TO IMMEDIATELY COMPLY
WITH THE ADMINISTRATOR’S DEMAND FOR SURRENDER OF ANY VESSEL WILL CAUSE THE
POSSESSION OF THE VESSEL BY THE SHIPOWNER (INCLUDING, BUT NOT LIMITED TO,
POSSESSION AND CONTROL OF THE VESSEL BY A MASTER OR CREW MEMBER ON BOARD THE
VESSEL) TO BE UNLAWFUL, THEREBY SUBJECTING THE SHIPOWNER TO ALL FINES, PENALTIES
AND ACTIONS WHICH THE ADMINISTRATOR DEEMS APPLICABLE AND APPROPRIATE. SHOULD THE
SHIPOWNER CONTINUE TO OPERATE, POSSESS OR CONTROL THE VESSEL CONTRARY TO THE
ADMINISTRATOR’S DIRECTIONS AND THE PROVISIONS HEREIN, THEN THE ADMINISTRATOR
SHALL, IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES AT LAW AND IN EQUITY, BE
ENTITLED TO A TEMPORARY RESTRAINING ORDER AND/OR ORDER FOR INJUNCTIVE RELIEF
NECESSARY TO GAIN COMPLIANCE HEREWITH. IN ADDITION TO EXPRESSLY CONSENTING THAT
THE INJURY AND DAMAGE RESULTING FROM BREACH HEREOF WOULD BE IMPOSSIBLE TO
MEASURE MONETARILY, SHIPOWNER EXPRESSLY WAIVES ANY DEFENSE BASED UPON AN ALLEGED
EXISTENCE OF AN ADEQUATE REMEDY AT LAW;

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 50

 



 

 

(3)          Exercise all the rights and remedies in foreclosure and otherwise
given to mortgagees by Chapter 313;

 

(4)          Bring suit at law, in equity or in admiralty to recover judgment
for any and all amounts due or to enforce any rights under the Administrator's
Note, this Agreement, the Mortgage, and the other Transaction Documents to
collect the same out of any and all property  of the Shipowner and/or the
Affiliate Guarantor, whether or not the same is subject to the Lien of the
Mortgage or this Agreement, and in connection therewith, obtain a decree
ordering the sale of any Vessel in accordance with Subsection (b)(6) of this
Section;

 

(5)          Have a receiver of the Vessels appointed as a matter of right in
any suit under this Section (and any such receiver may have the rights of the
Administrator under Subsection (b)(6) of this Section) and any receiver so
appointed shall have full right and power to use and operate the Vessels;

 

(6)          Sell any Vessel, free from any claim of the Shipowner, in addition
to any and all other rights, powers, and remedies elsewhere in this Agreement or
by law granted to and conferred upon the Administrator, upon such terms and
conditions as it may deem to be for its best advantage, including the right to
sell and dispose of any Vessel free from any claim of or by the Shipowner, at
public sale, by sealed bids or otherwise, after twice publishing notice of the
time and place of such sale prior to the proposed sale in the Authorized
Newspaper, and by mailing notice of such sale to the Shipowner at its last known
address; such publication and mailing is to be made at least ten (10) Business
Days prior to the date fixed for such sale; such sale may be held at such place
and at such time as the Administrator in such notice may have specified, or may
be adjourned by the Administrator from time to time by announcement at the time
and place appointed for such sale or for such adjourned sale, and without
further notice of publication and the Administrator may make any such sale at
the time and place to which the same shall be so adjourned; and any such sale
may be conducted without bringing any Vessel to the place designated for such
sale and in such manner as the Administrator may deem to be for its best
advantage, and the Administrator may become the purchaser at any such sale, and
shall have the right to credit on the purchase price any or all sums of money
due to the Administrator under the Administrator’s Note, this Agreement, the
Mortgage, the other Transaction Documents or otherwise hereunder. THE SHIPOWNER
EXPRESSLY AGREES AND ACKNOWLEDGES THAT SALE OF THE VESSEL PURSUANT TO THIS
SECTION WILL NOT IMPAIR OR LIMIT THE ADMINISTRATOR’S LEGAL RIGHT TO COLLECT FROM
THE SHIPOWNER ANY DEFICIENCY REMAINING AFTER THE SALE. IF ANY APPLICABLE LEGAL
AUTHORITIES MAY BE CONSTRUED TO LIMIT THE ADMINISTRATOR’S RIGHTS TO COLLECTION
OF SAID DEFICIENCY FROM THE SHIPOWNER, THEN SHIPOWNER HEREBY EXPRESSLY WAIVES,
RELINQUISHES AND FOREVER GIVES UP THE RIGHT TO AVAIL ITSELF OF SUCH LEGAL
AUTHORITIES;

 

(7)          Accept a conveyance of title to, and to take without legal process
(and the Shipowner or other Person in possession shall forthwith surrender
possession to the Administrator), the whole or any part of any Vessel and the
Collateral wherever the same may be, and to take possession of and to hold the
same;

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 51

 



 

 

(8)          In the Administrator’s discretion, take any and all action
authorized by Sections 53715(c), 53724, and 53725 of Chapter 537 and any and all
action provided for, or authorized, or permitted by, or with respect to the
Collateral;

 

(9)          Receive, in the event of an actual or constructive total loss, or
an agreed or compromised total loss, or a requisition of title to or use of any
Vessel, all insurance or other payments therefor to which the Shipowner would
otherwise be entitled, such insurance moneys to be applied by the Administrator
in accordance with Section 14.04 hereof; and

 

(10)        Pursue to final collection of all the claims arising under this
Agreement and to collect such claims from, the Collateral.

 

(c)          The Shipowner hereby irrevocably appoints the Administrator the
true and lawful attorney of the Shipowner, in its name and stead, to make all
necessary transfers of the whole or any part of the Collateral in connection
with a sale, use or other disposition pursuant to Section 14.02(b) hereof, and
for that purpose to execute all necessary instruments of assignment and
transfer, the Shipowner hereby ratifying and confirming all that its said
attorney shall lawfully do by virtue hereof. Nevertheless, the Shipowner shall,
if so requested by the Administrator, ratify and confirm such sale by executing
and delivering to any purchaser of the whole or any part of the Collateral, such
proper bill of sale, conveyance, instrument of transfer, or release as may be
designated in such request.

 

(d)          The Shipowner hereby irrevocably appoints the Administrator the
true and lawful attorney of the Shipowner so long as a Default shall have
occurred and shall not have been waived by the Administrator, in the name of the
Shipowner, to demand, collect, receive, compromise and sue for, so far as may be
permitted by law, all hires, earnings, issues, revenues, income, and profits of
the Vessels and all amounts due from underwriters under any insurance thereon as
payment of losses or as return premiums or otherwise, salvage awards and
recoveries, recoveries in general average or otherwise, any right of action
against the designer, builder, surveyor, or other material party for any fault,
negligence or deficiency in design, construction or survey of the Vessels and
all other sums, due or to become due, at or after the time of the happening of
any Default in respect of the Vessels or in respect of any insurance thereon
from any person whomsoever, and to make, give and execute in the name of the
Shipowner, acquittances, receipts, releases or other discharges for the same,
whether under seal or otherwise, and to endorse and accept in the name of the
Shipowner all checks, notes, drafts, warrants, agreements, and all other
instruments in writing with respect to the foregoing.

 

(e)          No remedy shall be exclusive of any other remedy, and each and
every remedy shall be cumulative and in addition to any other remedy.

 

(f)           No delay or omission to exercise any right or remedy shall impair
any such right or remedy or shall be deemed to be a waiver of any Default.

 

(g)          The exercise of any right or remedy shall not constitute an
election of remedies by the Administrator.

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 52

 



 

 

(h)          If the Administrator discontinues any proceeding, the rights and
remedies of the Administrator and of the Shipowner shall be as though no such
proceeding had been taken.

 

SECTION 14.03. Waivers of Default. (a) If the Administrator shall not have
assumed the Shipowner's rights and duties under the Note Purchase Agreement and
the Note and made any payments in default under Chapter 537, and if the
Administrator determines that an event which, with the passage of time, would
become a Payment Default, has been remedied within thirty (30) days after the
occurrence of such event, upon a Request by the Shipowner, the Administrator
shall waive the consequences of such event.

 

(b)          If the Administrator shall not have assumed the Shipowner's rights
and duties under the Note Purchase Agreement and the Note and made any payments
in default under Chapter 537, and if the Administrator shall have determined
prior to payment of the Guarantee that a Payment Default has been remedied
within thirty (30) days after the occurrence of such event, but prior to the
date of demand by the Holder for payment under the Guarantee, upon a Request by
the Shipowner, the Administrator shall waive such Default.

 

(c)          If the Administrator shall have determined prior to the expiration
of the period required for payment of the Guarantee that a Payment Default had
not occurred or has been subsequently remedied by the Shipowner (and if the
Administrator shall not have assumed the Shipowner's rights and duties under the
Note Purchase Agreement and the Note and made any payments in default under
Chapter 537 and prior to any payment of Guarantee), the Administrator shall
notify the Holder and the Shipowner of such determination, and, the
Administrator shall waive such Default.

 

(d)          The Administrator, in its sole discretion, may waive any Security
Default or any event which by itself, or with the passage of time or the giving
of notice, or both, would give rise to a Security Default.

 

(e)          The Administrator shall notify the Shipowner in writing of any
determinations made under Subsections (a), (b), and (c) of this Section, and the
Administrator shall waive the consequences of any such Default, and annul any
declaration under Section 14.02 of this Agreement, and the consequences thereof.

 

(f)           No waiver under this Section shall extend to or affect any
subsequent or other Default, nor impair any rights or remedies consequent
thereon.

 

(g)          No waiver under this Section shall be deemed to have occurred
because the Administrator shall have assumed the Shipowner's rights and duties
under the Note Purchase Agreement and the Note and made any payments in default
under Chapter 537.

 

SECTION 14.04. Application of Proceeds. (a) The proceeds (from sale or
otherwise) of the whole or any part of the Collateral (including the Chapter 537
Reserve Fund and all Income Realized on the Chapter 537 Reserve Fund) and use
thereof by the Administrator under any of the foregoing powers, (b) the proceeds
of any judgment collected by the Administrator for any Default hereunder, (c)
the proceeds of any insurance and of any claim for damages to the whole or any
part of the Collateral received by the Administrator while exercising any such
power, and (d) all other

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 53

 



 

 

amounts received by the Administrator, including amounts which are required by
Sections 11.10 and 11.12 hereof shall be applied by the Administrator in the
following order:

 

(1)          To the payment of all advances and all reasonable charges by the
Administrator pursuant to this Agreement, including the expenses of any sale,
counsel fees, the expenses of any taking of possession of any Vessel, costs and
expenses of collection, and any other expenses or advances made or incurred by
the Administrator in the protection and preservation of the Vessels or of its
rights or in the pursuance of its remedies hereunder and to the payment of any
damages sustained by the Administrator from the Default(s) of the Shipowner; any
debt owed by the Shipowner to the Administrator which this Agreement  or any
other Transaction Document states is entitled to be paid prior to the
Administrator’s Note, and any payment due under this Agreement, the Mortgage or
any of the other Transaction Documents, and at the option of the Administrator,
to provide a fund adequate in the opinion of the Administrator to furnish
suitable indemnity against liens claiming priority over the Mortgage;

 

(2)          To the payment of Late Charges payable under Paragraphs 11 and 16
of the Note;

 

(3)          To the payment of premiums payable under Paragraphs 14 and 15 of
the Note;

 

(4)          To the payment of the whole amount of interest then due and unpaid
upon the Administrator’s Note; provided,  however, that such application of
funds shall not cure or be deemed to cure a Default;

 

(5)          To the payment of the whole amount of the principal then due and
unpaid upon the Administrator’s Note; provided,  however, that such application
of funds shall not cure or be deemed to cure a Default;

 

(6)          To the Administrator for application to any other debt of the
Shipowner due to the Administrator under any other financing guaranteed by the
Administrator under Chapter 537; and

 

(7)          Any surplus then remaining shall belong and be paid or returned to
the Shipowner or to whomever shall be lawfully entitled to receive the same.

 

SECTION 14.05. Shipowner’s Rights in Absence of Default.  Except during the
existence of a Default, the Shipowner (a) shall be permitted to retain actual
possession and use of the Vessel, and (b) shall have the right, from time to
time, in its discretion and without the consent of or release by the
Administrator, after providing not less than thirty (30) days prior notice to
the Administrator, to dispose of, free from the Lien granted to the
Administrator pursuant to Article IV of this Agreement and of the Mortgage, any
and all engines, machinery, masts, boats, anchors, cables, chains, rigging,
tackle, apparel, furniture, capstans, outfit, tools, pumps, pumping and other
equipment, and all other appurtenances to the Vessels, and also any and all
additions, improvements and replacements in or to the Vessels or said
appurtenances, after first or simultaneously replacing the same with items of at
least substantially equal value.

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 54

 



 

 

SECTION 14.06.  Authority of United States.  Each of the Shipowner and Affiliate
Guarantor agrees, acknowledges and consents to take all steps, measures or
actions which are within the discretion or authority of the Mortgagee.

 

ARTICLE XV

Consolidation, Mergers and Sale

 

SECTION 15.01. Consolidation, Merger or Sale; Mandatory Vessel Sale Prepayments.
(a) Nothing in this Agreement shall prevent any lawful consolidation or merger
of the Shipowner with or into any other Person, or any sale of a Vessel or
Vessels by the Shipowner, the Administrator, or a court of law to any other
Person lawfully entitled to acquire and operate such Vessel or Vessels, or any
sale of all or substantially all of its assets by the Shipowner, the
Administrator, or a court of law to any other Person; provided that, the
Administrator shall have given its prior written consent to such succession,
merger, consolidation or sale.

 

(b) Any Successor shall (by instrument amending or supplementing this Agreement,
and the Mortgage, as may be necessary), (1) expressly assume, in accordance with
the terms of the Note, the payment of the principal of (and premium, if any) and
interest on the Outstanding Advances, as determined by the Administrator, and
the Shipowner’s duties under the Note, (2) execute and deliver to the
Administrator, an endorsement to the Administrator's Note in form and substance
satisfactory to the Administrator, (3) expressly assume the payment of the
principal of and interest on the Administrator's Note, and (4) expressly assume
the performance of the agreements of the Shipowner in this Agreement, the
Mortgage, the Note Purchase Agreement, and any related document.  When a Person
so assumes the Note and such Proportionate Part of the Outstanding Advances, the
Person and the Administrator shall execute an assumption agreement of the Note
Purchase Agreement and the Note and the Shipowner shall be discharged and
released from any and all obligations thereunder relating to such Proportionate
Part of the Outstanding Advances.

 

(c) Upon the assumption of the documents listed in Subsection (b) of this
Section, the Administrator shall, in connection with the transaction, consent to
the surrender of each Vessel’s documents pursuant to 46 U.S.C. § 12136(b)(2), as
amended; provided that, concurrently with such surrender, such Vessel shall be
re-documented under the laws of the United States.

 

(d) Subject to Article XVII hereof, in the event of any proposed sale of less
than all the Vessels, if the Administrator determines that there will not remain
adequate security for the Guarantees after discharge and release of any such
Vessel or Vessels from this Agreement and the Mortgage, either:

 

(1) the Shipowner shall make a Mandatory Prepayment Election (which shall not be
rescinded) and shall send a Mandatory Prepayment Election Notice to the Holder
with a copy to the Administrator (which may not be rescinded) to prepay the
principal amount of the Outstanding Advances in an amount equal to the Mandatory
Vessel Sale Prepayment Amount and the Shipowner shall pay the Mandatory Vessel
Sale Prepayment Amount on the Intended Payment Date set forth in such Mandatory
Prepayment Election Notice (which shall not be less than five (5) or more than
ten (10) Business Days after receipt of such notice by the Administrator), in
accordance with the provisions of Paragraphs 14 and 15 of the Note and Sections
12.2 and 12.3 of the Note Purchase Agreement; or

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 55

 



 

 

(2) the Transferee shall expressly assume (A) in accordance with the terms of
the Note, the payment of the principal of (and premium, if any) and interest on
the Outstanding Advances, as determined by the Administrator, and the
Shipowner’s duties under the Note, (B) the payment of the principal of and
interest on the Administrator's Note, and (C) the performance of the agreements
of the Shipowner in this Agreement, the Mortgage, the Note Purchase Agreement,
and any related document.  Upon any such assumption, (1) the Transferee shall
succeed to and be substituted for the Shipowner with the same force and effect
as if it had been named in the Note Purchase Agreement, the Note, this Agreement
and the Mortgage (and such other documents) to the extent the documents relate
to such Proportionate Part of the Outstanding Advances and to such Vessel or
Vessels and (2) the Proportionate Part of the Outstanding Advances shall be
surrendered to the Holder for appropriate notation or for the issuance of new
obligations in exchange for such Proportionate Part of the Outstanding Advances
in the name of the Transferee, as required by the Administrator.

 

(e) Shipowner shall not sell any Vessel subject to a No-Call Advance during the
No-Call Period unless: (1) such sale is necessary for the purposes of avoiding a
Default; and (2) the Administrator has given its prior written consent to such
proposed sale.

 

ARTICLE XVI

Termination and Discharge

 

SECTION 16.01.  Discharge of Agreement.  Except as set forth in Section 5.03 of
this Agreement with respect to a release of Lien on the Interest Escrow Fund, if
the Note and the related Administrator's Note shall have been satisfied and
discharged, and if the Shipowner shall pay or cause to be paid all other sums
that may have become secured under this Agreement and the other Transaction
Documents, then this Agreement and the Liens, estate and rights and interests
hereby and thereby granted, shall cease, terminate, and become null and void,
and the Administrator, on the Shipowner’s Request and at the Shipowner's cost
and expense, shall forthwith cause satisfaction and discharge and duly
acknowledge such satisfaction and discharge of this Agreement to be entered upon
its and other appropriate records, and shall execute and deliver to the
Shipowner such instruments as may be necessary, and forthwith the estate, right,
title and interest of the Administrator in and to the Collateral, and any other
securities, cash, and any other property held by it under this Agreement, shall
thereupon cease, determine and become null and void, and the Administrator shall
transfer, deliver and pay the same to the Shipowner.

 

SECTION 16.02.  Release of Liens.  If the Guarantee on the Outstanding Note
shall have been terminated pursuant to Section 2.04(b) hereof, the Administrator
shall release the Liens, estate, rights and interests in the Collateral granted
to it by the Shipowner pursuant to this Agreement and the Mortgage.

 

ARTICLE XVII

No-Call Prepayment Deposits

 

SECTION 17.01. Mandatory Prepayment Deposits During No-Call Periods. If a
Mandatory Prepayment pursuant to Sections 11.12 or 15.01 herein is required to
be made by the Shipowner and (a) No-Call Advances are then outstanding under the
related note, and (b) the Holder has not accelerated the maturity of the unpaid
principal balance of, accrued interest on, and

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 56

 



 

 

other amounts payable under, the Note, as the case may be, then, the Shipowner
shall: (1) with respect to then outstanding No-Call Advances, irrevocably
deposit pursuant to Sections 17.02 and 17.03 herein the No-Call Prepayment
Amount into the No-Call Prepayment Fund; and (2) with respect to all other
related outstanding Unrestricted Advances, if any, pay pursuant to Sections
11.12 or 15.01 hereof, as the case may be, all outstanding principal of such
Unrestricted Advances, and interest, premiums and Late Charges, if any, thereon.

 

SECTION 17.02. Conditions to No-Call Prepayment During No-Call Periods. The
deposit of the No-Call Prepayment Amount into the No-Call Prepayment Fund
pursuant to Section 17.01 hereof shall be subject to the satisfaction of each of
the following conditions:

 

(a)          The Shipowner shall give (1) to the Holder and the Administrator
the Mandatory Prepayment Election Notice as required pursuant to Sections 11.12
and 15.01 hereof, as the case may be, to the extent of Unrestricted Advances,
and (2) with respect to No-Call Advances, to the Administrator a No-Call
Prepayment Notice (A) specifying (i) the No-Call Prepayment Closing Date, (ii)
the beginning and ending dates of the No-Call Period applicable to each Prepaid
No-Call Advance and the No-Call Payment Date of each Prepaid No-Call Advance,
(iii) the amount of the Scheduled Debt Payments on each No-Call Advance  and the
Stated Maturity of each No-Call Advance, (iv), the No-Call Prepayment Amount,
and (v) irrevocable instructions from the Shipowner to the Administrator to pay
or prepay each Prepaid No-Call Advance on the applicable No-Call  Payment Date;
and (B) attaching (i) an opinion of an Accountant acceptable to the
Administrator calculating and certifying to the accuracy of the No-Call
Prepayment Amount, and  (ii) either evidence satisfactory to the Administrator
that (x) all prepayment notices required by the Note Purchase Documents with
respect to the Prepaid No-Call Advances have been given to the Holder and the
Administrator, to the extent possible under the Transaction Documents, or (y) an
irrevocable power of attorney authorizing the Administrator to give such
prepayment notices with respect to the Prepaid No-Call Advances has been granted
to the Administrator by the Shipowner.

 

(b)          No Default has occurred and is continuing.

 

(c)          The Shipowner shall have delivered each of the following documents
to the Administrator, in form and substance satisfactory to the Administrator,
on or prior to the No-Call Prepayment Closing Date, unless the Administrator has
issued a written waiver of its right to receive any such document:

 

(1)          An Officer’s Certificate from the Shipowner certifying the
following:

 

(A)         The No-Call Prepayment Amount is in an amount sufficient to provide
for the payment of all Scheduled Debt Payments on all Prepaid No-Call Advances
specified in the No-Call Notice Prepayment Notice; and

 

(B)         The Administrator is irrevocably authorized to pay the Scheduled
Debt Payments to FFB on behalf of the Shipowner from the No-Call Prepayment
Fund.

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 57

 



 

(2)          A written certificate from an Accountant acceptable to the
Administrator, calculating and certifying to the Administrator that the No-Call
Prepayment Amount is sufficient to make all Scheduled Debt Payments as they fall
due on the Prepaid No-Call Advances, including the full payment due on the
Prepaid No-Call Advances on each No-Call Payment Date.

 

(3)          One or more opinions of counsel for the Shipowner confirming that
the Administrator has a valid and perfected first priority security interest in
the No-Call Prepayment Collateral and the proceeds of the No-Call Prepayment
Collateral.

 

(4)          Any other opinions, certificates, documents or instruments that the
Administrator may request.

 

(d)          The Shipowner will pay all reasonable costs and expenses incurred
by the Administrator relating to the No-Call Prepayment Fund. Such expenses
include all fees, costs and expenses incurred by the Administrator and its
agents relating to the No-Call Prepayment Fund (including attorneys’ fees and
costs for the review and preparation of all materials described in this
Agreement and any related documentation or other costs related to the deposit).

 

(e)          The Administrator reserves the right to require that the Shipowner
post a deposit to cover costs which Administrator reasonably anticipates that
the Administrator will incur relating to the No-Call Prepayment Fund.

 

(f)         All payments required to be made by the Shipowner to the
Administrator pursuant to this Section will be made by wire transfer of
immediately available funds to the account(s) designated by the Administrator in
its acknowledgement of the No-Call Prepayment Notice.

 

SECTION 17.03. Other No-Call Prepayment Provisions. (a) If the Shipowner does
not pay the No-Call Prepayment Amount to the Administrator for deposit into the
No-Call Prepayment Fund on the No-Call Prepayment Closing Date for any reason,
the Shipowner agrees to reimburse the Administrator for all third party costs
and expenses incurred by the Administrator in reliance on the executed No-Call
Prepayment Notice, within five (5) Business Days after the Shipowner receives a
written demand for payment, accompanied by a statement, in reasonable detail, of
the Administrator’s third party costs and expenses. All amounts due to the
Administrator by the Shipowner pursuant to this Subsection shall be obligations
of the Shipowner secured by this Agreement.

 

(b)          Unless a Default shall have occurred, any amount remaining in the
No-Call Prepayment Fund after the final payment of all Scheduled Debt Payments
relating to the No-Call Advances shall be the property of the Shipowner and
shall be returned to the Shipowner by the Administrator upon the request of the
Shipowner.  Upon the occurrence of a Default, the amounts in the No-Call
Prepayment Fund shall be retained by the Administrator and applied to the
obligations of the Shipowner in the manner set forth in Section 14.04 hereof.

 

ARTICLE XVIII

Miscellaneous

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 58

 



 

 

SECTION 18.01. Officer’s Certificates. To satisfy a covenant or condition
provided for in this Agreement, the Responsible Officer of the Person making
such Officer’s Certificate shall certify that the officer (a) has read such
covenant or condition; (b) has made or caused to be made such examination or
investigation as is necessary to enable the Officer to express an informed
opinion with respect to such covenant or condition; and (c) believes to the best
of the Officer’s knowledge that such condition or covenant has been met.  An
Officer’s Certificate shall set forth the pertinent supporting information and
shall be subject to the Administrator’s review of its adequacy and accuracy.

 

SECTION 18.02. Successors and Assigns.  All the covenants, promises,
stipulations and agreements of the Administrator, Shipowner and Affiliate
Guarantor, to the extent applicable, in this Agreement shall bind the
Administrator, Shipowner, Affiliate Guarantor, to the extent applicable, and
their respective successors and assigns. This Agreement is for the sole benefit
of the Shipowner, the Affiliate Guarantor, the Administrator, and their
respective successors and assigns, and no other Person shall have any right
hereunder.

 

SECTION 18.03.  Notices.  Except as otherwise provided in this Agreement or by
Chapter 537, all notices, requests, demands, directions, consents, waivers,
approvals or other communications hereunder must be in writing and may be made
or delivered in person or by registered or certified mail, postage prepaid, or
by electronic or facsimile transmission with confirmation, addressed to the
party at the address of such party set forth on Annex A of this Agreement, or at
such other address as such party shall advise each other party by notice in
accordance with this Section, and shall be effective upon receipt by the
addressee thereof. Each party shall provide a United States address for purposes
of this Section.

 

SECTION 18.04.  Waivers of Notice.  In any case where notice by publication,
mail or otherwise is provided for by this Agreement, such notice may be waived
in writing by the Person entitled to receive such notice, either before or after
the event, and such waiver shall be deemed the equivalent of such notice.

 

SECTION 18.05.  Execution in Counterparts; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement shall become
effective when it shall have been executed by the Administrator and when the
Administrator shall have received counterparts hereof that, when taken together,
bear the signatures of each of the other parties hereto.

 

SECTION 18.06. Applicable Regulations.  To the extent federal regulations apply,
only the provisions of the regulations issued under Chapter 537, as amended,
modified or supplemented from time to time, shall control this Agreement
provisions.

 

SECTION 18.07.  Table of Contents, Titles and Headings. The table of contents,
and titles of the Articles and the headings of the Sections are not a part of
this Agreement and shall not be deemed to affect the meaning or construction of
any of its provisions.

 

SECTION 18.08.  Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Transaction Document or other
document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 59

 



 

 

execution and delivery hereof and thereof and the issuance of the Guarantee. 
Such representations and warranties have been or will be relied upon by the
Administrator, regardless of any investigation made by the Administrator or on
its behalf and notwithstanding that the Administrator may have had notice or
knowledge of any Default, and shall continue in full force and effect as long as
the Guarantee or any other obligation of the Shipowner or the Affiliate
Guarantor hereunder or under any Transaction Document shall remain outstanding,
unpaid or unsatisfied.

 

SECTION 18.09.  Severability.  If any provision of this Agreement or the other
Transaction Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Transaction Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

SECTION 18.10.  Governing Law; Jurisdiction; Etc.  (a) GOVERNING LAW.  This
Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the United States of America, including federal common law,
and absent applicable federal law, the laws of the Governing Law State,
notwithstanding its conflict of laws rules.

 

(b)           SUBMISSION TO JURISDICTION.  EACH OF THE SHIPOWNER AND THE
AFFILIATE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT
OF THE JURISDICTION STATE/CITY, AND ANY APPELLATE COURT THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
SUCH PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREE THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
FEDERAL COURT EXCEPT SUCH MATTERS PROPERLY BROUGHT TO THE U.S. COURT OF FEDERAL
CLAIMS.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER TRANSACTION DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATOR MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AGAINST
THE SHIPOWNER, THE AFFILIATE GUARANTOR OR ANY OTHER TRANSACTION PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)          WAIVER OF VENUE.  THE SHIPOWNER AND THE AFFILIATE GUARANTOR
IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 60

 



 

 

ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT
IN ANY COURT REFERRED TO IN SUBSECTION (b) OF THIS SECTION.  THE SHIPOWNER AND
THE AFFILIATE GUARANTOR HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS.  EACH OF THE SHIPOWNER AND THE AFFILIATE
GUARANTOR HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 18.03.

 

SECTION 18.11.  Waiver of Jury Trial.  EACH PARTY HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 18.12.  Electronic Execution of Documents.  The words “execution,”
“signed,” “signature,” and words of like import in this Agreement, the other
Transaction Documents or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the Electronic
Signatures and Records Act of the Governing Law State, if any, or any other
similar state laws based on the Uniform Electronic Transactions Act.

 

SECTION 18.13.  Amendments and Supplements to Transaction Documents.  This
Agreement and the other Transaction Documents may not be amended or supplemented
orally, but may be amended or supplemented from time to time only by an
instrument in writing executed by the Shipowner, the Administrator and the
Affiliate Guarantor, to the extent applicable.

 

SECTION 18.14.  Further Assurances.  In the event that this Agreement, the
Mortgage, the Administrator’s Note or any other Transaction Documents, or any
provisions hereof or thereof, including amendments or substitutions with respect
to either, shall be deemed invalid in whole or in part by reason of any present
or future law of the United States or any decision of any authoritative court,
or if the documents at any time held by the Shipowner be deemed by the
Administrator for any reason insufficient to carry out the true intent and
spirit of this Agreement, the Administrator’s Note, the Mortgage and the other
Transaction Documents, then, from time to

 





Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 61

 



 

 

time the Shipowner will execute on its own behalf such other and further
assurances and documents as in the opinion of counsel for the Administrator may
be required to carry out the terms, conditions and intent of this Agreement, the
Administrator’s Note, the Mortgage and the other Transaction Documents and any
other agreement or document executed by the Shipowner in connection therewith.
Upon failure of the Shipowner to do so, the Administrator may execute any and
all such other and further assurances and documents, for and in the name of the
Shipowner, and the Shipowner hereby irrevocably appoints the Administrator the
agent attorney-in-fact of the Shipowner to do so. Any expenses of the
Administrator in connection with the foregoing shall be a debt due from the
Shipowner to the Administrator in payment thereof and shall be secured by the
lien of this Agreement and the Mortgage.

SECTION 18.15.  Entire Agreement.  THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS REPRESENT THE ENTIRE AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

 

 

 

 

 

(END OF ANNEX C)

 

 



Annex C (General Terms and Conditions) - Contract No. MA-14454

Page 62

 



 

 

ANNEX D

 

DISCLOSURE SCHEDULE

 

 

This Disclosure Schedule is delivered by Matson Navigation Company, Inc., a
Hawaii corporation (the “Shipowner”), to THE UNITED STATES OF AMERICA (the
“United States”), represented by the Maritime Administrator (the
“Administrator”) of the Maritime Administration, pursuant to the Consolidated
Agreement, Contract No. 14454, by and between the Shipowner and the
Administrator (the “Agreement”).

 

Capitalized terms used but not defined herein shall have the respective meanings
assigned to them in the Agreement.

 

This Disclosure Schedule is intended to be read in conjunction with the
Agreement, of which this Disclosure Schedule is an integral part.  This
Disclosure Schedule and the information and disclosures contained herein are
intended to qualify and limit the representations, warranties and covenants of
the Shipowner contained in the Agreement and shall not be deemed to expand in
any way the scope or effect of any such representations, warranties or
covenants.  This Disclosure Schedule is not intended to constitute, and shall
not be construed as constituting, representations, warranties, covenants or
agreements of the Shipowner, except as and to the extent provided in the
Agreement.  The disclosures set forth in this Disclosure Schedule have been
drafted subject to and in response to the language used in the Agreement,
including qualifications that limit certain required disclosures to materiality
or are subject to stated monetary thresholds, as applicable.

 

Inclusion of any item, information or matter in this Disclosure Schedule (i)
does not represent an admission or determination by the Shipowner that such
item, information or matter is or is reasonably likely to be material or would
constitute a material adverse effect, nor shall it be deemed to establish a
standard for materiality or a Shipowner material adverse effect, (ii) shall not
constitute, or be deemed to be, an admission of liability concerning such items,
information or matters by the Shipowner, and (iii) shall not be used in any
dispute or controversy between the parties to determine whether any obligation,
item or matter (whether or not described herein or included in any schedule) is
or is not material for purposes of the Agreement.  In cases where a
representation or warranty is qualified by a reference to materiality or a
Shipowner material adverse effect the disclosure of any item, information or
matter in this Disclosure Schedule shall not imply that any other undisclosed
item, information or matter that has a greater value or could otherwise be
deemed more significant (i) is or is reasonably likely to be material or (ii)
has had or is reasonably likely to result in a Shipowner material adverse
effect.  The items, information and matters in this Disclosure Schedule include
brief descriptions of certain aspects of the assets, business, agreements,
documents or condition of Shipowner, and such descriptions are necessarily not
complete.

 

Inclusion of any item, information or matter in this Disclosure Schedule shall
not constitute, or be deemed to be, an admission by any person of any
information, matter or item whatsoever with respect to any violation of Law (or
that disclosure is required under Law) or any breach of, or default under, any
contract.

 

Any matter disclosed in a section of this Disclosure Schedule shall be deemed
disclosed





Annex D (Disclosure Schedule) - relating to Contract No. MA-14454

Page 1

 



 

for the purposes of the Section of the Agreement to which such section relates
and any other Sections of the Agreement to the extent it is reasonably apparent
that such disclosure also qualifies or applies to such other Sections.

 

Items, information and matters reflected in this Disclosure Schedule are not
necessarily limited to items, information or matters required by the Agreement
to be reflected in the Schedules.  Such additional items, information and
matters are set forth for information purposes and do not necessarily include
other items, information or matters of a similar nature or impose any duty or
obligation to disclose any items, information or matters beyond what is required
by the Agreement.

 

The headings used in the Schedules are for reference only and shall not affect
the disclosures contained herein.

 

Any references to “we”, “us”, or “our” in the Schedules shall mean the
Shipowner.

 





Annex D (Disclosure Schedule) - relating to Contract No. MA-14454

Page 2

 



 

 

1.     List any exceptions to the representation and warranty set forth in Annex
C - General Terms and Conditions.

 

SECTION 10.17. Subsidiaries; Equity Interest.

 

1.     The Shipowner has the following subsidiaries:

 

a.     See the attached Exhibit A

 

2.     The Shipowner has the following equity investments:

 

a.     SSA Terminals, LLC

 

b.     Pension and Post-Retirement Plans include investments in equity
securities

 

c.     Investments in Mutual Funds

 

2.     List any Commercial Tort Claim, including a description of the commercial
tort claim with specificity (See Section 4.01(a)(3) – Commercial Tort Claims). 
If none, please so indicate by checking the box:  ☒.

 

3.     As of the Closing Date, the binding agreements referred to in Sections
12.01(f), 12.02(e), (j) and (l) are the following:

 

a.     Amended and Restated Guaranty Agreement dated as of June 29, 2017 by and
among Matson Navigation Company, Inc., certain other subsidiaries of Matson,
Inc. and Bank of America, N.A., as agent, pursuant to the Amended and Restated
Credit Agreement dated as of June 29, 2017 by and among Matson, Inc., certain
lenders, and Bank of America, N.A., as agent.

 

b.     Multiparty Guaranty Dated as of November 5, 2013 by Matson Navigation
Company, Inc. and certain other subsidiaries of Matson, Inc. pursuant to the
Note Purchase Agreement dated November 5, 2013 among Matson, Inc. and the
holders of the notes issued thereunder, as amended to the date hereof.

 

c.     Multiparty Guaranty Dated as of July 30, 2015 by Matson Navigation
Company, Inc. and certain other subsidiaries of Matson, Inc. pursuant to the
Note Purchase Agreement dated July 30, 2015 among Matson, Inc. and the holders
of the notes issued thereunder, as amended to the date hereof.

 

d.     Multiparty Guaranty Dated as of June 29, 2012 by Matson Navigation
Company, Inc. and certain other subsidiaries of Matson, Inc. pursuant to the
Third Amended





Annex D (Disclosure Schedule) - relating to Contract No. MA-14454

Page 3

 



 

and Restated Note Purchase and Private Shelf Agreement dated as of September 14,
2016 by and among Matson, Inc. and the purchasers party thereto, as amended to
the date hereof.

 

e.     Multiparty Guaranty dated as of December 21, 2016 by Matson Navigation
Company, Inc. and certain other subsidiaries of Matson, Inc. pursuant to the
Note Purchase Agreement dated as of December 21, 2016 by and among Matson, Inc.
and the purchasers party thereto, as amended to the date hereof.

 

f.     Parent Company Agreement dated as of April 24, 2002 by Matson Navigation
Company, Inc. and certain other parties thereto pursuant to the Amended and
Restated Limited Liability Company Agreement of SSA Terminals, LLC dated as of
April 24, 2002 by and among SSA Ventures and Matson Ventures, Inc., as amended
to the date hereof.

 

 

 

 

 

(END OF ANNEX D)

 





Annex D (Disclosure Schedule) - relating to Contract No. MA-14454

Page 4

 



 

 

EXHIBIT A to ANNEX D

 

Matson Navigation Company, Inc.

Hawaii

Subsidiaries:

 

Matson Alaska, Inc.

Delaware

Subsidiaries:

 

Horizon Lines Holding Corp.   Delaware

 

Subsidiaries:

 

Horizon Lines of Puerto Rico, LLC

Delaware

HLPR Holding Corp.

Delaware

Horizon Logistics, LLC

Delaware

Subsidiaries:

 

Horizon Services Group, LLC

Delaware

Aero Logistics, LLC

Delaware

Horizon Lines, LLC

Delaware

Subsidiaries:

 

Horizon Lines of Guam, LLC

Delaware

Horizon Lines Vessels, LLC

Delaware

H-L Distribution Service, LLC

Delaware

Matson Navigation Company of Alaska, LLC

Delaware

Subsidiaries:

 

Horizon Lines Merchant Vessels, LLC

Delaware

Subsidiaries:

 

Horizon Lines Alaska Vessels, LLC

Delaware

Horizon Lines Alaska Terminals, LLC

Delaware

Matson Logistics, Inc.

Hawaii

Subsidiaries:

 

Matson Logistics Services, LLC

Hawaii

Matson Logistics Warehousing, Inc.

Hawaii

Span Intermediate, LLC   Delaware

 

Subsidiary:

 

Span Acquisition Co., LLC

Delaware

Subsidiaries:

 

Span Alaska Transportation, LLC

Washington

 





Annex D (Disclosure Schedule) - relating to Contract No. MA-14454

Page 5

 



 

 

Alaska Freight Express, LLC

Washington

Midnight Sun Transportation Services, LLC

Alaska

Matson Logistics Limited

Hong Kong

Matson Navigation Vessels, LLC

Delaware

Matson Terminals, Inc.

Hawaii

Matson Ventures, Inc.

Hawaii

Matson Logistics (Shanghai) Co., Ltd.

China

Matson Shipping (Hong Kong) Limited

Hong Kong

Matson Shipping (Shanghai) Co., Ltd.

China

Matson South Pacific Holdco Limited

New Zealand

Subsidiary:

 

Matson South Pacific Limited

New Zealand

Subsidiaries:

 

Matson Cook Islands Limited

Cook Islands

Tranz Pacific Ship Management Limited

New Zealand

 

 

 

 



Annex D (Disclosure Schedule) - relating to Contract No. MA-14454

Page 6

 



 

ANNEX E

FORM OF ADMINISTRATOR’S NOTE

 

PROMISSORY NOTE TO UNITED STATES OF AMERICA

(“Administrator’s Note”)

 

Matson Navigation Company, Inc., a Hawaii corporation (the “Shipowner”), for
value received, promises to pay THE UNITED STATES OF AMERICA (the “United
States”), represented by the Maritime Administrator of the Maritime
Administration (the “Administrator”), at the office of the Maritime
Administration, U.S. Department of Transportation, Washington, D.C., in lawful
money of the United States of America, the aggregate principal amount of up to
$185,943,000, together with interest thereon until such principal sum has been
paid, as and to the extent that after a Default has occurred and is continuing
the Administrator makes payments under the Guarantee or expressly assumes the
Shipowner’s right and duties under the Note.  This Administrator's Note
(“Administrator’s Note”) is subject to mandatory prepayment on the same terms
and conditions as the Note referred to below.  Capitalized terms used herein
have the meaning defined herein or in the Consolidated Agreement, Contract No.
MA-14454, dated April 27, 2020, between the Shipowner and the Administrator (the
“Agreement”).

 

This Administrator’s Note is given (1) in consideration of the Administrator’s
issuance, pursuant to the provisions of 46 U.S.C. Chapter 537 of a Guarantee
(the “Guarantee”) of payment of the unpaid interest on and the unpaid balance of
the principal amount of the Future Advance Promissory Note (FFB Note Identifier
MATNAV 0001, Maximum Principal Amount $185,943,000), dated April 27, 2020 (the
“Note”), issued by the Shipowner to the Federal Financing Bank, a body corporate
and instrumentality of the United States (“FFB”), pursuant to a Note Purchase
Agreement, by and among FFB, the Shipowner and the Administrator, in order to
finance a portion of the cost of construction of the Vessel, and (2) to evidence
the Shipowner’s obligation to pay the Administrator, after a Default has
occurred and is continuing, any amount that the Administrator (i) actually pays
to the Holder of the Note under said Guarantee or (ii) becomes obligated to pay
the Holder after the Administrator expressly assumes the Shipowner’s right and
duties under the Note.

 

This Administrator’s Note is issued pursuant to the provisions of the
Agreement.  The Agreement contemplates that on the date hereof, a first
preferred fleet mortgage on the Vessel (the “Mortgage”) will be executed and
delivered by the Shipowner, as mortgagor, to the Administrator, as mortgagee,
covering the Shipowner's interest in such Vessel.  The definitions used in, and
the provisions of, the Agreement and the Mortgage are incorporated herein by
reference.

 

This Administrator’s Note has been negotiated and received by the Administrator,
is secured by the Agreement and the Mortgage, and is subject to all the terms of
the Agreement and the Mortgage, to the same extent as if said documents were set
out herein in full.

 





1



 

 

To the extent that the Note is Outstanding and until the Guarantee on the Note
has been terminated pursuant to the provisions of Section 2.04(b) of Annex C to
the Agreement, this Administrator’s Note shall remain outstanding and unpaid,
subject, however, to the last paragraph hereof.  Payments on the Note shall be
deemed a payment of principal and interest on this Administrator’s Note, if any,
and shall reduce any liability of the Shipowner under this Administrator’s Note
when paid in the following manner:

 

(1) by payment of principal of and interest on the Note in accordance with the
provisions thereof;

 

(2) by any prepayment of the Note in accordance with the provisions thereof; and

 

(3) when the Note has been Paid in full, other than by payment of the Guarantee.

 

If payment on the Note is made with moneys advanced or loaned to the Shipowner
by the Administrator, such payment on the Note shall not, as to such amount,
constitute payment of principal or interest on this Administrator’s Note and the
same shall not in any way be discharged as to such amount.  In the event that
the Administrator assumes the Shipowner’s rights and duties under the Note and
makes any payments thereunder, such payments shall not, as to such amounts,
constitute payment of principal and interest on this Administrator’s Note and
the same shall not in any way discharge such amounts until such time as this
Administrator’s Note is paid in full or otherwise discharged in an appropriate
proceeding in a court of competent jurisdiction as established by the final
order of a court of last resort or the final order of an inferior court which is
not appealed.

 

The unpaid balance of the principal of this Administrator’s Note and the
interest hereon may be declared or may become immediately due and payable by
declaration of the Administrator at any time after (i) a Default has occurred
and is continuing under the terms of the Agreement and (ii) the Administrator
has made payment under the Guarantee or the Note or has expressly assumed the
Shipowner’s right and duties under the Note.  Upon such declaration, the unpaid
balance of the principal of and the interest on this Administrator’s Note shall
become due and payable, together with interest thereon at the rate set forth in
the Note plus two percent.

 

Notwithstanding anything to the contrary contained in this Administrator’s Note,
the Note, the Agreement or any other Transaction Document, (i) the obligations
of the Shipowner under this Administrator’s Note to make any payment hereunder
shall come into effect solely following (x) a Default by the Shipowner and (y)
in the event that the Administrator shall have made payment to the FFB under the
Administrator’s Guarantee or in the event that the Administrator shall have
expressly assumed the Shipowner’s rights and duties under the Note (such
assumption referred to herein as an “Administrator Assumption”), (ii) any
liability of Shipowner under this Administrator’s Note shall not be in addition
to the Shipowner’s obligations under the Note and shall be reduced by any
payments made by Shipowner or Affiliate Guarantor under the Note, (iii)





2



 

 

this Administrator’s Note shall evidence solely the Shipowner’s obligation to
pay the Administrator any amount that the Administrator may be required to pay
to the Holder of the Note under said Guarantee, (iv) the amounts due and owing
by Shipowner under the Note and this Administrator’s Note shall constitute a
single indebtedness in a maximum collective principal amount not in excess of
the face amount of this Administrator’s Note, (v) the Administrator waives any
rights of subrogation, contribution, agreement, or otherwise arising under the
Note, it being the intent of the parties that the Administrator’s right to
recover from the Shipowner any payments it makes under the Guarantee shall be
solely as set forth in this Administrator’s Note (it being acknowledged and
agreed that the obligations of the Shipowner under this Administrator’s Note are
secured by the Collateral), (vi) the maximum liability of Shipowner and
Affiliate Guarantor, collectively, under the Transaction Documents with respect
to principal payments on the Note and this Administrator’s Note, collectively,
shall in no event be in excess of the face amount of this Administrator’s Note
and (vii) in the event of an Administrator Assumption, then the Shipowner shall
be automatically and by operation of law discharged from any further liability
under the Note.  In the event the Administrator becomes the “Holder” of the
Note, the Note shall be deemed amended to become consistent with the terms of
this Section 18.17.  Upon any Administrator Assumption or any payment by the
Administrator under its Guarantee of the Note, (i) the Administrator shall
provide prompt written notice of such assumption and/or payment to the Shipowner
and (ii) regardless of when such notice is provided, the Administrator shall
upon the written request of the Shipowner confirm payment of any such
obligations assumed or paid by the Administrator under the Note.

 

IN WITNESS THEREOF, the Shipowner has caused this Administrator’s Note to be
signed on this 27th day of April, 2020.

 

 

(SEAL)

Attest:

 

Matson Navigation Company, Inc.,
Shipowner

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 



3



 

 

ANNEX F

FORM OF PREFERRED FLEET MORTGAGE

 

Contract No. MA-14455

FIRST PREFERRED FLEET MORTGAGE

THIS FIRST PREFERRED FLEET MORTGAGE (this “Mortgage”), dated the 16th day of
April, 2020 (“Closing Date”), is made by Matson Navigation Company, Inc., (the
“Shipowner” or “Mortgagor”), a Hawaii (“Jurisdiction of Organization”)
corporation, having offices located at 555 12th Street, Oakland,
California  94607, to THE UNITED STATES OF AMERICA (the "United States"),
represented by the Maritime Administrator of the Maritime Administration (the
“Mortgagee” or the “Administrator”), having offices located at the United States
Department of Transportation, 1200 New Jersey Avenue, S.E., Washington, D.C.
20590. Capitalized terms used herein, unless otherwise defined herein, have the
respective meanings set forth in Appendix 1 to this Mortgage.

RECITALS

A.           The Mortgagor has authorized the execution and delivery of the Note
Purchase Agreement and the issuance of the Note in the Maximum Principal Amount
of $185,943,000, to finance, in part, the construction costs of the construction
of the DANIEL K. INOUYE, Official Number 1274136 (the “Vessel”).

B.           The Mortgagor is the sole owner of the whole of the Vessel which
has been duly documented under the laws of the United States;

C.           In connection with the Financing, the Mortgagee and the Mortgagor
intend to enter into a Consolidated Agreement, Contract No. MA-14454 (the
“Agreement”), in which the United States, represented by the Mortgagee, commits
to guarantee to the Holder the due payment of the unpaid interest on, and the
unpaid balance of the principal of, the Note up to the Amount of Administrator’s
Guarantee;

D.           In connection with the Financing, the Mortgagor issued the
Administrator’s Note payable to the Mortgagee in the amount equal to the Amount
of the Administrator’s Guarantee;

 

E.           To secure the Guarantee and the payment of the Administrator’s Note
and the other obligations of the Mortgagor under this Mortgage, the Agreement
and the other Transaction Documents, the Mortgagor has executed and delivered
this Mortgage to the Mortgagee;

 

F.            As provided in the Agreement, to aid in the Financing of the
Second Vessel, FFB, the Mortgagor and the Administrator may, at the option of
the Mortgagor, execute and deliver a Note Purchase Agreement providing for the
sale and delivery of a Note having the Stated Maturity Date and Approved
Interest Rate to be determined with respect to each Advance as shall be set
forth in an amendment to the Agreement; and

 

G.           If the Mortgagor elects to enter into a Note Purchase Agreement to
aid in the Financing of the Second Vessel the Mortgagor and the Mortgagee shall
execute and deliver a supplement to this Mortgage subjecting the Second Vessel
to the lien of this Mortgage and amending Article Second to provide that this
Mortgage shall be released with respect to either





 



 

vessel upon the discharge of the Agreement with respect to such vessel pursuant
to Section 16.01 of the Agreement.

 

NOW, THEREFORE, the parties hereby agree that this Mortgage consists of this
Mortgage and the following appendices:

 

Appendix 1:    Definitions

Appendix 2:    Information Specific to the Mortgage

Appendix 3:    Special Provisions

 

In the event of any conflict or inconsistency between the provisions of Appendix
2: “Information Specific to the Mortgage” or Appendix 3: “Special Provisions”
and this Mortgage, the provisions of Appendix 2 and Appendix 3, as the case may
be, shall control.  In the event of any conflict or inconsistency between the
provisions of this Mortgage and its Appendices and provisions of the Agreement,
the provisions of the Agreement shall control unless doing so would impair
the effectiveness of this Mortgage as a first preferred mortgage under Chapter
313, in which case, the Mortgage provisions will control.

FURTHER, THIS MORTGAGE WITNESSETH THAT, in consideration of the premises and of
the additional covenants herein contained and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and as
security for the Guarantee and in order to secure the payment of the
Administrator’s Note, and the other obligations of the Mortgagor under the
Transaction Documents, including this Mortgage and the Agreement, and the due
performance and observance of all the agreements and covenants in the
Administrator’s Note and the Transaction Documents, including this Mortgage and
the Agreement, the Mortgagor has granted, conveyed, mortgaged, pledged,
confirmed, assigned, transferred and set over, and by these presents does grant,
convey, mortgage, pledge, confirm, assign, transfer and set over unto the
Mortgagee a hundred percent interest in the whole of the each of the Vessel
which is more fully described in its certificates of documentation, together
with all of its boilers, engines, motors, machinery, masts, spares, rigging,
boats, anchors, cables, chains, tools, pumps and pumping equipment, apparel,
furniture, skiffs, sails, fittings, navigation equipment, propulsion equipment,
and all other equipment, electronics, computers, software, electronic records,
records and papers whether on board or not, together with all accessions,
substitutions, additions, replacements, improvements, parts and accessions, now
existing or hereafter made of, in or to said Vessel or said appurtenances
(collectively, the “Vessel Collateral”).

TO HAVE AND TO HOLD, all and singular, the above-mortgaged and described
property unto the Mortgagee, to its use, benefit and advantage forever.

PROVIDED ALWAYS, that if the Mortgagor shall pay, or cause to be paid, the
principal of, interest on and other amounts due under the Note or the
Administrator’s Note in accordance with the terms thereof, and shall pay any and
all other sums that may hereinafter become secured by this Mortgage in
accordance with the terms hereof, and shall keep, perform and observe all of the
covenants and promises contained in the Note, the Administrator’s Note, and the
Transaction Documents, including this Mortgage and the Agreement, or expressed,
or implied therein and herein to be kept, performed, and observed by or on the
part of the Mortgagor, then this Mortgage





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 2

 



 

and the estate and rights hereby granted shall cease and be void; otherwise to
remain in full force and effect.

The Mortgagor hereby covenants and agrees with the Mortgagee that the Vessel now
or at any time subject to the lien of this Mortgage are to be held by the
Mortgagor subject to the further agreements and conditions hereinafter set
forth.

ARTICLE I

Principal Amount Secured

 

The total principal amount of the obligations that is secured by this Mortgage
is One Hundred Eighty-Five Million, Nine Hundred Forty-Three Thousand Dollars
and 00/100's ($185,943,000), excluding interest, expenses and fees.

 

ARTICLE II

Representations and Warranties of Mortgagor

 

The Mortgagor represents and warrants to the Mortgagee that, except as set forth
on Appendix 3 to this Mortgage, the following statements are true and correct as
of the Closing Date and further represents and warrants that such statements
shall remain true and correct thereafter for so long as this Mortgage shall have
not been discharged.

 

SECTION 2.01. Organization and Existence; Power and Authority. The Mortgagor is
duly organized, validly existing and in good standing under the laws of its
Jurisdiction of Organization, has full legal right, power and authority to enter
into this Mortgage and each of the other Transaction Documents to which it is a
party, to issue the Note and the Administrator’s Note, and to carry out and
consummate all transactions contemplated by this Mortgage and each of the other
Transaction Documents to which it is a party and has duly authorized the
execution, delivery and performance of this Mortgage and each of the other
Transaction Documents to which it is a party.

 

SECTION 2.02. Qualification. The Mortgagor has not failed to qualify to do
business in any jurisdiction in the United States in which its business or
properties require such qualification, and the Mortgagor had and has full legal
right, power and authority to own its own properties and assets and conduct its
business as it is presently conducted.

 

SECTION 2.03. Proper Execution. As of the Closing Date, the officers of the
Mortgagor executing this Mortgage and each of the other Transaction Documents to
which it is a party are duly and properly in office and fully authorized to
execute the same on behalf of the Mortgagor.

 

SECTION 2.04. Due Execution and Delivery. This Mortgage and each of the other
Transaction Documents to which the Mortgagor is a party have been duly
authorized, executed and delivered by the Mortgagor are in full force and effect
and constitute the legal, valid and binding agreements of the Mortgagor
enforceable in accordance with their terms.

 

SECTION 2.05. No Conflicts or Contravention. The execution and delivery of this
Mortgage and each of the other Transaction Documents, the consummation of the
transactions herein and therein described and the fulfillment of or compliance
with the terms and conditions





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 3

 



 

hereof and thereof, will not conflict with or constitute a violation or breach
of or default (with due notice or the passage of time or both) by the Mortgagor
of any of its Organizational Documents, any applicable law or administrative
rule or regulation, or applicable court or administrative decree or order, or
any indenture, mortgage, deed of trust, loan agreement, lease, contract or other
agreement or instrument to which the Mortgagor is a party or by which it or its
properties are otherwise subject or bound, or result in the creation or
imposition of any prohibited Lien of any nature whatsoever upon any of the
property or assets of the Mortgagor.

 

SECTION 2.06. Governmental Authorizations; Other Consents or Approvals. No
consent or approval of any trustee, holder of any indebtedness of the Mortgagor
or any other Person, and no consent, permission, authorization, order or license
of, or filing or registration with, any governmental entity is necessary in
connection with the execution and delivery of this Mortgage and each of the
Transaction Documents, the consummation of any transaction herein or therein
described, or the fulfillment of or compliance with the terms and conditions
hereof or thereof, except as have been obtained or made and as are in full force
and effect.

 

SECTION 2.07. No Litigation. There is no action, suit, proceeding, inquiry or
investigation, before or by any court or Federal, state, municipal or other
governmental authority, pending, or to the knowledge of the Mortgagor after
reasonable inquiry and investigation, threatened against or affecting the
Mortgagor or the assets, properties or operations of the Mortgagor which are
likely to be determined to have, or could be reasonably expected to have,
a Material Adverse Effect. The Mortgagor is not in default (and no event has
occurred and is continuing which with the giving of notice or the passage of
time or both could constitute a default) with respect to any order or decree of
any court or any order, regulation or demand of any Federal, state, municipal or
other governmental authority, which default could reasonably be expected to have
a Material Adverse Effect.

 

SECTION 2.08 Ownership of Collateral; Liens. The Mortgagor lawfully owns each
Vessel, free from any Lien except for Permitted Liens.

SECTION 2.09.  Mortgagor’s United States Citizenship. The Mortgagor is a citizen
of the United States within the meaning of Section 50501 of Title 46 of the
United States Code and shall remain such a citizen for operation in the trades
in which the Mortgagor proposes to operate the Vessels.

SECTION 2.10. Taxes.  The Mortgagor has filed all Federal, state and other
material tax returns and reports required to be filed, and has paid all Federal,
state and other material taxes, assessments, fees and other governmental charges
levied or imposed upon it or its properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.  There is no proposed tax assessment against
the Mortgagor that would, if made, have a Material Adverse Effect.

 

ARTICLE III

Affirmative Covenants

 

So long as the Mortgagee shall have any obligations under the Agreement or the
Guarantee, or any obligations remain outstanding, unpaid or unsatisfied under
this Mortgage, the Agreement,





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 4

 



 

the Administrator’s Note or any other Transaction Document, the Mortgagor
covenants and agrees as follows:

 

SECTION 3.01.  No Liens on Vessels. (a) Neither the Mortgagor, any charterer,
the master of any Vessel, nor any other person has or shall have any right,
power, or authority, without the Administrator’s prior consent, to create,
incur, or permit to be placed or imposed, upon any of the Vessels any lien
whatsoever other than the lien of this Mortgage or Permitted Liens.

(b)          If the Mortgagor desires to contest an asserted lien, the Mortgagor
may do so if the Mortgagor acts in good faith and by appropriate proceedings and
has set aside adequate reserves determined in accordance with GAAP.

SECTION 3.02. Notice of Mortgage. (a) The Mortgagor shall cause a properly
certified copy of this Mortgage to be carried onboard each self-propelled Vessel
with that Vessel's documents and which shall be exhibited on demand to any
Person having business with such Vessel or to any Mortgagee’s representative.

(b)   The Mortgagor shall cause a notice printed in plain type of such size that
the paragraph of reading matter covers a space not less than six inches wide by
nine inches high, and framed, to be placed and kept prominently exhibited in the
chart room and in the master's cabin of a self-propelled Vessel.

(c)  The Mortgagor shall cause the notice referred to in Subsection (b) of this
Section to read as follows:

"NOTICE OF FIRST PREFERRED [FLEET/SHIP] MORTGAGE

This Vessel is owned by [INSERT NAME OF MORTGAGOR], a [INSERT JURISDICTION OF
ORGANIZATION] [INSERT ORGANIZATIONAL FORM] ("Mortgagor"), and is covered by a
First Preferred [Fleet/Ship] Mortgage in favor of the United States of America,
under authority of Chapter 313, Title 46 of the United States Code. Under the
terms of said Mortgage neither the Mortgagor, any charterer, the master or agent
of this Vessel nor any other person has any right, power or authority to create,
incur or permit to be placed or imposed upon this Vessel any lien other than
statutory liens incident to current operations that are subordinate to the
Mortgage."

SECTION 3.03.  Mandatory Loss Prepayment.  Upon the occurrence of any Loss
Event, then all of the following shall apply:

(a)          The Mortgagor shall promptly give notice thereof to the Mortgagee.

(b)          The Mortgagor shall pay all amounts it receives by reason of such
Loss Event to the Mortgagee within three (3) Business Days after receipt by the
Mortgagor.

(c)          Within three (3) Business Days after receipt by the Mortgagee of
the amounts referred to in Subsection (b) above, the Mortgagor shall calculate
the estimated Mandatory Loss Prepayment Amount which shall be reviewed and
verified by the Mortgagee, and within three (3) Business Days of such
verification by the Mortgagee, the Mortgagor shall deposit with the





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 5

 



 

Mortgagee an amount equal to (1) the verified Mandatory Loss Prepayment Amount
minus (2) the amount received by the Mortgagee pursuant to Subsection (b) above.

(d)          After the Mortgagee has received sufficient funds to pay the
Mandatory Loss Prepayment Amount pursuant to Subsections (b) and (c) above:

(1)          if there is no existing Default, (A) within five (5) Business Days
after receipt by the Mortgagee of the funds referred to in Subsections (b) and
(c) above, the Mortgagor shall make a Mandatory Prepayment Election of the
prepayment of Advances in an amount equal to the Mandatory Loss Prepayment
Amount (which may not be rescinded) and shall send a Mandatory Prepayment
Election Notice to the Holder with a copy to the Mortgagee, which shall specify
an Intended Payment Date of not less than five (5) Business Days or more than
ten (10) Business Days after the receipt of such notice by the Holder, (B) one
(1) Business Day prior to the Intended Payment Date, the Mortgagor shall pay to
the Mortgagee for payment to the Holder any additional amounts due to the Holder
pursuant to the Note Purchase Documents as a result of such Mandatory Prepayment
Election, (C) on the Intended Payment Date, the Mortgagee shall pay to the
Holder the amounts held by it pursuant to Subsections (b) and (c) and clause (B)
above in accordance with terms of the Mandatory Prepayment Election Notice, and
(D) the balance, if any, shall be promptly paid by the Mortgagee to the
Mortgagor including any interest earned on the proceeds which are in excess of
the amount required to prepay such Advances;

(2)          if there is an existing Default and the Guarantee shall not have
terminated pursuant to Section 2.04 of Annex C of the Agreement, such amounts
shall be held until the same may be applied or paid under Paragraph (1) of this
Subsection; provided that, in lieu of Clause (D) of Paragraph (1) of this
Subsection, the balance, if any, including any interest earned on the proceeds
which are in excess of the amount required to prepay the Mandatory Loss
Prepayment Amount and any additional amounts due to the Holder pursuant to the
Note Purchase Documents as a result of such Mandatory Prepayment Election, shall
be held in the Chapter 537 Reserve Fund by the Mortgagee;

(3)          if the Guarantee shall have terminated pursuant to Section 2.04(c)
of Annex C of the Agreement or if the Mortgagee shall have assumed the
Mortgagor's rights and duties under the Note Purchase Agreement and the Note and
made any payments in default under Chapter 537, such amounts shall be applied as
provided in Section 5.04 hereof; or

(4)          if the Guarantee shall have terminated pursuant to Section 2.04(a),
(b) or (d) of Annex C of the Agreement, such amounts shall be paid by the
Mortgagee to the Mortgagor.

Provided that, notwithstanding the foregoing, the Mortgagor shall not be
required to pay the Mortgagee any amount which the Mortgagee agrees is in excess
of the amount needed for prepayment of the Proportionate Part of the Outstanding
Advances affected by the Loss Event plus any additional amounts due to the
Holder pursuant to the Note Purchase Documents as a result of such Mandatory
Prepayment Election.

SECTION 3.04 Vessel Covenants.





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 6

 



 

(a)          Warranty of Title.  The Mortgagor shall, for the Mortgagee's
benefit, warrant and defend the title to, and possession of, each Vessel and
every part thereof against the claims and demands of all Persons whomsoever.

(b)          Taxes and Governmental Charges.  The Mortgagor shall pay and
discharge, or cause to be paid and discharged, on or before the same shall
become delinquent, all taxes, assessments, government charges, fines and
penalties lawfully imposed upon each Vessel, unless the same are being
diligently contested in good faith.

(c)          Vessel No Liens Certificate.  (1) At the later to occur of the
Closing Date or the Delivery Date of each Vessel, the Mortgagor and the Shipyard
shall provide an Officer’s Certificate stating that there are no liens or rights
in rem against the respective Vessel except for the Mortgage; and (2) after the
Delivery Date of each Vessel, the Mortgagor shall satisfy, or cause to be
satisfied, within thirty(30) days of its knowledge thereof, any Lien which shall
be filed against such Vessel unless the same is being diligently contested in
good faith.

(d)          Compliance with Applicable Laws. The Mortgagor shall at all times
be in compliance with all laws of the United States and other jurisdictions, if
applicable, and shall cause each Vessel (1) to be designed to meet, and on the
Delivery Date thereof and at all times thereafter shall meet, all requirements
of applicable laws, treaties and conventions, and of applicable rules and
regulations thereunder, and (2) to have on board valid certificates showing
compliance therewith; provided that the foregoing shall not apply if (A) the
Vessel is in Government Use; (B) there has been an actual or constructive total
loss or an agreed or compromised total loss of such Vessel; or (C) there has
been any other loss with respect to such Vessel and the Mortgagor shall not have
had a reasonable time to repair the same.

(e)  Vessels Condition and Maintenance.  The Mortgagor shall cause each Vessel
to be constructed, maintained and operated so as to meet, at all times, the
highest classification, certification, rating and inspection standards for
Vessels of the same age and type as may be imposed by the Classification
Society; provided that, the foregoing shall not apply if (1) the Vessel is or
has been under Government Use, (2) there has been an actual or constructive
total loss or an agreed or compromised total loss of such Vessel, or (3)  there
has been any other loss with respect to such Vessel and the Mortgagor shall not
have had a reasonable time to repair the same. In addition to the foregoing, the
Mortgagor will keep the Vessels in as good condition as will enable it to pass
such inspection as may be required by marine underwriters as a condition of
their writing such insurance in such amounts as are required under the Agreement
or this Mortgage or as required by the United States Coast Guard as a condition
to certifying that the Vessels are seaworthy and in compliance with all
applicable safety, navigational, and pollution control requirements.  The
Mortgagor shall furnish the Mortgagee full information regarding any casualties
or other accidents or damage to the Vessels.

(f)           Classification of the Vessels.  At the later to occur of the
Closing Date or the Delivery Date, the Mortgagor shall furnish to the Mortgagee
an interim class certificate issued for each such Vessel by the Classification
Society and promptly after receipt by Mortgagor, furnish to the Mortgagee a
certificate of class with respect to each such Vessel issued by the
Classification Society.





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 7

 



 

(g)          Annual In-Class Vessel Confirmation Survey and Inspections.  Within
one hundred five (105) days after the end of each fiscal year of the Mortgagor
and at any other time reasonably requested by the Mortgagee, the Mortgagor shall
(1) furnish to the Mortgagee a certificate of confirmation of class issued by
the Classification Society showing that the classification and rating for each
Vessel on the Delivery Date of each Vessel has been retained for each in class
Vessel and (2) furnish to the Mortgagee copies of all Classification Society
reports, including periodic and damage surveys for each Vessel; provided that,
the foregoing shall not apply if the Vessel is in Government Use and the
governmental body does not permit classification and rating of the Vessel.
Notwithstanding the foregoing, if the Vessel is a barge which is not classed,
then the Mortgagor shall, at all times, at its own cost and expense maintain and
preserve each Vessel, so far as may be practicable, in at least as good order
and condition, ordinary wear and tear excepted, as at the Delivery Date of such
Vessel.  Upon the Delivery Date and thereafter, the Mortgagor shall cause each
Vessel to be and to remain documented under the laws of the United States of
America.

(h)          Biennial Not Classed Vessel Survey and Inspections.  Within one
hundred five (105) days after the end of every two fiscal years of the Mortgagor
commencing the second full fiscal year after the date of this Mortgage and at
any other time reasonably requested by the Mortgagee, the Mortgagor shall obtain
a survey and inspection of each not classed Vessel by an independent marine
surveyor approved by the Mortgagee; and provided that, no such surveys will be
requested within the last three (3) years prior to the Stated Maturity Date of
the Note. The Mortgagor shall furnish two copies of such report of such
independent marine surveyor to the Mortgagee within one hundred twenty-five
(125) days after the end of every two fiscal years of the Mortgagor.

(i)           Biennial Appraisals of Vessels. Within 105 days after the end of
every two fiscal years of the Mortgagor commencing the second full fiscal year
after the date of this Mortgage and at any time reasonably requested by the
Mortgagee, the Mortgagor shall obtain, at its own expense, an appraisal of the
fair market value, replacement value, orderly liquidation value and forced
liquidation value of the Vessels from an appraiser approved by the Mortgagee and
shall furnish two copies of such report and appraisal to the Mortgagee within
125 days after the end of every two fiscal years of the Mortgagor. This
requirement may be met by the Mortgagor by providing copies of the latest annual
class surveys and desktop appraisals of the Vessels to the Mortgagee to the
extent available.

(j)           Material Changes in the Vessels.  The Mortgagor shall not, after
the Delivery Date of any undelivered Vessel or the Closing Date of any already
delivered Vessel, make, or permit to be made, any material change in the
structure, means of propulsion, type or speed of such Vessel or in its rig,
without the Mortgagee's prior consent.

SECTION 3.05. Payment of Moorage, Fuel, Seamen’s Wages and Other Items Giving
Rise to Maritime Liens. The Mortgagor shall pay or cause to be paid all charges
for goods and services rendered to the Vessels, including, without limitation,
all moorage, fuel and other consumables, maintenance, repairs, and insurance
premiums; towage; seamen’s wages; salvage; liability to repair dock and
collision damage; liability to compensate for personal injury and boating
accidents; and maintenance, cure and unearned wages owed to former crewmen as
and when the same shall be come due.





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 8

 



 

SECTION 3.06.  Further Documentation. The Mortgagor shall promptly, at any time
and from time to time, upon the Request of the Mortgagee, and at the sole
expense of the Mortgagor, duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the Mortgagee
may reasonably deem necessary for the purpose of obtaining or preserving the
full benefits of this Mortgage and of the rights and powers herein granted.

SECTION 3.07.  Compliance with 46 U.S.C. Chapter 313. The Mortgagor will comply
with and satisfy all the provisions of Chapter 313 to establish and maintain
this Mortgage as a First Preferred [Ship/Fleet] Mortgage upon the Vessels.

SECTION 3.08.  United States Documentation of Vessels. At the Delivery Date and
thereafter, each of the Vessels is and shall remain documented under the laws of
the United States.

SECTION 3.09.  Surveys and Inspection of the Vessels; Examination of Mortgagor's
Records.  The Mortgagor shall: (a) afford the Mortgagee, upon reasonable notice,
access to the Vessels, their cargoes, logs and papers for the purpose of
inspecting the same; (b) maintain all business and financial records for a
period of at least six years following the termination of the Guarantee,
including, without limitation, records of all amounts paid or obligated to be
paid by or for the account of the Mortgagor for each Vessel’s Construction; and
(c) at reasonable times permit the Mortgagee, upon request, to (1) make
reasonable, material and pertinent inspection, examination and audit of any
books, records, and papers in the custody and control of the Mortgagor or others
relating to the Mortgagor’s financial or business conditions, including taking
information therefrom and making of copies thereof and transcripts or extracts
therefrom and (2) make inspections and appraisals of any of the Mortgagor’s
Vessels.

SECTION 3.10.  Insurance.   (a) Insurance Amounts. Upon the Delivery Date of
each Vessel and at all times thereafter, the Mortgagor shall, without cost to
the Mortgagee, keep such Vessel insured as indicated below and with such
additional insurance as may be specified by the Mortgagee in an amount in U.S.
dollars equal to one hundred ten percent (110%) of the unpaid principal amount
of the Proportionate Part of the Administrator’s Note, or such greater sum, up
to and including the full commercial value of such Vessel as may be required by
the Mortgagee.  The Mortgagor shall provide to the Mortgagee: (1) at least sixty
(60) days prior notice of all insurance renewals; and (2) premium payment
confirmation shall be sent in writing to the Mortgagee by the Mortgagor’s marine
insurance broker or the head underwriter within five (5) Business Days.

(1)          Hull & Machinery and War Risk Insurance. Marine and war risk hull
insurance under the latest (at the time of issue of the policies in question)
forms of American Institute of Marine Underwriters' policies approved by the
Mortgagee and/or policies issued by or for the Maritime Administration (or under
such other forms of policies as the Mortgagee may approve in writing) insuring
such Vessel against the usual risks covered by such forms (including, at the
Mortgagor’s option, such amounts of increased value and other forms of "total
loss only" insurance as are permitted by said hull insurance policies); and

(2)          Port Risk Insurance. While any Vessel is laid up, at the
Mortgagor’s option and in lieu of the above-mentioned marine and war risk hull
insurance or marine and war risk hull and increased value insurance, port risk
insurance with war risk





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 9

 



 

endorsement under the latest (at the time of issue of the policies in question)
forms of American Institute of Marine Underwriters' policies approved by the
Mortgagee and/or policies issued by or for the Maritime Administration (or under
such other forms of policies as the Mortgagee may approve in writing) insuring
such Vessel against the usual risks covered by such forms.

(3)          Mortgagee’s Interest Insurance. Mortgagee’s Interest Insurance in
relation to each Vessel, providing for the indemnification of the Mortgagee and
the United States for any losses under or in connection with this Mortgage which
directly or indirectly result from loss of or damage to any Vessel or a
liability of any Vessel or of the Mortgagor, where the loss or damage is
required to be covered by an obligatory insurance policy but of which there is a
non-payment (or reduced payment) by the underwriters because of:

(A) any act or omission on the part of the Mortgagor, of any operator,
charterer, manager or sub-manager of the Vessel owned by it or of any officer,
employee or agent of a Mortgagor, or of any such person, including any breach of
warranty or condition or any non-disclosure relating to such obligatory
insurance;

(B) any act or omission, whether deliberate, negligent or accidental, or any
knowledge or privity of a Mortgagor, any other person referred to in Subsection
(i) above, or of any officer, employee or agent of that Mortgagor, or of such a
person, including either the casting away or damaging of the Vessel or the
Vessel being unseaworthy; or

(C) any other matter capable of being insured against under a mortgagee’s
interest marine insurance policy whether or not similar to the foregoing.

The underwriters for Mortgagee’s Interest Insurance shall be the same
underwriter as the Hull & Machinery and War Risk underwriters, unless otherwise
approved in writing by the Mortgagee.

(4)          Self Insurance. Notwithstanding the foregoing, the Mortgagor, with
the Mortgagee’s prior consent, shall have the right to self-insure up to the
Maximum Self-Insurance Amount for any loss resulting from any one accident or
occurrence (other than an actual or constructive total loss of any Vessel).

(b)          Loss Payee.  All policies of insurance under this Section shall
provide, so long as this Mortgage is in effect and the Collateral has not been
discharged, that payment of all losses shall be made payable to the Mortgagee
for distribution by him to himself, the Mortgagor, except that (1) as provided
in Subsection (d) of this Section and (2) under the policies required by
Subsection (a) of this Section, payment of all losses up to the Maximum Payment
Amount of Losses Directly to Mortgagor by all insurance underwriters with
respect to any one accident, occurrence or event may be made directly to the
Mortgagor unless there is an existing Default, or if the Mortgagee shall have
assumed the Mortgagor’s rights and duties under the Note Purchase Agreement and
the Note and made any payments in default under Chapter 537, in which event
payment of all losses shall be made payable to the Mortgagee as aforesaid.





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 10

 



 

In the event that insurance becomes payable under said policies on account of an
accident, occurrence or event not resulting in an actual or constructive total
loss or an agreed or compromised total loss of any Vessel, the Mortgagee (1)
shall if there is no existing Default and if none of the events described in
Section 3.03 of this Mortgage has occurred, in accordance with a Mortgagor’s
Request, pay, or consent that the underwriters pay, direct for repairs,
liabilities, salvage claims or other charges and expenses (including use and
labor charges due or paid by the Mortgagor) covered by the policies, or (to the
extent that, as stated in an Officer's Certificate delivered to the Mortgagee,
accompanied by written confirmation by the underwriter or a surveyor or
adjuster, the damage shall have been repaired and the cost thereof paid of such
liabilities, salvage claims, or other charges and expenses discharged or paid)
reimburse, or consent that the underwriters reimburse, the Mortgagor therefor
and (after all known damage with respect to the particular loss shall have been
repaired, except to the extent the Mortgagor, with the Mortgagee’s consent,
deems the said repair inadvisable, and all known costs, liabilities, salvage
claims, charges and expenses covered by the policies, with respect to such loss
shall have been discharged or paid, as stated in an Officer's Certificate
delivered to the Mortgagee, accompanied by written confirmation by the
underwriters or a surveyor or adjuster) pay, or consent that the underwriters
pay, any balance to the Mortgagor; or (2) if there is an existing default, shall
direct the underwriters to pay to the Mortgagee all insurance proceeds due and
owing, and the Mortgagee shall apply such proceeds to the Mortgagor’s defaulted
debt, or, in the Mortgagee’s sole discretion, to repairs to the Vessel; or (3)
if the Guarantee shall have terminated pursuant to Section 2.04(c) of Annex C of
the Agreement or if the Mortgagee shall have assumed the Mortgagor's rights and
duties under the Note Purchase Agreement and the Note and made any payments in
default under Chapter 537 and none of the events described Section 3.03 of this
Mortgage has occurred, apply the insurance as provided in Section 5.04 hereof;
or (4) if the Guarantee shall have terminated pursuant to Section 2.04(b) of
Annex C of the Agreement, pay the insurance to the Mortgagor.

(c)          Claim for Constructive Total Loss. In the event of an accident,
occurrence or event resulting in a constructive total loss of any Vessel, the
Mortgagee shall have the right, with the prior consent of the Mortgagee, unless
there is an existing Default, to claim for a constructive total loss of such
Vessel.  If (1) such claim is accepted by all underwriters under all policies
then in force as to such Vessel under which payment is due for total loss and
(2) payment in full is made in cash under such policies to the Mortgagee, then
the Mortgagee shall have the right to abandon such Vessel to the underwriters of
such policies, free from the Lien of this Mortgage and the Agreement.

(d)          Protection and Indemnity Insurance. Commencing on the Delivery Date
of each Vessel, the Mortgagor shall, without cost to the Mortgagee, keep each
such Vessel insured against marine and war risk protection and indemnity risks
and liabilities by policies of insurance approved by the Mortgagee as to form
and in the amount of the Insurance Requirements; provided that, (1) the
Mortgagor shall, as soon as possible before such Delivery Date, present any such
policy to the Mortgagee (who shall promptly approve or disapprove the same), (2)
any approval of a policy under this Subsection shall be effective until the end
of the policy period or until sixty (60) days after the Mortgagee shall notify
the Mortgagor of a desired change in the form and/or amount thereof, whichever
shall first occur, and (3) war risk protection and indemnity insurance shall be
required unless the Mortgagee gives notice to the Mortgagor stating that such
insurance is not required.





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 11

 



 

Such policies may provide that (1) if the Mortgagor shall not have incurred the
loss, damage, or expense in question, any loss under such insurance may be paid
directly to the Person to whom any liability covered by such policies has been
incurred (whether or not a Default then exists), and (2) if the Mortgagor shall
have incurred the loss, damage or expense in question, any such loss shall be
paid to the Mortgagor in reimbursement if there is no existing Default of which
the underwriter has written notice from the Mortgagor or the Mortgagee, or, if
there is such an existing Default, to the Mortgagee to be held and applied as
follows:  (A) applied as provided in Section 5.04 hereof in the event the
Guarantee shall have terminated pursuant to Section 2.04(c) of Annex C of the
Agreement or if the Mortgagee shall have assumed the Mortgagor's rights and
duties under the Note Purchase Agreement and the Note and made any payments in
default under Chapter 537, or (B) to the extent not theretofore applied pursuant
to Section 5.04 hereof, paid forthwith to the Mortgagor upon its Request in the
event there is no existing Default or the Guarantee shall have terminated
pursuant to Section 2.04(b) or (d) of Annex C of the Agreement at the date of
delivery of such Request; provided that, irrespective of the foregoing, with the
Mortgagee’s prior consent, the Mortgagor shall have the right to self-insure in
an amount up to the Maximum Self-Insurance Amount hereof with respect to each
accident, occurrence or event, except that, with respect to cargo or property
carried, the Mortgagor, with the Mortgagee’s prior consent, shall have the right
to self-insure in an amount up to the Maximum Self-Insurance Amount with respect
to each cargo or property carried.

(e)          Insurance Underwriters.  All insurance required under this Section
shall be placed and kept with the Government or with United States domiciled and
state-regulated or United States domiciled mutual assurance association to the
maximum extent possible subject to market capacity, (and/or other foreign, if
permitted by the Mortgagee in writing) insurance companies, underwriters'
association or underwriting funds approved by the Mortgagee.  All insurance
required under this Subsection shall be arranged through United States licensed
marine insurance brokers and/or underwriting agents domiciled in the United
States (and/or other foreign, if permitted by the Mortgagee in writing) as
chosen by the Mortgagor and approved by the Mortgagee.

(f)           Providing Compromised Total Loss. The Mortgagee shall not have the
right to enter into an agreement or compromise providing for an agreed or
compromised total loss of any Vessel without prior consent of (1) the Shipyard
(prior to the Delivery Date of such Vessel) and (2) (unless there is an existing
Default) the Mortgagor.  If (1) the Mortgagor shall have given prior consent
thereto or (2) there is an existing Default, the Mortgagee shall have the right
in his discretion, and with the prior consent of the Shipyard prior to the
Delivery Date of such Vessel, to enter into an agreement or compromise providing
for an agreed or compromised total loss of such Vessel; provided that, if the
aggregate amount payable to the Mortgagor and/or the Mortgagee under such
agreement or compromise, together with funds held by the Mortgagee and available
for the prepayment of the Note, is not sufficient to pay the Proportionate Part
of the Outstanding Advances pursuant Section 3.03 hereof, the Mortgagee shall
not enter into such agreement or compromise without the Mortgagor’s prior
consent.

(g)          Vessel Requisition.   During the continuance of (1) a taking or
requisition of the use of any Vessel by any government or governmental body, or
(2) a charter, with the Mortgagee’s prior consent, of the use of any Vessel by
the Government, the provisions of this Section shall be deemed to have been
complied with in all respects if such government or governmental body shall have
agreed to reimburse, in a manner approved by the Mortgagee in writing, the
Mortgagor for





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 12

 



 

loss or damage covered by the insurance required hereunder or resulting from the
risks under Subsections (a) and (d) of this Section or if the Mortgagor shall be
entitled to just compensation therefor. In addition, the provisions of this
Section shall be deemed to have been complied with in all respects during any
period after (A) title to any Vessel shall have been taken or requisitioned by
any government or governmental body or (B) there shall have been an actual or
constructive total loss or an agreed or compromised total loss of any
Vessel.  In the event of any taking, requisition, charter or loss contemplated
by this Subsection, the Mortgagor shall promptly furnish to the Mortgagee an
Officer's Certificate stating that such taking, requisition, charter or loss has
occurred and, if there shall have been a taking, requisition or charter of the
use of any Vessel, that the government or governmental body in question has
agreed to reimburse the Mortgagor, in a manner approved by the Mortgagee, for
loss or damage resulting from the risks under Subsections (a) and (d) of this
Section or that the Mortgagor is entitled to just compensation therefor.

(h)          Required Assured and No Recourse.  All insurance required under
Subsections (a) and (b) of this Section shall be taken out in the names of the
Mortgagor and the Mortgagee as co-assureds.  All policies for such insurance so
taken out shall, unless otherwise consented to by the Mortgagee, provided that
(1) there shall be no recourse against the Mortgagee for the payment of premiums
or commissions, (2) if such policies provide for the payment of club calls,
assessments or advances, there shall be no recourse against the Mortgagee for
the payment thereof, and (3) at least ten (10) days' prior written notice of any
cancellation for the nonpayment of premiums, commissions, club calls,
assessments or advances shall be given to the Mortgagee by the lead insurance
underwriters.

(i)           Surety Agreement.  In the event that any claim or Lien is asserted
against any Vessel for loss, damage or expense which is covered by insurance
hereunder and it is necessary for the Mortgagor to obtain a bond or supply other
security to prevent arrest of such Vessel or to release such Vessel from arrest
on account of said claim or Lien, the Mortgagee, on the Mortgagor’s Request,
may, at the Mortgagee’s sole option, assign to any Person executing a surety or
guaranty bond or other agreement to save or release such Vessel from such
arrest, all right, title and interest of the Mortgagee in and to said insurance
covering such loss, damage or expense as collateral security to indemnify
against liability under said bond or other agreement.

(j)           Original Insurance Policy.  Except as the Mortgagee shall
otherwise direct by notice in writing to the Mortgagor, the Mortgagor shall
deliver to the Mortgagee the original policies evidencing insurance maintained
under this Section; provided that, if any such original policy shall have been
delivered previously to the Mortgagee or to a mortgagee by the Mortgagor under
another ship mortgage of the Mortgagor, the Mortgagor shall deliver a duplicate
or pro forma copy of such policy to the Mortgagee. The Mortgagee or any agent
thereof (who may also be an agent of the issuer) shall at all times hold the
policies delivered as aforesaid; provided that, if one or more of said policies
are held by an agent of the Mortgagee, the Mortgagor shall, upon the Mortgagee’s
Request, deliver a duplicate or pro forma copy thereof to the Mortgagee, and
provided further, that if the Mortgagor shall deliver to the Mortgagee a Request
(1) stating that delivery of such policy to the insurer is necessary in
connection with the collection, enforcement or settlement of any claim
thereunder (including claims for return premiums and any other amounts payable
by the insurer) and (2) setting forth the name and address of the Person to whom
such policy is to be delivered or mailed for such purpose, and if the Mortgagee
approves such Request, the Mortgagee shall, at the Mortgagor’s expense, deliver
or mail (by registered or certified mail, postage prepaid) such policy in
accordance with such Request, accompanied by a written direction to the
recipient





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 13

 



 

to redeliver such policy directly to the Mortgagee or an agent thereof when it
has served the purpose for which so delivered.  The Mortgagor agrees that, in
case it shall at any time so cause the delivery or mailing of any policy to any
Person as aforesaid, the Mortgagor will cause such policy to be promptly
redelivered to the Mortgagee or an agent thereof as aforesaid.  The Mortgagee
shall have no duty to see to the redelivery of such policy, but shall have the
duty to request the redelivery thereof at intervals of sixty (60) days
thereafter.

(k)          Trade Restrictions. Unless, requested by the Mortgagor in writing
and approved by the Mortgagee in writing, the Vessel shall not call, operate, or
transit territorial waters of any country who is not a party to (1) a bilateral
investment treaty with the U.S., (2) a multilateral or regional trade treaty
which the United States also is a party to, or (3) the United Nations Convention
on Transparency in Treaty-Based Investor-State Arbitration (Convention), done at
New York on December 10, 1958, as amended or modified.

(l)           Office of Foreign Asset Control (OFAC). The Mortgagor shall not be
a member of any P&I Clubs which contribute or obligate to third party
liabilities to countries or organizations, or individuals that the Office of
Foreign Asset Control designates as prohibited for United States domiciled
organizations.

(m)         No Limits to Additional Insurance as Required. Nothing in this
Section shall limit the insurance coverage which the Mortgagee may require under
any contract or agreement to which the Mortgagee and the Mortgagor are parties.

SECTION 3.11.  Return to Exclusive Economic Zone of United States. Upon demand
by the Mortgagee to the master of any Vessel or the Mortgagor, the Mortgagor
will return the Vessel to the waters known as the exclusive economic zone of the
United States and, if the Mortgagee so demands, to a port of call chosen by the
Mortgagee, thereby revoking any prior written consent extended by the Mortgagee,
if any, with respect to operation of the Vessel outside the exclusive economic
zone of the United States.

SECTION 3.12.  Payment of Administrator’s Note and Other Sums. The Mortgagor
will duly and punctually pay the principal of and interest on the
Administrator’s Note and any other sums owed to the Mortgagee in connection with
this Mortgage, the Agreement, the Note and the Administrator’s Note,  as herein
or therein provided, and will at all times keep, perform, and observe all of the
covenants, conditions, stipulations, promises, and agreements in this Mortgage
and in the Agreement and the Administrator’s Note (as either may, from time to
time, be amended, substituted, restated or modified) expressed or implied on its
part to be kept, performed, and observed, and will duly punctually pay all sums
that may hereinafter become due hereunder or thereunder.

SECTION 3.13.  Discharge of Complaints. If a complaint shall be filed against
any Vessel, or if any Vessel shall be levied upon or taken into custody, or
detained by any proceeding in any court or tribunal, the Mortgagor will within
fifteen (15) days thereafter cause the Vessel to be discharged. In the event a
complaint is filed against said Vessel, or in the event said Vessel is levied
upon or taken into custody or detained by any authority whatsoever, the
Mortgagor shall immediately notify the Mortgagee by electronic transmission
(email) and confirmed by a letter sent by registered or certified mail, postage
prepaid.





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 14

 



 

SECTION 3.14.  Reimbursement of Expenditures. The Mortgagor will reimburse the
Mortgagee for any and all expenditures which the Mortgagee may elect to make
from time to time to protect the security granted hereunder (in the event of the
Mortgagor’s failure to do so), including, without limitation of the foregoing,
payment of taxes, repairs, insurance premiums, surveys, the discharge of any
Lien, payment of costs associated with a complaint filed against the Vessel or
seizure of the Vessel, expenses incurred by the Mortgagee in retaking the Vessel
and any other expenditures reasonably deemed necessary by the Mortgagee to
protect and preserve the Vessel. Any such payment or payments made by the
Mortgagee shall be for the account of the Mortgagor and the making thereof by
the Mortgagee shall not cure the Mortgagor’s default in that regard nor
constitute a waiver of any right or remedy granted to the Mortgagee hereunder,
and all sums so expended by the Mortgagee or any liability incurred by it shall
be immediately due and payable and shall be deemed to be an indebtedness of the
Mortgagor and secured by this Mortgage, and until paid, shall bear interest at
the Expended Funds Rate plus two percent (2%).

SECTION 3.15.  Other Covenants. The Mortgagor will faithfully comply with,
observe, perform or discharge any and all covenants, conditions or obligations
which are imposed on the Mortgagor by any other agreement or document executed
in connection with this Mortgage, the Administrator’s Note or the other
Transaction Documents, concurrently or otherwise.

SECTION 3.16.    Further Assurances.  In the event that this Mortgage, the
Agreement, the Administrator’s Note and the other Transaction Documents, or any
provisions hereof or thereof, including amendments or substitutions with respect
to either, shall be deemed invalid in whole or in part by reason of any present
or future law of the United States or any decision of any authoritative court,
or if the documents at any time held by the Mortgagee be deemed by the Mortgagee
for any reason insufficient to carry out the true intent and spirit of this
Mortgage, the Agreement, the Administrator’s Note and the other Transaction
Documents, then, from time to time the Mortgagor will execute on its own behalf
such other and further assurances and documents as in the opinion of counsel for
the Mortgagee may be required to carry out the terms, conditions and intent of
this Mortgage, the Agreement, the Administrator’s Note and the other Transaction
Documents and any other agreement or document executed by the Mortgagor in
connection therewith. Upon failure of the Mortgagor to do so, the Mortgagee may
execute any and all such other and further assurances and documents, for and in
the name of the Mortgagor, and the Mortgagor hereby irrevocably appoints the
Mortgagee the agent attorney-in-fact of the Mortgagor to do so. Any expenses of
the Mortgagee in connection with the foregoing shall be a debt due from the
Mortgagor to the Mortgagee in payment thereof and shall be secured by the lien
of this Mortgage.

ARTICLE IV

Negative Covenants

 

So long as the Mortgagee shall have any obligations under the Agreement or the
Guarantee, or any obligations remain outstanding, unpaid or unsatisfied under
this Mortgage, the Agreement, the Administrator’s Note or any other Transaction
Document, the Mortgagor covenants and agrees as follows:

 

SECTION 4.01.  Merger, Consolidation, Sale, Mortgage, Transfers, Demise Charters
Etc.  Except with the prior written consent of the Mortgagee and subject to
terms acceptable to Mortgagee, the Mortgagor shall not enter into any
succession, merger or consolidation or convey, sell, mortgage, demise, charter,
or otherwise transfer, or dispose of any Vessel.

 





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 15

 



 

SECTION 4.02. Time Charters; Liens.  (a) (1) The Mortgagor shall not enter into
any time charter of the Vessels in excess of six months unless the time charter
contains the following provision, “This time charter is subject to each of the
rights and remedies of the Maritime Administrator of the Maritime
Administration, an agency of the United States of America, and has been assigned
to the Administrator under a Consolidated Agreement and a First Preferred
[Fleet/Ship] Mortgage, each executed by the Shipowner in favor of the
Administrator with respect to the Vessels being chartered.” and (2) shall,
within ten (10) calendar days of entering into any time charter in excess of six
months, transmit a copy of the time charter to the Mortgagee.

(b)          The Mortgagor shall not create, incur or permit to be placed or
imposed on any Vessel, or permit any charterer, master of any Vessel or other
Person to create, incur or permit to be placed or imposed on any Vessel, any
Lien except Permitted Liens.

SECTION 4.03.  Vessels Operation. Except when the Vessel is in Government Use,
the Mortgagor shall not (a) cause or permit the Vessels to be operated in any
manner contrary to law or to any lawful rules or regulations of the Maritime
Administration, (b) remove or attempt to remove the Vessels beyond the limits of
the United States without the Mortgagee’s prior consent except on voyages with
the intention of returning to the United States, (c) abandon such Vessels in any
foreign port unless there has been an actual or constructive total loss or an
agreed or compromised total loss of any of the Vessels; (d) engage in any
unlawful trade or violate any law or carry any cargo that will expose any Vessel
to penalty, forfeiture, or capture, (e) do, or suffer or permit to be done,
anything which can or may injuriously affect the documentation of the Vessel
under the laws and regulations of the United States.

SECTION 4.04.  Service, Management and Operating Agreement. The Mortgagor shall
not enter into any service, management or operating agreement for the operation
of the Vessel (excluding husbanding type agreements), or appoint or designate a
managing or operating agent for the operation of the Vessel (excluding
husbanding agents) unless approved by the Mortgagee.

ARTICLE V

Defaults and Remedies

 

SECTION 5.01. What Constitutes “Defaults”; Continuance of Defaults. Each of the
following events shall constitute a “Default”:

(a)          A default in the payment of the whole or any part of the interest
on any of the Outstanding Advances when the same shall become due and payable; a
default in the payment of the whole or any part of the Late Charges, prepayment
or refinancing amounts, premiums or penalties when the same shall become due and
payable; or default in the payment of the whole or any part of the principal of
the Outstanding Advances when the same shall become due and payable, whether by
reason of mandatory prepayment, maturity, acceleration, or otherwise; a default
in any payment in compliance with a final order of a court of competent
jurisdiction pursuant to any provision of the Bankruptcy Code or any Federal Law
replacing or superseding such Code, or applicable state law or otherwise; and
continuation of such default for a period of 30 days shall constitute and is
herein called a "Payment Default."  Any corresponding default with respect to
the interest on, or the principal of, premiums or penalties due on, the
Administrator’s





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 16

 



 

Note and any default with respect to the mandatory prepayments due under the
Agreement is also deemed to be a Payment Default;

(b)          The following shall constitute and each is herein called a
"Security Default:”

(1)          A default by the Mortgagor in the due and punctual observance and
performance of any provision in Sections 2.09, 3.01, 3.04(c), 3.04(d), 3.04(e),
3.05, 3.07, 3.08, 3.12, 3.16, or 4.01 of this Mortgage or Sections 4.02, 10.09,
10.13, 10.14, 10.18, 11.01, 11.02, 11.03, 11.05, 11.06, 11.07, 11.08, 11.09,
12.01 12.02, 12.03, 13.03, 15.01, 15.02, 17.01, 17.02 or 17.03 of Annex C of the
Agreement;

(2)          A default continuing for five (5) Business Days, unless otherwise
stated, after written notice to Mortgagor from the Mortgagee specifying such
failure by the Mortgagor in the due and punctual observance and performance of
any provision in Sections 2.08, 3.03, 3.04(g), 3.04(h), 3.04(i), 3.04(j), 3.10
(except (f) and (j)), or 4.03 of this Mortgage or Sections 6.04, 6.06, 6.09,
7.07, 9.02, 10.08, 11.10 (except (g) and (k) thereof), and 11.13 of Annex C of
the Agreement;

(3)          A default continuing for thirty (30) days after written notice to
the Mortgagor from the Mortgagee by the Mortgagor in the due and punctual
observance of any other provision, condition or covenant in this Mortgage or any
provision set forth in, the Agreement, provided that the cure period shall be
reduced to ten (10) days in connection with any failure to pay a debt due or
make a payment due under Section 5.08 hereof or Sections 4.05 or 6.08 of Annex C
of the Agreement;

(4)          The Mortgagor or any guarantors of the Mortgagor’s performance
under this Mortgage, the Agreement or any other Transaction Document, becomes
insolvent or bankrupt or ceases paying or providing for the payment of its debts
generally, or the Mortgagor or any guarantor is dissolved or, by a court of
competent jurisdiction, is adjudged a bankrupt, or makes a general assignment
for the benefit of its creditors, or loses its charter by forfeiture or
otherwise; or a petition for reorganization of the Mortgagor or any guarantor
under the Bankruptcy Code is filed by the Mortgagor or any guarantor , or such
petition is filed by creditors and the same is approved by such a court of
competent jurisdiction; or a reorganization of the Mortgagor or any guarantor
under the Bankruptcy Code is approved by a court, whether proposed by a
creditor, a stockholder or any other Person whomsoever; or a receiver or
receivers of any kind whatsoever, whether appointed in admiralty, bankruptcy,
common law or equity proceedings, is appointed, by a decree of a court of
competent jurisdiction, with respect to any Vessel, or all or substantially all
of the Mortgagor’s or any guarantor’s property, and such decree shall have
continued unstayed, on appeal or otherwise, and in effect for a period of 60
days;





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 17

 



 

(5)          Any other default in the due and punctual observance and
performance of any provision set forth in this Mortgage, the Agreement and any
other Transactions Documents;

(6)          Any representation or warranty made in this Mortgage, the Agreement
or any other Transaction Document, or in any certificate required to be
furnished pursuant thereto, is proven to be incorrect in any material respect;

(7)          Any event constituting a default under any security agreement or
preferred mortgage under Chapter 313, relating to any other vessel or vessels
owned by the Mortgagor or the Affiliate Guarantor, or guaranteed by the
Affiliate Guarantor and financed under Chapter 537;

(8)          Any event constituting a default by the Mortgagor or the Affiliate
Guarantor under any non-Chapter 537 debt of the Mortgagor or the Affiliate
Guarantor;

(9)          Any Special Security Default; and

(10)        Any event constituting a default by the Mortgagor under any bareboat
or time charter or contract of affreightment of the Vessel.

SECTION 5.02.  Remedies Upon Default. (a) At any time following the occurrence
of a Security Default, the Mortgagee may give the Holder a notice with respect
to such Security Default, after which the Holder shall have the right to make
demand for payment of the Guarantee in accordance with Chapter 537, unless the
Mortgagee shall have assumed the Mortgagor’s rights and duties under the Note
Purchase Agreement and Note, and made any payments in default under Chapter 537.

(b)   Upon the occurrence of a Default, the Mortgagee shall have the right at
its discretion to:

(1)          Declare the principal of the Administrator’s Note interest accrued
thereon, premiums and all other monetary obligations due under the
Administrator’s Note, the Agreement, this Mortgage or any of the other
Transaction Documents to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Mortgagor, at any time after a Default has occurred and is
continuing under the terms of this Mortgage, the Agreement or any of the other
Transaction Documents. Thereupon, the principal of and interest on the
Administrator’s Note shall become immediately due and payable, together with
interest at the Approved Interest Rate applicable to each Advance under the
Administrator’s Note; provided, however, that if any Default specified in
Section 5.01(b)(4) hereof shall occur, the principal of, all interest on,
premiums and all other monetary obligations due under the Administrator’s Note,
the Agreement, this Mortgage or any of the other Transaction Documents shall
thereupon become due and payable concurrently therewith, without any further
action by the Mortgagee, and without presentment, demand, protest, notice
of default, notice of acceleration, or of intention to accelerate or other
notice of any kind, all of which the Mortgagor hereby expressly waives;





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 18

 



 

(2)          Take the Vessels without legal process wherever the same may be
(and the Mortgagor or other Person in possession shall forthwith surrender
possession of the Vessels to the Mortgagee upon demand) and hold, layup, lease,
charter, operate, or otherwise use the Vessels for such time and upon such terms
as the Mortgagee may reasonably deem to be in the Mortgagee’s best interest,
accounting only for the net profits, if any, arising from the use of the
Vessels, and charging against all receipts from the use of the Vessels, all
reasonable charges and expenses relating to such Vessel’s use.  IT IS EXPRESSLY
UNDERSTOOD AND AGREED TO BY THE MORTGAGOR THAT SURRENDER OF ANY VESSEL UNDER
THIS SECTION MUST BE AND WILL BE IMMEDIATE AND IN ACCORDANCE WITH THE DIRECTIONS
OF THE MORTGAGEE. FAILURE OF THE MORTGAGOR TO IMMEDIATELY COMPLY WITH THE
MORTGAGEE’S DEMAND FOR SURRENDER OF ANY VESSEL WILL CAUSE THE POSSESSION OF THE
VESSEL BY THE MORTGAGOR (INCLUDING, BUT NOT LIMITED TO, POSSESSION AND CONTROL
OF THE VESSEL BY A MASTER OR CREW MEMBER ON BOARD THE VESSEL) TO BE UNLAWFUL
THEREBY SUBJECTING THE MORTGAGOR TO ALL FINES, PENALTIES AND ACTIONS WHICH THE
MORTGAGEE DEEMS APPLICABLE AND APPROPRIATE. SHOULD THE MORTGAGOR CONTINUE TO
OPERATE, POSSESS OR CONTROL THE VESSEL CONTRARY TO THE MORTGAGEE’S DIRECTIONS
AND THE PROVISIONS HEREIN, THEN THE MORTGAGEE SHALL, IN ADDITION TO ANY OTHER
RIGHTS AND REMEDIES AT LAW AND IN EQUITY, BE ENTITLED TO A TEMPORARY RESTRAINING
ORDER AND/OR ORDER FOR INJUNCTIVE RELIEF NECESSARY TO GAIN COMPLIANCE HEREWITH.
IN ADDITION TO EXPRESSLY CONSENTING THAT THE INJURY AND DAMAGE RESULTING FROM
BREACH HEREOF WOULD BE IMPOSSIBLE TO MEASURE MONETARILY, MORTGAGOR EXPRESSLY
WAIVES ANY DEFENSE BASED UPON AN ALLEGED EXISTENCE OF AN ADEQUATE REMEDY AT LAW.

(3)          Exercise all the rights and remedies in foreclosure and otherwise
given to mortgagees by Chapter 313;

(4)          Bring suit at law, in equity or in admiralty to recover judgment
for any and all amounts due or to enforce any rights under the this Mortgage,
the Administrator’s Note or the other Transaction Documents to collect the same
out of any and all property of the Mortgagor and/or the Affiliate Guarantor,
whether or not the same is subject to the Lien of this Mortgage or the
Agreement, and in connection therewith, obtain a decree ordering the sale of any
Vessel in accordance with Subsection (b)(vi) of this Section;

(5)          Have a receiver of the Vessels appointed as a matter of right in
any suit under this Section (and any such receiver may have the rights of the
Mortgagee under Subsection (d) of this Section) and any receiver so appointed
shall have full right and power to use and operate the Vessels;

(6)          Sell any Vessel, free from any claim of the Mortgagor, in addition
to any and all other rights, powers, and remedies elsewhere in this Mortgage or
by law granted to and conferred upon the Mortgagee, upon such terms and
conditions as it may deem to be for its best advantage, including the right to
sell and dispose of any Vessel free from any claim of or by the Mortgagor, at
public sale, by sealed bids or otherwise, after twice publishing notice of the
time and place of such sale prior to the proposed sale in the





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 19

 



 

Authorized Newspaper, and by mailing notice of such sale to the Mortgagor at its
last known address; such publication and mailing is to be made at least ten (10)
Business Days prior to the date fixed for such sale; such sale may be held at
such place and at such time as the Mortgagee in such notice may have specified,
or may be adjourned by the Mortgagee from time to time by announcement at the
time and place appointed for such sale or for such adjourned sale, and without
further notice of publication and the Mortgagee may make any such sale at the
time and place to which the same shall be so adjourned; and any such sale may be
conducted without bringing any Vessel to the place designated for such sale and
in such manner as the Mortgagee may deem to be for its best advantage, and the
Mortgagee may become the purchaser at any such sale, and shall have the right to
credit on the purchase price any or all sums of money due to the Mortgagee under
the Administrator’s Note, this Mortgage, the Agreement, the other Transaction
Documents or otherwise hereunder. THE MORTGAGOR EXPRESSLY AGREES AND
ACKNOWLEDGES THAT SALE OF ANY VESSEL PURSUANT TO THIS SECTION WILL NOT IMPAIR OR
LIMIT THE MORTGAGEE’S LEGAL RIGHT TO COLLECT FROM THE MORTGAGOR ANY DEFICIENCY
REMAINING AFTER THE SALE. IF ANY APPLICABLE LEGAL AUTHORITIES MAY BE CONSTRUED
TO LIMIT THE MORTGAGEE’S RIGHTS TO COLLECTION OF SAID DEFICIENCY FROM THE
MORTGAGOR, THEN MORTGAGOR HEREBY EXPRESSLY WAIVES, RELINQUISHES AND FOREVER
GIVES UP THE RIGHT TO AVAIL ITSELF OF SUCH LEGAL AUTHORITIES;

(7)          Accept a conveyance of title to, and to take without legal process
(and the Mortgagor or other Person in possession shall forthwith surrender
possession to the Mortgagee), the whole or any part of any Vessel and the
Collateral wherever the same may be, and to take possession of and to hold the
same;

(8)          In the Mortgagee’s discretion, take any and all action authorized
by Sections 53715(c), 53724 and 53725 of Chapter 537 and any and all action
provided for, or authorized, or permitted by, or with respect to the Collateral;

(9)          Receive, in the event of an actual or constructive total loss, or
an agreed or compromised total loss, or a requisition of title to or use of any
Vessel, all insurance or other payments therefor to which the Mortgagor would
otherwise be entitled, such insurance moneys to be applied by the Mortgagee in
accordance with Section 5.04 hereof; and

(10)        Pursue to final collection of all the claims arising under this
Mortgage, the Agreement or any other Transaction Document and to collect such
claims from the Collateral.

(c)          The Mortgagor hereby irrevocably appoint the Mortgagee the true and
lawful attorney of the Mortgagor, in its name and stead to make all necessary
transfers of the whole or any part of the Vessels in connection with a sale, use
or other dispositions pursuant to Section 5.02(b) hereof, and for that purpose
it shall execute all necessary instruments of assignment and transfer, the
Mortgagor hereby ratifying and confirming all that its said attorney shall
lawfully do by virtue hereof. Nevertheless, the Mortgagor shall, if so requested
by the Mortgagee in writing, ratify and confirm such sale by executing and
delivering to the purchaser of any Vessel such proper bill of sale, conveyance,
instrument of transfer, and release as may be designated in such request.





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 20

 



 

(d)          The Mortgagor hereby irrevocably appoints the Mortgagee the true
and lawful attorney of the Mortgagor so long as a Default shall have occurred
and shall not have been waived by the Mortgagee, in the name of the Mortgagor,
to demand, collect, receive, compromise and sue for, so far as may be permitted
by law, all hires, earnings, issues, revenues, income and profits of the Vessels
and all amounts due from underwriters under any insurance thereon as payment of
losses or as return premiums or otherwise, salvage awards and recoveries,
recoveries in general average or otherwise, any right of action against the
designer, builder, surveyor or other material party for any fault, negligence or
deficiency in design, construction or survey of the Vessels and all other sums,
due or to become due, at or after the time of the happening of any Default in
respect of the Vessels or in respect of any insurance thereon from any person
whomsoever, and to make, give and execute in the name of the Mortgagor,
acquittances, receipts, releases or other discharges for the same, whether under
seal or otherwise, and to endorse and accept in the name of the Mortgagor all
checks, notes, drafts, warrants, agreements and all other instruments in writing
with respect to the foregoing.

(e)          No remedy shall be exclusive of any other remedy, and each and
every remedy shall be cumulative and in addition to any other remedy.

(f)           No delay or omission to exercise any right or remedy shall impair
any such right or remedy or shall be deemed to be a waiver of any Default.

(g)          The exercise of any right or remedy shall not constitute an
election of remedies by the Mortgagee.

(h)          If the Mortgagee discontinues any proceeding, the rights and
remedies of the Mortgagee and of the Mortgagor shall be as though no such
proceeding had been taken.

SECTION 5.03. Waivers of Default. (a) If the Mortgagee shall not have assumed
the Mortgagor's rights and duties under the Note Purchase Agreement and the Note
and made any payments in default under Chapter 537, and if the Mortgagee
determines that an event which, with the passage of time, would become a Payment
Default, has been remedied within thirty (30) days after the occurrence of such
event, upon a Request by the Mortgagor, the Mortgagee shall waive the
consequences of such event.

(b)          If the Mortgagee shall not have assumed the Mortgagor's rights and
duties under the Note Purchase Agreement and the Note and made any payments in
default under Chapter 537, and if the Mortgagee shall have determined prior to
payment of the Guarantee that a Payment Default has been remedied within thirty
(30) days after the occurrence of such event, but prior to the date of demand by
a Holder for payment under the Guarantee, upon a Request by the Mortgagor, the
Mortgagee shall waive such Default.

(c)          If the Mortgagee shall have determined prior to the expiration of
the period required for payment of the Guarantee that a Payment Default had not
occurred or has been subsequently remedied by the Mortgagor (and if the
Mortgagee shall not have assumed the Mortgagor's rights and duties under the
Note Purchase Agreement and the Note and made any payments in default under
Chapter 537 and prior to any payment of the Guarantee), the Mortgagee shall
notify the Holder and the Mortgagor of such determination, and, the Mortgagee
shall waive such Default.





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 21

 



 

(d)          The Mortgagee, in its sole discretion, may waive any Security
Default or any event which by itself, or with the passage of time or the giving
of notice, or both, would give rise to a Security Default.

(e)          The Mortgagee shall notify the Mortgagor and the Holder in writing
of any determinations made under Subsections (a), (b), and (c) of this Section,
and the Mortgagee shall waive the consequences of any such Default, and annul
any declaration under Section 5.02 of this Mortgage, and the consequences
thereof.

(f)           No waiver under this Section shall extend to or affect any
subsequent or other Default, nor impair any rights or remedies consequent
thereon.

(g)   No waiver under this Section shall be deemed to have occurred because the
Mortgagee shall have assumed the Mortgagor's rights and duties under the Note
Purchase Agreement and the Note and made any payments in default under Chapter
537.

SECTION 5.04.  Application of Proceeds. (a) The proceeds (from sale or
otherwise) of the whole or any part of the Vessel and the other Collateral and
use thereof by the Mortgagee under any of the foregoing powers, (b) the proceeds
of any judgment collected by the Mortgagee for any Default hereunder, (c) the
proceeds of any insurance and of any claim for damages to the whole or any part
of the Vessel and the other Collateral received by the Mortgagee while
exercising any such power, and (d) all other amounts received by the Mortgagee,
including amounts which are required by Sections 3.03 and 3.10 hereof shall be
applied by the Mortgagee in the following order:

(1)          To the payment of all advances and all reasonable charges by the
Mortgagee pursuant to this Mortgage, the Agreement, the Administrator’s Note or
any other Transaction Document, including the expenses of any sale, counsel
fees, the expenses of any taking of possession of any Vessel, costs and expenses
of collection, and any other expenses or advances made or incurred by the
Mortgagee in the protection and preservation of the Vessels or of its rights or
in the pursuance of its remedies hereunder and to the payment of any damages
sustained by the Mortgagee from the Default or Defaults of the Mortgagor; any
debt owed by the Mortgagor to the Mortgagee which this Mortgage, the
Administrator’s Note, the Agreement or any other Transaction Document states is
entitled to be paid prior to the Administrator’s Note, and any payment due under
this Mortgage, the Agreement or any of the other Transaction Documents, and at
the option of the Mortgagee, to provide a fund adequate in the opinion of the
Mortgagee to furnish suitable indemnity against liens claiming priority over
this Mortgage;

(2)          To the payment of Late Charges payable under Paragraphs 11 and 16
of the Note;

(3)          To the payment of premiums payable under Paragraphs 14 and 15 of
the Note;

(4)          To the payment of the whole amount of interest then due and unpaid
upon the Administrator’s Note; provided, however, that such application of funds
shall not cure or be deemed to cure a Default;





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 22

 



 

(5)          To the payment of the whole amount of the principal then due and
unpaid upon the Administrator’s Note; provided,  however, that such application
of funds shall not cure or be deemed to cure a Default;

(6)          To the Mortgagee for application to any other debt of the Mortgagor
due to the Mortgagee under any other financing guaranteed by the Mortgagee under
Chapter 537; and

(7)          Any surplus then remaining shall belong and be paid or returned to
the Mortgagor or to whomever shall be lawfully entitled to receive the same.

SECTION 5.05.  Mortgagor’s Rights in Absence of Default. Except during the
existence of a Default, the Mortgagor (a) shall be permitted to retain actual
possession and use of the Vessel, and (b) shall have the right, from time to
time, in its discretion and without the consent of or release by the Mortgagee,
after providing not less than thirty (30) days prior notice to the Mortgagee, to
dispose of, free from the Lien granted to the Mortgagee pursuant to Article IV
of Annex C of the Agreement and this Mortgage, any and all engines, machinery,
masts, boats, anchors, cables, chains, rigging, tackle, apparel, furniture,
capstans, outfit, tools, pumps, pumping and other equipment, and all other
appurtenances to the Vessels, and also any and all additions, improvements and
replacements in or to the Vessels or said appurtenances, after first or
simultaneously replacing the same with items of at least substantially equal
value.

SECTION 5.06.  Divesture of Rights, Title and Interest. Any sale of any Vessel
pursuant to this Mortgage shall operate to divest and forever bar the Mortgagor
from any and all right, title and interest of any nature whatsoever of the
Mortgagor therein and thereto. No purchaser shall be bound to inquire whether
notice has been given, or whether any Default has occurred, or as to the
propriety of the sale, or as to the application of proceeds thereof.

SECTION 5.07.  General Powers of Mortgagee.  (a) In the event that any Vessel
shall be arrested or detained by a marshal or other officer of any court of law,
equity, or admiralty jurisdiction in any country or nation of the world or by
any government or other authority and shall not be released from arrest or
detention within fifteen (15) days from the date of arrest or detention, the
Mortgagor hereby authorizes and empowers the Mortgagee in the name of the
Mortgagor and does hereby irrevocably appoint the Mortgagee and its successors
and assigns the true and lawful attorney of the Mortgagor, in its name and stead
to apply for and receive possession of and to take possession of the Vessels
with all rights and powers that the Mortgagor might have, possess, or exercise
in any such event.  This power of attorney shall be irrevocable and may be
exercised not only by the Mortgagee but also by an appointee or appointees, with
full power of substitution, to the same extent as if the said appointee or
appointees had been named as one of the attorneys above named by express
designation.

(b)          The Mortgagor also authorizes and empowers the Mortgagee or the
Mortgagee’s appointee or appointees, as the true and lawful attorney of the
Mortgagor, to appear in the name of the Mortgagor, or its successors or assigns,
in any court of any country or nation of the world where a suit is pending
against any Vessel because of or on account of any alleged Lien against the
Vessel from which the Vessel has not been released and to take such proceedings
as to them or any of them as may seem proper towards the defense of such suit
and the discharge of such Lien, and all expenditures made or incurred by them or
any of them for the purpose of such defense or discharge shall be deemed to be
an indebtedness of the Mortgagor and shall be secured by this





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 23

 



 

Mortgage and shall be immediately due and payable and, until paid, shall bear
interest at the Expended Funds Rate plus two percent (2%).

(c)          The Mortgagor irrevocably authorizes the Mortgagee or its appointee
(with full power of substitution) to appear in the name of the Mortgagor in any
court of any country or nation of the world where a suit is pending against the
whole or any part of the Collateral because of, or on account of, any alleged
Lien or claim against the whole or any part of the Collateral, from which the
whole or said part of the Collateral has not been released. The Mortgagee shall
not be obligated to (nor be liable for the failure to) take any action provided
for in Subsections (a) and (b) of this Section.

SECTION 5.08.  Additional Debts of Mortgagor to Mortgagee. (a) If the Mortgagor
shall fail to perform any covenant, condition or agreement set forth in any of
the Transaction Documents, the Mortgagee may, in its discretion, at any time
during the continuance of an event which by itself, with the passage of time, or
the giving of notice, would constitute a Default, perform all acts and make all
necessary expenditures to remedy such failure. Notwithstanding the foregoing,
the Mortgagee shall not be obligated to (and shall not be liable for the failure
to) perform such acts and make such expenditures.  All funds advanced and
expenses and damages incurred by the Mortgagee relating to such compliance shall
constitute a debt due from the Mortgagor to the Mortgagee and shall be secured
hereunder prior to the Administrator’s Note and shall be repaid by the Mortgagor
upon demand, together with interest at the Expended Funds Rate plus two percent
(2%).

(b) (1) All funds advanced and expenses incurred by the Mortgagee pursuant to
Subsection (a) of this Section, the Agreement and the Transaction Documents; (2)
all other expenses incurred incident to the exercise by the Mortgagee of any
rights and remedies pursuant to this Article or any other provisions of this
Mortgage, the Agreement, the other Transaction Documents and the Note Purchase
Documents or in connection with the assumption by the Mortgagee of the rights
and duties of the Mortgagor under the Note Purchase Agreement and the Note; and
(3) all payments made to the Holder as a result of the default of the Mortgagor
under Chapter 537 (including, but not limited to, fees paid to the Holder for
expenses incident to the assumption of the Note Purchase Agreement by the
Mortgagee), shall constitute a debt due from the Mortgagor to the Mortgagee and
shall also be secured hereunder and the other Transaction Documents prior to the
Administrator’s Note and shall be repaid by the Mortgagor upon demand together
with interest at the Expended Funds Rate plus two percent (2%).  All payments
required to be made by the Mortgagor under the Transaction Documents shall be
made by wire transfer in immediately available funds in accordance with payment
instructions provided by the Mortgagee.

SECTION 5.09.  Authority of United States. The Mortgagor agrees, acknowledges
and consents to take all steps, measures or actions which are within the
discretion or authority of the Mortgagee.

SECTION 5.10.  Consent to Jurisdiction for Foreclosure of Mortgage.  The
Mortgagor hereby expressly and irrevocably consents to the jurisdiction of the
United States District Court where the Vessel is to be surrendered by the
Mortgagor at the direction of the Mortgagee pursuant to Section 5.02 hereof or,
absent such direction by the Mortgagee, to the jurisdiction of any court in any
country whatsoever having jurisdiction over any Vessel for the foreclosure of
this Mortgage, the sale of the Vessel, or the enforcement of any other remedy or
right hereunder, and hereby





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 24

 



 

expressly and irrevocably submits the person of the Mortgagor and the Vessel to
the jurisdiction of any such court in any country in any such action or
proceeding.

SECTION 5.11.   Consent to Jurisdiction for Proceeding Relating to Mortgage.
This Mortgage shall in all respects be governed by and construed in accordance
with the federal laws of the United States, including federal common law. The
Mortgagor irrevocably submits to the jurisdiction of the United States District
Court of the Jurisdiction State/City, in any proceeding relating to this
Mortgage and agrees that any process or summons in any such action may be
served by mailing to Mortgagor a copy thereof, unless the Mortgagee has
instituted proceedings in a United States District Court which maintains
jurisdiction over where the Vessel may be located and, in such case, Mortgagor
consents to and subjects itself to the jurisdiction of that federal court.

SECTION 5.12.  Chapter 537 Rights and Remedies. The Mortgagee, in addition to
such other rights or remedies it may have, shall have the right, in its
discretion, to take any and all action authorized by Chapter 537 and, to the
extent not in express conflict with the action authorized by said Sections, any
and all action provided for in or authorized or permitted by or in respect of
this Mortgage, the Agreement, the Administrator’s Note, the other Transaction
Documents, any Note Purchase Documents, and policies of insurance (including all
action provided for in or authorized or permitted by or in respect of any or all
said documents by the Mortgagee) and public policy, as the case may be.

SECTION 5.13.  Restoration of Rights and Position. In case the Mortgagee shall
have proceeded to enforce any right, power, or remedy under this Mortgage by
foreclosure, entry, or otherwise, and such proceedings shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Mortgagee, then and in every such case the Mortgagor and the Mortgagee
shall be restored to their former positions and rights hereunder with respect to
the property subject or intended to be subject to this Mortgage, and all rights,
remedies, and powers of the Mortgagee shall continue as if no proceedings had
been taken.

SECTION 5.14.  Remedies Cumulative. Each and every power and remedy herein
specifically given to the Mortgagee or otherwise in this Mortgage shall be
cumulative and shall be in addition to every other power and remedy herein
specifically given or now or hereafter existing at law, in equity, admiralty, or
by statute, and each and every power and remedy whether specifically herein
given or otherwise existing may be exercised from time to time and as often and
in such order as may be deemed expedient by the Mortgagee, and shall not be
construed to be a waiver of the right to exercise at the same time or thereafter
any other power or remedy. No delay or omission by the Mortgagee in the exercise
of any right or power or in the pursuance of any remedy occurring upon a Default
shall impair any such right, power, or remedy or be construed to be a waiver of
any such Default or to be any acquiescence therein; nor shall the acceptance by
the Mortgagee of any security or of any payment of or on account of the
Administrator’s Note maturing after any Default or of any payment on account of
any past Default be construed to be a waiver of any right to take advantage of
any future Default or of any past Default not completely cured thereby.

ARTICLE VI

Miscellaneous

SECTION 6.01.  Notices.  Except as otherwise provided in this Mortgage or by
Chapter 537, all notices, requests, demands, directions, consents, waivers,
approvals or other





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 25

 



 

communications hereunder must be in writing and may be made or delivered in
person or by registered or certified mail, postage prepaid, or by electronic or
facsimile transmission with confirmation, addressed to the party at the address
of such party specified in Appendix 2, or at such other address as such party
shall advise each other party by notice in accordance with this Section, and
shall be effective upon receipt by the addressee thereof. Each party shall
provide a United States address for the purpose of service of process.

SECTION 6.02.  Waivers of Notice.  In any case where notice by publication, mail
or otherwise is provided for by this Mortgage, such notice may be waived in
writing by the Person entitled to receive such notice, either before or after
the event, and such waiver shall be deemed the equivalent of such notice.

SECTION 6.03. Officer’s Certificates. To satisfy a covenant or condition
provided for in this Mortgage, the Responsible Officer of the Person making such
Officer’s Certificate shall certify that the officer (a) has read such covenant
or condition; (b) has made or caused to be made such examination or
investigation as is necessary to enable the Officer to express an informed
opinion with respect to such covenant or condition; and (c) believes to the best
of the Officer’s knowledge that such condition or covenant has been met.  An
Officer’s Certificate shall set forth the pertinent supporting information and
shall be subject to the Mortgagee’s review of its adequacy and accuracy.

SECTION 6.04. Successors and Assigns.  All the covenants, promises, stipulations
and agreements of the Mortgagee and Mortgagor in this Mortgage shall bind the
Mortgagee and Mortgagor and its respective successors and assigns. This Mortgage
is for the sole benefit of the Mortgagor, the Mortgagee, and their respective
successors and assigns, and no other Person shall have any right hereunder.

SECTION 6.05.  Table of Contents, Titles and Headings. The table of contents,
and titles of the Articles and the headings of the Sections are not a part of
this Mortgage and shall not be deemed to affect the meaning or construction of
any of its provisions.

SECTION 6.06. Applicable Regulations.  Only the provisions of the regulations
issued under Chapter 313 and Chapter 537, as amended, modified or supplemented
from time to time, shall control the provisions of this Mortgage.

SECTION 6.07. Surrender of Vessel Documents. The Mortgagee shall consent to the
surrender of each Vessel's documents in connection with any re-documentation of
such Vessel required on account of alterations to such Vessel which are not
prohibited by this Mortgage.

SECTION 6.08.  Amendments and Supplements to the Mortgage.  This Mortgage may
not be amended or supplemented orally, but may be amended or supplemented from
time to time only by an instrument in writing executed by the Mortgagor and the
Mortgagee.

SECTION 6.09.  Counterparts. This Mortgage may be executed simultaneously in any
number of counterparts and all such counterparts executed and delivered each as
an original shall constitute but one and the same instrument.





First Preferred Fleet Mortgage, Contract No. MA-14455

Page 26

 



 

SECTION 6.10.  No Waiver of Preferred Status of Mortgage.  No provision of this
Mortgage, the Agreement or any of the other Transaction Documents shall be
deemed to constitute a waiver under Section 31305 of Chapter 313 by the
Mortgagee of the preferred status of this Mortgage given by Section 31322 of
Chapter 313, and any provision of this Mortgage, the Agreement or any of the
other Transaction Documents which would otherwise constitute such a waiver,
shall to such extent be of no force and effect.  In the event that any provision
of this Mortgage would, as a matter of law, operate to waive the preferred
status thereof, such provision for all intents and purposes, shall be deemed
eliminated therefrom as though such provision had never been inserted herein.

SECTION 6.11.  Termination and Discharge.  If the Note and the related
Administrator’s Note shall have been satisfied and discharged, and if the
Mortgagor shall pay or cause to be paid all other sums that may have become
secured under this Mortgage, the Agreement and the other Transaction Documents,
then this Mortgage, the Agreement and the Liens, estate and rights and interests
hereby and thereby granted, shall cease, terminate, and become null and void,
and the Mortgagee, on the Mortgagor’s Request and at the Mortgagor's cost and
expense, shall forthwith cause satisfaction and discharge and duly acknowledge
such satisfaction and discharge of this Mortgage and the Agreement to be entered
upon its and other appropriate records, and shall execute and deliver to the
Mortgagor such instruments as may be necessary, and forthwith the estate, right,
title and interest of the Mortgagee in and to the Collateral, and any other
securities, cash, and any other property held by it under this Mortgage and the
Mortgage, shall thereupon cease, determine and become null and void, and the
Mortgagee shall transfer, deliver and pay the same to the Mortgagor.

SECTION 6.12.  Release of Liens.  If the Guarantee on the Outstanding Note shall
have been terminated pursuant to Section 2.04(b) of Annex C of the Agreement,
the Mortgagee shall release the Liens, estate, rights and interests in the
Collateral granted to it by the Mortgagor pursuant to this Mortgage and the
Agreement.

(SIGNATURE PAGE ON FOLLOWING PAGE)

 

 



First Preferred Fleet Mortgage, Contract No. MA-14455

Page 27

 



 

 

IN WITNESS WHEREOF, this instrument has been executed on the date set forth in
the acknowledgment below.

 

 

 

 

 

 

 

MORTGAGOR

 

     

 

Attest:

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

ACKNOWLEDGMENT

STATE OF CALIFORNIA

)

 

) ss:

COUNTY OF ALAMEDA

)

 

On this __ day of _______, 2020, before me, a Notary Public in and for the State
of California, City and County of San Francisco, personally appeared
___________________, duly known to me to be the __________________, of MATSON
NAVIGATION COMPANY, INC., a Hawaii corporation, the entity described, and who
executed the Amendment No. 1 to First Preferred Ship Mortgages annexed hereto,
and acknowledged to me that they executed said Amendment on behalf of said
entity by authority set forth in the documents constituting and governing such
entity.

 

 

 

 

 

 

 

NOTARY PUBLIC

 

 

My Commission Expires:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Mortgage]

Relating to Contract No. MA-14454



 

APPENDIX 1

TO MORTGAGE

 

DEFINITIONS

 

[NOTE: Certain definitions set forth below are used in the Mortgage with the
meanings given to them in Appendix 3.]

1.            Definitions.  Except as otherwise specified herein or as the
context may otherwise require, the following terms have the respective meanings
set forth below for all purposes of this Mortgage.

“Actual Cost” means the actual cost of a Vessel, as set forth on Table A of
Appendix 2 of this Mortgage or as subsequently re-determined by the Mortgagee
pursuant to the Agreement and Chapter 537.

“Actual Cost Paid” means the amount paid by the Mortgagor for the Vessels as set
forth in column [2J] on Table A of Appendix 2 of this Mortgage.

"Administrator’s Guarantee” has the same meaning as the term “Guarantee.”

“Administrator’s Note” means the promissory note issued and delivered by the
Mortgagor to the Mortgagee, as originally executed and as the same may be
amended, modified, supplemented or endorsed, including any promissory note
issued in substitution thereof.

“Advance” means an advance of funds made by FFB under a particular Note.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Affiliate Guarantor” means each, and “Affiliate Guarantors” means every,
affiliated entity of the Mortgagor set forth on Appendix 2 of this Mortgage
opposite such term that have executed the Affiliate Guaranty.

“Agreement” has the meaning set forth in Recital C of this Mortgage.

 “Amount of Administrator’s Guarantee” has the meaning set forth on Appendix 2
of this Mortgage opposite such term.

“Approved Interest Rate” means the interest rate per annum set forth on Appendix
2 of this Mortgage opposite such term which is established for each Advance made
under the Note.

“Authorized Newspaper” means The Wall Street Journal or any such other newspaper
as the Mortgagee may designate by notice to the Mortgagor.

“Bankruptcy Code” means Title 11 of the United States Code.





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 1

Page 1

 



 

“Business Day” means a day on which both FFB and the Federal Reserve Bank of New
York are open for business.

“Chapter 313” means the provisions of Chapter 313 of Title 46 of the United
States Code, as amended.

“Chapter 537” means the provisions of Title XI of the Merchant Marine Act of
1936, now codified at Chapter 537 of Title 46 of the United States Code, as
amended.

“Chapter 537 Reserve Fund” means the account established pursuant to Section
6.01 of Annex C of the Agreement and held in the name of and for the benefit of
the Mortgagee at Treasury pursuant to Sections 53712 and 53716 of Chapter 537 to
be administered pursuant to Article VI of Annex C of the Agreement and to be
utilized by the Mortgagee as Collateral pursuant to Article IV of Annex C of the
Agreement.

“Classification Society” means the American Bureau of Shipping or either a
member of the International Association of Classification Societies (“IACS”)
that has been ISO 9000 series registered or an IACS member that meets the
requirements of the International Maritime Organization, is qualified under a
Quality Systems Certificate Scheme and recognized by the United States Coast
Guard and the Mortgagee as meeting acceptable standards.

“Closing Date” means the date when this Mortgage is executed and delivered by
the Mortgagor and the Mortgagee as set forth on the first page of this Mortgage.

“Collateral” has the meaning set forth in the granting clause of this Mortgage.

“Construction” means construction of the Vessels, including designing,
inspecting, outfitting and equipping thereof

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Default” has the meaning set forth in Section 5.01 of this Mortgage.

“Delivery Date” means the date on which a Vessel is delivered to and accepted by
the Mortgagor.

“Depreciated Actual Cost” means the depreciated Actual Cost of a Vessel set
forth in Appendix 2 of this Mortgage opposite such term or as subsequently
re-determined by the Mortgagee pursuant to the Agreement and Chapter 537.

“Expended Funds Rate” means a rate of interest equal to the weekly average
1-year constant maturity Treasury yield, as published by the Board of Governors
of the Federal Reserve System, for the calendar week immediately preceding the
date funds were expended by the Mortgagee.





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 1

Page 2

 



 

“FFB” means the Federal Financing Bank, a body corporate and instrumentality of
the United States.

“Financing” has the same meaning as the term “Mortgage Period Financing.”

“Foreign Item Waivers” means all waivers granted by the Mortgagee to permit the
inclusion of any item of foreign components and/or services incorporated or to
be incorporated into any Vessel into the Actual Cost of such Vessel pursuant to
46 C.F.R. § 298.13, which waivers, if any, are set forth on Appendix 2 of this
Mortgage opposite such term.

“GAAP” means those generally accepted accounting principles, standards and
procedures and practices in effect in the United States that are recognized as
such by the American Institute of Certified Public Accountants or by the
Financial Accounting Standards Board or through other appropriate boards or
committees thereof, and that are consistently applied for all periods, after the
date hereof, so as to properly reflect the financial position of a Person,
except that any accounting principle or practice required to be changed by the
Financial Accounting Standards Board (or other appropriate board or committee of
the said Board) in order to continue as a generally accepted accounting
principle, standards and procedures may be so changed.

“Government” means the United States of America or any of its governmental
bodies, departments and agencies.

“Government Use” means the use of a Vessel or requisition of its title required
by a government or the Government.

“Guarantee” or the “Administrator’s Guarantee” means the guarantee by the United
States, acting through the Mortgagee pursuant to Chapter 537, of the Note as
provided for in the Agreement and the Note Purchase Documents.

“Guarantee Fee”  means the guarantee fee payable by the Mortgagor under Section
53714(b) of Chapter 537 as set forth on Appendix 2 of this Mortgage opposite
such term.

“Holder” means FFB, for so long as it shall be the holder of the Note, and any
successor or assignee of FFB, for so long as such successor or assignee shall be
the holder of the Note.

“Insurance Requirements” means amount of insurance per occurrence and in the
aggregate set forth on Appendix 2 of this Mortgage opposite such term.

“Intended Payment Date” means the particular date on which the Mortgagor intends
to prepay the Note based upon Section 3.03 of this Mortgage, which must be a
Business Day.

“Jurisdiction of Organization” means, with respect to the Mortgagor, the state
of organization set forth on the first page of this Mortgage and, with respect
to the Affiliate Guarantor(s), means the state of organization set forth on
Appendix 2 of the Mortgage opposite the term “Affiliate Guarantor”.

“Jurisdiction State/City” means the state set forth on Appendix 2 of this
Mortgage opposite such term.





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 1

Page 3

 



 

“Late Charges” means the interest, default interest or late payment premiums or
penalties by the Mortgagor at any time and from time to time accrued and owing
under the Note and the Note Purchase Documents.

“Lien” means each, and “Liens” means every mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, rights in rem, lien (statutory or
other), claim, charge, right of set-off or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).“

“Loan Commitment Amount” means the particular amount specified in Schedule I to
the Note Purchase Agreement as being the “Loan Commitment Amount.”

“Loss Event” means any (a) actual, constructive, agreed or compromised total
loss of a Vessel, (b) requisition of title to, or seizure or forfeiture of a
Vessel or (c) termination of the Construction Contract.

“Mandatory Loss Prepayment” means the mandatory prepayment of the Advances
required as a result of a Loss Event pursuant to Section 3.03 of this Mortgage.

“Mandatory Loss Prepayment Amount” means an amount equal to the Proportionate
Part of the Outstanding Advances affected by a Loss Event.

“Mandatory Prepayment Election” means the mandatory election of the Mortgagor
required to be made pursuant to Section 3.03 of this Mortgage to prepay all or
any portion of the Outstanding Advances, in the manner, at the price, and
subject to the limitations specified in Paragraph 14 of the Note.

“Mandatory Prepayment Election Notice” means the written notification, in the
form specified in Paragraph 14(b) of the Note, delivered to FFB (and if FFB is
not the Holder, then also to the Holder) and the Mortgagee of the payment of
each mandatory prepayment made pursuant to Section 3.03 of this Mortgage, which
notice may not be rescinded.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Mortgagor or the
Affiliate Guarantor, individually and taken as a whole; (b) a material
impairment of the rights and remedies of the Mortgagee under any Transaction
Document, or of the ability of either (1) the Mortgagor, (2) the Affiliate
Guarantor or (3) the Mortgagor and the Affiliate Guarantor taken as a whole, to
perform its or their, as applicable, obligations under any Transaction Document
to which it is or they are, as applicable, a party; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against
either (1) the Mortgagor, (2) the Affiliate Guarantor or (3) the Mortgagor and
the Affiliate Guarantor taken as a whole, of any Transaction Document to which
any of them is a party.

“Maximum Payment Amount of Losses Directly to Mortgagor” means the amount as set
forth on Appendix 2 of this Mortgage opposite such term.





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 1

Page 4

 



 

“Maximum Principal Amount” shall have the same meaning as the term Loan
Commitment Amount.

“Maximum Self-Insurance Amount” means the amount as set forth on Appendix 2 of
this Mortgage opposite such term.

“Mortgage” means this first preferred fleet mortgage on the Vessels (or first
preferred ship mortgage on the Vessel, as the case may be) by the Mortgagor to
the Mortgagee, as originally executed, modified, amended or supplemented.

“Mortgage Period Financing” means the financing provided by the issuance of the
Note for the purpose of providing permanent financing of the Vessels.

“Note” means the Note issued by the Mortgagor to FFB pursuant to the Note
Purchase Agreement dated as of the date set forth in Appendix 2 of this Mortgage
opposite such term.

“Note Purchase Agreement” means the Note Purchase Agreement among FFB, the
Mortgagor and the Mortgagee dated as of the date set forth in Appendix 2 of this
Mortgage opposite such term.

“Note Purchase Document” means the Note, the Note Purchase Agreement or any
other document executed in connection therewith and “Note Purchase Documents”
means all of such documents.

“Officer's Certificate” means a certificate conforming to Section 6.03 of this
Mortgage.

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable governmental authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Organizational Form” means, with respect to the Mortgagor, the organizational
form set forth on Appendix 2 of this Mortgage opposite the term “Mortgagor” and,
with respect to the Affiliate Guarantor(s), means the organizational form set
forth on Appendix 2 of this Mortgage opposite the term “Affiliate Guarantor”.

“Outstanding” means, when used with reference to the Note, all Advances
theretofore made under the Note, except Advances that have been Paid.

“Paid” means, as applied to the Note and the indebtedness evidenced thereby, the
applicable Advances that have been paid in full (by prepayment, at maturity or
otherwise) and are no longer entitled to any rights or benefits provided
pursuant to the Transaction Documents.

“Payment Default” has the meaning set forth in Section 5.01(a) of this Mortgage.





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 1

Page 5

 



 

“Permitted Liens” means:

(a)          The rights of the Shipyard under the Construction Contract, if any;

(b)          Liens on any undelivered Vessel which the Shipyard is obligated to
discharge under the Construction Contract;

(c)          Special Subordinated Liens;

(d)          Liens with respect to loans, mortgages and indebtedness guaranteed
by the Mortgagee under Chapter 537 or related to the construction of a vessel
approved pursuant to Chapter 537 by the Mortgagee;

(e)          Liens arising for damages out of tort covered by insurance, except
for any deductible amounts applicable thereto, for wages of a stevedore when
employed directly by the owner, operator, master, ship’s husband or agent of any
Vessel, for wages of the crew of any Vessel, for general average, for salvage,
including contract salvage, provided the same are paid immediately when due;

(f)           Liens in favor of any person furnishing repairs, supplies, towage,
use of dry dock or marine railway, or other necessaries to any Vessel on the
order of the Mortgagor, or of a person authorized by the Mortgagor, provided
that the same are paid immediately when due;

(g)          Liens imposed on any Vessel for taxes or governmental charges or
levies, provided that the same are paid immediately when due;

(h)          Liens incurred in the ordinary course of business of any Vessel not
relating to money borrowed which (1) will be paid immediately when due, and (2)
which, in the aggregate, at any time are not material to the operations or
financial condition of the Mortgagor;

(i)           Liens arising by operation of law as a result of the modification
of and repairs to any Vessel, including mechanic’s liens, provided that the same
are paid immediately when due; and

(j)           Liens in favor of the Mortgagee granted pursuant to the Agreement,
this Mortgage or the other Transaction Documents.

“Person” or “Persons” means any individual, corporation, partnership, joint
venture, association, limited liability company, joint stock company, trust,
unincorporated organization, other entity, government, or any agency or
political subdivision thereof.

“Proportionate Part" means, with respect to the item in question, the portion of
the item in question, as of the date of any calculation, which bears the same
proportion to the entire amount of the item in question as: (a) the Depreciated
Actual Cost of the Vessel as of the date of such calculation bears to (b) the
Depreciated Actual Cost of all the Vessels as of such date, all as determined by
the Mortgagee.





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 1

Page 6

 



 

“Request” means a written request to a Person for the action therein specified,
signed by a Responsible Officer of the Person making such request.

“Responsible Officer” means, in the case of any business entity, the chairman of
the board of directors, the president, any executive or senior vice president,
the secretary, the treasurer, the managing member or the general partner of such
business entity.

“Security Default” has the meaning specified in Section 5.01(b) of this
Mortgage.

“Shipyard” means each, and “Shipyards” means every, Shipyard set forth on
Appendix 2 of this Mortgage opposite such term.

“Special Security Default” means those additional events constituting a Security
Default under this Mortgage as set forth on Appendix 2 of this Mortgage opposite
such term.

“Special Subordinated Liens” means those Liens that are permitted by the
Mortgagee to be subordinate to this Mortgage under the Agreement and the other
Transaction Documents as set forth on Appendix 2 of this Mortgage opposite such
term.

“Stated Maturity Date” means the date determinable as set forth in the Note and
the Administrator’s Note as the final date on which the principal of and unpaid
interest on the Note and the Administrator’s Note is due and payable and as set
forth on Appendix 2 of this Mortgage opposite such term.

“Transaction Document” means this Mortgage, the Agreement, the Administrator’s
Note, the Note, any Note Purchase Document or any other related document, and
“Transaction Documents” means all of such documents.

“Treasury” means the United States Department of Treasury.

“United States” or “U.S.” means the United States of America.

“Vessel” or “Vessels” has the meaning set forth in Recital A of this Mortgage.

2.            Other Interpretive Provisions.  With reference to this Mortgage,
unless otherwise specified herein: (a)      The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.” 
The word “will” shall be construed to have the same meaning and effect as the
word “shall.”  Unless the context requires otherwise, (1) any definition of or
reference to any agreement, instrument or other document (including any
Organizational Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Transaction Document), (2) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (3) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used, shall be construed to refer to the Mortgage
in its entirety and not to any particular provision thereof, (4) any reference
to any





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 1

Page 7

 



 

law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (5) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

(b)       In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from but not including;” the words “to”
and “until” each mean “to and including;” and the word “through” means “to and
including.”

(c)        Section headings herein and in the other Transaction Documents are
included for convenience of reference only and shall not affect the
interpretation of this Mortgage or any other Transaction Document.

(End of Appendix 1)

 

 

 



First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 1

Page 8

 



 

APPENDIX 2

TO THE MORTGAGE

 

INFORMATION SPECIFIC TO THE MORTGAGE

 

Actual Cost (See Section 4.04 and Table A of this Appendix):

$231,042,160

 

(See Table A below for Calculation and Itemization)

Affiliate Guarantor(s):

Name: Matson, Inc.

Organizational Form: Corporation

Jurisdiction of Organization: Hawaii

☐ None

Affiliated Guarantor(s)’ Address for Notices:

Street Address:  555 12th Street, Oakland, CA  94607

Name of Contact: Treasurer

Telephone Number:  (510) 628-4000

Email Address: bbowler@matson.com

 

With a copy to:

Street Address:  555 12th Street, Oakland, CA  94607

Name of Contact: General Counsel

Telephone Number:

Email Address:

 

☐ Not Applicable

Amount of the Administrator’s Guarantee (See Recitals):

$185,943,000, plus an additional amount as the Administrator or the Deputy
Maritime Administrator may approve, up to, but not exceeding, 10% of the Actual
Cost or Depreciated Actual Cost (plus interest to the date of payment)

Approved Interest Rate (See Section 5.02):

For each deemed Advance under the Administrator’s Note, the basic interest rate
per annum applicable to the corresponding Advance under the Note plus, in the
event the Shipowner elects a Par Prepayment/Refinancing Privilege with respect
to such Advance under such Note, a fee (expressed in terms of a basis point
incremental

 





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 2

Page 1

 



 

 

 

 

to the applicable interest rate) determined by FFB on the basis set forth in the
Note.

Depreciated Actual Cost (See Table A of this Appendix):

☐ $218,757,505

 

(See Table A below for Calculation and Itemization)

 

☐ Not Applicable

FFB Address for Notices:

Federal Financing Bank

Main Treasury Building

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

ATTN:  Chief Financial Officer

Telephone No.:  (202) 622-2470

Facsimile No.:  (202) 622-0707

Foreign Item Waivers (See Table A of this Appendix):

X Specify: $54,741,828

☐ None

Guarantee Fee (See Table A of this Appendix):

$8,699,736

X Shipowner Elects to Include Guarantee Fee as Item of Actual Cost of Vessels

Insurance Requirements (See Section 3.10, as modified in Appendix 3):

Oil pollution liability subject to a sub-limit of $1 billion any one accident or
occurrence.  P&I War Risk Clause $500 million.  Contractual extension, through
transport extension and cargo deviation $5m combined single limit.

Jurisdiction State/City (See Section 5.11)

Washington, D.C.

Maximum Self-Insurance Amount (See Section 3.10):

$2,500,000

Maximum Payment Amount of Losses Directly to Mortgagor (See Section 3.10):

$2,500,000

Mortgagee’s Address for Notices:

MARITIME ADMINISTRATOR

Maritime Administration

1200 New Jersey Avenue, S.E.

Washington, D.C. 20590

ATTN: Office of Marine Financing

Telephone No.: (202) 366-5737

Facsimile No.:  (202) 366-7901

Email Address: marinefinancing@dot.gov

Mortgagor’s Address for Notice

555 12th Street

Street Address for Notices

Oakland, California 94607

 





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 2

Page 2

 



 

 

Name of Contact Person to Receive Notices: Treasurer

Email Address: none

 

Send Copies of Notices to: General Counsel

Email Address: none

Shipyard:

Philly Shipyard, Inc. (formerly, Aker Philadelphia Shipyard, Inc.)

Shipyard Project:

[Name of Shipyard where project is located]

 

X Not Applicable

Special Subordinated Liens (See Appendix 1 definition of Permitted Liens):

See definition of Permitted Liens in Appendix 3.

Stated Maturity Date (See Section 3.04):

October 15, 2043,  the date set forth in the Note as the “Maturity Date”

☐ Twenty (20) years from Closing Date

☐ Twenty-Five (25) years from Closing Date

X Other: October 15, 2043

Special Security Default (See Section 5.01):

See Appendix 3

Vessels:

Type: Aloha class containership

 

Number of Vessels: 1

 

Hull Identification Number, if available, Name, if available, and USCG
Documentation Number, if applicable:

 

1. DANIEL K. INOUYE, Official Number: 1274136

 

 





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 2

Page 3

 



 

 

TABLE A

 

As determined by the Administrator, (a) the aggregate Actual Cost of the Vessels
is $231,042,160 representing (1) the amounts paid by or for the account of the
Mortgagor as of the date hereof for the Construction of the Vessels plus (2) the
amount which the Mortgagor is on the date hereof obligated to pay under the
Construction Contract or is otherwise from time to time hereafter obligated to
pay for the Construction of the Vessels; and (b) the aggregate Depreciated
Actual Cost of the Vessels is $218,757,505 representing (1) the aggregate Actual
Cost of the Vessels as of the date hereof less (2) the depreciation of the
Vessels as of the date hereof, both calculated and itemized for [EACH VESSEL/THE
VESSELS] as follows:

 

 

 

Item of Cost

 

[1]

Amount Paid

 

[2]

Amount
Obligated to
be Paid

[3]

Total

 

[4]

[A]

Shipyard Contract Price

$213,945,176

 

$213,945,176

[B]

Contract Changes and Extras

(1,408,800)

 

(1,408,800)

[C]

Owner Furnished Items

427,991

 

427,991

[D]

Design, Engineering and Inspection

1,970,975

 

1,970,975

 

[E]

Foreign Items Exclusions (unless Foreign Item Waivers applicable)

(55,538)

 

(55,538)

[F]

Subtotal

([4A] + [4B] + [4C] + [4D] - [4E]) = [4F])

$214,879,804

 

$214,879,804

[G]

Estimated Guarantee Fee

8,699,736

 

8,699,736

[H]

Construction Period Interest

10,858,279

 

10,858,279

[I]

Approved Construction Contract Escalation

(3,395,659)

 

(3,395,659)

[J]

Total Actual Cost

([4F] + [4G] + [4H] + [4I] = [4J])

$231,042,160

 

$231,042,160

[K]

Depreciation Recognized from Vessel Delivery Date to Closing Date

(12,284,656)

 

(12,284,656)

[L]

Total Depreciated Actual Cost

([4J] – [4K]) = [4L])

$218,757,505

 

$218,757,505

 

 

(End of Appendix 2)

 

 



First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 2

Page 4

 



 

APPENDIX 3

TO THE MORTGAGE

 

SPECIAL PROVISIONS

 

1.            Amendments to Appendix 1:

If a defined term below is listed in Appendix 1, such term is used in this
Mortgage with the meaning set forth below in lieu of the definition given to it
in Appendix 1.  If a defined term below is not listed in Appendix 1, such term
is hereby added to Appendix 1 in the appropriate place in alphabetical
order.  Each of the following defined terms is used in this Mortgage with the
following meanings.

“Advance” means an advance of funds made by FFB to the Shipowner under a
particular Note.

“Classification Society” means DNV-GL or either a member of the International
Association of Classification Societies (“IACS”) that has been ISO 9000 series
registered or an IACS member that meets the requirements of the International
Maritime Organization, is qualified under a Quality Systems Certificate Scheme
and recognized by the United States Coast Guard and the Administrator as meeting
acceptable standards.

“GAAP” means those generally accepted accounting principles, standards and
procedures and practices in effect in the United States that are recognized as
such by the American Institute of Certified Public Accountants or by the
Financial Accounting Standards Board or through other appropriate boards or
committees thereof, and that are consistently applied for all periods, after the
date hereof, so as to properly reflect the financial position of a Person,
except that any accounting principle or practice required to be changed by the
Financial Accounting Standards Board (or other appropriate board or committee of
the said Board) in order to continue as a generally accepted accounting
principles, standards and procedures may be so changed.

“Loss Event” means any (a) actual, constructive, agreed or compromised total
loss of a Vessel, or (b) requisition of title to, or seizure or forfeiture of a
Vessel.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities, or
financial condition of the Shipowner and the Affiliate Guarantor, taken as a
whole; (b) a material impairment of the material rights and remedies of the
Administrator under any Transaction Document, or of the ability of the Shipowner
and the Affiliate Guarantor taken as a whole, to perform their obligations under
any Transaction Document to which they are a party; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against
either (1) the Shipowner, (2) the Affiliate Guarantor or (3) the Shipowner and
the Affiliate Guarantor taken as a whole, of any Transaction Document to which
any of them is a party.

 “Outstanding” means, when used with reference to the Note or the Advances, the
principal amount of such Note or the aggregate principal amount of such Advances
less the principal amount thereof that has been Paid.





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 3

Page 1

 



 

“Paid” means, as applied to the Note, the indebtedness evidenced thereby, any
Advances, or any portion thereof, the principal amount of the same that has been
paid (through installment payments of principal, by prepayment, at maturity or
otherwise) and that is no longer entitled to any rights or benefits provided
pursuant to the Transaction Documents.

“Permitted Liens” means:

(a)          The rights of the Shipyard under the Construction Contract, if any;

(b)          Liens on any undelivered Vessel which the Shipyard is obligated to
discharge under the Construction Contract;

(c)          Special Subordinated Liens,

(d)          Liens with respect to loans, mortgages and indebtedness guaranteed
by the Administrator under Chapter 537 or related to the construction of a
vessel (including the Existing Vessels) approved pursuant to Chapter 537 by the
Administrator;

(e)          Liens arising for damages out of tort covered by insurance, except
for any deductible amounts applicable thereto, for wages of a stevedore when
employed directly by the owner, operator, master, ship’s husband or agent of any
Vessel, for wages of the crew of any Vessel, for general average, for salvage,
including contract salvage, provided the same are paid immediately when due;

(f)           Liens in favor of any person furnishing repairs, supplies, towage,
use of dry dock or marine railway, or other necessaries to any Vessel on the
order of the Shipowner, or of a person authorized by the Shipowner, provided
that the same are paid immediately when due;

(g)          Liens imposed on any Vessel for taxes or governmental charges or
levies, provided that the same are paid immediately when due;

(h)          Liens incurred in the ordinary course of business of any Vessel not
relating to money borrowed which (1) will be paid in the ordinary course of
business, and (2) which, in the aggregate, at any time are not material to the
operations or financial condition of the Shipowner;

(i)           Liens arising by operation of law as a result of the modification
of and repairs to any Vessel, including mechanic’s liens, provided that the same
are paid in the ordinary course of business;

(j)           Liens in favor of the Administrator granted pursuant to the
Agreement, this Mortgage or the other Transaction Documents; and

(k)          Liens permitted with respect to the Existing Vessels by the terms
of the Existing Title XI Financing.

“Responsible Officer” means, in the case of any business entity, the chairman of
the board of directors, the president, any senior vice president, the secretary,
the treasurer, the managing member or the general partner of such business
entity.





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 3

Page 2

 



 

“Vessel Collateral” has the meaning set forth in the granting clause of this
Mortgage.

2.            Article II of this Mortgage is hereby deleted in its entirety and
the following is substituted in its place:

ARTICLE II

Representations and Warranties of Mortgagor

The Shipowner represents and warrants to the Administrator that, to the actual
knowledge of the Responsible Officers of the Shipowner, except as set forth on
the Disclosure Schedule to the Agreement, the following statements are true and
correct as of the Closing Date and further represents and warrants that such
statements shall remain true and correct thereafter for so long as this Mortgage
shall not have been discharged, unless such representation is by its terms
limited to the Closing Date:

SECTION 2.01. Organization and Existence; Power and Authority. As of the Closing
Date, the Shipowner is duly organized, validly existing and in good standing
under the laws of its Jurisdiction of Organization, has full legal right, power
and authority to enter into this Mortgage and each of the other Transaction
Documents to which it is a party, to issue the Note and the Administrator’s
Note, and to carry out and consummate all transactions contemplated by this
Mortgage and each of the other Transaction Documents to which it is a party, and
has duly authorized the execution, delivery and performance of this Mortgage and
each of the other Transaction Documents to which it is a party.

SECTION 2.02. Qualification. As of the Closing Date, the Shipowner has not
failed to qualify to do business in any jurisdiction in the United States in
which failure to do so would have a Material Adverse Effect, and the Shipowner
had and has full legal right, power and authority to own its own properties and
assets and conduct its business as it is presently conducted in each case except
to the extent such failure would not reasonably be expected to have a Material
Adverse Effect.

SECTION 2.03. Proper Execution. As of the Closing Date, the officers of the
Shipowner executing this Mortgage and each of the other Transaction Documents to
which it is a party are duly and properly in office and fully authorized to
execute the same on behalf of the Shipowner.

SECTION 2.04. Due Execution and Delivery.  As of the Closing Date, this Mortgage
and each of the other Transaction Documents to which the Shipowner is a party
have been duly authorized, executed and delivered by the Shipowner, are in full
force and effect and constitute the legal, valid and binding agreements of the
Shipowner enforceable in accordance with their terms, subject to bankruptcy,
insolvency and similar laws affecting creditors’ rights in general and to the
availability of equitable remedies.

SECTION 2.05. No Conflicts or Contravention. As of the Closing Date, the
execution and delivery of this Mortgage and each of the other Transaction
Documents, the consummation of the transactions herein and therein described and
the fulfillment of or compliance with the terms and conditions hereof and
thereof, will not materially conflict with or constitute a material violation,
breach of or default (with due notice or the passage of time or both) by the
Shipowner of any of its Organizational Documents, any applicable law or
administrative rule or regulation, or applicable court or administrative decree
or order, or any indenture, mortgage, deed of trust, loan





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 3

Page 3

 



 

agreement, lease, contract or other agreement or instrument to which the
Shipowner is a party or by which it or its properties are otherwise subject or
bound, or result in the creation or imposition of any Lien of any nature
whatsoever upon any of the property or assets of the Shipowner, other than
Permitted Liens, except in each case such as could not reasonably be expected to
have a Material Adverse Effect.

SECTION 2.06. Governmental Authorizations; Other Consents or Approvals. As of
the Closing Date, no consent or approval of any trustee or holder of any
indebtedness of the Shipowner, and no consent, permission, authorization, order
or license of, or filing or registration with, any governmental entity is
necessary in connection with the execution and delivery of this Mortgage and
each of the Transaction Documents, the consummation of any transaction herein or
therein described, or the fulfillment of or compliance with the terms and
conditions hereof or thereof, except as have been obtained or made and as are in
full force and effect, and except in each case such as could not reasonably be
expected to have a Material Adverse Effect.

SECTION 2.07. No Litigation. As of the Closing Date, there is no action, suit,
proceeding, inquiry or investigation, before or by any court or Federal, state,
municipal or other governmental authority, pending, or to the knowledge of the
Shipowner, threatened in writing against or affecting the Shipowner, or the
assets, properties or operations of the Shipowner which would reasonably be
expected to have, a Material Adverse Effect.  As of the Closing Date, the
Shipowner is not in default (and to the actual knowledge of the Shipowner’s
Responsible Officers no event has occurred and is continuing which with the
giving of notice or the passage of time or both could constitute a default) with
respect to any order or decree of any court or any order, regulation or demand
of any Federal, state, municipal or other governmental authority, which default
could reasonably be expected to have a Material Adverse Effect.

SECTION 2.08. Ownership of Vessel; Liens.  As of the Closing Date, the Shipowner
lawfully owns its right, title, and interest in the Vessel, free from any Lien
except for Permitted Liens.

SECTION 2.09.  Shipowner’s United States Citizenship. As of the Closing Date,
the Shipowner is a citizen of the United States within the meaning of 46 USC §
50501.

SECTION 2.10. Vessel Documentation. As of the Closing Date, the Vessel is
documented under the laws of the United States.

SECTION 2.11. Taxes.  As of the Closing Date, the Shipowner has filed all
Federal, state and other material tax returns and reports required to be filed,
and has paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon it or its properties, income
or assets otherwise due and payable, except those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP.  As of the Closing
Date, there is no proposed tax assessment against the Shipowner that would, if
made, have a Material Adverse Effect.





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 3

Page 4

 



 

3.            Article III of this Mortgage is hereby deleted in its entirety and
the following substituted in its place:

So long as the Administrator shall have any obligations under the Guarantee, or
any obligations remain outstanding, unpaid or unsatisfied under this Mortgage,
the Administrator’s Note or any other Transaction Document:

SECTION 3.01.  No Liens on Vessels. (a) Neither the Mortgagor, any charterer,
the master of any Vessel, nor any other person has or shall have any right,
power, or authority, without the Administrator’s prior consent, to create,
incur, or permit to be placed or imposed, upon any of the Vessels any lien
whatsoever other than the lien of this Mortgage or Permitted Liens.

(c)          If the Mortgagor desires to contest an asserted lien, the Mortgagor
may do so if the Mortgagor acts in good faith and by appropriate proceedings and
has set aside adequate reserves determined in accordance with GAAP.

SECTION 3.02.  United States Citizenship. The Shipowner shall remain a citizen
of the United States within the meaning of 46 USC § 50501.  In the event the
Shipowner shall cease to be a citizen of the United States within the meaning of
46 U.S.C. § 50501, the Shipowner shall notify the Administrator of such fact
immediately after a Responsible Officer of the Shipowner shall have actual
knowledge thereof.

SECTION 3.03.  Documentation of Vessels.  The Shipowner shall cause each Vessel
to remain documented under the laws of the United States of America.

SECTION 3.04.  Further Documentation. The Mortgagor shall promptly, at any time
and from time to time, upon the Request of the Mortgagee, and at the sole
expense of the Mortgagor, duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the Mortgagee
may reasonably deem necessary for the purpose of obtaining or preserving the
full benefits of this Mortgage and of the rights and powers herein granted.

SECTION 3.05. Notice of Mortgage. The Shipowner shall, within a reasonable time
after the Closing Date:

(a)          cause a properly certified copy of this Mortgage to be carried on
board each self-propelled Vessel with that Vessel's documents and shall be
exhibited on demand to any Person having business with such Vessel or to any
Administrator’s representative; and

(b)          cause a notice printed in plain type of such size that the
paragraph of reading matter covers a space not less than six inches wide by nine
inches high, and framed, to be placed and kept prominently exhibited in the
chart room and in the master's cabin of a self-propelled Vessel.

(c)          The Shipowner shall cause the notice referred to in Subsection (b)
of this Section to read as follows:





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 3

Page 5

 



 

“NOTICE OF FIRST PREFERRED FLEET MORTGAGE

This Vessel is owned by MATSON NAVIGATION COMPANY, INC., a Hawaii corporation
(the “Shipowner”), and is covered by a First Preferred Fleet Mortgage in favor
of the United States of America, under authority of Chapter 313 of Title 46 of
the United States Code. Under the terms of said Mortgage neither the Shipowner,
any charterer, the master or agent of this Vessel nor any other person has any
right, power or authority to create, incur or permit to be placed or imposed
upon this Vessel any lien other than statutory liens incident to current
operations that are subordinate to the Mortgage.”

SECTION 3.06.  Compliance with 46 U.S.C. Chapter 313. The Shipowner shall comply
with and satisfy all of the provisions of Chapter 313, to the extent necessary
in order to establish and thereafter to maintain this Mortgage as a preferred
mortgage upon each Vessel.

SECTION 3.07. Insurance.

(b)          Insurance Amounts. From and after the Closing Date and at all times
thereafter, the Shipowner shall, without cost to the Administrator, keep such
Vessel insured as indicated below and with such additional insurance as may be
specified by the Administrator in an amount in U.S. dollars equal to one hundred
ten percent (110%) of the unpaid principal amount of the Proportionate Part of
the Administrator's Note, or such greater sum, up to and including the
full commercial value of such Vessel as may be required by the
Administrator.  The Shipowner shall provide to the Administrator complete
confirmation of insurance in the form of certificates of insurance prior to
expiration of existing coverage.

(1)          Hull & Machinery, and War Risk Insurance. Marine and war risk hull
insurance under the latest (at the time of issue of the policies in question)
forms of American Institute of Marine Underwriters' policies approved by the
Administrator and/or policy forms which provide materially equivalent coverage
afforded under latest American Institute of Marine Underwriter policies and/or
policies issued by or for the Maritime Administration (or under such other forms
of policies as the Administrator may approve in writing) insuring such Vessel
against the usual risks covered by such forms (including, at the Shipowner’s
option, such amounts of increased value and other forms of "total loss only"
insurance as are permitted by said hull insurance policies).

(2)          Port Risk Insurance. While any Vessel is laid up, at the
Shipowner’s option and in lieu of the above-mentioned marine and war risk hull
insurance or marine and war risk hull and increased value insurance, port risk
insurance with war risk endorsement under the latest (at the time of issue of
the policies in question) forms of American Institute of Marine Underwriters'
policies approved by the Administrator and/or policy forms which provide
materially equivalent coverage afforded under latest American Institute of
Marine Underwriter policies and/or policies issued by or for the Maritime
Administration (or under such other forms of policies as the Administrator may
approve in writing) insuring such Vessel against the usual risks covered by such
forms.

(3)          [Deleted/Reserved]





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 3

Page 6

 



 

(4)          Self Insurance. Notwithstanding the foregoing, the Shipowner, with
the Administrator’s prior consent, shall have the right to self-insure up to the
Maximum Self-Insurance Amount for any loss resulting from any one accident or
occurrence (other than an actual or constructive total loss of any Vessel).

(c)          Loss Payee. All policies of insurance under this Section shall
provide, so long as the Agreement is in effect and the Vessel Collateral has not
been discharged, that payment of all losses shall be made payable to the
Administrator for distribution by him to himself, the Shipowner and (in the case
of the insurance required by Subsection (a) of this Section) the Shipyard,
except that (1) as provided in Subsection (e) of this Section and (2) under the
policies required by Subsection (b) of this Section, payment of all losses up to
the Maximum Payment Amount of Losses Directly to Shipowner by all insurance
underwriters with respect to any one accident, occurrence or event may be made
directly to the Shipowner unless there is an existing Default, or if the
Administrator shall have assumed the Shipowner’s rights and duties under the
Note Purchase Agreement and the Note and made any payments in default under
Chapter 537, in which event payment of all losses shall be made payable to the
Administrator as aforesaid. Any such insurance recoveries to which the
Administrator shall be so entitled shall be applied as follows:

(1) Non-Constructive Total Loss Insurance Recoveries. In the event that
insurance becomes payable under said policies on account of an accident,
occurrence or event not resulting in an actual or constructive total loss or an
agreed or compromised total loss of any Vessel, the Administrator (A) shall, if
there is no existing Default that has occurred and is continuing and if none of
the events described in Section 3.09 hereof has occurred, in accordance with a
Shipowner’s Request, pay, or consent that the underwriters pay, direct for
repairs, liabilities, salvage claims or other charges and expenses
(including use and labor charges due or paid by the Shipowner) covered by the
policies, or (to the extent that, as stated in an Officer's Certificate
delivered to the Administrator, accompanied by written confirmation by the
underwriter or a surveyor or adjuster, the damage shall have been repaired and
the cost thereof paid of such liabilities, salvage claims, or other charges and
expenses discharged or paid) reimburse, or consent that the underwriters
reimburse, the Shipowner therefor and (after all known damage with respect to
the particular loss shall have been repaired, except to the extent the
Shipowner, with the Administrator’s consent, deems the said repair inadvisable,
and all known costs, liabilities, salvage claims, charges and expenses, covered
by the policies, with respect to such loss shall have been discharged or paid,
as stated in an Officer's Certificate delivered to the Administrator,
accompanied by written confirmation by the underwriters or a surveyor or
adjuster) pay, or consent that the underwriters pay, any balance to the
Shipowner; or (B) if there is an existing Default, shall direct the underwriters
to pay to the Administrator all insurance proceeds due and owing, and the
Administrator shall apply such proceeds to the Shipowner’s defaulted debt, or,
in the Administrator’s sole discretion, to repairs to the Vessel; or (C) if the
Guarantee shall have terminated pursuant to Section 2.04(b)(3) of the Agreement
or if the Administrator shall have assumed the Shipowner's rights and duties
under the Note Purchase Agreement and the Note and made any payments in default
under Chapter 537 and none of the events described in Section 3.09 hereof has
occurred, apply the insurance as provided in Section 14.04 of the Agreement; or
(D) if the Guarantee shall have terminated pursuant to Section 2.04(b)(1), (2)
or (4) of the Agreement, pay the insurance to the Shipowner; and

(2) [Deleted/Reserved]





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 3

Page 7

 



 

(d)          Claim for Constructive Total Loss. In the event of an accident,
occurrence or event resulting in a constructive total loss of any Vessel, the
Administrator shall have the right (with the prior consent of the Shipowner,
unless there is an existing Default, and at any time prior to the Delivery Date
of such Vessel also with the prior consent of the Shipyard) to claim for a
constructive total loss of such Vessel.  If (1) such claim is accepted by all
underwriters under all policies then in force as to such Vessel under which
payment is due for total loss and (2) payment in full is made in cash under such
policies to the Administrator, then the Administrator shall have the right to
abandon such Vessel to the underwriters of such policies, free from the Lien of
the Agreement and this Mortgage.

(e)          Protection and Indemnity Insurance. Commencing on the Closing Date
of each Vessel, the Shipowner shall, without cost to the Administrator, keep
each such Vessel insured against marine and war risk protection and indemnity
risks and liabilities by insurance approved by the Administrator as to form and
in the amount of the Insurance Requirements; provided that, (1) the Shipowner
shall, as soon as possible before such Closing Date, present any such
certificate of entry to the Administrator (who shall promptly approve or
disapprove the same), (2) any approval of a policy under this Subsection shall
be effective until the end of the policy period or until sixty (60) days after
the Administrator shall notify the Shipowner of a desired change in the form
and/or amount thereof, whichever shall first occur, and (3) war risk protection
and indemnity insurance shall be required unless the Administrator gives notice
to the Shipowner stating that such insurance is not required.

Such policies may provide that (1) if the Shipowner shall not have incurred the
loss, damage, or expense in question, any loss under such insurance may be paid
directly to the Person to whom any liability covered by such policies has been
incurred (whether or not a Default then exists), and (2) if the Shipowner shall
have incurred the loss, damage or expense in question, any such loss shall be
paid to the Shipowner in reimbursement if there is no existing Default of which
the underwriter has written notice from the Shipowner or the Administrator, or,
if there is such an existing Default, to the Administrator to be held and
applied as follows:  (A) applied as provided in Section 14.04 hereof in the
event the Guarantee shall have terminated pursuant to Section 2.04(b)(3) of the
Agreement or if the Administrator shall have assumed the Shipowner's rights and
duties under the Note Purchase Agreement and the Note and made any payments in
default under Chapter 537, or (B) to the extent not theretofore applied pursuant
to Section 14.04 of the Agreement, paid forthwith to the Shipowner upon its
Request in the event there is no existing Default or the Guarantee shall have
terminated pursuant to Section 2.04(b)(1), (2) or (4) of the Agreement at the
date of delivery of such Request; provided that, irrespective of the foregoing,
with the Administrator’s prior consent, the Shipowner shall have the right to
self-insure in an amount up to the Maximum Self-Insurance Amount hereof with
respect to each accident, occurrence or event, except that, with respect to
cargo or property carried, the Shipowner, with the Administrator’s prior
consent, shall have the right to self-insure in an amount up to the Maximum
Self-Insurance Amount set forth on Annex A of the Agreement with respect to each
cargo or property carried.

(f)           Insurance Underwriters. All insurance required under this Section
shall be placed and kept with the Government or with United States domiciled and
state regulated or United States domiciled mutual assurance association to the
maximum extent possible subject to market capacity (and/or other foreign, if
permitted by the Administrator as set forth in 46 CFR Part 249), insurance
companies, underwriters' association or underwriting funds approved by the
Administrator.  The Administrator shall notify Shipowner at least thirty (30)
days in advance of any update to or





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 3

Page 8

 



 

revision of the Administrator’s List of “MARAD Approved Foreign
Underwriters.”  All insurance required under this Subsection shall be arranged
through United States licensed marine insurance brokers and/or underwriting
agents domiciled in the United States (and/or other foreign, if permitted by the
Administrator in writing) as chosen by the Shipowner and approved by the
Administrator.

(g)          Providing Compromised Total Loss. The Administrator shall not have
the right to enter into an agreement or compromise providing for an agreed or
compromised total loss of any Vessel without prior consent of the Shipowner
unless there is an existing Default.  If (1) the Shipowner shall have given
prior consent thereto or (2) there is an existing Default, the Administrator
shall have the right in his discretion, and with the prior consent of the
Shipyard prior to the Delivery Date of such Vessel, to enter into an agreement
or compromise providing for an agreed or compromised total loss of such Vessel;
provided that, if the aggregate amount payable to the Shipowner and/or the
Administrator under such agreement or compromise, together with funds held by
the Administrator and available for the prepayment of the Note, is not
sufficient to pay the Proportionate Part of the Note then Outstanding pursuant
to Section 11.12 of the Agreement, the Administrator shall not enter into such
agreement or compromise without the Shipowner’s prior consent.

(h)          Vessel Requisition. During the continuance of (1) a taking or
requisition of the use of any Vessel by any government or governmental body, or
(2) a charter, with the Administrator’s prior consent, of the use of any Vessel
by the Government, the provisions of this Section shall be deemed to have been
complied with in all respects if such government or governmental body shall have
agreed to reimburse, in a manner approved by the Administrator in writing, the
Shipowner for loss or damage covered by the insurance required hereunder or
resulting from the risks under Subsections (a), (b), and (e) of this Section or
if the Shipowner shall be entitled to just compensation therefor. In addition,
the provisions of this Section shall be deemed to have been complied with in all
respects during any period after (A) title to any Vessel shall have been
taken or requisitioned by any government or governmental body or (B) there shall
have been an actual or constructive total loss or an agreed or compromised total
loss of any Vessel.  In the event of any taking, requisition, charter or loss
contemplated by this Subsection, the Shipowner shall promptly furnish to the
Administrator an Officer's Certificate stating that such taking, requisition,
charter or loss has occurred and, if there shall have been a taking, requisition
or charter of the use of any Vessel, that the government or governmental body in
question has agreed to reimburse the Shipowner, in a manner approved by the
Administrator, for loss or damage resulting from the risks under Subsections
(a), (b), and (e) of this Section or that the Shipowner is entitled to just
compensation therefor.

(i)           Required Assured and No Recourse. All insurance required under
Subsections (b) and (e) of this Section shall be taken out in the names of the
Shipowner and the United States as additional insured or co-assureds.  All
policies for such insurance so taken out shall, unless otherwise consented to by
the Administrator, provide that (1) there shall be no recourse against the
United States for the payment of premiums or commissions, (2) if such policies
provide for the payment of club calls, assessments or advances, there shall be
no recourse against the United States for the payment thereof, and (3) at least
ten (10) days' prior written notice of any cancellation for the nonpayment of
premiums, commissions, club calls, assessments or advances shall be given to the
Administrator by the lead insurance underwriters.





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 3

Page 9

 



 

(j)           Surety Agreement. In the event that any claim or Lien is asserted
against any Vessel for loss, damage or expense which is covered by insurance
hereunder and it is necessary for the Shipowner to obtain a bond or supply other
security to prevent arrest of such Vessel or to release such Vessel from arrest
on account of said claim or Lien, the Administrator, on the Shipowner’s Request,
may, at the Administrator’s sole option, assign to any Person executing a surety
or guaranty bond or other agreement to save or release such Vessel from such
arrest, all right, title and interest of the Administrator in and to said
insurance covering such loss, damage or expense as collateral security to
indemnify against liability under said bond or other agreement.

(k)          Insurance Certificates. Except as the Administrator shall otherwise
direct by notice in writing to the Shipowner, the Shipowner shall deliver to the
Administrator the certificate of entry evidencing protection & indemnity and a
certificate of insurance evidencing hull & machinery insurance maintained under
this Section; provided that, if any such certificate of insurance shall have
been delivered previously to the Administrator or to a mortgagee by the
Shipowner under another ship mortgage of the Shipowner, the Shipowner shall
deliver a duplicate or pro forma copy of such policy to the Administrator. Upon
request by the Administrator, Shipowner shall provide a copy of the hull &
machinery proforma policy.  The Administrator or any agent thereof (who may also
be an agent of the issuer) shall at all times hold the certificates delivered as
aforesaid; provided that, if one or more of said certificates are held by an
agent of the Administrator, the Shipowner shall, upon the Administrator’s
Request, deliver a duplicate or pro forma hull & machinery policy  thereof to
the Administrator, and provided further, that if the Shipowner shall deliver to
the Administrator a Request (1) stating that delivery of such policy to the
insurer is necessary in connection with the collection, enforcement or
settlement of any claim thereunder (including claims for return premiums and any
other amounts payable by the insurer) and (2) setting forth the name and address
of the Person to whom such policy is to be delivered or mailed for such purpose,
and if the Administrator approves such Request, the Administrator shall, at the
Shipowner’s expense, deliver or mail (by registered or certified mail, postage
prepaid) such policy in accordance with such Request, accompanied by a written
direction to the recipient to redeliver such policy directly to the
Administrator or an agent thereof when it has served the purpose for which so
delivered.  The Shipowner agrees that, in case it shall at any time so cause the
delivery or mailing of any policy to any Person as aforesaid, the Shipowner will
cause such policy to be promptly redelivered to the Administrator or an agent
thereof as aforesaid.  The Administrator shall have no duty to see to the
redelivery of such policy, but shall have the duty to request the redelivery
thereof at intervals of sixty (60) days thereafter.

(l)           Trade Restrictions. Unless requested by the Shipowner in writing
and approved the Administrator in writing, the Vessel shall not call, operate,
or transit territorial waters of any country who is not a party to (1) a
bilateral investment treaty with the United States, (2) a multilateral or
regional trade treaty which the United States also is a party to, or (3) the
United Nations Convention on Transparency in Treaty-Based Investor-State
Arbitration (Convention), done at New York on December 10, 1958, as amended or
modified, provided however, no such request and approval shall be required in
the event of an emergency.

(m)         Office of Foreign Asset Control (OFAC). The Shipowner shall not be
members of any P&I Clubs which, to the actual knowledge of the Responsible
Officers of the Shipowner, contribute or obligate to third party liabilities to
countries or organizations, or individuals that OFAC designates as prohibited
for United States domiciled organizations.





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 3

Page 10

 



 

(n)          No Limits to Additional Insurance as Required. Nothing in this
Section shall limit the insurance coverage which the Administrator may require
under any contract or agreement to which the Administrator and the Shipowner are
parties other than the Transaction Documents.

(o)          When Required Insurance is not Commercially Available.  If at any
time the insurance required by this Section 3.07 is not commercially available
or is available at a cost the Shipowner considers uneconomical, the Shipowner
shall submit to the Administrator for the Administrator’s approval a proposal
for insurance coverage on terms the Shipowner considers acceptable and that
provides coverages that are as close as commercially available to the
requirements of this Section 3.07.  During the time the insurance required by
this Section 3.07 is not commercially available or is available at a cost the
Shipowner considers uneconomical, the failure to maintain such insurance
required by this Section 3.07 shall not constitute a Security Default provided
that the Shipowner continues to keep the Vessels insured on terms that are
commercially available and with coverages the Shipowner considers to be as close
as commercially available to the requirements of this Section 3.07.  If at any
time after availing itself of the provisions of this Section 3.07(o) the
insurance required by this Section 3.07 again becomes commercially available or
available at a cost the Shipowner considers economical, the Shipowner shall as
soon as practicable thereafter reinstate the insurance required by this Section
3.07.

SECTION 3.08.  Surveys and Inspection of the Vessels; Examination of Shipowner's
Records.  The Shipowner shall: (a) afford the Administrator, upon reasonable
notice, access to the Vessels, their cargoes, logs and papers for the purpose of
inspecting the same; (b) maintain all business and financial records relating to
the Vessels for the period of time required by applicable law, provided that the
Shipowner shall maintain records of all amounts paid or obligated to be paid by
or for the account of the Shipowner for each Vessel’s Construction for a period
of at least six (6) years after the Closing Date; and (c) at reasonable times
permit the Administrator, upon request, to (1) make reasonable, material and
pertinent inspection, examination and audit of any books, accounts, records, and
papers in the custody and control of the Shipowner or others relating to the
Vessels, including taking information therefrom and making copies thereof and
transcripts or extracts therefrom and (2) make inspections and appraisals of the
Vessel Collateral.

SECTION 3.09.  Mandatory Loss Prepayment.  Subject to Article XVII of the
Agreement, upon the occurrence of any Loss Event, then all of the following
shall apply:

(a)          The Shipowner shall promptly give notice thereof to the
Administrator.

(b)          The Shipowner shall pay all amounts it receives by reason of such
Loss Event up to the amount of the principal amount of the Note then Outstanding
to the Administrator within three (3) Business Days after receipt by the
Shipowner.

(c)          Within three (3) Business Days after receipt by the Administrator
of the amounts referred to in Subsection (b) above, the Shipowner shall
calculate the estimated Mandatory Loss Prepayment Amount which shall be reviewed
and verified by the Administrator, and, within three (3) Business Days of such
verification by the Administrator, the Shipowner shall deposit with the
Administrator an amount equal to (1) the verified Mandatory Loss Prepayment
Amount minus (2) the amount received by the Administrator pursuant to Subsection
(b) above.

(d)          After the Administrator has received sufficient funds to pay the
Mandatory Loss Prepayment Amount pursuant to Subsections (b) and (c) above:





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 3

Page 11

 



 

(1)          if there is no existing Default (A) within five (5) Business Days
after receipt by the Administrator of the funds referred to in Subsections (b)
and (c) above, the Shipowner shall make a Mandatory Prepayment Election of the
prepayment of Advances in an amount equal to the Mandatory Loss Prepayment
Amount (which may not be rescinded) and shall send a Mandatory Prepayment
Election Notice to the Holder with a copy to the Administrator, which shall
specify an Intended Payment Date of not less than five (5) Business Days or more
than ten (10) Business Days after the receipt of such notice by the Holder; (B)
one (1) Business Day prior to the Intended Payment Date, the Shipowner shall pay
to the Administrator for payment to the Holder any additional amounts due to the
Holder pursuant to the Note Purchase Documents as a result of such Mandatory
Prepayment Election; (C) on the Intended Payment Date, the Administrator shall
pay to the Holder the amounts held by it pursuant to Subsections (b) and (c) and
Clause (B) above in accordance with terms of the Mandatory Prepayment Election
Notice; and (D) the balance, if any, shall be promptly paid by the Administrator
to the Shipowner including any interest earned on the proceeds which are in
excess of the amount required to prepay such Advances;

(2)          if there is an existing Default and the Guarantee shall not have
terminated pursuant to Section 2.04 of the Agreement, such amounts shall be held
until the same may be applied or paid under Paragraph (1) of this Subsection;
provided that, in lieu of Clause (D) of Paragraph (1) of this Subsection (d),
the balance, if any, including any interest earned on the proceeds which are in
excess of the amount required to prepay the Mandatory Loss Prepayment Amount and
any additional amounts due to the Holder pursuant to the Note Purchase Documents
as a result of such Mandatory Prepayment Election, shall be held in the Chapter
537 Reserve Fund by the Administrator;

(3)          if the Guarantee shall have terminated pursuant to Section
2.04(b)(3) of the Agreement or if the Administrator shall have assumed the
Shipowner's rights and duties under the Note Purchase Agreement and the Note and
made any payments in default under Chapter 537, such amounts shall be applied as
provided in Section 14.04 of the Agreement; or

(4)          if the Guarantee shall have terminated pursuant to Section
2.04(b)(1), (2), or (4) of the Agreement, such amounts shall be paid by the
Administrator to the Shipowner.

Provided that, notwithstanding the foregoing, the Shipowner shall not be
required to pay the Administrator any amount which the Administrator agrees is
in excess of the amount needed for prepayment of the Proportionate Part of the
Outstanding Advances affected by the Loss Event plus any additional amounts due
to the Holder pursuant to the Note Purchase Documents as a result of such
Mandatory Prepayment Election.

SECTION 3.10. Compliance with Laws.  The Shipowner shall comply in all material
respects with the requirements of all laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 3

Page 12

 



 

4.            Article IV of this Mortgage is hereby deleted in its entirety and
the following substituted in its place:

So long as the Administrator shall have any obligations under this Mortgage or
the Guarantee, or any obligations remain outstanding, unpaid or unsatisfied
under this Mortgage, the Administrator’s Note or any other Transaction Document,
without the Administrator’s prior consent:

SECTION 4.01.  Service, Management and Operating Agreement. The Shipowner shall
not enter into any service, management or operating agreement for the operation
of the Vessel (excluding husbanding type agreements), or appoint or designate a
managing or operating agent for the operation of the Vessel (excluding
husbanding agents) unless approved by the Administrator.

SECTION 4.02.  Sell, Mortgage, Transfer, Charter of Vessel; Liens.  (1) The
Shipowner shall not sell, mortgage, transfer or demise charter the Vessel to any
non-Related Party except as permitted in Section 12.01(h) and 14.05 of the
Agreement, or (2) sell, mortgage, transfer, or demise charter the Vessel to a
Related Party unless such transaction is (A) at a fair market value as
determined by an independent appraiser acceptable to the Administrator, and (B)
a total cash transaction or, in the case of a demise charter, the charter
payments are cash payments.

SECTION 4.03.  Time Charters; Liens.  The Shipowner shall not:

(1)(A) Enter into any time charter of the Vessels in excess of six (6) months
unless the time charter contains the following provision, “This time charter is
subject to each of the rights and remedies of the Maritime Administrator of the
Maritime Administration, an agency of the United States of America, and has been
assigned to the Administrator under a Consolidated Agreement and a First
Preferred Fleet Mortgage, each executed by the Shipowner in favor of the
Administrator with respect to the Vessels being chartered.” and (B) shall,
within ten (10) calendar days of entering into any time charter in excess of six
(6) months, transmit a copy of the time charter to the Administrator; or

(2)          Create, incur or permit to be placed or imposed on any Vessel, or
permit any charterer, master of any Vessel or other Person to create, incur or
permit to be placed or imposed on any Vessel, any Lien except Permitted Liens.

SECTION 4.04.  Merger, Consolidation, Etc. Subject to Section 12.01 (i) of the
Agreement, the Shipowner shall not enter into any merger or consolidation (other
than any merger or consolidation in which the Shipowner is the sole survivor) or
convey, sell, demise charter, or otherwise transfer, or dispose of any portion
of its properties or assets (any and all of which acts are encompassed within
the words "sale" or "sold" as used herein), provided that the Shipowner shall
not be deemed to have sold such properties or assets and the consent of the
Administrator shall not be required if: (1) the Net Book Value of the aggregate
of all the assets sold by the Shipowner during the prior twelve (12) month
period does not exceed ten percent (10%) of the total Net Book Value of all of
the Shipowner's assets (the assets which are the basis for the calculation of
the ten percent (10%) of the Net Book Value are those indicated on the most
recent annual Audited Financial Statement required to be submitted pursuant to
Article 13 of the Agreement prior to the date of the sale); (2) the Shipowner
retains or uses the proceeds of the sale of assets for use in accordance with
the Shipowner's regular business activities; and (3) the sale is





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 3

Page 13

 



 

not otherwise prohibited by Section 4.02 above. Notwithstanding any other
provision of this Section, the Shipowner may not consummate such sale without
the Administrator’s prior consent if the Shipowner has not, prior to the time of
such sale, submitted to the Administrator its most recent annual Audited
Financial Statement referred to above, and any attempt to consummate a sale
absent such approval shall to the extent provided by law be null and void ab
initio.

SECTION 4.05.  Material Changes in the Vessels.  After the Delivery Date of any
undelivered Vessel or the Closing Date of any already delivered Vessel, make, or
permit to be made, any material change in the structure, means of propulsion,
type or speed of such Vessel or in its rig, without the Administrator's prior
consent; provided however, it is understood that nothing herein prohibits the
installation of scrubbers, the conversion to LNG operation, any change that does
not diminish the value, utility or useful life of the Vessel, or the
installation of machinery or equipment required by any applicable law, any
governmental authority having jurisdiction over the Vessel, or by the Vessel’s
classification society.

SECTION 4.06.  Vessels Operation. Except when the Vessel is in Government Use,
(1) cause or permit the Vessels to be operated in any manner contrary to law or
to any lawful rules or regulations of the United States, (2) remove or attempt
to remove the Vessels beyond the limits of the United States without the
Administrator’s prior consent except on voyages with the intention of returning
to the United States, (3) abandon such Vessels in any foreign port unless there
has been an actual or constructive total loss or an agreed or compromised total
loss of any of the Vessels, (4) engage in any unlawful trade or violate any law
or carry any cargo that will expose any Vessel to penalty, forfeiture, or
capture, or (5) do, or suffer or permit to be done, anything which can or may
negatively affect the documentation of the Vessel under the laws and regulations
of the United States.

5.            In Article V of this Mortgage, Sections 5.01 through 5.09,
inclusively, are hereby deleted in their entirety and the following is
substituted in their place:

ARTICLE V

Defaults and Remedies

 

SECTION 5.01.  What Constitutes "Defaults;" Continuance of Defaults.  Each of
the following events shall constitute a "Default":

(a)          A default in the payment of the whole or any part of the interest
on any of the principal amount of the Note then Outstanding when the same shall
become due and payable; a default in the payment of the whole or any part of the
Late Charges, prepayment amounts, premiums or penalties when the same shall
become due and payable; or a default in the payment of the whole or any part of
the principal amount of the Note then Outstanding when the same shall become due
and payable, whether by reason of mandatory prepayment, maturity, acceleration,
or    otherwise; and continuation of such any such default for a period of
thirty (30) days shall constitute and is herein called a "Payment Default";

(b)          The following shall constitute and each is herein called a
"Security Default":

(1)          A default by the Shipowner in the due and punctual observance and
performance of any provision in Sections 11.07, 12.01 12.02, 12.03, and 15.01(a)
of the Agreement;





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 3

Page 14

 



 

(2)          A default continuing for five (5) Business Days, unless otherwise
stated herein, after written notice to Shipowner from the Administrator
specifying such failure by the Shipowner in the due and punctual observance and
performance of any provision in Sections 6.04, 6.09(b), 7.07(b), 9.02, 10.08,
11.05 of the Agreement, and

(3)          (i) A default by the Shipowner continuing for thirty (30) days
after written notice to the Shipowner from the Administrator in the due and
punctual observance of any other provision, condition or covenant in the
Agreement or any provision set forth in this Mortgage, provided that the cure
period shall be reduced to ten (10) days in connection with any failure to pay a
debt due or make a payment due under Section 4.05(a) or Section 6.08 of the
Agreement;

(ii) A default by the Shipowner in the due and punctual observance and
performance of any provision in Sections 11.01 or 11.01.1 of the Agreement
continuing for thirty (30) days after a Responsible Officer of the Shipowner
first has actual knowledge of the same;

(4)          (i) The Shipowner or the Affiliate Guarantor becomes bankrupt or
ceases paying its debts generally, or the Shipowner or the Affiliate Guarantor
is dissolved or, by a court of competent jurisdiction, is adjudged as bankrupt,
or makes a general assignment for the benefit of its creditors; or

(ii) a petition for reorganization of the Shipowner or the Affiliate Guarantor
under the Bankruptcy Code is filed by the Shipowner or the Affiliate Guarantor,
or such petition is filed by creditors and the same is approved by such a court
of competent jurisdiction; or a reorganization of the Shipowner or the Affiliate
Guarantor under the Bankruptcy Code is approved by a court, whether proposed by
a creditor, a stockholder or any other Person whomsoever; or a receiver or
receivers of any kind whatsoever, whether appointed in admiralty, bankruptcy,
common law or equity proceedings, is appointed, by a decree of a court of
competent jurisdiction, with respect to any Vessel, or all or substantially all
of the Shipowner’s or the Affiliate Guarantor’s property, and such court
approval or decree or appointment referred to in this clause (ii) shall have
continued unstayed, on appeal or otherwise, and in effect for a period of sixty
(60) days;

(5)          Any default in the due and punctual observance and performance of
any provision set forth in any of the Transactions Documents (other than the
Agreement and this Mortgage), subject to the longer of thirty (30) days or any
applicable notice and cure periods with respect thereto;

(6)          Any representation or warranty made in the Agreement, this Mortgage
or any other Transaction Document, or in any certificate required to be
furnished pursuant thereto, that is proven to be incorrect in any material
respect as of the time it was made or furnished and which has a Material Adverse
Effect remains uncorrected thirty (30) days after written notice to the
Shipowner from the Administrator; provided that the cure period shall be
extended to sixty (60) days for any representation or warranty which cannot with
due diligence be corrected within thirty (30) days;

(7)          Any event constituting a default under any security agreement or
preferred mortgage under Chapter 313, relating to any other vessel or vessels
owned by the Shipowner or Affiliate Guarantor, or guaranteed by the Affiliate
Guarantor and financed under Chapter 537, subject to applicable notice and cure
periods with respect thereto;





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 3

Page 15

 



 

(8)          Any event constituting a default in payment by the Shipowner or the
Affiliate Guarantor under any non-Chapter 537 debt of the Shipowner or the
Affiliate Guarantor in an amount greater than $40 million and which remains
uncured for more than ten (10) days, and any event constituting a default (other
than a default by reason of nonpayment) by the Shipowner or the Affiliate
Guarantor under any such non-Chapter 537 debt of the Shipowner or the Affiliate
Guarantor in an amount greater than $40 million if such default results in the
acceleration of such non-Chapter 537 debt;

(9)          Any Special Security Default; and

(10)        Any event constituting a default under any bareboat or time charter
or contract of affreightment of the Vessel, subject to applicable notice and
cure periods with respect thereto.

 (c)          Notwithstanding anything to the contrary set forth in the
Agreement, the failure or omission of the Shipowner or the Affiliate Guarantor
to satisfy any Supplemental Financial Test of Shipowner or any Supplemental
Financial Test of Affiliate Guarantor, respectively, shall not, by itself,
constitute a Default hereunder.

(d)          The Shipowner hereby irrevocably appoints the Administrator the
true and lawful attorney of the Shipowner so long as a Default shall have
occurred and be continuing and shall not have been waived by the Administrator,
in the name of the Shipowner, to demand, collect, receive, compromise and sue
for, so far as may be permitted by law, all hires, earnings, issues, revenues,
income, and profits of the Vessels and all amounts due from underwriters under
any insurance thereon as payment of losses or as return premiums or otherwise,
salvage awards and recoveries, recoveries in general average or otherwise, any
right of action against the designer, builder, surveyor, or other material party
for any fault, negligence or deficiency in design, construction or survey of the
Vessels and all other sums, due or to become due, at or after the time of the
happening of any Default in respect of the Vessels or in respect of any
insurance thereon from any person whomsoever, and to make, give and execute in
the name of the Shipowner, acquittances, receipts, releases or other discharges
for the same, whether under seal or otherwise, and to endorse and accept in the
name of the Shipowner all checks, notes, drafts, warrants, agreements, and all
other instruments in writing with respect to the foregoing.

SECTION 5.02. Remedies Upon Default. (a) At any time following the occurrence of
a Security Default, the Administrator may give the Holder an Administrator’s
Notice, after which the Holder shall have the right to make demand for payment
of the Guarantee in accordance with Chapter 537, unless the Administrator shall
have assumed the Shipowner’s rights and duties under the Note Purchase Agreement
and Note, and made any payments in default under Chapter 537.

(b) Upon the occurrence of a Default, the Administrator shall have the right at
its discretion to:

(1)          Declare the principal of the Administrator's Note, interest accrued
thereon, premiums and all other monetary obligations due under the
Administrator’s Note, the Agreement, this Mortgage or any of the other
Transaction Documents to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Shipowner, at any time after a Default has occurred and is
continuing under the terms of the Agreement or any of the other





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 3

Page 16

 



 

Transaction Documents and, thereupon, the principal of and interest on the
Administrator's Note shall become immediately due and payable, together with
interest at the Approved Interest Rate applicable to each Advance under the
Administrator’s Note; provided, however, that if any Default specified in
Section 14.01(b)(4) of the Agreement shall occur, the principal of, all interest
on, premiums and all other monetary obligations due under the Administrator’s
Note, the Agreement, this Mortgage or any of the other Transaction Documents
shall thereupon become due and payable concurrently therewith, without any
further action by the Administrator, and without presentment, demand, protest,
notice of default, notice of acceleration, or of intention to accelerate or
other notice of any kind, all of which the Shipowner hereby expressly waives;

(2)          Take the Vessels without legal process wherever the same may be
(and the Shipowner or other Person in possession shall forthwith surrender
possession of the Vessels to the Administrator upon demand) and hold, layup,
lease, charter, operate, or otherwise use the Vessels for such time and upon
such terms as the Administrator may reasonably deem to be in the Administrator’s
best interest, accounting only for the net profits, if any, arising from the use
of the Vessels, and charging against all receipts from the use of the Vessels,
all reasonable charges and expenses relating to such Vessel’s use. IT IS
EXPRESSLY UNDERSTOOD AND AGREED TO BY THE SHIPOWNER THAT SURRENDER OF ANY VESSEL
UNDER THIS SECTION MUST BE AND WILL BE IMMEDIATE AND IN ACCORDANCE WITH THE
DIRECTIONS OF THE ADMINISTRATOR. FAILURE OF THE SHIPOWNER TO IMMEDIATELY COMPLY
WITH THE ADMINISTRATOR’S DEMAND FOR SURRENDER OF ANY VESSEL WILL CAUSE THE
POSSESSION OF THE VESSEL BY THE SHIPOWNER (INCLUDING, BUT NOT LIMITED TO,
POSSESSION AND CONTROL OF THE VESSEL BY A MASTER OR CREW MEMBER ON BOARD THE
VESSEL) TO BE UNLAWFUL, THEREBY SUBJECTING THE SHIPOWNER TO ALL FINES, PENALTIES
AND ACTIONS WHICH THE ADMINISTRATOR DEEMS APPLICABLE AND APPROPRIATE. SHOULD THE
SHIPOWNER CONTINUE TO OPERATE, POSSESS OR CONTROL THE VESSEL CONTRARY TO THE
ADMINISTRATOR’S DIRECTIONS AND THE PROVISIONS HEREIN, THEN THE ADMINISTRATOR
SHALL, IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES AT LAW AND IN EQUITY, BE
ENTITLED TO A TEMPORARY RESTRAINING ORDER AND/OR ORDER FOR INJUNCTIVE RELIEF
NECESSARY TO GAIN COMPLIANCE HEREWITH. IN ADDITION TO EXPRESSLY CONSENTING THAT
THE INJURY AND DAMAGE RESULTING FROM BREACH HEREOF WOULD BE IMPOSSIBLE TO
MEASURE MONETARILY, SHIPOWNER EXPRESSLY WAIVES ANY DEFENSE BASED UPON AN ALLEGED
EXISTENCE OF AN ADEQUATE REMEDY AT LAW;

(3)          Exercise all the rights and remedies in foreclosure and otherwise
given to mortgagees by Chapter 313;

(4)          Bring suit at law, in equity or in admiralty to recover judgment
for any and all amounts due or to enforce any rights under the Administrator's
Note, the Agreement, this Mortgage, and the other Transaction Documents to
collect the same out of any and all property  of the Shipowner and/or the
Affiliate Guarantor, whether or not the same is subject to the Lien of this
Mortgage or the Agreement, and in connection therewith, obtain





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 3

Page 17

 



 

 

a decree ordering the sale of any Vessel in accordance with Subsection (b)(6) of
this Section;

(5)          Have a receiver of the Vessels appointed as a matter of right in
any suit under this Section (and any such receiver may have the rights of the
Administrator under Subsection (b)(6) of this Section) and any receiver so
appointed shall have full right and power to use and operate the Vessels;

(6)          Sell any Vessel, free from any claim of the Shipowner, in addition
to any and all other rights, powers, and remedies elsewhere in the Agreement or
by law granted to and conferred upon the Administrator, upon such terms and
conditions as it may deem to be for its best advantage, including the right to
sell and dispose of any Vessel free from any claim of or by the Shipowner, at
public sale, by sealed bids or otherwise, after twice publishing notice of the
time and place of such sale prior to the proposed sale in the Authorized
Newspaper, and by mailing notice of such sale to the Shipowner at its last known
address; such publication and mailing is to be made at least ten (10) Business
Days prior to the date fixed for such sale; such sale may be held at such place
and at such time as the Administrator in such notice may have specified, or may
be adjourned by the Administrator from time to time by announcement at the time
and place appointed for such sale or for such adjourned sale, and without
further notice of publication and the Administrator may make any such sale at
the time and place to which the same shall be so adjourned; and any such sale
may be conducted without bringing any Vessel to the place designated for such
sale and in such manner as the Administrator may deem to be for its best
advantage, and the Administrator may become the purchaser at any such sale, and
shall have the right to credit on the purchase price any or all sums of money
due to the Administrator under the Administrator’s Note, the Agreement, this
Mortgage, the other Transaction Documents or otherwise hereunder. THE SHIPOWNER
EXPRESSLY AGREES AND ACKNOWLEDGES THAT SALE OF THE VESSEL PURSUANT TO THIS
SECTION WILL NOT IMPAIR OR LIMIT THE ADMINISTRATOR’S LEGAL RIGHT TO COLLECT FROM
THE SHIPOWNER ANY DEFICIENCY REMAINING AFTER THE SALE. IF ANY APPLICABLE LEGAL
AUTHORITIES MAY BE CONSTRUED TO LIMIT THE ADMINISTRATOR’S RIGHTS TO COLLECTION
OF SAID DEFICIENCY FROM THE SHIPOWNER, THEN SHIPOWNER HEREBY EXPRESSLY WAIVES,
RELINQUISHES AND FOREVER GIVES UP THE RIGHT TO AVAIL ITSELF OF SUCH LEGAL
AUTHORITIES;

(7)          Accept a conveyance of title to, and to take without legal process
(and the Shipowner or other Person in possession shall forthwith surrender
possession to the Administrator), the whole or any part of any Vessel and the
Vessel Collateral wherever the same may be, and to take possession of and to
hold the same;

(8)          In the Administrator’s discretion, take any and all action
authorized by Sections 53715(c), 53724, and 53725 of Chapter 537 and any and all
action provided for, or authorized, or permitted by, or with respect to the
Vessel Collateral;

(9)          Receive, in the event of an actual or constructive total loss, or
an agreed or compromised total loss, or a requisition of title to or use of any
Vessel, all insurance or other payments therefor to which the Shipowner would
otherwise be entitled, such





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 3

Page 18

 



 

insurance moneys to be applied by the Administrator in accordance with Section
14.04 of the Agreement; and

(10)        Pursue to final collection of all the claims arising under this
Mortgage and to collect such claims from, the Vessel Collateral.

(c)          The Shipowner hereby irrevocably appoints the Administrator the
true and lawful attorney of the Shipowner, in its name and stead, to make all
necessary transfers of the whole or any part of the Vessel Collateral in
connection with a sale, use or other disposition pursuant to Section 14.02(b) of
the Agreement, and for that purpose to execute all necessary instruments of
assignment and transfer, the Shipowner hereby ratifying and confirming all that
its said attorney shall lawfully do by virtue hereof. Nevertheless, the
Shipowner shall, if so requested by the Administrator, ratify and confirm such
sale by executing and delivering to any purchaser of the whole or any part of
the Vessel Collateral, such proper bill of sale, conveyance, instrument of
transfer, or release as may be designated in such request.

(d)          The Shipowner hereby irrevocably appoints the Administrator the
true and lawful attorney of the Shipowner so long as a Default shall have
occurred and be continuing and shall not have been waived by the Administrator,
in the name of the Shipowner, to demand, collect, receive, compromise and sue
for, so far as may be permitted by law, all hires, earnings, issues, revenues,
income, and profits of the Vessels and all amounts due from underwriters under
any insurance thereon as payment of losses or as return premiums or otherwise,
salvage awards and recoveries, recoveries in general average or otherwise, any
right of action against the designer, builder, surveyor, or other material party
for any fault, negligence or deficiency in design, construction or survey of the
Vessels and all other sums, due or to become due, at or after the time of the
happening of any Default in respect of the Vessels or in respect of any
insurance thereon from any person whomsoever, and to make, give and execute in
the name of the Shipowner, acquittances, receipts, releases or other discharges
for the same, whether under seal or otherwise, and to endorse and accept in the
name of the Shipowner all checks, notes, drafts, warrants, agreements, and all
other instruments in writing with respect to the foregoing.

(e)          No remedy shall be exclusive of any other remedy, and each and
every remedy shall be cumulative and in addition to any other remedy.

(f)           No delay or omission to exercise any right or remedy shall impair
any such right or remedy or shall be deemed to be a waiver of any Default.

(g)          The exercise of any right or remedy shall not constitute an
election of remedies by the Administrator.

(h)          If the Administrator discontinues any proceeding, the rights and
remedies of the Administrator and of the Shipowner shall be as though no such
proceeding had been taken.

SECTION 5.03. Waivers of Default. (a) If the Administrator shall not have
assumed the Shipowner's rights and duties under the Note Purchase Agreement and
the Note and made any payments in default under Chapter 537, and if the
Administrator determines that an event which, with the passage of time, would
become a Payment Default, has been remedied within thirty (30) days after the
occurrence of such event, upon a Request by the Shipowner, the Administrator
shall waive the consequences of such event.





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 3

Page 19

 



 

(b)          If the Administrator shall not have assumed the Shipowner's rights
and duties under the Note Purchase Agreement and the Note and made any payments
in default under Chapter 537, and if the Administrator shall have determined
prior to payment of the Guarantee that a Payment Default has been remedied
within thirty (30) days after the occurrence of such event, but prior to the
date of demand by the Holder for payment under the Guarantee, upon a Request by
the Shipowner, the Administrator shall waive such Default.

(c)          If the Administrator shall have determined prior to the expiration
of the period required for payment of the Guarantee that a Payment Default had
not occurred or has been subsequently remedied by the Shipowner (and if the
Administrator shall not have assumed the Shipowner's rights and duties under the
Note Purchase Agreement and the Note and made any payments in default under
Chapter 537 and prior to any payment of the Guarantee), the Administrator shall
notify the Holder and the Shipowner of such determination, and, the
Administrator shall waive such Default.

(d)          The Administrator, in its sole discretion, may waive any Security
Default or any event which by itself, or with the passage of time or the giving
of notice, or both, would give rise to a Security Default; provided however,
that if the Administrator (i) shall not have assumed the Shipowner's rights and
duties under the Note Purchase Agreement and the Note and made any payments in
default under Chapter 537, and if the Administrator determines that an event
which, with the passage of time, would become a Security Default, has been
remedied within the time provided herein, upon a Request by the Shipowner, the
Administrator shall waive the consequences of such event; and (ii) If the
Administrator shall have determined that a Security Default had not occurred or
has been subsequently remedied by the Shipowner and if the Administrator shall
not have given an Administrator’s Notice and assumed the Shipowner's rights and
duties under the Note Purchase Agreement and the Note and made any payments in
default under Chapter 537 and has not made any payment on the Guarantee, the
Administrator shall waive such Default.

(e)          The Administrator shall notify the Shipowner in writing of any
determinations made under Subsections (a), (b), (c) and (d) of this Section, and
the Administrator shall waive the consequences of any such Default, and annul
any declaration under Section 14.02 of the Agreement, and the consequences
thereof.

(f)           No waiver under this Section shall extend to or affect any
subsequent or other Default, nor impair any rights or remedies consequent
thereon.

(g)  No waiver under this Section shall be deemed to have occurred because the
Administrator shall have assumed the Shipowner's rights and duties under the
Note Purchase Agreement and the Note and made any payments in default under
Chapter 537.

SECTION 5.04. Application of Proceeds.  During the existence and the
continuation of a Default, (a) the proceeds (from sale or otherwise) of the
whole or any part of the Vessel Collateral (including the Chapter 537 Reserve
Fund and all Income Realized on the Chapter 537 Reserve Fund) and use thereof by
the Administrator under any of the foregoing powers, (b) the proceeds of any
judgment collected by the Administrator for any Default hereunder, (c) the
proceeds of any insurance and of any claim for damages to the whole or any part
of the Vessel Collateral received by the Administrator while exercising any such
power, and (d) all other amounts received by the





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 3

Page 20

 



 

Administrator, including amounts which are required by Sections 11.10 and 11.12
of the Agreement shall be applied by the Administrator in the following order:

(1)          To the payment of all advances and all reasonable charges by the
Mortgagee pursuant to this Mortgage, the Agreement, the Administrator’s Note or
any other Transaction Document, including the expenses of any sale, counsel
fees, the expenses of any taking of possession of any Vessel, costs and expenses
of collection, and any other expenses or advances made or incurred by the
Mortgagee in the protection and preservation of the Vessels or of its rights or
in the pursuance of its remedies hereunder and to the payment of any damages
sustained by the Mortgagee from the Default or Defaults of the Mortgagor; any
debt owed by the Mortgagor to the Mortgagee which this Mortgage, the
Administrator’s Note, the Agreement or any other Transaction Document states is
entitled to be paid prior to the Administrator’s Note, and any payment due under
this Mortgage, the Agreement or any of the other Transaction Documents, and at
the option of the Mortgagee, to provide a fund adequate in the opinion of the
Mortgagee to furnish suitable indemnity against liens claiming priority over
this Mortgage;

(2)          To the payment of Late Charges payable under Paragraphs 11 and 16
of the Note;

(3)          To the payment of premiums payable under Paragraphs 14 and 15 of
the Note;

(4)          To the payment of the whole amount of interest then due and unpaid
upon the Administrator’s Note; provided, however, that such application of funds
shall not cure or be deemed to cure a Default;

(5)          To the payment of the whole amount of the principal then due and
unpaid upon the Administrator’s Note; provided,  however, that such application
of funds shall not cure or be deemed to cure a Default;

(6)          To the Mortgagee for application to any other debt of the Mortgagor
due to the Mortgagee under any other financing guaranteed by the Mortgagee under
Chapter 537; and

(7)          Any surplus then remaining shall belong and be paid or returned to
the Mortgagor or to whomever shall be lawfully entitled to receive the same.

SECTION 5.05. Shipowner’s Rights in Absence of Default.  Except during the
existence of a Default, the Shipowner (a) shall be permitted to retain actual
possession and use of the Vessel, and (b) shall have the right, from time to
time, in its discretion and without the consent of or release by the
Administrator, to dispose of, free from the Lien granted to the Administrator
pursuant to Article IV of the Agreement and of this Mortgage, any and all
engines, machinery, masts, boats, anchors, cables, chains, rigging, tackle,
apparel, furniture, capstans, outfit, tools, pumps, pumping and other equipment,
and all other appurtenances to the Vessels, and also any and all additions,
improvements and replacements in or to the Vessels or said appurtenances, after
first or simultaneously replacing the same with items of at least substantially
equal value.

SECTION 5.06.  Divesture of Rights, Title and Interest.  Subject to Section
14.07 of the Agreement, any sale of any Vessel pursuant to this Mortgage shall
operate to divest and forever bar the Mortgagor from any and all right, title
and interest of any nature whatsoever of the





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 3

Page 21

 



 

Mortgagor therein and thereto. No purchaser shall be bound to inquire whether
notice has been given, or whether any Default has occurred, or as to the
propriety of the sale, or as to the application of proceeds thereof.

SECTION 5.07. General Powers of the Administrator.  (a) In the event that any
Vessel shall be arrested or detained by a marshal or other officer of any court
of law, equity or admiralty jurisdiction in any country or nation of the world
or by any government or other authority, and shall not be released from arrest
or detention within fifteen (15) days or such longer period of time from the
date of arrest or detention as may be required under the circumstances and
during which the Shipowner shall exercise due diligence to seek such release,
the Shipowner hereby authorizes and empowers the Administrator, in the name of
the Shipowner and hereby irrevocably appoints the Administrator and its
successors and assigns the true and lawful attorney of the Shipowner, in its
name and stead, to apply for and receive possession of and to take possession of
such Vessel with all the rights and powers that the Shipowner might have,
possess and exercise in any such event. This power of attorney shall be
irrevocable and may be exercised not only by the Administrator but also by an
appointee or appointees, with full power of substitution, to the same extent as
if said appointee or appointees had been named as one of the attorneys above
named by express designation.

(b)          The Shipowner also authorizes and empowers the Administrator or the
Administrator’s appointee or appointees, as the true and lawful attorney of the
Shipowner, to appear in the name of the Shipowner, or its successors or assigns,
in any court of any country or nation in the world where a suit is pending
against any Vessel because or on account of any alleged Lien against the Vessel
(other than any Permitted Lien) from which the Vessel has not been released
within the time provided in Section 5.07 (a) above and to take such proceedings
as to them or any of them as may seem proper towards the defense of such suit
and the discharge of such Lien, and all reasonable and necessary expenditures
made or incurred by them or any of them for the purpose of such defense or
discharge shall be deemed to be an indebtedness of the Shipowner and shall be
secured by the Agreement and this Mortgage and shall be immediately due and
payable and, until paid, shall bear interest at the Expended Funds Rate plus two
percent (2%).

SECTION 5.08. Additional Debts of Shipowner to Administrator. (a) If the
Shipowner shall fail to perform any covenant, condition or agreement set forth
in the Transaction Documents, the Administrator may, in its discretion, after
giving the Shipowner notice of its intent to avail itself of its right under
this Section 5.08 with respect to such failure to perform and thereafter at any
time during the continuance of an event which by itself, with the passage of
time, or the giving of notice, would constitute a Default, perform all acts and
make all reasonable expenditures reasonably necessary to remedy such failure.
Notwithstanding the foregoing, the Administrator shall not be obligated to (and
shall not be liable for the failure to) perform such acts and make such
expenditures.  All funds so advanced and expenses reasonably incurred by the
Administrator relating to such compliance shall constitute a debt due from the
Shipowner to the Administrator and shall be secured hereunder and under this
Mortgage prior to the Administrator's Note and shall be repaid by the Shipowner
upon demand, together with interest at the Expended Funds Rate plus two percent
(2%).

(b) (1) All funds advanced and expenses incurred by the Administrator pursuant
to Section 4.05(a) of the Agreement and the Transaction Documents; (2) all other
expenses incurred incident to the exercise by the Administrator of any rights
and remedies pursuant to Section 4.04(a), Section 4.04(b), Article XIV or any
other provisions of the Agreement, the other Transaction Documents





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 3

Page 22

 



 

and the Note Purchase Documents or in connection with the assumption by the
Administrator of the rights and duties of the Shipowner under the Note Purchase
Agreement and the Note; and (3) all payments made to the Holder as a result of
the default of the Shipowner under Chapter 537 (including, but not limited to,
fees paid to the Holder for expenses incident to the assumption of the Note
Purchase Agreement by the Administrator), shall constitute a debt due from the
Shipowner to the Administrator and shall also be secured hereunder and under
this Mortgage and the other Transaction Documents prior to the payment of the
Administrator's Note and shall be repaid by the Shipowner upon demand together
with interest at the Expended Funds Rate plus two percent (2%).

6.            In Article VI of this Mortgage, Sections 6.01 through 6.08 and
Sections 6.11 and 6.12 are hereby deleted in their entirety and the following is
substituted in its place:

ARTICLE VI

Miscellaneous

SECTION 6.01.  Notices.  Except as otherwise provided in the Agreement or by
Chapter 537, all notices, requests, demands, directions, consents, waivers,
approvals or other communications hereunder must be in writing and may be made
or delivered in person or by registered or certified mail, postage prepaid, or
by electronic or facsimile transmission with confirmation, addressed to the
party at the address of such party set forth on Appendix 2 of this Mortgage, or
at such other address as such party shall advise each other party by notice in
accordance with this Section, and shall be effective upon receipt by the
addressee thereof. Each party shall provide a United States address for purposes
of this Section.

SECTION 6.02.  Waivers of Notice.  In any case where notice by publication, mail
or otherwise is provided for by this Mortgage, such notice may be waived in
writing by the Person entitled to receive such notice, either before or after
the event, and such waiver shall be deemed the equivalent of such notice.

SECTION 6.03. Officer’s Certificates. To satisfy a covenant or condition
provided for in this Mortgage, the Responsible Officer of the Person making such
Officer’s Certificate shall certify that the officer (a) has read such covenant
or condition; (b) has made or caused to be made such examination or
investigation as is necessary to enable the Officer to express an informed
opinion with respect to such covenant or condition; and (c) believes to the best
of the Officer’s knowledge that such condition or covenant has been met.  An
Officer’s Certificate shall set forth the pertinent supporting information and
shall be subject to the Administrator’s review of its adequacy and accuracy.

SECTION 6.04. Successors and Assigns.  All the covenants, promises, stipulations
and agreements of the Administrator and Shipowner, to the extent applicable, in
this Mortgage shall bind the Administrator and Shipowner, to the extent
applicable, and their respective successors and assigns. This Mortgage is for
the sole benefit of the Shipowner and the Administrator, and their respective
successors and assigns, and no other Person shall have any right hereunder.

SECTION 6.05.  Table of Contents, Titles and Headings. The table of contents,
and titles of the Articles and the headings of the Sections are not a part of
this Mortgage and shall not be deemed to affect the meaning or construction of
any of its provisions.





First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 3

Page 23

 



 

SECTION 6.06.  Applicable Regulations.  To the extent federal regulations apply,
only the provisions of the regulations issued under Chapter 537 and Chapter 313,
as amended, modified or supplemented from time to time, shall control the
provisions of this Mortgage.

SECTION 6.07.  Surrender of Vessel Documents. The Administrator shall consent to
the surrender of each Vessel's documents in connection with any re-documentation
of such Vessel required on account of alterations to such Vessel or any other
circumstance requiring re-documentation of a Vessel under applicable law which
are not prohibited by the Agreement or this Mortgage.

SECTION 6.08.  Amendments and Supplements to Transaction Documents.   This
Mortgage and the other Transaction Documents may not be amended or supplemented
orally, but may be amended or supplemented from time to time only by an
instrument in writing executed by the Shipowner and the Administrator, to the
extent applicable.

SECTION 6.11.  Discharge of this Mortgage. Except as set forth in Section 5.03
of the Agreement with respect to a release of the Administrator’s Lien on the
Interest Escrow Fund, if the Note and the related Administrator's Note shall
have been satisfied and discharged, and if the Shipowner shall pay or cause to
be paid all other sums that may have become secured under the Agreement and the
other Transaction Documents, then this Mortgage, the other Transaction
Documents, and the Liens, estate and rights and interests hereby and thereby
granted, shall cease, terminate, and become null and void, and the
Administrator, on the Shipowner’s Request and at the Shipowner's cost and
expense, shall forthwith cause satisfaction and discharge and duly acknowledge
such satisfaction and discharge of this Mortgage and the other Transaction
Documents (including this Mortgage) to be entered upon its and other appropriate
records, and shall execute and deliver to the Shipowner such instruments as may
be necessary, and forthwith the estate, right, title and interest of the
Administrator in and to the Vessel Collateral, and any other securities, cash,
and any other property held by it under the Agreement, shall thereupon cease,
terminate and become null and void, and the Administrator shall transfer,
deliver and pay the same to the Shipowner.

SECTION 6.12.  Release of Liens.  If the Guarantee on the Outstanding Note shall
have been terminated pursuant to Section 2.04(b)(1), (2), or (4) of the
Agreement, the Administrator shall release the Liens, estate, rights and
interests in the Vessel Collateral granted to it by the Shipowner pursuant to
this Mortgage.

 

(End of Appendix 3)

 



First Preferred Fleet Mortgage, Contract No. MA-14455, Appendix 3

Page 24

 



 

ANNEX G

FORM OF ASSIGNMENT OF CONSTRUCTION CONTRACT

 

ASSIGNMENT OF CONSTRUCTION CONTRACT

THIS ASSIGNMENT OF CONSTRUCTION CONTRACT (this “Assignment”) is made as of April
27, 2020, by Matson Navigation Company, Inc., a Hawaii corporation (the
“Shipowner”), to and in favor of THE UNITED STATES OF AMERICA (the “United
States”), represented by the Maritime Administrator of the Maritime
Administration (the “Administrator”), pursuant to Chapter 537 of Title 46 of the
United States Code (“Chapter 537”).

 

For value received, the Shipowner, as of April 27, 2020, pursuant to the
Consolidated Agreement, Contract No. MA-14454, between the Shipowner and the
Administrator, dated as of even date herewith (as the same may be amended,
supplemented, or modified, the “Agreement”) in which the Administrator has
agreed to guarantee, subject to the terms and conditions thereof, a loan to
Shipowner up to the Amount of Administrator’s Guarantee, hereby sells, grants,
assigns, transfers and sets over to the United States, represented by the
Administrator, all of its rights, title and interest in and to that certain
Construction Contract between Shipowner and Philly Shipyard, Inc. (f/k/a Aker
Philadelphia Shipyard, Inc., the “Shipyard”) dated November 6, 2013 (the
“Construction Contract”), annexed hereto as Exhibit A, and as may be amended, in
connection with the construction of the DANIEL K. INOUYE, Official Number:
1274136.  Capitalized terms not defined herein, unless otherwise defined herein,
shall have the respective meanings set forth in the Agreement.

This Assignment is made to aid the Administrator in appropriate circumstances to
better protect its security for the obligations of the Shipowner under the
Agreement and the other Transaction Documents.  The Shipowner represents and
warrants to the Administrator that it has not made any previous assignment of
its interest in the Construction Contract, that to the knowledge of the
Responsible Officers of the Shipowner, the Construction Contract has not been
terminated and that all covenants, conditions and agreements have been performed
as required therein, except those not due to be performed until after the date
hereof.  No change in the terms of the Construction Contract shall be valid
without the written approval of Administrator provided that the Administrator’s
prior written consent shall not be necessary, but prior written notice to the
Administrator shall be given, for any mandatory changes to the Construction
Contract as a result of any requirements of any governmental agency.  The
Shipowner agrees not to assign, sell, pledge, mortgage or otherwise transfer or
encumber its interest in the Construction Contract so long as this Assignment is
in effect.

The Shipowner agrees that the Administrator shall not be under any obligation or
liability with respect to the Construction Contract.  No request by the
Administrator to the Shipyard shall be honored unless in writing.

This Assignment shall be binding upon and inure to the benefit of the heirs,
legal representatives, assigns, and successors in interest of the Shipowner, the
Administrator and the Shipyard.





Annex G (Assignment of Construction Contract) – Relating to Contract No. MA -
14454

Page 1

 



 

This Assignment shall be governed by, and construed and interpreted in
accordance with the laws of the United States of America, including federal
common law, and absent applicable federal law, the laws of the Governing Law
State, notwithstanding its conflict of laws rules.

The term of this Assignment shall expire at such time as the Shipowner’s
obligations under the Transaction Documents are paid in full and performed in
full.

This Assignment may be executed in counterparts, each of which shall be deemed
an original but all of which when taken together shall constitute but one and
the same instrument.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

 



Annex G (Assignment of Construction Contract) – Relating to Contract No. MA -
14454

Page 2

 



 

IN WITNESS WHEREOF, the Shipowner has executed this Assignment as of the date
first written above.

 

(SEAL)

Attest:

 

 

    

SHIPOWNER

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 





Annex G (Assignment of Construction Contract) - Contract No. MA-______

Page 3

 



 

EXHIBIT A

 

EXECUTED COPY OF CONSTRUCTION CONTRACT

 

 

 

 

 

(End of Annex G)

 

 

 



Annex G (Assignment of Construction Contract) - Contract No. MA-______

Page 4

 



 

ANNEX H-1

FORM CONSENT OF SHIPYARD

 

 

CONSENT OF SHIPYARD

 

THIS CONSENT OF SHIPYARD (this “Consent”) is made as of April 27, 2020, by
Philly Shipyard, Inc. (f/k/a Aker Philadelphia Shipyard, Inc.), a Pennsylvania
corporation (the “Shipyard”), to and in favor of THE UNITED STATES OF AMERICA
(the “United States”), represented by the Maritime Administrator of the Maritime
Administration (the “Administrator”), pursuant to Chapter 537 of Title 46 of the
United States Code (“Chapter 537”).

 

RECITALS:

 

A.           Matson Navigation Company, Inc., a Hawaii corporation (the
“Shipowner”) and the Administrator are parties to the Consolidated Agreement,
Contract No. MA-14454, dated as of April 27, 2020 (the “Agreement”);

 

B.           It is a condition of the Agreement that the Shipyard consents,
acknowledges and agrees to the assignment by the Shipowner of all of the right,
title and interest of the Shipowner in and to the certain Shipbuilding Contract
dated as of November 6, 2013, as amended, between the Shipyard and the Shipowner
(the “Construction Contract”), for the construction of Hull 29, now known as the
DANIEL K. INOUYE, Official Number 1274136 (the “Vessel”).

 

NOW, THEREFORE, in consideration of the premises herein contained, to induce the
Administrator to issue a guarantee of the Note dated April 27, 2020, issued by
the Shipowner to the Federal Financing Bank, a body corporate and
instrumentality of the United States (“FFB”), pursuant to the Note Purchase
Agreement, dated April 27, 2020, by and among FFB, the Shipowner and the
Administrator pursuant to Chapter 537 (the “Administrator’s Guarantee”), and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.            As used herein, (a) capitalized terms defined above have the
respective meanings given such terms above; and (b) unless otherwise defined
herein, with respect to Uniform Commercial Code (“UCC”) terms, all other
capitalized terms contained in this Consent shall have the meanings provided for
by the UCC, as adopted in the State of California.

 

2.            The Shipyard acknowledges that it has received a true copy of the
form of the Assignment of Construction Contract, dated April 27, 2020 (the
“Assignment”), executed by the Shipowner.

 

3.            The Shipyard hereby acknowledges receipt of notice of, and hereby
consents and agrees to the assignment and grant by the Shipowner to the
Administrator pursuant to the Assignment of a continuing security interest, lien
and right of setoff in of all of the Shipowner’s right, title and interest in
the Construction Contract and the proceeds thereof, if any such exist, or shall
exist in the future.  Such proceeds include any amounts that may be due to be
refunded to the Shipowner by the Shipyard or by any subcontractor or supplier to
the Shipyard arising out of the Construction Contract and any subcontracts or
supply contracts into which the Shipyard has





Annex H (Consent of Shipyard) – Related to Contract No. MA-14454

Page 1

 



 

entered into.  In the event of a default of the Shipyard under the Construction
Contract, the Administrator may enforce the Shipowner’s rights thereunder.

 

4.            The Shipyard hereby acknowledges, understands and agrees that:

 

(a)          The Administrator shall, by virtue of the Agreement, have no
obligation or duty under the Construction Contract and shall not be required to
make any payment due and owing by the Shipowner under the Construction Contract
(it being understood that nothing in the Assignment diminishes the Shipowner’s
obligations or duties to perform under the Construction Contract);

 

(b)          The Shipyard shall promptly pay any amount coming due to the
Shipowner under the Construction Contract to the Shipowner, except that during
any period after the Shipyard shall have received written notice from the
Administrator indicating the existence of a Default as defined in the Agreement
and until the Administrator shall have notified the Shipyard in writing that
such Default has been cured or waived, the Shipyard shall pay any amount coming
due to the Shipowner under the Construction Contract promptly to the
Administrator for application pursuant to the Agreement;

 

(c)          Except during any period after the Shipyard shall have received
written notice from the Administrator indicating the existence of a Default
under the Agreement and until the Administrator shall have notified the Shipyard
in writing that such Default has been cured or waived, the Shipowner shall be
entitled to exercise all of its rights under the Construction Contract with
respect to the Vessels and to receive all of the benefits thereunder, subject to
Paragraph 4(b) hereof, to the same extent as if the Construction Contract had
not in any way been subjected to a continuing security interest, lien and right
of setoff under the Agreement.

 

5.            The title of this Consent and the headings of the sections are not
a part of this Consent and shall not be deemed to affect the meaning or
construction of any of its provisions.

 

6.            Any and all notices to the Shipyard in connection with this
Consent shall be given in accordance with the notice provisions of the
Construction Contract.

 

 (REMAINDER OF PAGE INTENTIONALLY BLANK)

 

(SIGNATURE PAGE ON FOLLOWING PAGE)

 





Annex H (Consent of Shipyard) – Related to Contract No. MA-14454

Page 2

 



 

IN WITNESS WHEREOF, the undersigned has caused this Consent to be duly executed
as of the day and year first above written.

 

 

(SEAL)

Attest:

 

 

      

PHILLY SHIPYARD, INC.

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

(END OF ANNEX H-1)

 

 



Annex H (Consent of Shipyard) – Related to Contract No. MA-14454

Page 3

 



 

ANNEX I

 

FORM OF ASSIGNMENT OF EARNINGS

 

 

ASSIGNMENT OF EARNINGS

 

THIS ASSIGNMENT OF EARNINGS (this “Assignment”) is made as of April 27, 2020, by
Matson Navigation Company, Inc., a Hawaii corporation (the "Shipowner"), to and
in favor of THE UNITED STATES OF AMERICA (the "United States"), represented by
the Maritime Administrator of the Maritime Administration (the "Administrator"),
pursuant to Chapter 537 of Title 46 of the United States Code (“Chapter 537”).

 

RECITALS:

 

A.           The Shipowner and the Administrator are parties to that certain
Consolidated Agreement, Contract No. MA-14454, dated as of the date hereof (the
“Agreement”);

 

B.           The Shipowner intends to issue the Administrator’s Note pursuant to
the Agreement;

 

C.           The Agreement requires the Shipowner to secure the payment of the
Administrator’s Notes by Liens on, among other things, the Collateral (as
defined in the Agreement), including the Earnings (as herein defined); and

 

D.           This Assignment sets forth the terms on which the Shipowner grants
an assignment of and a Lien on Earnings (as hereinafter defined) in favor of the
Administrator as collateral security for the Obligations.

 

NOW, THEREFORE, in consideration of the premises herein and to induce the
Administrator to issue the Guarantee, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01. Definitions. As used herein:

 

(a)          Unless otherwise defined herein, capitalized terms used herein have
the respective meanings set forth in the Agreement;

 

(b)          Unless otherwise defined herein, with respect to Uniform Commercial
Code (“UCC”) terms, all other capitalized terms contained in this Assignment and
not otherwise defined herein shall have, when the context so indicates, the
meanings provided for by the UCC, as adopted in the UCC State, to the extent the
same are used or defined therein; and

 

(c)          Except as otherwise specified herein or as the context may
otherwise require, the following terms have the respective meanings set forth
below for all purposes of this Assignment:

 





Annex I (Assignment of Earnings) - relating to Contract No. MA-14454

Page 1

 



 

“Contract” means each rental agreement, lease, charter (excluding all slot
charters), exchange, transfer or sale agreement relating to any Vessel to which
the Shipowner is a party from time to time.

 

“Earnings” means: (a) all the Shipowner’s right, title and interest to and in
whatever is received (whether voluntary or involuntary, whether cash or
non-cash, including proceeds of insurance and condemnation awards, rental or
lease payments, accounts, chattel paper, instruments, documents, contract
rights, general intangibles, equipment and/or inventory) upon the lease, sale,
charter (excluding all slot charters), exchange, transfer, or other disposition
of any of the Earnings Collateral; (b) all claims for damages for any breach by
any charterer or other party thereto of any bareboat or time charter, or lease
of any Vessel; and (c) all remuneration payable by or on behalf of a
governmental authority in respect of any detention of any Vessel.

 

“Obligations” means all of the obligations and liabilities of the Shipowner
under the Agreement, the Administrator's Note, the Mortgage and the other
Transaction Documents and with respect to the Guarantee whether now made or
hereafter entered into.

 

“Proceeds" means (A) whatever is acquired upon the sale, lease, license,
exchange, or other disposition of Earnings; (B) whatever is collected on, or
distributed on account of, Earnings; (C) rights arising out of Earnings; (D) to
the extent of the value of Earnings, claims arising out of the loss,
nonconformity, or interference with the use of, defects or infringement of
rights in, or damage to, the Earnings; or (E) to the extent of the value of
Earnings and to the extent payable to the Shipowner or the Administrator,
insurance payable by reason of the loss or nonconformity of, defects or
infringement of rights in, or damage to, the Earnings.

 

“Vessel” means the DANIEL K. INOUYE, Official Number 1274136.

 

ARTICLE II

ASSIGNMENT

 

SECTION 2.01. Assignment. As collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations, the Shipowner does hereby assign,
transfer and convey to the Administrator, its successors and assigns, and does
hereby grant to the Administrator, its successors and assigns, a first priority
continuing security interest in, lien on and right of setoff against, all of the
following, wherever located, whether now owned or at any time hereafter acquired
by the Shipowner or in which the Shipowner now has or at any time in the future
may acquire any right, title or interest in (collectively, the “Earnings
Collateral”):

 

(a)          the Earnings of the Vessel from any source;

 

(b)          all moneys or other compensation payable by reason of requisition
of title or for hire or other compulsory acquisition of any Vessel or any
Vessel’s capture, seizure, arrest, detention or confiscation by any governmental
authority or Persons acting on behalf of any governmental authority; and

 

(c)          all Proceeds and products of the foregoing.

 





Annex I (Assignment of Earnings) - relating to Contract No. MA-14454

Page 2

 



 

Upon the occurrence and continuation of a Default, the Shipowner hereby
authorizes and directs any party to a Contract and their respective successors
and assigns to treat and regard the Administrator as the party entitled, in the
Shipowner’s place and stead, to receive said Proceeds and amounts and to
exercise all rights of the Shipowner with respect thereto; and said parties
shall be fully protected in so treating and regarding the Administrator and
shall be under no obligation to see to the application by the Administrator of
any such Proceeds received by it. In addition to the rights granted to the
Administrator hereunder, the Shipowner hereby further transfers and assigns to
the Administrator by way of security any and all such Liens, financing
statements or similar interests of the Shipowner attributable to its interest in
the Earnings Collateral arising under or created by any statutory provision,
judicial decision or otherwise.

 

SECTION 2.02. Account Debtors. No Person making payments to the Administrator at
its request under the assignment contained herein shall have any responsibility
to see to the application of any of such funds, and any party paying or
delivering Proceeds or amounts to the Administrator under such assignment shall
be released thereby from any and all liability to the Administrator and the
Shipowner to the full extent and amount of all payments or Proceeds so
delivered. Should the Administrator bring suit against any third party for
collection of any amount or sums included within this Assignment (and the
Administrator shall have the right to bring any such suit), it may sue either in
its own name or in the name of the Shipowner, or both.

 

SECTION 2.03. Performance under Charters; No Duty of Inquiry. The Shipowner
hereby undertakes that it shall punctually perform all of its obligations under
all Contracts to which it is a party. It is hereby expressly agreed that,
anything contained herein to the contrary notwithstanding, the Shipowner shall
remain liable under all Contracts to perform the obligations assumed by it
thereunder, and the Administrator shall have no obligation or liability of any
nature whatsoever under any Contract by reason of, or arising out of, this
Assignment, nor shall the Administrator be required to assume or be obligated in
any manner to perform or fulfill any obligation of the Shipowner under or
pursuant to any Contract. Nothing in this Assignment shall be deemed or
construed to create a delegation to or assumption by the Administrator, of the
duties and obligations of the Shipowner under any Contract. All of the parties
to any Contract shall continue to look to the Shipowner for performance of all
covenants and other obligations and the satisfaction of all representations and
warranties of the Shipowner thereunder, notwithstanding the rights granted to
the Administrator hereunder and the assignment herein made or the exercise by
the Administrator of any such rights hereunder or under applicable law. The
Administrator shall not be required to make any payment or make any inquiry as
to the nature or sufficiency of any payment received by the Administrator, or,
unless and until indemnified to its satisfaction, to present or file any claim,
or to take any other action to collect or enforce the payment of any amounts
which may have been assigned to it or to which it may be entitled hereunder or
pursuant hereto at any time or times.

 

SECTION 2.04. No Modification of Obligations. Nothing herein contained shall
modify or otherwise alter the obligation of the Shipowner to make prompt payment
of all Obligations, including principal and interest owing thereon, when and as
the same become due regardless of whether the Earnings Collateral is sufficient
to pay the same and the rights provided in accordance with the foregoing
assignment provision shall be cumulative of all other security of any and every
character now or hereafter existing to secure payment of the Obligations.





Annex I (Assignment of Earnings) - relating to Contract No. MA-14454

Page 3

 



 

Nothing in this Assignment is intended to be an acceptance of collateral in
satisfaction of or in discharge of the Obligations.

 

SECTION 2.05. Affirmative Covenants. Until all of the Obligations have been
fully and finally paid and the Agreement and the other Transactions Documents
have been terminated, the Shipowner hereby covenants and agrees with the
Administrator to:

 

(a)          promptly notify the Administrator in writing of the commencement
and termination of any period during which any Vessel is requisitioned; and

 

(b)          during the continuance of a Default, use its best efforts to cause
any counterparty to any Contract to execute a Consent and Agreement to this
Assignment in substantially the form attached hereto as Exhibit B and deliver
such Consent and Agreement to the Administrator.

 

SECTION 2.06. Negative Pledge. The Shipowner does hereby warrant and represent
that it has not assigned or pledged, and hereby covenants that it will not
assign or pledge so long as this Assignment shall remain in effect, any of its
right, title or interest in the whole or any part of the Earnings Collateral
hereby assigned to anyone other than the Administrator, and it will not take or
omit to take any action, the taking or omission of which might result in an
alteration or impairment of the rights hereby assigned or any of the rights
created in this Assignment.

 

SECTION 2.07. Attorney-in-Fact. The Administrator shall not be liable for any
delay, neglect, or failure to effect collection of any Proceeds or to take any
other action in connection therewith or hereunder; but the Administrator shall
have the right, at its election, in the name of the Shipowner or otherwise, to
prosecute and defend any and all actions or legal proceedings deemed advisable
by the Administrator in order to collect such Proceeds and to protect the
interests of the Administrator, and/or the Shipowner, with all costs, expenses
and attorneys’ fees incurred in connection therewith being paid by the
Shipowner. The Shipowner does hereby irrevocably appoint and constitute the
Administrator as the Shipowner’s true and lawful attorney-in-fact with full
power (in the name of the Shipowner or otherwise), to ask, require, demand,
receive, compound, and give acquittance for any and all Proceeds, to endorse any
checks or other instruments or orders in connection therewith, to file any
claims or take any action or institute any proceedings which the Administrator
may deem to be necessary or advisable in the premises, and to file, without the
signature of the Shipowner, any and all financing statements or similar
documents, other instruments, documents or agreements or renewals thereof
arising from this Assignment which the Administrator may deem to be reasonably
necessary or advisable in order to perfect or maintain the security interest
granted hereby; provided, however, the Administrator shall not take any action
pursuant to the power granted by this Section unless a Default shall have
occurred and be continuing. Such appointment of the Administrator as
attorney-in-fact is irrevocable and is coupled with an interest. The parties
agree that the grant of the power of attorney set forth in this Section shall
not be deemed to create any obligation on the part of the Administrator to take
any one or more of the actions described herein.

 

SECTION 2.08. Application of Proceeds. All Proceeds collected or received by the
Administrator pursuant to this Assignment during the existence and continuance
of a Default shall be applied as provided in Section 14.04 of Annex C of the
Agreement and, in the absence





Annex I (Assignment of Earnings) - relating to Contract No. MA-14454

Page 4

 



 

of the existence and continuance of a Default, shall be paid by the
Administrator to Shipowner promptly following receipt thereof.

 

SECTION 2.09. Remedies Cumulative and Not Exclusive; No Waiver. Each and every
right, power and remedy given herein, in the Agreement and the other Transaction
Documents to the Administrator shall be cumulative and shall be in addition to
every other right, power and remedy of the Administrator now or hereafter
existing at law, in equity or by statute, and each and every right, power and
remedy, whether herein given or otherwise existing, may be exercised from time
to time, in whole or in part, and as often and in such order as may be deemed
expedient by the Administrator, and the exercise or the commencement of the
exercise of any right, power or remedy shall not be construed to be a waiver of
the right to exercise at the same time or thereafter any other right, power or
remedy. Without limitation of the foregoing, during the continuation of a
Default, the Administrator shall have the rights and remedies of a secured party
under the UCC.  No delay or omission by the Administrator in the exercise of any
right or power in the pursuance of any remedy accruing upon any breach or
default by the Shipowner shall impair any such right, power or remedy or be
construed to be a waiver of any such right, power or remedy or to be an
acquiescence therein; nor shall the acceptance by the Administrator of any
security or of any payment of or on account of any of the amounts due from the
Shipowner to the Administrator and maturing after any breach or default or of
any payment on account of any past breach or default be construed to be a waiver
of any right to take advantage of any future breach or default or of any past
breach or default not completely cured thereby.

 

SECTION 2.10. Invalidity. If any provision of this Assignment shall at any time
for any reason be declared or decided to be invalid, void or otherwise
inoperative by a court of competent jurisdiction, such declaration or decision
shall not affect the validity of any other provision or provisions of this
Assignment, or the validity of this Assignment as a whole. In the event that by
reason of any law or regulation in force or to become in force, or by reason of
a ruling of any court of competent jurisdiction, or by any other reason
whatsoever, this Assignment is rendered either wholly or partly defective, the
Shipowner shall furnish the Administrator with an alternative assignment or
security and do all such other acts as are reasonably required in order to
ensure and give effect to the full intent of this Assignment.

 

SECTION 2.11. Continued Security. It is declared and agreed that the security
created by this Assignment shall be held by the Administrator as a continuing
security for the payment of all moneys which may at any time and from time to
time be or become payable by the Shipowner in connection with the Obligations
and that the security so created shall not be satisfied by any intermediate
payment or satisfaction of any part of the amount hereby secured and that the
security so created shall be in addition to and shall not in any way be
prejudiced or affected by any collateral or other security now or hereafter held
by the Administrator for all or any part of the moneys hereby secured.

 

SECTION 2.12. Termination. The Administrator shall terminate this Assignment and
release the Earnings Collateral subject to the provisions of Article XVI of
Annex C of the Agreement and the relevant provisions of this Assignment. Except
as may be expressly applicable pursuant to Section 9-620 of the UCC, no action
taken or omission to act by the Administrator shall be deemed to constitute a
retention of the Earnings Collateral in satisfaction of the Obligations or
otherwise to be in full satisfaction of the Obligations, and the Obligations
shall remain in full force and effect, until the Administrator and the Holder(s)
shall have applied





Annex I (Assignment of Earnings) - relating to Contract No. MA-14454

Page 5

 



 

payments (including, without limitation, collections from any Earnings
Collateral) towards the Obligations in the full amount then outstanding or until
such subsequent time as is provided in the Agreement. If this Assignment has
terminated and any payment actually received by the Administrator is
subsequently invalidated, rescinded, declared to be fraudulent or preferential
or set aside and is required to be repaid under any bankruptcy or other similar
law, then this Assignment shall be reinstated and its provisions will continue
in effect for the benefit of the Administrator and the holder(s) of the
Administrator’s Note until such amounts are fully and finally paid in cash.

 

SECTION 2.13. Notices. Any notices or communications hereunder shall be made in
accordance with Section 18.03 of Annex C of the Agreement.

 

SECTION 2.14. Waiver; Amendment. No amendment, modification, or waiver of any
provision of this Assignment, and no consent with respect to any departure of
the Shipowner therefrom, shall be effective unless the same is in writing
executed by the Shipowner and the Administrator.

 

SECTION 2.15. Further Assurances. The Shipowner agrees that at any time and from
time to time, upon the written request of the Administrator, the Shipowner will
promptly and duly execute and deliver any and all such further instruments and
documents as the Administrator may deem desirable in obtaining the full benefits
of this Assignment (including, without limitation, in connection with the
perfection of the security interest created hereby) and of the rights and powers
herein granted.

 

SECTION 2.16. Governing Law. This Assignment shall be governed by and construed
in accordance with the laws of the United States of America, including federal
common law, and, absent applicable federal law, the laws of the Governing Law
State, notwithstanding its conflict of laws rules.

 

(REMAINDER OF PAGE INTENTIONALLY BLANK)

(SIGNATURE PAGE ON FOLLOWING PAGE)

 





Annex I (Assignment of Earnings) - relating to Contract No. MA-14454

Page 6

 



 

IN WITNESS WHEREOF, the Shipowner has caused this Assignment to be executed as
of the day and year first above written.

 

 

 

 

(SEAL)

Attest:

 

 

 

Matson Navigation Company, Inc.

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 





Annex I (Assignment of Earnings) - relating to Contract No. MA-14454

Page 7

 



 

EXHIBIT A

 

[RESERVED]

 





Annex I (Assignment of Earnings) - relating to Contract No. MA-14454

Page 8

 



 

 

EXHIBIT B

TO ASSIGNMENT OF EARNINGS

 

CONSENT AND AGREEMENT

 

The undersigned, ________________, a counterparty to a contract (“Contract”)
with Matson Navigation Company, Inc. (“Shipowner”) to which the Notice of
Assignment delivered pursuant to the foregoing Assignment refers (terms defined
in the Assignment are used herein with the same meaning), for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
hereby acknowledges notice of and consents and agrees to the Assignment and to
all of the terms thereof, and agrees that: (1) it will make payment directly to
the account of the Administrator, at [                                ], of all
moneys due and to become due from it under the Contract until receipt of written
notice from the Administrator that all obligations to it secured by said
Assignment have been paid in full; and (2) any such payment shall be final and
the undersigned will not seek to recover from the Administrator for any reason
whatsoever any moneys paid by the undersigned to the Administrator by virtue of
the foregoing Assignment and this Consent and Agreement but this shall not
prevent the set off or credit against or deduction from any moneys payable to
the Administrator by virtue of said Assignment of amounts owing to the
undersigned by the Shipowner under the Contract.

 

The undersigned, as a counterparty to the Contract, confirms and agrees that the
Contract is in full force and effect and is enforceable in accordance with its
terms and the Shipowner is not in default thereunder.

 

This Consent and Agreement shall be governed by and construed in accordance with
the laws of the Governing Law State.

 

 

Dated: ________________, 20___

[NAME]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

(End of Annex I)

 

 



Annex I (Assignment of Earnings) - relating to Contract No. MA-14454

Page 9

 



 

ANNEX J

FORM OF ASSIGNMENT OF INSURANCES

 

 

ASSIGNMENT OF INSURANCES

 

THIS ASSIGNMENT OF INSURANCES (this “Assignment”) is made as of April 27, 2020,
by Matson Navigation Company, Inc., a Hawaii corporation (the "Shipowner"), to
and in favor of THE UNITED STATES OF AMERICA (the "United States"), represented
by the Maritime Administrator of the Maritime Administration (the
"Administrator"), pursuant to Chapter 537 of Title 46 of the United States Code
(“Chapter 537”).

 

RECITALS:

 

A.           The Shipowner and the Administrator are parties to the Consolidated
Agreement, Contract No. MA-14454, dated as of the date hereof (the “Agreement”);

 

B.           The Shipowner intends to issue the Administrator’s Note in the
Amount of Administrator’s Note pursuant to the Agreement;

 

C.           The Agreement requires the Shipowner to secure the payment of the
Administrator’s Notes by Liens on, among other things, the Collateral (as herein
defined), including the Insurances (as herein defined); and

 

D.           This Assignment sets forth the terms on which the Shipowner grants
an assignment of, and a Lien on, the Collateral in favor of the Administrator as
collateral security for the Obligations.

 

NOW, THEREFORE, in consideration of the premises herein and to induce the
Administrator to issue the Guarantee and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01. Definitions. As used herein:

 

(a)               Unless otherwise defined herein, capitalized terms used herein
have the respective meanings set forth in the Agreement;

 

(b)               Unless otherwise defined herein, with respect to Uniform
Commercial Code (“UCC”) terms, all other capitalized terms contained in this
Assignment and not otherwise defined herein shall have, when the context so
indicates, the meanings provided for by the UCC, as adopted in the UCC State, to
the extent the same are used or defined therein; and

 





Annex J (Assignment of Insurances) - relating to Contract No. MA-14454

Page 1

 



 

(c)          Except as otherwise specified herein or as the context may
otherwise require, the following terms have the respective meanings set forth
below for all purposes of this Assignment:

 

“Collateral” has the meaning set forth in Section 2.01 of this Assignment.

 

“Insurances” has the meaning set forth in Section 2.01 of this Assignment.

 

“Obligations” means all of the obligations and liabilities of the Shipowner
under the Agreement, the Administrator's Note, the Mortgage and the other
Transaction Documents and as collateral security for and with respect to the
Guarantee whether now made or hereafter entered into.

 

“Vessel” means the DANIEL K. INOUYE, Official Number 1274136.

 

ARTICLE II

ASSIGNMENT

 

SECTION 2.01. Assignment. As collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations, the Shipowner does hereby assign,
transfer and convey to the Administrator, its successors and assigns, and does
hereby grant to the Administrator, its successors and assigns, a first priority
continuing security interest in, lien on, and right of setoff against, all
policies and contracts of insurance, including, without limitation, the
Shipowner’s rights under all entries in any protection and indemnity or war
risks associations or clubs, which are from time to time taken out by or for the
Shipowner in respect of the Vessel, its hull, machinery, freights,
disbursements, profits or otherwise, and all the benefits thereof and all other
rights of the Shipowner in respect thereof, including, without limitation, all
claims of whatsoever nature, as well as return premiums (all of which are herein
collectively called the “Insurances”), and in and to all moneys and claims for
moneys in connection therewith and all proceeds and products of all of the
foregoing, wherever located, whether now owned or at any time hereafter acquired
by the Shipowner or in which the Shipowner now has or at any time in the future
may acquire any right, title or interest (collectively, the “Collateral”).

 

In addition to the rights granted to the Administrator, the Shipowner hereby
further transfers and assigns to the Administrator by way of security any and
all such Liens, financing statements or similar interests of the Shipowner
attributable to its interest in the Collateral arising under or created by any
statutory provision, judicial decision or otherwise.

 

SECTION 2.02. Payments. During the continuance of a Default, the Administrator
shall be entitled to receive all payments of Insurances in respect of the Vessel
payable to the Shipowner and assigned hereby. The Shipowner shall cause all sums
so payable to the Shipowner and assigned hereby to be paid directly to the
Administrator to an account designated by the Administrator for such purpose.
THE SHIPOWNER AGREES TO INDEMNIFY AND HOLD HARMLESS ANY AND ALL PARTIES
(INCLUDING FOR SUCH PERSONS’ OWN ORDINARY NEGLIGENCE) MAKING PAYMENTS TO THE
ADMINISTRATOR UNDER THE





Annex J (Assignment of Insurances) - relating to Contract No. MA-14454

Page 2

 



 

ASSIGNMENT CONTAINED HEREIN, AGAINST ANY AND ALL LIABILITIES, ACTIONS, CLAIMS,
JUDGMENTS, COSTS, CHARGES AND ATTORNEYS’ FEES RESULTING FROM THE DELIVERY OF
SUCH PAYMENTS TO THE ADMINISTRATOR, AND ALL SUCH AMOUNTS TOGETHER WITH SUCH
INTEREST THEREON SHALL BE PART OF THE OBLIGATIONS. THE INDEMNITY AGREEMENT
CONTAINED IN THE PREVIOUS SENTENCE IS MADE FOR THE DIRECT BENEFIT OF AND SHALL
BE ENFORCEABLE BY ALL SUCH PERSONS. Should the Administrator bring suit against
any third party for collection of any amount or sums included within this
Assignment (and the Administrator shall have the right to bring any such suit),
it may sue either in its own name or in the name of the Shipowner, or both.

 

SECTION 2.03. Performance under Insurances; No Duty of Inquiry. The Shipowner
hereby undertakes that it shall punctually perform all of its obligations under
all Insurances pertaining to the Vessel to which it is a party. It is hereby
expressly agreed that, anything contained herein to the contrary
notwithstanding, the Shipowner shall remain liable under all Insurances
pertaining to the Vessel to perform the obligations assumed by it thereunder,
and the Administrator shall have no obligation or liability of any nature
whatsoever under any such Insurances (including, without limitation, any
obligation or liability with respect to the payment of premiums, calls or
assessments) by reason of, or arising out of, this Assignment, nor shall the
Administrator be required to assume or be obligated in any manner to perform or
fulfill any obligation of the Shipowner under or pursuant to any such
Insurances. Nothing in this Assignment shall be deemed or construed to create a
delegation to or assumption by the Administrator, of the duties and obligations
of the Shipowner under any agreement or contract relating to the Vessel or the
Insurances. All of the parties to any such Insurances or contracts shall
continue to look to the Shipowner for performance of all covenants and other
obligations and the satisfaction of all representations and warranties of the
Shipowner thereunder, notwithstanding the rights granted to the Administrator
hereunder or the exercise by the Administrator of any such rights hereunder or
under applicable law. The Administrator shall not be required to make any
payment or make any inquiry as to the nature or sufficiency of any payment
received by the Administrator, or, unless and until indemnified to its
satisfaction, to present or file any claim, or to take any other action to
collect or enforce the payment of any amounts which may have been assigned to it
or to which it may be entitled hereunder or pursuant hereto at any time or
times.

 

SECTION 2.04. No Modification of Obligations. Nothing herein contained shall
modify or otherwise alter the obligation of the Shipowner to make prompt payment
of all Obligations, including principal and interest owing thereon, when and as
the same become due regardless of whether the Collateral is sufficient to pay
the same and the rights provided in accordance with the foregoing assignment
provision shall be cumulative of all other security of any and every character
now or hereafter existing to secure payment of the Obligations. Nothing in this
Assignment is intended to be an acceptance of collateral in satisfaction of or
in discharge of the Obligations.

 

SECTION 2.05. Affirmative Covenants. Until all of the Obligations have been
fully and finally paid and the Agreement and the other Transaction Documents
have been terminated, the Shipowner hereby covenants and agrees with the
Administrator to:

 





Annex J (Assignment of Insurances) - relating to Contract No. MA-14454

Page 3

 



 

(a)     do, cause to be done or permit to be done each and every act or thing
which the Administrator may from time to time reasonably require to be done for
the purpose of enforcing the Administrator’s rights under this Assignment and
the Shipowner will allow its name to be used as and when required by the
Administrator for that purpose; and

 

(b)     forthwith give notice in the form attached to this Assignment as Exhibit
D of this Assignment, or cause its insurance brokers to give notice, of this
Assignment to all insurers, underwriters, clubs and associations providing
insurance in connection with the Vessel and procure that such notice is endorsed
on all the policies and entries of insurances in respect of the Vessel and are
endorsed to provide that the Administrator shall be named in a manner such that
it is afforded the stature of additional insureds, as its interest may appear,
and the Administrator shall be named loss payee.

 

SECTION 2.06. Negative Pledge. The Shipowner does hereby warrant and represent
that it has not assigned or pledged, and hereby covenants that it will not
assign or pledge so long as this Assignment shall remain in effect, any of its
right, title or interest in the whole or any part of the Collateral hereby
assigned to anyone other than the Administrator, and it will not take or omit to
take any action, the taking or omission of which might result in an alteration
or impairment of the rights hereby assigned or any of the rights created in this
Assignment.

 

SECTION 2.07. Notices; Loss Payable Clauses.

 

(a)     All Insurances, except entries in protection and indemnity associations
or clubs or insurances effected in lieu of such entries, relating to the Vessel
shall contain a loss payable and notice of cancellation clause in the form
attached to this Assignment as Exhibit B or in such other form as the
Administrator may agree; and

 

(b)     All entries in protection and indemnity associations or clubs or
insurances effected in lieu of such entries relating to the Vessel shall contain
a loss payable and notice of cancellation clause in the form attached to this
Assignment as Exhibit C or in such other form as the Administrator may agree.

 

SECTION 2.08. Attorney-in-Fact. The Administrator shall not be liable for any
delay, neglect, or failure to effect collection of any proceeds or to take any
other action in connection therewith or hereunder; but the Administrator shall
have the right, at its election, in the name of the Shipowner or otherwise, to
prosecute and defend any and all actions or legal proceedings deemed advisable
by the Administrator in order to enforce this Assignment and to protect the
interests of the Administrator and the holder(s) of the Administrator’s Note,
and/or the Shipowner, with all costs, expenses and attorneys’ fees incurred in
connection therewith being paid by the Shipowner. The Shipowner does hereby
irrevocably appoint and constitute the Administrator as the Shipowner’s true and
lawful attorney-in-fact with full power (in the name of the Shipowner or
otherwise), to ask, require, demand, receive, compound, and give acquittance for
any and all moneys and claims for moneys assigned hereby, to endorse any checks
or other instruments or orders in connection therewith, to file any claims or
take any action or institute any proceedings which the Administrator may deem to
be necessary or advisable in the premises, and to file,





Annex J (Assignment of Insurances) - relating to Contract No. MA-14454

Page 4

 



 

without the signature of the Shipowner, any and all financing statements or
similar documents, other instruments, documents or agreements or renewals
thereof arising from this Assignment which the Administrator may deem to be
reasonably necessary or advisable in order to perfect or maintain the security
interest granted hereby; provided,  however, the Administrator shall not take
any action pursuant to the power granted by this Section 2.08 unless a Default
shall have occurred and be continuing. Such appointment of the Administrator as
attorney-in-fact is irrevocable and is coupled with an interest. Nothing
contained in this Section 2.08 shall be deemed or considered as creating any
obligation on the part of the Administrator to take any of the actions described
herein.

 

SECTION 2.09. Application of Proceeds. All moneys collected or received by the
Administrator pursuant to this Assignment during the existence and continuance
of a default shall be applied as provided in Section 14.04 of Annex C of the
Agreement and, in the absence of the existence and continuance of a Default,
shall be paid by the Administrator to Shipowner promptly following receipt
thereof.

 

SECTION 2.10. Remedies Cumulative and Not Exclusive; No Waiver. Each and every
right, power and remedy given herein, in the Agreement and the other Transaction
Documents to the Administrator shall be cumulative and shall be in addition to
every other right, power and remedy of the Administrator now or hereafter
existing at law, in equity or by statute, and each and every right, power and
remedy, whether herein given or otherwise existing, may be exercised from time
to time, in whole or in part, and as often and in such order as may be deemed
necessary by the Administrator, and the exercise or the commencement of the
exercise of any right, power or remedy shall not be construed to be a waiver of
the right to exercise at the same time or thereafter any other right, power or
remedy. Without limitation of the foregoing, during the continuation of a
Default, the Administrator shall have the rights and remedies of a secured party
under the UCC. No delay or omission by the Administrator in the exercise of any
right or power in the pursuance of any remedy accruing upon any breach or
default by the Shipowner shall impair any such right, power or remedy or be
construed to be a waiver of any such right, power or remedy or to be an
acquiescence therein; nor shall the acceptance by the Administrator of any
security or of any payment of or on account of any of the amounts due from the
Shipowner to the Administrator and maturing after any breach or default or of
any payment on account of any past breach or default be construed to be a waiver
of any right to take advantage of any future breach or default or of any past
breach or default not completely cured thereby.

 

SECTION 2.11. Invalidity. If any provision of this Assignment shall at any time
for any reason be declared or decided to be invalid, void or otherwise
inoperative by a court of competent jurisdiction, such declaration or decision
shall not affect the validity of any other provision or provisions of this
Assignment, or the validity of this Assignment as a whole. In the event that by
reason of any law or regulation in force or to become in force, or by reason of
a ruling of any court of competent jurisdiction, or by any other reason
whatsoever, this Assignment is rendered either wholly or partly defective, the
Shipowner shall furnish the Administrator with an alternative assignment or
security and do all such other acts as are reasonably required in order to
ensure and give effect to the full intent of this Assignment.

 





Annex J (Assignment of Insurances) - relating to Contract No. MA-14454

Page 5

 



 

SECTION 2.12. Continued Security. It is declared and agreed that the security
created by this Assignment shall be held by the Administrator as a continuing
security for the payment of all moneys which may at any time and from time to
time be or become payable by the Shipowner in connection with the Obligations
and that the security so created shall not be satisfied by any intermediate
payment or satisfaction of any part of the amount hereby secured and that the
security so created shall be in addition to and shall not in any way be
prejudiced or affected by any collateral or other security now or hereafter held
by the Administrator for all or any part of the moneys hereby secured.

 

SECTION 2.13. Termination. The Administrator shall terminate this Assignment and
release the Collateral subject to the provisions of Article XVI of Annex C of
the Agreement and the relevant provisions of this Assignment. Except as may be
expressly applicable pursuant to Section 9-620 of the UCC, no action taken or
omission to act by the Administrator shall be deemed to constitute a retention
of the Collateral in satisfaction of the Obligations or otherwise to be in full
satisfaction of the Obligations, and the Obligations shall remain in full force
and effect, until the Administrator and the Holder(s) shall have applied
payments (including, without limitation, collections from Collateral) towards
the Obligations in the full amount then outstanding or until such subsequent
time as is provided in the Agreement. If this Assignment has terminated and any
payment actually received by the Administrator is subsequently invalidated,
rescinded, declared to be fraudulent or preferential or set aside and is
required to be repaid under any bankruptcy or other similar law, then this
Assignment shall be reinstated and its provisions will continue in effect for
the benefit of the Administrator until such amounts are fully and finally paid
in cash.

 

SECTION 2.14. Notices. Any notices or communications hereunder shall be made in
accordance with Section 18.03 of Annex C of the Agreement.

 

SECTION 2.15. Waiver; Amendment. No amendment, modification, or waiver of any
provision of this Assignment, and no consent with respect to any departure of
the Shipowner therefrom, shall be effective unless the same is in writing
executed by the Shipowner and the Administrator.

 

SECTION 2.16. Further Assurances. The Shipowner agrees that at any time and from
time to time, upon the written request of the Administrator, the Shipowner will
promptly and duly execute and deliver any and all such further instruments and
documents as the Administrator may deem desirable in obtaining the full benefits
of this Assignment (including, without limitation, in connection with the
perfection of the security interest created hereby) and of the rights and powers
herein granted.

 

SECTION 2.17. Governing Law. This Assignment shall be governed by and construed
in accordance with the laws of the United States of America, including federal
common law, and, absent applicable federal law, the laws of the Governing Law
State, notwithstanding its conflict of laws rules.

 

(SIGNATURE PAGE ON FOLLOWING PAGE)

 





Annex J (Assignment of Insurances) - relating to Contract No. MA-14454

Page 6

 



 

IN WITNESS WHEREOF, the Shipowner has caused this Assignment to be executed as
of the day and year first above written.

 

 

(SEAL)

Attest:

 

 

 

Matson Navigation Company, Inc.

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 





Annex J (Assignment of Insurances) - relating to Contract No. MA-14454

Page 7

 



 

 

EXHIBIT A

TO ASSIGNMENT OF INSURANCE

 

VESSEL

 

[Reserved]

 





Annex J (Assignment of Insurances) - relating to Contract No. MA-14454

Page 8

 



 

 

EXHIBIT B

TO ASSIGNMENT OF INSURANCES

 

LOSS PAYABLE CLAUSE

 

Hull and Machinery (War Risks)

 

For any loss in excess of $500,000, underwriters shall make all payments
hereunder directly to THE UNITED STATES OF AMERICA, represented by the Maritime
Administrator of the Maritime Administration (the “Administrator”) pursuant to
its instructions. Notwithstanding the preceding sentence, unless otherwise
required by the Administrator by notice to the underwriters stating that a
default is continuing, although losses hereunder are payable to the
Administrator, any loss (other than an actual or constructive total loss) with
respect to a Vessel involving any damage to a Vessel, may be paid directly for
the repair, salvage or other charges involved or, if Matson Navigation Company,
Inc. (the “Shipowner”) shall have first fully repaired the damage or paid all of
the salvage or other charges, may pay Shipowner as reimbursement therefor;
provided,  however, that if such damage involves a loss in excess of $500,000,
the underwriters shall not make such payment without first obtaining the written
consent thereto of the Administrator.

 

In the event of the actual total loss or agreed, compromised or constructive
total loss of a Vessel, payment shall be made to the Administrator, for deposit
into an account designated for such purpose by the Administrator.

 

The Administrator shall be advised:

 

1.            at least 10 days before cancellation of this insurance may take
effect;

 

2.            of any failure to renew any such insurance at least 10 days prior
to the date of renewal thereof;

 

3.            of any act or omission or of any event of which the insurer has
knowledge and which might invalidate or render unenforceable in whole or in part
any such insurance; and

 

4.            of any default in the payment of any premium with respect to, or
the material alteration of, any such insurances.

 





Annex J (Assignment of Insurances) - relating to Contract No. MA-14454

Page 9

 



 

 

EXHIBIT C

TO ASSIGNMENT OF INSURANCES

 

LOSS PAYABLE CLAUSE

 

 

Protection and Indemnity

 

Payment of any recovery in excess of $500,000 that Matson Navigation Company,
Inc. (the “Shipowner”) is entitled to make out of the funds of the Insurer in
respect of any liability, costs or expenses incurred by it shall be made to THE
UNITED STATES OF AMERICA, represented by the Maritime Administrator of the
Maritime Administration (the “Administrator”), and all recoveries shall
thereafter be paid directly to the Administrator. Notwithstanding the preceding
sentence, unless otherwise required by the Administrator by notice to the
underwriters stating that a default is continuing, although losses hereunder are
payable to the Administrator, any loss under any insurance on a Vessel with
respect to protection and indemnity risks may be paid directly to Shipowner to
reimburse it for any loss, damage or expense incurred by it and covered by such
insurance or to the person to whom any liability covered by such insurance has
been incurred; provided,  however, that if any such payment is in excess of
$500,000, the underwriters shall not make such payment without first obtaining
the written consent thereto of the Administrator.

 

The Administrator shall be advised:

 

1.            at least 10 days before cancellation of this insurance may take
effect;

 

2.            of any failure to renew any such insurance at least 10 days prior
to the date of renewal thereof;

 

3.            of any act or omission or of any event of which the insurer has
knowledge and which might invalidate or render unenforceable in whole or in part
any such insurance; and

 

4.            of any default in the payment of any premium with respect to, or
the material alteration of, any such insurances.

 





Annex J (Assignment of Insurances) - relating to Contract No. MA-14454

Page 10

 



 

 

EXHIBIT D

TO ASSIGNMENT OF INSURANCES

 

NOTICE OF ASSIGNMENT OF INSURANCES

 

 

TO:

 

TAKE NOTICE:

 

1.            that by an Assignment of Insurances (the “Assignment”) dated April
27, 2020 (“Effective Date”) made by us to THE UNITED STATES OF AMERICA,
represented by the Maritime Administrator of the Maritime Administration (the
“Administrator”), a copy of which is attached hereto, we have collaterally
assigned to the Administrator as of the Effective Date, inter alia, all our
right, title and interest in, to and under all policies and contracts of
insurance, including our rights under all entries in any protection and
indemnity or war risk association or club, which are from time to time taken out
by us in respect of the US flag Vessel the DANIEL K. INOUYE, Official Number
1274136 (the “Vessel”), and all the benefits and earnings of such insurances
thereof including all claims of whatsoever nature (all of which together are
hereinafter called the “Insurances”).

 

2.            that you are hereby irrevocably authorized and instructed to pay
as from the Effective Date hereof all payments under all Insurances, except
entries in protection and indemnity associations or clubs or insurances effected
in lieu of such entries, relating to the Vessel in accordance with the loss
payable clause in Exhibit B of the Assignment of Insurances.

 

3.            all entries in protection and indemnity associations or clubs or
insurances affected in lieu of such entries relating to the Vessel in accordance
with the loss payable clause in Exhibit C of the Assignment of Insurances.

 

4.            that you are hereby instructed to endorse the Assignment, notice
of which is given to you herein, on all policies or entries relating to the
Vessel.

 

DATED AS OF THE      day of                     , 20___.

 

(SIGNATURE PAGE ON FOLLOWING PAGE)

 





Annex J (Assignment of Insurances) - relating to Contract No. MA-14454

Page 11

 



 

 

 

Matson Navigation Company, Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

We hereby acknowledge receipt of the foregoing Notice of

Assignment and agree to act in accordance with the terms thereof:

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[END OF ANNEX J]

 

 

 



Annex J (Assignment of Insurances) - relating to Contract No. MA-14454

Page 12

 



 

ANNEX K

FORM OF AFFILIATE GUARANTY

 

 

GUARANTY AGREEMENT OF AFFILIATE GUARANTOR IN FAVOR OF THE UNITED STATES

( “Affiliate Guaranty”)

 

THIS AFFILIATE GUARANTY (this “Affiliate Guaranty”) is made as of April 27,
2020, by Matson, Inc., a Hawaii corporation (the “Affiliate Guarantor”), to and
in favor of THE UNITED STATES OF AMERICA (the "United States"), represented by
the Maritime Administrator of the Maritime Administration (the "Administrator"),
pursuant to Chapter 537 of Title 46 of the United States Code (“Chapter 537”).
Capitalized terms used herein, unless otherwise noted, have the respective
meanings set forth in the Agreement, as hereinafter defined.

 

RECITALS:

 

A.           Matson Navigation Company, Inc., a Hawaii corporation (the
"Shipowner") and the Administrator are parties to the Consolidated Agreement,
Contract No. MA-14454, dated as of April 27, 2020 (the “Agreement”) and the
other Transaction Documents;

 

B.           The Shipowner, in connection with the financing of the Vessels, on
the date hereof, borrowed certain funds and created and authorized the issuance
of the Note issued pursuant to the Note Purchase Agreement and the Administrator
issued the Guarantee of the Note.

 

C.           The Shipowner has, in consideration of the issuance of the
Guarantee, issued and delivered, the Administrator’s Note to the Administrator.

 

D.           The Affiliate Guarantor is directly and materially interested in
the financial success of the Shipowner, and maintains significant business
relationships with the Shipowner, and this Affiliate Guaranty may be expected to
benefit, directly or indirectly, the Affiliate Guarantor.

 

E.           The Administrator has required this Affiliate Guaranty from the
Affiliate Guarantor as an integral part of the consideration offered by or on
behalf of the Shipowner as a condition of the Administrator's decision to enter
into the Agreement and to issue the Guarantee, and the Affiliate Guarantor has
entered into this Affiliate Guaranty for the purpose of guaranteeing the
Shipowner’s obligations to the Administrator under the Agreement, the
Administrator's Note, the Assignment of Construction Contract, the Assignment of
Earnings, the Assignment of Insurances, and the Mortgage (each, a “Matson
Guaranteed Document” and collectively, the “Matson Guaranteed Documents”).

 

NOW, THEREFORE, in consideration of the premises, and of other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Affiliate Guarantor hereby agrees as follows:

 





Annex K (Affiliate Guaranty) - relating to Contract No. MA-14454

Page 1

 



 

 

1.            Guaranty.

 

a)            The Affiliate Guarantor hereby absolutely, unconditionally and
irrevocably guarantees to the Administrator, regardless of the validity,
regularity or enforceability of the Matson Guaranteed Documents, or the
obligations thereunder, and regardless of any present or future law or order of
any government or any agency thereof purporting to reduce, amend or otherwise
vary any obligation of the Shipowner or to vary the terms of payment, (i) that
the Shipowner will promptly perform and observe every term and condition in the
Matson Guaranteed Documents to be performed or observed by the Shipowner, and
(ii) that all amounts stated to be payable or which become payable under the
Matson Guaranteed Documents to the Administrator and other amounts which may be
owing by the Shipowner to the Administrator under the Matson Guaranteed
Documents now or hereafter, will be promptly paid in full when due whether at
maturity or earlier by reason of acceleration or otherwise or, if now due, when
payment thereof shall be demanded by the Administrator, together with interest
and any and all legal and other costs and expenses paid or incurred in
connection therewith by the Administrator as provided for in the Matson
Guaranteed Documents, and, in the case of an extension or renewal, in whole or
in part, the same will be promptly paid in cash or performed when due according
to such extension or renewal. This is an irrevocable, absolute, completed, and
continuing guarantee of payment and performance, and not a guarantee of
collection. The Affiliate Guarantor shall be required to make said payments
and/or cause the Shipowner to perform such obligations upon receipt of a written
notice from the Administrator which states that the Shipowner has not promptly,
completely or effectively made said payments or performed such obligations and
is in Default.  The failure of the Affiliate Guarantor to receive such a written
notice or the failure of the Administrator to send said notice shall not relieve
the Affiliate Guarantor of its obligations under this Affiliate Guaranty.  The
Affiliate Guarantor shall immediately pay to the Administrator or its designee
in immediately available funds such payments guaranteed herein.

 

b)           The Affiliate Guarantor hereby consents and agrees that its
obligations under this Affiliate Guaranty will not be discharged by any act or
omission to act of any kind by the Administrator or any other person or any
other circumstances whatsoever (including, but not limited to, any extension,
rearrangement or renewal with respect to any indebtedness or other obligation of
the Shipowner with or without notice to the Affiliate Guarantor, any waiver of
any right of the Administrator under the terms of the Administrator's Note, the
Agreement, the Mortgage or this Affiliate Guaranty, any release of security, any
transfer or assignment of rights or obligations accruing to the Administrator
under the Administrator's Note, the Agreement, the Mortgage or this Affiliate
Guaranty, any corporate reorganization, dissolution, merger, acquisition of or
by or other alteration of the corporate existence or structure of the Shipowner
or the Affiliate Guarantor, discharge of the Shipowner in bankruptcy, the
invalidity, illegality or unenforceability of the Administrator's Note, the
Agreement, the Mortgage or this Affiliate Guaranty or the absence of any action
to enforce the obligations of the Shipowner) which might constitute a legal or
equitable discharge of the Affiliate Guarantor; it being the intention of the
Affiliate Guarantor that this Affiliate Guaranty be absolute, continuing and
unconditional and the guarantee hereunder shall only be discharged by the
payment in full of all sums or performance of the obligations so guaranteed
hereunder.

 

c)            The Affiliate Guarantor hereby irrevocably and unconditionally
waives, in each case to the extent permitted by law:  (i) notice of any of the
matters referred to in this Affiliate Guaranty and any action by the
Administrator in reliance thereon; (ii) all notices which





Annex K (Affiliate Guaranty) - relating to Contract No. MA-14454

Page 2

 



 

may be required by statute, rule of law or otherwise to preserve any rights
against the Affiliate Guarantor hereunder, including without limitations, any
demand, protest, proof of notice of non-payment of all sums payable under the
Administrator's Note or any notice of any failure on the part of the Shipowner
to perform or comply with any covenant, term or obligations of any Transaction
Document or other agreement to which it is a party; (iii) any requirement for
the enforcement, assertion or exercise of any right, remedy, power or privilege
under or with respect to the Mortgage, the Agreement or the Administrator's
Note; (iv) any requirement of diligence; (v) any requirement that the Shipowner
be joined as a party to any proceedings for the enforcement of any provision of
this Affiliate Guaranty or that the Administrator proceed against any other
guarantor executing this Affiliate Guaranty or any other guaranty agreement;
(vi) any and all defenses to payment hereunder, except the defense of payment or
performance already made; (vii) presentment, demand, protest, notice of protest
and dishonor, notice of intent to accelerate and notice of acceptance; and
(viii) the right to require the Administrator to pursue any remedy in the
Administrator's power whatsoever.

 

d)           The Affiliate Guarantor hereby agrees that this Affiliate Guaranty
shall continue to be effective or shall be reinstated, as the case may be, if at
any time payment of any sum hereby guaranteed is rescinded or must be otherwise
restored or returned by the Administrator, upon the insolvency, bankruptcy or
reorganization of the Shipowner, or otherwise, all as though such payment had
not been made. The Affiliate Guarantor further agrees that if the maturity of
any obligations guaranteed herein be accelerated by bankruptcy or otherwise,
such maturity shall also be deemed accelerated for the purpose of this Affiliate
Guaranty without demand or notice to the Affiliate Guarantor.

 

e)            Any amount payable hereunder shall not be subject to any reduction
by reason of any counterclaim, set-off, deduction, abatement or otherwise.

 

f)            The Affiliate Guarantor shall pay all reasonable costs and
expenses (including, without limitation, attorneys' fees and expenses) incurred
in connection with the enforcement of the obligations of the Affiliate Guarantor
under this Affiliate Guaranty.

 

g)           The Administrator's Note, the Agreement, the Mortgage and the other
Matson Guaranteed Documents may not, without the consent of the Affiliate
Guarantor, be amended, modified or endorsed in a way that has the effect of
increasing the obligations of the Affiliate Guarantor.

 

h)           The Administrator may enforce the Affiliate Guarantor’s obligations
hereunder without in any way first pursuing or exhausting any other rights or
remedies which the Administrator may have against the Shipowner or any other
person, firm or corporation or against any security the Administrator may hold.

 

i)            After a Default by the Shipowner under the Matson Guaranteed
Documents and during the continuation thereof or until all amounts payable to
the Administrator pursuant to the Administrator’s Note and the other Matson
Guaranteed Documents have been paid in full, whichever occurs sooner, the
Affiliate Guarantor may not enforce any right to receive payment and may not
accept any payment from the Shipowner under any right of subrogation the
Affiliate Guarantor may have or be entitled to claim against the Shipowner
pursuant to this Guarantee.

 





Annex K (Affiliate Guaranty) - relating to Contract No. MA-14454

Page 3

 



 

j)            In the event any action by the Shipowner, the management of the
Shipowner, or by the Affiliate Guarantor results or would result in dissolution
of the Shipowner pursuant to its Organizational Documents or governing law, the
Affiliate Guarantor shall forthwith take all steps necessary to reform and
reestablish the Shipowner.

 

2.            Administrator's Rights.  The Affiliate Guarantor authorizes the
Administrator, without notice or demand and without affecting the Affiliate
Guarantor’s liability hereunder, to take and hold security from any third party
for the payment of this Affiliate Guaranty and/or any of the obligations
guaranteed herein and exchange, enforce, waive and release any such security;
and to apply such security and direct the order or manner of sale thereof as the
Administrator in his discretion may determine; and to obtain a guarantee of any
of the obligations guaranteed herein from any one or more persons, corporations
or entities whomsoever and at any time or times to enforce, waive, rearrange,
modify, limit or release such other persons, corporations or entities from their
obligations under such guarantees.

 

3.            Primary Liability.  It is expressly agreed that the liability of
the Affiliate Guarantor for the payment of the obligations guaranteed herein
shall be primary and not secondary.  The Affiliate Guarantor acknowledges that,
now or at any time in the future, one or more additional parties has or may
guarantee all or any portion of the obligations guaranteed under this Affiliate
Guaranty under separate instrument.  The Affiliate Guarantor agrees that the
duties, covenants, conditions, obligations and warranties of the Affiliate
Guarantor in this Affiliate Guaranty shall be absolute and unconditional and
shall be joint and several obligations with each such other guarantor and their
respective heirs, executors, administrators, personal representatives,
successors and assigns.

 

4.            Representations and Warranties.  The Affiliate Guarantor
represents and warrants as follows:

 

a)            The Affiliate Guarantor is a corporation duly organized, validly
existing and in good standing under the laws of the State of Hawaii and has full
power and authority (corporate, legal and other) to execute, deliver and carry
out the terms of this Affiliate Guaranty;

 

b)           This Affiliate Guaranty has been duly authorized, executed and
delivered by the Affiliate Guarantor and constitutes the legal, valid and
binding obligation of the Affiliate Guarantor enforceable against the Affiliate
Guarantor in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting creditors’ rights in general and to the availability of
equitable remedies; and

 

c)            The execution, delivery and performance by the Affiliate Guarantor
of this Affiliate Guaranty does not require the approval or consent of its
shareholders or members or of any governmental authority and does not contravene
the Affiliate Guarantor’s formation documents or any mortgage, indenture or
other agreement binding upon it, or any law, regulation, order, judgment or
decree applicable to the Affiliate Guarantor.

 

5.            Continuing Guarantee.  This Affiliate Guaranty is a continuing
guarantee of payment and collectability and shall:

 

a)            Remain in full force and effect so long as any obligation of the
Shipowner to the Administrator referred to herein exists;

 





Annex K (Affiliate Guaranty) - relating to Contract No. MA-14454

Page 4

 



 

b)           Be binding upon the Affiliate Guarantor, its successors and
assigns;

 

c)            Be executed and issued for the sole and exclusive benefit of the
United States, and no other party shall be permitted to claim any benefit,
direct or indirect, therefrom.

 

This Affiliate Guaranty is not assignable by the Affiliate Guarantor, and any
assignment thereof shall be null and void and have no legal effect whatsoever;
and

 

d)           Inure to the benefit of, and be enforceable by the Administrator,
and his or her successors and assigns.

 

6.            Default.  A default under the terms of this Affiliate Guaranty
shall be deemed to occur if the Affiliate Guarantor fails to make any payments
or perform any obligations guaranteed hereunder in accordance with the terms
hereof.

 

7.            Notices.  Except as otherwise provided in this Affiliate Guaranty
or by Chapter 537, all notices, requests, demands, directions, consents,
waivers, approvals or other communications hereunder must be in writing and may
be made or delivered in person or by registered or certified mail, postage
prepaid, or by electronic or facsimile transmission with confirmation, addressed
to the party at the following United States addresses, or at such other United
States address as such party shall advise each other party by notice in
accordance with this Section, and shall be effective upon receipt by the
addressee thereof:

 

Affiliate Guarantor:           Matson, Inc.

555 12th Street

Oakland, California  94607

Attention: Law Department

Email: pheilmann@matson.com

Fax number: (510) 628-7331

 

With a copy to:                  Matson, Inc.

555 12th Street

Oakland, California  94607

Attention: Treasurer

Email: bbowler@matson.com

Fax number:

 

Administrator:                    Maritime Administration

1200 New Jersey Ave, SE

Washington, D.C. 20590

Attention: Office of Marine Financing

Email Address: marinefinancing@dot.gov

Facsimile No. (202) 366-7901

 

8.            Amendments and Supplements.  No agreement shall be effective to
change or modify, supplement, amend or discharge in whole or in part this
Affiliate Guaranty unless such agreement is in writing, signed by the Affiliate
Guarantor and the Administrator.

 





Annex K (Affiliate Guaranty) - relating to Contract No. MA-14454

Page 5

 



 

9.            Governing Law.  This Affiliate Guaranty shall be governed by the
federal law of the United States of America, including federal common law, or in
the absence of applicable federal law, by the laws of the Governing Law State.

 

10.          Counterparts.  This Affiliate Guaranty may be executed in one or
more counterparts.  All such counterparts shall be deemed to be originals and
shall together constitute but one and the same instrument.

 

IN WITNESS WHEREOF, this Affiliate Guaranty has been executed on the day and
year first above written.

 

 

(SEAL)

Attest:

 

 

     

AFFILIATE GUARANTOR

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

(End of Annex K)

 

 



Annex K (Affiliate Guaranty) - relating to Contract No. MA-14454

Page 6

 



 

 

ANNEX L

FORM OF ANNUAL VESSEL CONDITION, MAINTENANCE AND CLASS CERTIFICATION

 

Matson Navigation Company, Inc.

ANNUAL VESSEL

CONDITION, MAINTENANCE AND CLASS CERTIFICATION

OFFICER’S CERTIFICATE

Pursuant to Sections 13.08 and 13.12 of the Consolidated Agreement, dated as of
April 27, 2020, MA-14454 (the “Agreement”) between Matson Navigation Company,
Inc., a Hawaii corporation (the “Shipowner”), and THE UNITED STATES OF AMERICA,
represented by the Maritime Administrator of the Maritime Administration (the
“Administrator”), the undersigned officer of the Shipowner hereby certifies
that, to the best of his or her knowledge and belief, and as of the date set
forth below:

 

1.            The undersigned (a) has read the covenants, agreements and
conditions set forth in the Agreement and (b) has made or caused to be made such
examination or investigation as is necessary to enable the undersigned to
express an informed opinion with respect to such covenants, agreements and
conditions set forth in the Agreement.

2.            Attached hereto as (a) Exhibit A is a certificate of confirmation
of class issued by the Classification Society showing that the classification
and rating for each Vessel on the Delivery Date of each Vessel has been retained
for each in class Vessel and (b) Exhibit B are copies of all Classification
Society reports, including periodic and damage surveys for each Vessel issued
since the last certificate attesting to the class and condition of the vessel
was issue by the Shipowner.

3.            The condition and maintenance of each Vessel is set forth on
Exhibit C.

4.            The undersigned is a the duly designated, qualified and acting
officer of the Shipowner, and as such, is authorized to execute and deliver this
certificate on behalf of the Shipowner.

 

5.            Capitalized terms used herein, unless otherwise noted, have the
respective meanings set forth in the Agreement.

 

(SIGNATURES ON NEXT PAGE)

 

 

 



Annex L (Annual Vessel Condition, Maintenance and Class Certification) -
relating to Contract No. MA-14454

Page 1

 



 

 

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed by its duly authorized officers as of ___________ __, 20__.

 

 

 

 

Matson Navigation Company, Inc.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 





Annex L (Annual No Default and Vessel Recertification) to relating to Contract
No. MA-14454

Page 1

 



 

EXHIBIT A

 

CERTIFICATES OF CONFIRMATION OF CLASS

 





Annex L (Annual No Default and Vessel Recertification) to relating to Contract
No. MA-14454

Page 2

 



 

EXHIBIT B

 

COPIES OF ALL CLASSIFICATION SOCIETY REPORTS, INCLUDING

PERIODIC AND DAMAGE SURVEYS FOR EACH VESSEL





Annex L (Annual No Default and Vessel Recertification) to relating to Contract
No. MA-14454

Page 3

 



 

EXHIBIT C

 

CONDITION AND MAINTENANCE OF EACH VESSEL

 

 

(End of Annex L)

 

 

 



Annex L (Annual No Default and Vessel Recertification) to relating to Contract
No. MA-14454

Page 4

 



 

 

ANNEX M-1

 

FORM OF ANNUAL FINANCIAL STATEMENT CERTIFICATION

 

 

ANNUAL AUDITED FINANCIAL STATEMENT DELIVERY, SUPPLEMENTAL FINANCIAL COVENANT
CALCULATIONS AND CERTIFICATION

 

[Letterhead of Matson Navigation Company, Inc.]

 

________________, 20___

 

[ANALYST NAME]

Maritime Administration

Office of Marine Financing, MAR-750

Room _______

1200 New Jersey Avenue, S.E.

Washington, DC 20590

 

RE:        Contract No. MA-14454

Dear [ANALYST NAME]:

 

Pursuant to Section 13.04 (Annual Audited Financial Statements of Shipowner and
Affiliate Guarantor) of Annex C of the Consolidated Agreement, Contract No.
MA-14454, dated April 27, 2020 (the “Agreement”; capitalized terms used herein,
unless otherwise noted, have the respective meanings set forth in the
Agreement), you will find enclosed the following covenant compliance documents:

 

1.        Two copies of the consolidated Audited Financial Statements of the
Shipowner and its subsidiaries for the fiscal year ended ___________, 20___;

 

2.        Two copies of the consolidated Audited Financial Statements of the
Affiliate Guarantor and its subsidiaries for such fiscal year; and

 

3.        Calculations of the Supplemental Financial Tests of Shipowner and the
Supplemental Financial Tests of Affiliated Guarantor as of the end of such
fiscal year.

 

Each of the undersigned officers of the Shipowner and the Affiliate Guarantor
hereby certifies that, to the best of his or her knowledge and belief, the
enclosed financial statements with respect to it and its subsidiaries are
complete, accurate and free from any misstatements and fairly present the
financial position of such entity for such fiscal year.

 

The undersigned officer of the Shipowner hereby certifies that, to the best of
his or her knowledge and belief, and as of ____________, 20____:

 





Annex M-1 (Annual Financial Statement Certificate) - relating to Contract No.
MA-14454

Page 1

 



 

1.            The undersigned (a) has read the covenants, agreements and
conditions set forth in the Agreement and (b) has made or caused to be made such
examination or investigation as is necessary to enable the undersigned to
express an informed opinion with respect to such covenants, agreements and
conditions set forth in the Agreement.

2.            Neither the Shipowner nor the Affiliate Guarantor is in Default in
the performance of or in Default in the compliance of any covenant, agreement or
condition contained in the Agreement, the Mortgage, any other Transaction
Documents to which it is party or charter relating to any Vessel, except as
specified in Attachment I hereto. (Please specify any defaults, if any, and the
nature thereof on Attachment I hereto).

3.            The Shipowner and the Affiliate Guarantor are in compliance with
all other applicable covenants, agreements, and conditions contained in the
Agreement, the Mortgage, and all other Transaction Documents to which it is
party or charter relating to any Vessel, except as specified in Attachment I
hereto. (Please specify any non-compliance, if any, and the nature thereof on
Attachment I hereto).

4.            All filings and recordings under the laws of the UCC States have
been duly effected to maintain the Administrator’s security interest under the
Agreement in any Collateral subject to the UCC as to which a security interest
may be perfected by filing. (Any renewal statements required to be filed since
the last annual audit financial statement certification are attached hereto as
Exhibit A.)

Respectfully,

 

 

 

 

 

 

Matson Navigation Company, Inc.

 

 

    

Matson, Inc.

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

Enclosures

 





Annex M-1 (Annual Financial Statement Certificate) - relating to Contract No.
MA-14454

Page 2

 



 

 

ATTACHMENT I

 

DEFAULTS/NON-COMPLIANCE

 

(Please specify any defaults or non-compliance, if any, and the nature thereof)





Annex M-1 (Annual Financial Statement Certificate) - relating to Contract No.
MA-14454

Page 3

 



 

EXHIBIT A

 

UCC RENEWAL

 

(End of Annex M-1)

 



Annex M-1 (Annual Financial Statement Certificate) - relating to Contract No.
MA-14454

Page 4

 



 

ANNEX M-2

FORM OF QUARTERLY FINANCIAL STATEMENT CERTIFICATION

 

 

QUARTERLY UNAUDITED FINANCIAL STATEMENT

DELIVERY AND CERTIFICATION

 

[Letterhead of Matson Navigation Company, Inc.]

 

________________, 20___

 

[ANALYST NAME]

Maritime Administration

Office of Marine Financing, MAR-750

Room ______

1200 New Jersey Avenue, S.E.

Washington, DC 20590

 

RE:        Contract No. MA-14454

Dear [ANALYST NAME]:

 

Pursuant to Section 13.05 (Quarterly Unaudited Financial Statements of Shipowner
and Affiliate Guarantor) of Annex C of the Consolidated Agreement, Contract No.
MA-14454, dated April 27, 2020 (the “Agreement”; capitalized terms used herein,
unless otherwise noted, have the respective meanings set forth in the
Agreement), you will find enclosed the following covenant compliance documents:

 

1.            Two copies of the consolidated Unaudited Financial Statements of
the Shipowner and its subsidiaries for the fiscal quarter ending ____________,
20___; and

2.            Two copies of the consolidated Unaudited Financial Statements of
the Affiliate Guarantor and its subsidiaries for such fiscal quarter.

Each of the undersigned officers of the Shipowner and the Affiliate Guarantor
hereby certifies that, to the best of his or her knowledge and belief, the
enclosed financial statements referenced above with respect to it and its
subsidiaries are complete, accurate and free from any misstatements and fairly
present the financial position of such entity for such quarter.

Each of the undersigned officers of the Shipowner and the Affiliate Guarantor
hereby certifies that, to the best of his or her knowledge and belief, and as of
____________, 20____, the undersigned (a) has read the covenants, agreements and
conditions set forth in the Agreement and (b) has made or caused to be made such
examination or investigation as is necessary to enable the undersigned to
express an informed opinion with respect to such covenants, agreements and
conditions set forth in the Agreement.





Annex M-2 (Quarterly No Default and Financial Statement Certificate) - Contract
No. MA-14454

Page 1

 



 

Each of the undersigned officers of the Shipowner and the Affiliate Guarantor
hereby certifies that, to the best of his or her knowledge and belief:

1.            Neither the Shipowner nor the Affiliate Guarantor is in Default in
the performance of or in Default in the compliance of any covenant, agreement or
condition contained in the Agreement, the Mortgage, any other Transaction
Documents to which it is party or charter relating to any Vessel, except as
specified in Attachment I hereto. (Please specify any defaults, if any, and the
nature thereof on Attachment I hereto).

2.            Each of the Shipowner and the Affiliate Guarantor is in compliance
with all other applicable covenants, agreements, and conditions contained in the
Agreement, the Mortgage, and all other Transaction Documents to which it is a
party or in any charter relating to any Vessel, except as specified in
Attachment I hereto. (Please specify any non-compliance, if any, and the nature
thereof on Attachment I hereto)

 

Respectfully,

 

 

 

Matson Navigation Company, Inc.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Matson, Inc.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Enclosures

 





Annex M-2 (Quarterly No Default and Financial Statement Certificate) - Contract
No. MA-14454

Page 2

 



 

ATTACHMENT I

 

DEFAULTS/NON-COMPLIANCE

 

(Please specify any defaults or non-compliance, if any, and the nature thereof)

 

 

 

(End of Annex M-2)

 

 

 



Annex M-2 (Quarterly No Default and Financial Statement Certificate) - Contract
No. MA-14454

Page 3

 



 

ANNEX N

FORM OF COMPUTATION OF RESERVE FUND NET INCOME, TOTAL DEPOSITS OR NO DEPOSITS
AND ACCOUNTANT’S STATEMENT

 

 

ANNUAL ACCOUNTANT’S STATEMENT OF RESERVE FUND TOTAL DEPOSITS OR NO DEPOSIT

 

[Letterhead of Certified Public Accountant(s)]

 

[DATE]

 

Matson Navigation Company, Inc.

555 12th Street

Oakland, CA  94607

 

To the Board of Directors:

 

We have audited, in accordance with auditing standards generally accepted in the
United States of America: (i) the consolidated balance sheet of Matson
Navigation Company, Inc. (the “Shipowner”) and its subsidiaries as of the fiscal
year ending ____________, 20__, and (ii) the consolidated balance sheet of
Matson, Inc. (the “Affiliate Guarantor”) and its subsidiaries as of the fiscal
year ending ______________, 20__, and the related consolidated statements of
income and comprehensive income, shareholders’ equity, and cash flows for the
years then ended, and have issued our reports thereon, dated _____________,
20___ and ____________, 20__, respectively.

 

In accordance with the requirements of Section 6.03 of Annex C of the
Consolidated Agreement, dated April 27, 2020, Contract No. MA-14454 (the
“Agreement”) between the Shipowner and the United States of America, represented
by Maritime Administrator of the Maritime Administration (the “Administrator”),
we are submitting the statements in the following two paragraphs. Capitalized
terms used herein and not otherwise defined herein have the respective meanings
set forth in the Agreement.

 

Our audit was not directed primarily toward obtaining knowledge of such matter;
however, we have been informed by the Shipowner that the Shipowner is required
to make a Reserve Fund Net Income Deposit for the fiscal year ended 20______
into the Chapter 537 Reserve Fund in accordance with Section 6.04 of Annex C of
the Agreement because either the Shipowner or the Affiliate Guarantor does not
satisfy the applicable Supplemental Financial Tests set forth in Annex A of the
Agreement and as presented below:





Annex N (Computation of Reserve Fund Net Income Deposit – Accountant’s
Statement) - relating to Contract No. MA-14454

Page 1

 



 

Description

Required

Actual

Working Capital of Shipowner

> $1.00

 

Net Worth of Affiliate Guarantor

> $679.8 million

 

Long-Term Debt to Net Worth of Shipowner

< 2:1

 

Maximum Consolidated Leverage Ratio Covenant of Affiliate Guarantor

 

 

 

We are not aware of any required adjustments to the Shipowner’s Working Capital,
the Affiliate Guarantor’s Net Worth, the Shipowner’s Long-Term Debt to Net
Worth, or the Affiliate Guarantor’s Maximum Consolidated Leverage Ratio Covenant
previously calculated as of the prior fiscal year ended ___________, 20____.

 

This statement is intended solely for the information and use of the board of
directors and management of the Shipowner and the Administrator and is not and
should not be used by anyone other than these specified parties.

 

 

 

Respectfully,

 

 

 

 

 

[NAME OF ACCOUNTANT]

 

[TITLE]

 

 

 





Annex N (Computation of Reserve Fund Net Income Deposit – Accountant’s
Statement) - relating to Contract No. MA-14454

Page 2

 



 

 

COMPUTATION OF SUPPLEMENTAL FINANCIAL TESTS OF SHIPOWNER OR AFFILIATE GUARANTOR

[TO BE PROVIDED BY SHIPOWNER]

As of fiscal year ended _______________, 20___

 

 

SHIPOWNER’S WORKING CAPITAL:

 

 

 

Current Assets net of adjustments

 

$

Less: Current Liabilities net of adjustments

(

$                                  )

Working Capital

 

$

 

 

 

 

 

 

 

 

 

SHIPOWNER’S LONG-TERM DEBT TO NET WORTH:

 

 

 

Long-Term Debt

 

$

Net Worth

 

$

Ratio

 

 

 

 

 

 

 

 

 

 

 

AFFILIATE GUARANTOR’S MINIMUM NET WORTH:

 

 

 

Minimum Net Worth Requirement

 

$679.8 million

Actual Net Worth

 

$

 

 

 

 

 

 

 

 

 

AFFILIATE GUARANTOR’S MAXIMUM CONSOLIDATED LEVERAGE RATIO COVENANT:

 

 

 

Requirement with respect to covenant in a Qualifying Credit Agreement

 

 

Actual Result from application of that covenant

 

$

 





Annex N (Computation of Reserve Fund Net Income Deposit – Accountant’s
Statement) - relating to Contract No. MA-14454

Page 3

 



 

 

RESERVE FUND NET INCOME DEPOSIT COMPUTATION

[To be provided by Shipowner]

As of fiscal year ended _______________, 20___

 

 

Covenant violation(s) requiring deposit?

Yes

Percentage of net income attributable to the operation of Vessels computation:

 

[A]  total original capitalized cost of the Vessel

$

[B]  total original capitalized costs of all of the Shipowner’s fixed assets

$  

[C]  Percentage of net income from Vessels [A] divided by [B]

____%

Reserve Fund Net Income computation (Section 6.02 of the Agreement):

 

[D]  Shipowner’s total net income after taxes, computed in accordance with GAAP

$

[E]  depreciation expense applicable to the fiscal year

$

[F]  principal amount of debt required to be paid or redeemed, and actually paid
or redeemed by the Shipowner during the fiscal year, excluding payments from the
Chapter 537 Reserve Fund

$

[G]  principal payments on any Advances in excess of the required payments which
may be used by the Shipowner as a credit against future required payments with
respect to Advances including the Late Charges Reserve Subfund and the Interest
Escrow Fund

$

[H]  Reserve Fund Net Income ([D] + [E] – [F] – [G]) x [C]

$

Reserve Fund Net Income Deposit computation (Section 6.04 of the Agreement):

$

[H]  Reserve Fund Net Income

$

[I]  10% of Aggregate Original Equity Investment in each Vessel

$

[J]  Special Reserve Fund Net Income Deposits previously made with respect to
the fiscal year (Section 6.04.1 of the Agreement)

$

[K]  Reserve Fund Net Income Deposit (([H] – [I]) x 50%) - [J]

$

Required Reserve Fund Net Income Deposit computation (Section 6.05(d) of the
Agreement):

$

[L]  amount in Chapter 537 Reserve Fund

$  

 





Annex N (Computation of Reserve Fund Net Income Deposit – Accountant’s
Statement) - relating to Contract No. MA-14454

Page 4

 



 

 

[M] 50% of the principal of the Advances then outstanding

$

[N] Required Reserve Fund Net Income Deposit is [K] unless [L] exceeds [M] in
which case it is $0

$  

 

 

(End of Annex N)

 

 



Annex N (Computation of Reserve Fund Net Income Deposit – Accountant’s
Statement) - relating to Contract No. MA-14454

Page 5

 



 

ANNEX O

FORM OF OPINION OF SHIPOWNER’S [AND AFFILIATE GUARANTOR’S] COUNSEL

 

 

[LETTERHEAD OF COUNSEL]

[DATE]

Maritime Administrator

Maritime Administration

U.S. Department of Transportation

1200 New Jersey Avenue, S.E.

Washington, D.C. 20590

 

Re:         [NAME OF SHIPOWNER AND TRANSACTION]

 

Dear [Insert Maritime Administrator’s Name]:

We have acted as special counsel to _________, a __________ (the "Shipowner"),
and ___________________, a _______________ (the “Affiliate Guarantor”) in
connection with the execution and delivery of the Consolidated Agreement,
Contract No. MA-_______, dated_____, as may be amended (the “Agreement”), by and
among the Shipowner, the Affiliate Guarantor, and the United States of America,
represented by Maritime Administrator of the Maritime Administration (the
"Administrator"), and the other Transaction Documents.  Capitalized terms used
herein and not otherwise defined herein have the respective meanings set forth
in the Agreement.

In that connection, we have examined originals, or copies certified or otherwise
identified to our satisfaction, of the Agreement and the other documents
described in paragraph 6 hereof.  We have made such independent inquiry into the
law and the facts as we have deemed necessary or appropriate for the purposes of
this opinion. When in our professional opinion we deemed it appropriate, we have
relied upon affidavits and certificates of corporate officers and government
officials as to the existence of underlying facts, including, in particular, the
Shipowner’s affidavit of citizenship dated the date hereof and the certificate
of no liens on the Vessel of the Shipowner dated the date hereof.

In expressing this opinion, please note that we are admitted to practice only in
the State of___________, and we do not purport to be experts on the law of any
jurisdiction other than the law of the [GOVERNING LAW STATE], and the federal
laws of the United States.

This opinion is also limited in the following respects: (a) any opinion
concerning the legality, validity and binding effect of any agreement or
instrument with respect to the Shipowner is based on the assumption that such
agreement constitutes or will constitute a legal, valid and binding agreement of
the other parties thereto; (b) with respect to any opinion pertaining to the
enforceability of an agreement or instrument, no opinion is expressed as to the
availability of any specific remedy in an action of an equitable nature that any
court, other





Annex O (Opinion of Counsel) - Contract No. MA-14454

Page 1

 



 

governmental authority or arbitrator may grant, impose or render; (c) we have
assumed the genuineness of all signatures, except that of the Shipowner, and the
authenticity of all instruments submitted to us as originals and the conformity
with the originals of all instruments submitted to us as copies; and (d) this
opinion is limited, as to the enforceability of any agreement or instrument, by
applicable bankruptcy, reorganization, insolvency, moratorium or other similar
laws of general application relating to or affecting the enforceability of
creditors' rights from time to time in effect.

Based upon and subject to the foregoing, we are of the opinion that:

1.            The Shipowner is a [INSERT FORM OF ORGANIZATION] duly organized,
validly existing and in good standing under the laws of the [INSERT JURISDICTION
OF ORGANIZATION OF SHIPOWNER], and is "a citizen of the United States" within
the meaning of 46 U.S.C. § 50501, [including, without limitation, that a citizen
of the United States owns at least a 75% interest, in the case of coastwise
trade] for the purpose of owning the [INSERT VESSEL NAME], Official No. _____
(“Vessel”) in the coastwise trade of the United States, The Affiliate Guarantor
is a [INSERT FORM OF ORGANIZATION] duly organized, validly existing and in good
standing under the laws of the [INSERT JURISDICTION OF ORGANIZATION OF AFFILIATE
GUARANTOR.

2.            The Shipowner has legal power and authority to own and operate the
Vessel in the trade in which it is proposed to be operated.  The Affiliate
Guarantor has the legal power and authority to conduct its business as presently
conducted and to issue the Affiliate Guaranty.

3.            The Shipowner is the sole owner of the whole of the Vessel, free
and clear of all claims, liens, charges, rights in rem, mortgages, security
interests or other encumbrances except the Mortgage and except for such claims,
liens, charges, rights in rem, mortgages, security interests or other
encumbrances created or expressly permitted by the Agreement. To the extent that
this opinion relates to freedom and clearances of claims, liens, mortgages, or
other encumbrances of any character on the Vessel, we have reasonably relied on
the certificates as to such matters, dated the date hereof, from the Shipowner
and the records of the United States Coast Guard.

4.            The Collateral, as defined in the Agreement, has each been duly
and validly granted and assigned by the Shipowner to the Administrator under the
Agreement.

5.            The Vessel has been duly documented in the name of the Shipowner
under the laws of the United States of America, and the Mortgage as amended has
been duly recorded with the National Vessel Documentation Center of the U.S.
Coast Guard at 792 T J Jackson Drive, Falling Waters, West Virginia 25419 (the
only office in which such recordation is necessary) and the Mortgage constitutes
a first "Preferred Ship Mortgage" as to the Vessel under Chapter 313 of Title 46
of the United States Code having the effect and with the priority provided
therein and no re-recording is presently required to maintain the preferred
status of the Mortgage.

6.            The Shipowner has full corporate power and authority and full
power and authority under any applicable statute, law or governmental regulation
to execute and deliver the Note and the Administrator’s Note issued on the date
hereof and to enter into and carry out the





Annex O (Opinion of Counsel) - Contract No. MA-14454

Page 2

 



 

terms of the Note Purchase Agreement, the Agreement, and the other Transaction
Documents.  The Affiliate Guarantor has full corporate power and authority and
full power and authority under any applicable statute, law or governmental
regulation to execute and deliver the Agreement, the Affiliate Guaranty and the
other documents executed by it in connection therewith.

7.            The execution and delivery by the Shipowner and the Affiliate
Guarantor of the agreements referred to in paragraph 6 hereof, consummation by
the Shipowner and the Affiliate Guarantor of the transactions contemplated
thereby and compliance by the Shipowner and the Affiliate Guarantor with all the
provisions of each of the agreements to which the Shipowner or the Affiliate
Guarantor is a party referred to in paragraph 6 will not conflict with, or
result in a breach of any of the terms or provisions of, or constitute a default
under, or (except as contemplated thereby) result in the creation or imposition
of any lien, charge or encumbrance upon any of the property or assets of the
respective assets of the Shipowner or the Affiliate Guarantor  pursuant to the
terms of, any indenture, mortgage, deed or trust, loan agreement or other
agreement or instrument known to us to which the Shipowner or the Affiliate
Guarantor is a party or by which the Shipowner or the Affiliate Guarantor is
bound or to which any of its property or assets is subject (except as intended
by the agreements executed in connection with the within transaction), nor
will such action result in a violation of the provisions of the organizational
documents of the Shipowner or the Affiliate Guarantor or any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Shipowner, the Affiliate Guarantor or any of their
respective properties.

8.            Each and all of the agreements and instruments referred to in
paragraph 6 to which the Shipowner or the Affiliate Guarantor is a party have
been duly authorized by the Shipowner and the Affiliate Guarantor, as the case
may be, and said agreements and instruments have been duly executed and
delivered and constitute legal, valid and binding obligations of the Shipowner
and the Affiliate Guarantor enforceable against the Shipowner and the Affiliate
Guarantor according to their respective terms.

9.            The Note, including the Guarantee, constitute exempted securities
under Section 3(a)(2) of the Securities Act of 1933 (15 U.S.C. § 77c(a)(2)), as
amended, and, accordingly, it is not necessary to register the Note or the
Guarantee under said Act.

10.          No consent, approval, authorization, order, registration or
qualification of or with, or notice to, any court or any governmental agency or
body, of which we have knowledge, is required for the issuance of the Note or
the Administrator’s Note or the consummation by the Shipowner or the Affiliate
Guarantor of the other transactions contemplated by any of the agreements or
instruments referred to in paragraph 6 hereof, except such as have been duly
obtained, effected, or given and such as may be required under state securities
or Blue Sky laws in connection with the purchase of the Note.

11.          No taxes are or will be payable in connection with the issuance and
sale of the Note to FFB, the purchase of the Note by FFB, or the execution or
delivery of the Note Purchase Agreement.





Annex O (Opinion of Counsel) - Contract No. MA-14454

Page 3

 



 

12.          All filings and recordings (including, without being limited to,
all filings of financing statements under the Uniform Commercial Code) under the
laws of the  UCC State have been duly effected to perfect the collateral
security interests granted by the Agreement in the Collateral to make such
collateral security interests valid and enforceable under the laws of the UCC
State and such security interests constitute first perfected security interests
under the UCC entitled to the benefits thereunder and having the effect and with
the priority provided therein. No periodic refiling or periodic re-recording is
required to protect and preserve such security interests, except that
continuation statements must be filed within six (6) months prior to the
expiration of the effective periods following the respective dates of filing of
the financing statements originally filed in the UCC State and subsequent
continuation statements must be filed within six (6) months prior to the
expiration of such subsequent effective period.

13.          The Agreement provides sufficient control to Treasury to perfect
the Administrator’s security interest in the deposits credited thereto.  Upon
the delivery of any deposits to Treasury, the Administrator will thereafter have
security interests in said deposits credited thereto which will constitute first
perfected security interests under those laws. No filing is required to protect
and preserve such security interest.

The opinions expressed in paragraphs 12 and 13 are qualified to the extent that:
(a) we have reasonably relied on the searches of copies of which are attached,
as to the fact that there had been no prior filings, except in favor of the
Administrator; (b) the Administrator's remedies under the Agreement are
exercised in a commercially reasonable manner; and (c) our opinion that the
Administrator's security interests as first priority is rendered in reliance on
the aforesaid searches and on the assumption that all funds or other property
deposited by the Shipowner with Treasury are free of any prior lien or security
interest.

14.          The Note issued on the date hereof has been duly executed by the
Shipowner and duly issued under the Note Purchase Agreement and constitutes the
legal, valid and binding obligations of the Shipowner enforceable in accordance
with its terms and is entitled to the benefit of the Guarantee.

15.          To the best of our knowledge, after due inquiry, there is no
action, suit, proceeding or investigation pending or threatened before any
court, administrative agency, arbitrator or governmental body against, or which
directly relates to, the Shipowner or the Affiliate Guarantor which concerns the
documents referred to in paragraph 6 or which, if adversely determined, could
adversely affect the compliance by the Shipowner or the Affiliate Guarantor with
any of the foregoing documents, agreements and instruments to which it is a
party.

 

 

 

Respectfully,

 

 

 

(End of Annex O)

 

 



Annex O (Opinion of Counsel) - Contract No. MA-14454

Page 4

 



 

ANNEX X

 

SPECIAL PROVISIONS

 

In the event of any conflict or inconsistency between the provisions of Annex B
(Definitions) or Annex C (General Terms and Conditions), and the provisions of
Annex X of this Agreement, the provisions of Annex X of this Agreement shall
control.

 

1)    Amendments to Annex B (Definitions)

 

a)    If a defined term below is listed in Annex B, such term is used in the
Agreement with the meaning set forth below in lieu of the definition given to it
in Annex B.  If a defined term below is not listed in Annex B, such term is
hereby added to Annex B in the appropriate place in alphabetical order.  Each of
the following defined terms is used in the Agreement with the following
meanings.

 

“Additional Collateral” means a letter of credit in form and substance
satisfactory to the Administrator from a United States bank acceptable to the
Administrator in an amount equal to the amount, if any, by which (i) the
principal amount of the Note then Outstanding exceeds (ii) the forced
liquidation value of the Vessels and the Existing Vessels as reflected in the
Appraisal plus amounts then in any of the Deposit Funds (and/or the Capital
Construction Fund if a Dual Use Agreement is then in effect).

 

“Annual Financial Statement Certification” means an Officer’s Certificate of the
Shipowner and the Affiliate Guarantor (a) certifying the calculations of the
Supplemental Financial Tests of Shipowner and Supplemental Financial Tests of
Affiliate Guarantor pursuant to Section 13.04 of Annex C of this Agreement and
(b) confirming that no Defaults exist pursuant to Section 13.08(a) of Annex C of
this Agreement, in the form attached to this Agreement as Annex M-1.

 

“Annual Vessel Condition, Maintenance and Class Certification” means an
Officer’s Certificate of the Shipowner setting forth, among other things, (a) a
statement of the condition and maintenance of each Vessel pursuant to Section
13.09 of Annex C of this Agreement, (b) a confirmation of class issued by the
Classification Society showing that the classification and rating for each
Vessel on the Delivery Date of each Vessel has been retained for each in class
Vessel and (c) copies of all Classification Society reports, including periodic
and damage surveys for each Vessel pursuant to Section 13.12 of Annex C of this
Agreement, in the form attached to this Agreement as Annex L.

 

“Appraisal” mean an appraisal of the Vessels or the Existing Vessels, as
applicable, commissioned by the Shipowner or the Administrator at the expense of
the Shipowner conducted by an appraiser approved by the Administrator, who has
followed an appraisal methodology approved by the Administrator, and which
appraisal shall not have occurred more than twelve (12) months before the date
that the appraisal is delivered to the Administrator.

 

“Assignment of Earnings” means the assignment from the Shipowner to the
Administrator of all of the rights, title and interest of the Shipowner in
whatever is received upon the lease, sale, charter, transfer or disposition of
any Vessel, claims for damages for any breach by any charterer or other party
thereto of any bareboat or time charter, or lease of any Vessel, except in each
case receipts from slot charters; and all remuneration payable by or on behalf
of a governmental





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 1

 



 

authority in respect of any detention of any Vessel, substantially in the form
attached to this Agreement as Annex I, as the same may be amended, supplemented,
restated or otherwise modified from time to time with the consent of the
Administrator.

 

“Classification Society” means DNV-GL or either a member of the International
Association of Classification Societies (“IACS”) that has been ISO 9000 series
registered or an IACS member that meets the requirements of the International
Maritime Organization, is qualified under a Quality Systems Certificate Scheme
and recognized by the United States Coast Guard and the Administrator as meeting
acceptable standards.

 

“Consent of Shipyard” means each, and “Consents of Shipyards” means every, in
the case of Mortgage Period Financing, the consent to the Assignment of
Construction Contract to the Administrator under this Agreement substantially in
the form attached to this Agreement as Annex H-1, as originally executed,
modified, amended or supplemented.

 

“Depository Agreements” means collectively, the Depository Agreement, Contract
No. MA-13856, dated as of September 4, 2003, and the Depository Agreement,
Contract No. MA-13899, dated as of July 29, 2004, each by and between the
Shipowner and the Administrator.

 

“Direct Employee Compensation” means the total amount of any wage, salary,
bonus, commission, or other form of direct payment to any employee of the
Shipowner as reported to the Internal Revenue Service for any fiscal year.

“Disclosure Schedule”  means that certain schedule as set forth as Annex D to
this Agreement delivered to the Administrator on or prior to the Closing Date,
setting forth, among other things, (a) items the disclosure of which is
necessary or appropriate in response to an express disclosure requirement
contained in a provision hereof or to make any representation and warranty
contained in this Agreement true and correct or (b) any Commercial Tort Claims
of the Shipowner in excess of $10,000,000 that appertain or relate solely to a
Vessel or Existing Vessel or its operation as of the Closing Date.

 

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of June 29, 2017, by and among Matson, Inc., certain lenders named
therein, and Bank of America, N.A., as agent, as amended to the date hereof.

 

“Existing Title XI Financing” means each of the financings under Chapter 537 of
the Existing Vessels pursuant to the Security Agreement, Contract No. MA-13897
and related documents, and the Security Agreement, Contract No. MA-13853 and
related documents.

 

“Existing Vessel” means each of the MANUKAI, Official Number 1141163, and the
MAUNAWILI, Official Number 1153166.

 

“GAAP” means those generally accepted accounting principles, standards and
procedures and practices in effect in the United States that are recognized as
such by the American Institute of Certified Public Accountants or by the
Financial Accounting Standards Board or through other appropriate boards or
committees thereof, and that are consistently applied for all periods, after the
date hereof, so as to properly reflect the financial position of a Person,
except that any accounting principle or practice required to be changed by the
Financial Accounting Standards





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 2

 



 

Board (or other appropriate board or committee of the said Board) in order to
continue as a generally accepted accounting principles, standards and procedures
may be so changed.

 

“Income Realized on the Chapter 537 Reserve Fund” means (a) the excess of the
cash received from the sale of securities in the Chapter 537 Reserve Fund over
their cost (less any losses from sales not already paid pursuant to Section 7.05
of Annex C of this Agreement), (b) cash received from the payment of interest on
securities and (c) interest paid by Treasury on cash balances maintained in the
form of uninvested funds.

 

“Late Charges” means the interest, default interest or late payment premiums or
penalties at any time and from time to time accrued and owing under the Note and
the Note Purchase Documents.

 

“Long-Term Debt” means, with respect to the Shipowner, as of any relevant date,
on a consolidated basis with its subsidiaries and without duplication, the total
notes, bonds, debentures, equipment obligations and other evidence of
indebtedness that would be included in long term debt in accordance with GAAP;
provided, such term shall not include any non-recourse liability of any
unconsolidated entity for which the Shipowner has no legal liability.  There
shall also be included any guarantee or other liability for the long term debt
in accordance with GAAP of any other Person, not otherwise included on the
balance sheet of the Shipowner, and without duplication funds available to the
Shipowner or the Affiliate Guarantor to be drawn down under long-term borrowings
under credit facilities (greater than 12 months) maintained by the Shipowner or
the Affiliate Guarantor at the time to the extent that such funds are included
in current assets in determining compliance with the Working Capital requirement
contained in the Qualifying Financial Tests of the Shipowner or the Supplemental
Financial Tests of the Shipowner.

 

“Loss Event” means any (a) actual, constructive, agreed or compromised total
loss of a Vessel, or (b) requisition of title to, or seizure or forfeiture of a
Vessel.

 

“Mandatory Compliance Prepayment Amount” means the amount by which the principal
amount of all Outstanding Advances exceeds the amount eligible for guarantee by
the United States under Section 53709(b)(2) of Chapter 537.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities, or
financial condition of the Shipowner and the Affiliate Guarantor, taken as a
whole; (b) a material impairment of the material rights and remedies of the
Administrator under any Transaction Document, or of the ability of the Shipowner
and the Affiliate Guarantor taken as a whole, to perform their obligations under
any Transaction Document to which they are a party; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against
either (1) the Shipowner, (2) the Affiliate Guarantor or (3) the Shipowner and
the Affiliate Guarantor taken as a whole, of any Transaction Document to which
any of them is a party.

 

“Maximum Consolidated Leverage Ratio Covenant” means the covenant in a
Qualifying Credit Agreement that is the most comparable to the covenant set
forth in Section 7.01(b) of the Existing Credit Agreement, as such covenant may
be amended or waived from time to time.

 

“Net Worth” means, (1) with respect to the Shipowner, as of any date, the total
of paid-in capital stock, paid-in surplus, earned surplus and appropriated
surplus, and all other amounts that





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 3

 



 

 

would be included in net worth in accordance with GAAP, calculated on a
consolidated basis with its subsidiaries, but exclusive of (a) any receivables
from any Equity Interest Holder, or any director, officer, employee or Related
Person of the Shipowner (other than current receivables arising out of the
ordinary course of business and not outstanding for more than sixty (60) days)
and (b) any increment resulting from the reappraisal of assets. and (2) with
respect to the Affiliate Guarantor, as of any date, the amount shown on the most
recent at the time consolidated Audited Financial Statements or quarterly
Unaudited Financial Statements of the Affiliate Guarantor and its subsidiaries.

 

“No-Call Prepayment Amount” means the aggregate amount required to pay in full
all Scheduled Debt Payments on all Prepaid No-Call Advances through and
including the respective No-Call Payment Dates of each such Prepaid No-Call
Advance.

 

“No-Call Prepayment Closing Date” means the Business Day on which the Shipowner
pays the No-Call Prepayment Amount to the Administrator to be deposited into the
No-Call Prepayment Fund, which may not be more than ten (10) Business Days, nor
less than five (5) Business Days after the date on which the Administrator
receives a No-Call Prepayment Notice.

 

“No-Call Prepayment Notice” means the written notification given by the
Shipowner to the Administrator pursuant to Section 17.02(a)(2) of Annex C of
this Agreement with respect to a Mandatory Prepayment to be made, in whole or in
part, with respect to Prepaid No-Call Advances, which notice may not be
rescinded.

 

“Outstanding” means, when used with reference to the Note or the Advances, the
principal amount of such Note or the aggregate principal amount of such Advances
less the principal amount thereof that has been Paid.

 

“Paid” means, as applied to the Note, the indebtedness evidenced thereby, any
Advances, or any portion thereof, the principal amount of the same that has been
paid (through installment payments of principal, by prepayment, at maturity or
otherwise) and that is no longer entitled to any rights or benefits provided
pursuant to the Transaction Documents.

 

“Permitted Liens” means:

 

(a)          The rights of the Shipyard under the Construction Contract, if any;

 

(b)          Liens on any undelivered Vessel which the Shipyard is obligated to
discharge under the Construction Contract;

 

(c)          Special Subordinated Liens,

 

(d)          Liens with respect to loans, mortgages and indebtedness guaranteed
by the Administrator under Chapter 537 or related to the construction of a
vessel (including the Existing Vessels) approved pursuant to Chapter 537 by the
Administrator;

 

(e)          Liens arising for damages out of tort covered by insurance, except
for any deductible amounts applicable thereto, for wages of a stevedore when
employed directly by the owner, operator, master, ship’s husband or agent of any
Vessel, for wages of the crew of any





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 4

 



 

Vessel, for general average, for salvage, including contract salvage, provided
the same are paid immediately when due;

 

(f)           Liens in favor of any person furnishing repairs, supplies, towage,
use of dry dock or marine railway, or other necessaries to any Vessel on the
order of the Shipowner, or of a person authorized by the Shipowner, provided
that the same are paid immediately when due;

 

(g)          Liens imposed on any Vessel for taxes or governmental charges or
levies, provided that the same are paid immediately when due;

 

(h)          Liens incurred in the ordinary course of business of any Vessel not
relating to money borrowed which (1) will be paid in the ordinary course of
business, and (2) which, in the aggregate, at any time are not material to the
operations or financial condition of the Shipowner;

 

(i)           Liens arising by operation of law as a result of the modification
of and repairs to any Vessel, including mechanic’s liens, provided that the same
are paid in the ordinary course of business;

 

(j)           Liens in favor of the Administrator granted pursuant to this
Agreement, the Mortgage or the other Transaction Documents; and

 

(k)          Liens permitted with respect to the Existing Vessels by the terms
of the Existing Title XI Financing.

 

“Qualifying Credit Agreement” means the Existing Credit Agreement, as amended
from time-to-time, or any successor or replacement credit agreement thereto with
respect to which either the Shipowner or the Affiliate Guarantor is the borrower
that contains market terms and conditions that are current at the time, provided
any successor or replacement credit agreement shall be with one or more major
financial institutions and provide for extensions of credit in an aggregate
amount not less than $300 million.

 

“Qualifying Financial Tests of Affiliate Guarantor” means those qualifying
financial covenants of the Affiliate Guarantor set forth on Annex A of this
Agreement opposite such term.

 

“Qualifying Financial Tests of Shipowner” means those qualifying financial
covenants of the Shipowner set forth on Annex A of this Agreement opposite such
term.

 

“RFFA” means the Title XI Reserve Fund and Financial Agreement, Contract No.
MA-13855, dated as of September 4, 2003, by and between the Shipowner and the
Administrator, as amended by an Amendment No. 1 dated as of July 29, 2004.

 

“Responsible Officer” means, in the case of any business entity, the chairman of
the board of directors, the president, any senior vice president, the secretary,
the treasurer, the managing member or the general partner of such business
entity.

 

“Scheduled Debt Payments” means, with respect to each Prepaid No-Call Advance,
the aggregate of (a) all installment payments of the principal of each Prepaid
No-Call Advance, and interest, thereon, to occur prior the No Call Payment Date
occurring with respect to such Prepaid No-Call Advance after the date of the
No-Call Prepayment Notice, and (b) the payment of all





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 5

 



 

Outstanding principal of the Prepaid No-Call Advance, and interest due with
respect to such Prepaid No-Call Advance on the No-Call Payment Date.

 

“Second Closing Date” means the date, if any, on which the Shipowner and the
Administrator execute an amendment to the Agreement to in connection with a Note
to be issued by the Shipowner with respect to the financing of a portion of the
Actual Cost or Depreciated Actual Cost of the Second Vessel.

 

“Second Vessel” means the KAIMANA HILA, Official Number: 1274135.

 

“Solvent” mean, with respect to any Person on any date of determination, that on
such date on a consolidated basis (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not reasonably foresee
that it will, incur debts or liabilities beyond such Person’s ability to pay
such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Special Reserve Fund Net Income Deposit” has the meaning set forth in Section
6.04.1 of Annex C of this Agreement.

 

“Supplemental Financial Tests of Affiliate Guarantor” means the supplemental
financial covenants of the Affiliate Guarantor set forth on Annex A of this
Agreement opposite such term; provided, however, that with respect to the
obligation of the Affiliate Guarantor to maintain a Qualifying Credit Agreement,
any failure to do so shall not constitute a failure to meet the Supplemental
Financial Tests of Affiliate Guarantor unless such failure shall continue for a
period of more than thirty (30) consecutive Business Days.

 

“Supplemental Financial Tests of Shipowner” means the supplemental financial
covenants of the Shipowner set forth on Annex A of this Agreement opposite such
term; provided, however, that with respect to the obligation of the Shipowner to
maintain a Qualifying Credit Agreement, any failure to do so shall not
constitute a failure to meet the Supplemental Financial Tests of Shipowner
unless such failure shall continue for a period of more than thirty (30)
consecutive Business Days.

 

“Transaction Document” means any of this Agreement, the Administrator’s Note,
the Assignment of Construction Contract, the Assignment of Earnings, the
Assignment of Insurances, the Mortgage, the Affiliate Guaranty, the Note, any
Note Purchase Document or any other related document, in each case as amended
from time to time, and “Transaction Documents” means all of such documents.

 

“Vessel” or “Vessels” means from and after the Closing Date, the DANIEL K.
INOUYE, Official Number 1274136, and from and after the Second Closing Date, if
any, the Second Vessel,





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 6

 



 

in each case as completed in accordance with the respective Construction
Contract, together with related appurtenances, additions, improvements and
replacements, and which is further identified in the Granting Clauses of the
Mortgage, and is more particularly described on Annex A of this Agreement
opposite such term, provided that in the case of the Second Vessel, the same
shall be identified in an amendment to the Mortgage and in an amendment to the
Agreement.

 

“Working Capital” means, with respect to the Shipowner, on a consolidated basis
with its subsidiaries, as of any relevant date, the excess of its current assets
over its current liabilities, both determined in accordance with GAAP and
adjusted as follows:

 

(a) in determining current assets, there shall also be added funds available to
be borrowed on a long-term basis by the Shipowner or the Affiliate Guarantor
under a Qualifying Credit Agreement, provided, however the maximum amount of
such funds that may be added to current assets shall not exceed an amount that,
when added to the long term debt amount of the Affiliate Guarantor as of the
applicable quarter or year-end measurement period, would cause the Affiliate
Guarantor’s long-term debt to equity ratio to exceed 1.5:1 on a proforma basis;

 

(b) in determining current assets, there shall also be deducted: (1) any
securities, obligations or evidence of indebtedness of a Related Party or of any
stockholder, director, officer or employee (or any member of his family) of the
Shipowner or of such Related Party, except advances to agents required for the
normal current operation of the Shipowner’s vessels and current receivables
arising out of the ordinary course of business and not outstanding for more than
sixty (60) days; and (2) an amount equal to any excess of unterminated voyage
revenue over unterminated voyage expenses;

 

(c) in determining current liabilities, there shall also be deducted (1) any
excess of unterminated voyage expenses over unterminated voyage revenue, and (2)
one half of all annual charter hire and other lease obligations (having a term
of more than six (6) months) due and payable within the succeeding fiscal year
that are classified as operating leases and included and reported as a current
liability on the Shipowner’s balance sheet; and

 

(d) in determining current liabilities, there shall also be added one half of
all annual charter hire and other lease obligations (having a term of more than
six (6) months) due and payable within the succeeding fiscal year, other than
charter hire and such other lease obligations already included and reported as a
current liability on the Shipowner’s balance sheet.

 

b)    Each of Section 2(d)(2) and (3) and Section 2(e) of Annex B is hereby
amended to read in its entirety as follows:

 

(2)          Changes in GAAP.  If at any time any change in GAAP as in effect on
the date hereof would affect the computation of any financial test or
requirement set forth in any Transaction Document, and the Shipowner shall so
request, the Administrator and the Shipowner shall negotiate in good faith to
amend such test or requirement to preserve the original intent thereof in light
of such change in GAAP; provided that, until so amended, (A) such test or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) the Shipowner shall provide to the Administrator
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 7

 



 

between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

(3)          Consolidation of Variable Interest Entities.  All references herein
to consolidated and consolidating financial statements of the Shipowner and the
Affiliate Guarantor or to the determination of any amount for the Shipowner and
the Affiliate Guarantor on a consolidated basis or any similar reference shall,
in each case, be deemed to include each variable interest entity that the
Shipowner and the Affiliate Guarantor are required to consolidate pursuant to
Topic 810 of the Accounting Standards Codification (ASC) maintained by the
Financial Accounting Standards Board (FASB) (or any successor rule or guidance
to Topic 810 that is promulgated by FASB, or if none such exist, as required by
GAAP) as if such variable interest entity were an Affiliate.

 

(e)          Uniform Commercial Code Terms.

 

All other capitalized terms contained in this Agreement and not otherwise
defined herein have, when the context so indicates, the meanings provided for by
the UCC to the extent the same are used or defined therein. Without limiting the
generality of the foregoing, the following terms have the meaning ascribed to
them in the UCC: Equipment, Inventory, Accounts, Commercial Tort Claims, Deposit
Accounts, Goods, and Accessions. Subject to the foregoing, the term "UCC"
refers, as of any date of determination, to the UCC then in effect.

 

c)    The following defined terms and their definitions are deleted from Annex
B:

 

i)     Consent and Agreement of Shipowner and Shipyard

ii)    Equity Interest Subordination Agreement

iii)   IP Rights

iv)   Liquidity

v)    Minimum Liquidity

vi)   Subordinating Equity Interest Holder

 

d)    The Index of Defined Terms is deleted from Annex B.

 

2)    Amendments to Annex C (General Terms and Conditions).  Annex C is hereby
amended as follows:

 

a)    Section 2.02 is hereby amended to read in its entirety as follows:

 

SECTION 2.02.  Form of Guarantee.  The form of the Guarantee to be attached to
the Note is as follows:

 

“The United States of America, acting through the Maritime Administrator,
Maritime Administration, U.S. Department of Transportation (the
“Administrator”), hereby guarantees to the Federal Financing Bank, its
successors and assigns (“FFB”), all payments of principal and interest, when and
as due in accordance with the terms of the note dated on or about April 27,
2020, issued by Matson Navigation Company, Inc., (the “Borrower”) payable to FFB
in the maximum principal amount of $185,943,000 to which this Administrator’s
Guarantee is attached (such note being the “Note”), with interest on the
principal until paid, irrespective of (i) acceleration of such payments





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 8

 



 

under the terms of the Note, or (ii) receipt by the Administrator of any sums or
property from its enforcement of its remedies for the Borrower’s default.

 

“This Administrator’s Guarantee is issued pursuant to Chapter 537 of Title 46 of
the United States Code, Section 6 of the Federal Financing Bank Act of 1973 (12
U.S.C. § 2285), and the Note Purchase Agreement dated as of April 27, 2020,
among FFB, the Borrower, and the Administrator.

 

 

UNITED STATES OF AMERICA

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

”

 

b)    Section 2.03 is hereby amended to read in its entirety as follows:

 

SECTION 2.03. Conditions to Guarantee and Execution and Delivery of the
Guarantee.  The obligation of the Administrator to execute and deliver the
Guarantee on the Closing Date shall be subject to receipt by the Administrator
of the following items on the Closing Date, or such other date specified herein,
unless waived by the Administrator:

 

Transaction Documents

 

(a)          the Shipowner shall have executed and delivered to the
Administrator this Agreement, the Administrator’s Note, the Mortgage, the
Assignment of Construction Contract, the Assignment of Earnings, the Assignment
of Insurance, the Note, and the Note Purchase Agreement;

 

(b)          the Affiliate Guarantor shall have executed and delivered to the
Administrator (1) this Agreement with respect to those Annexes and Sections of
this Agreement set forth above the signature of the Affiliate Guarantor that are
applicable to the Affiliate Guarantor and (2) the Affiliate Guaranty, which
shall be in full force and effect;

 

(c)          the Shipowner and the Affiliate Guarantor shall have executed and
delivered to the Administrator the declaration required by Section 1352 of Title
31 of the United States Code, as amended, and the Lobbying Disclosure Act of
1995, classified at 2 U.S.C. § 1601;

 

(d)          (1) the Shipowner and the Shipyard shall have executed and
delivered to the Administrator (A) a copy of the Construction Contract and (B)
the certificate described in Section 13.03(e) below; and (2) the Shipyard shall
have executed and delivered to the Administrator the Consent of Shipyard;





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 9

 



 

 

(e)          If the Administrator so requests, the Administrator shall have
received a subordination in form and substance satisfactory to the Administrator
with respect to all non-Chapter 537 debt of the Shipowner relating to the
Vessels, if any, that has not been discharged, provided, however, it is agreed
that any debt under the Existing Credit Agreement or under existing unsecured
long term notes issued by the Affiliate Guarantor (in each case, including any
guarantees thereof by Shipowner) does not constitute “debt of the Shipowner
relating to the Vessels” for purposes of this Agreement;

 

(f)           FFB shall have executed and delivered the Note Purchase Agreement
in form and substance acceptable to the Administrator;

 

(g)          the Shipowner and Affiliate Guarantor each shall have delivered to
the Administrator one or more Opinions of Counsel, which shall include, among
other things, an opinion to the effect that: (1) by the terms of this Agreement,
the Shipowner has granted to the Administrator a fully perfected, first priority
security interest in each of the assets which constitutes the Collateral; and
(2) all filings, recordings, notices and other actions required to perfect the
Administrator's interests in the Collateral and to render such security
interests valid and enforceable under applicable law have been duly effected,
together with copies of such filings, such opinion to be in customary form with
customary exceptions, qualifications, and limitations;

 

(h)          the Administrator shall have received from the Shipowner: (i) two
executed original counterparts of the Note Purchase Agreement; (ii) two copies
of the Note; (iii) two executed originals of the legal opinions issued under
Subsection (g) of this Section; (iv) two executed originals of the legal opinion
delivered to FFB pursuant to the Note Purchase Agreement; and (v) two executed
original counterparts of this Agreement, each of the Annexes hereto and all
other documents executed and delivered by the Shipowner, the Affiliate Guarantor
or FFB in connection with the closing.

 

Vessel Documents

 

(i)           at least ten (10) days prior to the Closing Date, the Shipowner
shall have provided the Administrator with satisfactory evidence of marine
insurance as required by Section 11.10 of this Agreement, naming the
Administrator as lender loss payee for Vessel hull & machinery coverage and as a
co-assured to all liability coverage;

 

(j)           if the Shipowner intends to operate any of the Vessels in the U.S.
domestic trade, the Shipowner and any bareboat charterers of such Vessels shall
have furnished to the Administrator an affidavit complying with the requirements
of 46 CFR Part 355, demonstrating U.S. citizenship;

 

(k)          if the Vessels have been delivered to the Shipowner, the Shipowner
shall have delivered to the Administrator (1) evidence that the Vessels are
documented by the United States Coast Guard with a coastwise endorsement and (2)
the United States Coast Guard certificates and evidence from the Classification
Society that each Vessel is in class;





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 10

 



 

 

Financial Conditions

 

(l)           the Administrator shall have received at least ten (10) Business
Days prior to the Closing Date (1) a detailed consolidated pro forma balance
sheet for the Shipowner and its subsidiaries, certified by a Responsible
Officer, including adequate disclosures in accordance with GAAP and showing,
among other things, all non-Chapter 537 debt of Shipowner to the extent required
to be disclosed in accordance with GAAP; and (2) a detailed consolidated pro
forma balance sheet for the Affiliate Guarantor and its subsidiaries, certified
by a Responsible Officer of the Affiliate Guarantor. Each balance sheet
described in this Subsection (l) shall be dated as of the Closing Date, reflect
the completion of the Financing under Chapter 537, and demonstrate compliance
with the Qualifying Financial Tests of Shipowner and the Qualifying Financial
Tests of Affiliate Guarantor;

 

(m)         the Administrator shall have received the most recent annual Audited
Financial Statements or quarterly Unaudited Financial Statements of Shipowner
and the Affiliate Guarantor prepared in accordance with GAAP, each certified by
a Responsible Officer of the Shipowner and the Affiliate Guarantor and showing,
among other things, all non-Chapter 537 debt of the Shipowner and of the
Affiliate Guarantor;

 

Closing Certifications

 

(n)          the Shipowner and Affiliate Guarantor, to the extent applicable,
shall have executed and delivered to the Administrator an Officer’s Certificate
representing and warranting that the following statements are true and correct
in all material respects as of the Closing Date:

 

(1)          each of the representations and warranties set forth at Article X
of this Agreement;

 

(2)          to such officer’s knowledge the Shipowner is not in violation of
any Federal laws having a substantial adverse effect on the interests of the
United States;

 

(3)          there have been no occurrences that would adversely and materially
affect the condition of the Vessel, its hull or any of its component parts, or,
in the event such occurrences exist, a detailed description of such occurrence,
in which event the Administrator may take such action as it deems appropriate,
including not issuing the Guarantee;

 

(4)          since December 31, 2019, there have not been any materially adverse
changes in the financial or legal condition of the Shipowner or the Affiliate
Guarantor or in the economic conditions in the intended trade for the Vessels;

 

(5)          there are no Liens on the Vessel or its component parts, except
Permitted Liens;

 

(6)          no Default or event after any period of time or any notice, or
both, would constitute, a Default has occurred;

 

(7)          the amount of Actual Cost Paid is true and correct;

 

(8)          each item in the amount of Actual Cost Paid is properly included in
the Actual Cost of the Vessel;





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 11

 



 

 

(9)          each of the Shipowner and the Affiliate Guarantor is in compliance
with the Qualifying Financial Tests of Shipowner and the Qualifying Financial
Tests of Affiliate Guarantor, respectively, in accordance with GAAP, as adjusted
by 46 CFR § 298.13(d), and detailing such compliance; and

 

(10)        all non-Chapter 537 debt of the Shipowner relating to the Vessels
has been discharged or subordinated in a manner satisfactory to the
Administrator, provided, however, it is agreed that any debt under the Existing
Credit Agreement or under existing unsecured long term notes issued by the
Affiliate Guarantor (in each case, including any guarantees thereof by
Shipowner) does not constitute “debt of the Shipowner relating to the Vessels”
for purposes of this Agreement;

 

(o)          at least ten (10) days prior to the Closing Date, or such shorter
period as the Administrator may agree, the Shipowner’s Accountant shall have
provided a certification or other evidence satisfactory to the Administrator as
to the amounts paid by the Shipowner with respect to Section 2.03(n) (7) and (8)
of this Agreement;

 

Fees and Deposits

 

(p)          the Administrator shall have received the Guarantee Fee payable
under 46 U.S.C. §53714(b) and the Investigation Fee due under 46 U.S.C.
§53713(a), either (i) by wire transfer or (ii) by a check of the Shipowner
payable to the Administrator to be held by the Administrator in escrow until
such time as the FFB makes the Initial Advance on the Note, whereupon it shall
be released to the Administrator for deposit, provided that if the Initial
Advance has not been made by the date that is 10 Business Days after the Closing
Date, the Guarantee Fee previously received by the Administrator referenced in
clause (i) above or the check referenced in clause (ii) above shall be promptly
returned to the Shipowner;

 

(q)          the Shipowner shall have made the Interest Escrow Fund Deposit,
unless waived by the Administrator as indicated in Annex A of this Agreement;

 

(r)           [Deleted/Reserved];

 

Other Conditions

 

(s)           the Shipowner shall have complied in all material respects with
its agreements under this Agreement and all other requirements of Chapter 537
and the applicable regulations, as determined in the sole judgment of the
Administrator;

 

(t)           there have not been any occurrences which have or would adversely
and materially affect the condition of the Vessel, its hull or any of its
component parts, as determined in the sole judgment of the Administrator;

 

(u)          there shall not have occurred a Default or event after any period
of time or any notice, or both, which would constitute a Default;

 

(v)          all documentation and legal opinions relating to the transactions
contemplated by this Agreement and the Note Purchase Agreement shall be in form
and substance satisfactory to the Administrator and all security interests in
the Collateral shall be fully perfected and of first priority as of the Closing
Date;





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 12

 



 

 

(w)         since December 31, 2019, there have not been any materially adverse
changes in the financial or legal condition of the Shipowner or the Affiliate
Guarantor or in the economic conditions in the intended trade for the Vessels,
each as determined in the sole judgment of the Administrator;

 

(x)          the Closing Date shall have occurred by June 28, 2020.

 

(y)          the Chairman of the Federal Maritime Commission shall have
certified that, within the last five (5) years, the Shipowner has not violated:
(1) part A of subtitle IV of Title 46 of the United States Code that involves
unjust or unfair discriminatory treatment or undue or unreasonable prejudice or
disadvantage with respect to a United States shipper, ocean transportation
intermediary, ocean common carrier, or port; and/or (2) part B of subtitle IV of
Title 46 of the United States Code; and

 

(z)          A copy certified by the Shipowner of resolutions adopted by the
Shipowner authorizing the execution, delivery, and performance of the
Transaction Documents, and a copy of the Shipowner’s Organizational Documents.

 

c)    Section 2.04 is hereby amended to read in its entirety as follows:

 

SECTION 2.04. Assignment; Termination of the Guarantee. (a) The Guarantee may
not be assigned by the Shipowner without the prior written approval of the
Administrator and any attempt to do so shall be null and void ab initio.

 

(b) The Guarantee shall terminate only when, one or more of the following events
shall occur:

 

(1)          the Note shall have been Paid in full;

 

(2)          the Holder shall have elected to terminate the Guarantee, and the
Administrator has been so notified by the Holder in writing; provided that, such
termination shall not prejudice any rights accruing hereunder prior to such
termination;

 

(3)          the Guarantee shall have been paid in full in cash by the
Administrator; or

 

(4)          each Holder shall have failed to demand payment of the Guarantee as
provided in Chapter 537.

 

d)    Section 3.02 is hereby amended to read in its entirety as follows:

 

SECTION 3.02.  Mandatory Prepayment.  (a)  [Deleted/Reserved]

 

(b)          Advances are subject to (1) a Mandatory Compliance Prepayment in
accordance with Section 8.04 of this Agreement; (2) a Mandatory Loss Prepayment
to comply with Section 11.12 of this Agreement; and (3) a Mandatory Vessel Sale
Prepayment to comply with Section 15.01 of this Agreement.

 

(c)          Any mandatory prepayments made in accordance with Clause (b) of
this Section shall result in a corresponding reduction in the outstanding amount
of the Administrator’s Note in the inverse order of maturity.





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 13

 



 

 

e)    Section 3.03 is hereby amended to read in its entirety as follows:

 

SECTION 3.03.  Elective Prepayments and Refinancings of Advances.  Advances are
subject to elective prepayment and refinancing based upon the Market
Value/Prepayment Refinancing Privilege and the Par Prepayment/Refinancing
Privilege in accordance with Paragraphs 14 and 15 of the Note and Paragraphs
12.2 and 12.3 of the Note Purchase Agreement.  The allowance of any such
refinancing of Advances shall be at the sole discretion of the Administrator,
unless the Note is paid or refinanced with sources other than Title XI.  Any
such elective prepayments or refinancings of Advances referred to in the first
sentence of this Section 3.03 shall result in a corresponding reduction and
refinancing of the outstanding amount of the Administrator’s Note, as provided
in the Administrator’s Note.

 

f)     Section 3.04 is hereby amended to read in its entirety as follows:

 

SECTION 3.04. Additional Debts of Shipowner to Administrator. (a) If the
Shipowner shall fail to perform any covenant, condition or agreement set forth
in the Transaction Documents, the Administrator may, in its discretion, after
giving the Shipowner notice of its intent to avail itself of its right under
this Section 3.04 with respect to such failure to perform and thereafter at any
time during the continuance of an event which by itself, with the passage of
time, or the giving of notice, would constitute a Default, perform all acts and
make all reasonable expenditures reasonably necessary to remedy such failure.
Notwithstanding the foregoing, the Administrator shall not be obligated to (and
shall not be liable for the failure to) perform such acts and make such
expenditures.  All funds so advanced and expenses reasonably incurred by the
Administrator relating to such compliance shall constitute a debt due from the
Shipowner to the Administrator and shall be secured hereunder and under the
Mortgage prior to the Administrator's Note and shall be repaid by the Shipowner
upon demand, together with interest at the Expended Funds Rate plus two percent
(2%).

 

(b) (1) All funds advanced and expenses incurred by the Administrator pursuant
to Section 4.05(a) of this Agreement and the Transaction Documents; (2) all
other expenses incurred incident to the exercise by the Administrator of any
rights and remedies pursuant to Section 4.04(a), Section 4.04(b), Article XIV or
any other provisions of this Agreement, the other Transaction Documents and the
Note Purchase Documents or in connection with the assumption by the
Administrator of the rights and duties of the Shipowner under the Note Purchase
Agreement and the Note; and (3) all payments made to the Holder as a result of
the default of the Shipowner under Chapter 537 (including, but not limited to,
fees paid to the Holder for expenses incident to the assumption of the Note
Purchase Agreement by the Administrator), shall constitute a debt due from the
Shipowner to the Administrator and shall also be secured hereunder and under the
Mortgage and the other Transaction Documents prior to the payment of the
Administrator's Note and shall be repaid by the Shipowner upon demand together
with interest at the Expended Funds Rate plus two percent (2%).

 

(c)  All payments required to be made by the Shipowner or the Affiliate
Guarantor under the Transaction Documents shall be made by wire transfer in
immediately available funds in accordance with payment instructions provided by
the Administrator.

 

g)    In Article IV- Security Agreement, the text below the heading is hereby
amended to read in its entirety as follows:

 





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 14

 



 

SECTION 4.01.  Granting Clause.  (a) In order to secure the payment and
performance of the obligations of the Shipowner under this Agreement and the
other Transaction Documents to which it is a party, the Shipowner does hereby
grant, sell, convey, assign, transfer, mortgage, pledge, set over and confirm
unto the Administrator a first priority continuing security interest in, Lien on
and right of setoff against, all of the right, title and interest of the
Shipowner in and to all of the following, whether now owned or existing or
hereafter arising or acquired:

 

(1)          each Construction Contract and the Rights Under the Construction
Contracts and Related Contracts;

 

(2)          Moneys Due to Shipowner with Respect to the Construction of the
Vessels;

 

(3)          each Vessel and each Existing Vessel and all Goods, including,
without limitation, Accessions, fuel, Equipment, and Inventory, and all
Accounts, including, without limitation, any bareboat charters, time charters,
charter hire, voyage or other charters except slot charters, earnings,
affreightments, and all Commercial Tort Claims described on the Disclosure
Schedule or notified to the Administrator pursuant to Section 11.04 (all terms
are defined as set forth in Annex B of this Agreement or in the UCC as
applicable) in each case only to the extent the same appertain or relate solely
to each Vessel or Existing Vessel or its operation, whether or not on board or
ashore and not covered by the Mortgage, and further provided that shipping
containers and Goods that are not specifically identified exclusively for use on
one of the Vessels or Existing Vessels are not included in this grant;

 

(4)          the Late Charges Reserve Subfund and all sums, moneys, securities
and proceeds of the Late Charges Reserve Subfund currently on deposit or
hereafter deposited in said account, including, without limitation, Financial
Assets;

 

(5)          the Chapter 537 Reserve Fund and all sums, moneys, securities and
proceeds of the Chapter 537 Reserve Fund currently on deposit or hereafter
deposited in said account, including, without limitation, Financial Assets;

 

(6)          the Interest Escrow Fund and all sums, moneys, securities and
proceeds of the Interest Escrow Fund currently on deposit or hereafter deposited
in said account, including, without limitation, Financial Assets;

 

(7)          the No-Call Prepayment Fund and all sums, moneys, securities and
proceeds of the No-Call Prepayment Fund hereafter deposited in said fund,
including, without limitation, the No-Call Prepayment Collateral;

 

(8)          all policies and contracts of insurance solely to the extent the
same relate to each Vessel, including, without limitation, the Shipowner’s
rights under all entries in any protection and indemnity or war risks
associations or clubs, which are from time to time taken out by or for the
Shipowner in respect of each Vessel, their hull, machinery, freights,
disbursements, profits or otherwise, and all the benefits thereof and all other
rights of the Shipowner in respect thereof, including, without limitation, all
claims of whatsoever nature including without limitation any general  average
claims or loss of hire claims, as well as return premium; and





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 15

 



 

 

(9)          all cash and non-cash Products and Proceeds of the collateral
described in Clauses (1) through (8) of this Section 4.01(a).

 

The Administrator shall have, upon execution and delivery thereof, as further
security, certain right, title and interest in and to the Mortgage, to be
executed and delivered by the Shipowner to the Administrator, as mortgagee, on
the date hereof, covering each Vessel.

(b)          The Shipowner’s right, title and interest in each of the assets and
property described in Section 4.01(a) of this Agreement are herein,
collectively, called the "Collateral." The Administrator shall hold the
Collateral as collateral security for all of the obligations and liabilities of
the Shipowner under this Agreement, the Administrator's Note, the Mortgage and
the other Transaction Documents and as collateral security, whether now made or
hereafter entered into, for and with respect to the Guarantee.

 

(c)          Notwithstanding Subsections (a) and (b) of this Section 4.01, (1)
the Shipowner shall remain liable to perform its obligations under each
Construction Contract and the above-mentioned other agreements; (2) the
Administrator shall not, by virtue of this Agreement, have any obligations under
any of the documents referred to in Clause (1) or be required to make any
payment owing by the Shipowner thereunder; and (3) if there is no existing
Default, the Shipowner shall (subject to the rights of the Administrator
hereunder) be entitled to exercise all of its rights under each of the documents
referred to in this Section and shall be entitled to receive all of the benefits
accruing to it thereunder as if Subsections (a) and (b) of this Section were not
applicable.

 

SECTION 4.02. Uniform Commercial Code Filings. The Shipowner shall furnish
evidence satisfactory to the Administrator that financing statements under the
UCC shall have been filed against the Shipowner (or the Shipyard, if applicable)
in all offices in which it may be necessary or advisable in the opinion of the
Administrator to perfect the Administrator’s security interests in any
Collateral subject to the UCC as to which a security interest is perfected by
filing.

 

SECTION 4.03. Surrender of Vessel Documents. The Administrator shall consent to
the surrender of each Vessel's documents in connection with any re-documentation
of such Vessel required on account of alterations to such Vessel or any other
circumstance requiring re-documentation of a Vessel under applicable law which
are not prohibited by this Agreement or the Mortgage.

 

SECTION 4.04. General Powers of the Administrator.  (a) In the event that any
Vessel shall be arrested or detained by a marshal or other officer of any court
of law, equity or admiralty jurisdiction in any country or nation of the world
or by any government or other authority, and shall not be released from arrest
or detention within fifteen (15) days or such longer period of time from the
date of arrest or detention as may be required under the circumstances and
during which the Shipowner shall exercise due diligence to seek such release,
the Shipowner hereby authorizes and empowers the Administrator, in the name of
the Shipowner and hereby irrevocably appoints the Administrator and its
successors and assigns the true and lawful attorney of the Shipowner, in its
name and stead, to apply for and receive possession of and to take possession of
such Vessel with all the rights and powers that the Shipowner might have,
possess and exercise in any such event. This power of attorney shall be
irrevocable and may be exercised not only by the Administrator but also by an
appointee or appointees, with full power of substitution, to the same extent as
if said appointee or appointees had been named as one of the attorneys above
named by express designation.

 





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 16

 



 

(b)          The Shipowner also authorizes and empowers the Administrator or the
Administrator’s appointee or appointees, as the true and lawful attorney of the
Shipowner, to appear in the name of the Shipowner, or its successors or assigns,
in any court of any country or nation in the world where a suit is pending
against any Vessel because or on account of any alleged Lien against the Vessel
(other than any Permitted Lien) from which the Vessel has not been released
within the time provided in Section 4.04 (a) above and to take such proceedings
as to them or any of them as may seem proper towards the defense of such suit
and the discharge of such Lien, and all reasonable and necessary expenditures
made or incurred by them or any of them for the purpose of such defense or
discharge shall be deemed to be an indebtedness of the Shipowner and shall be
secured by this Agreement and the Mortgage and shall be immediately due and
payable and, until paid, shall bear interest at the Expended Funds Rate plus two
percent (2%).

 

(c)          The Shipowner irrevocably authorizes the Administrator or its
appointee (with full power of substitution) to appear in the name of the
Shipowner in any court of any country or nation of the world where a suit is
pending against the whole or any part of the Collateral because of, or on
account of, any alleged Lien or claim against the whole or any part of the
Collateral (other than any Permitted Lien), from which the whole or said part of
the Collateral has not been released. The Administrator shall not be obligated
to (nor be liable for the failure to) take any action provided for in
Subsections (a) and (b) of this Section.

 

SECTION 4.05.  Performance of the Shipowner’s Agreements by the Administrator;
Confidentiality of Information. (a) If the Shipowner shall be in Default,
including but not limited to a Default in providing the Administrator with any
audited or unaudited financial statements, reports, certifications or
calculations required hereunder to be provided by the Shipowner to the
Administrator, the Administrator may, in its discretion, perform all acts and
make all reasonable expenditures reasonably necessary to remedy such failure
during the existence of a Default.  Notwithstanding the foregoing, the
Administrator shall not be obligated to (and shall not be liable for the failure
to) perform such acts and make such expenditures, including, but not limited to,
the hiring of accounting professionals to review the books and records of the
Shipowner to the satisfaction of the Administrator, and the Shipowner hereby
agrees to disclose all and any pertinent information reasonably necessary for
the conduct of such a review by the Administrator or its consultants; provided
however, notwithstanding any other provision of this Agreement, nothing in this
Agreement constitutes (i) a waiver of the attorney client privilege or (ii) an
agreement to provide confidential information that is protected by a
non-disclosure agreement with a third party, whether or not the Shipowner shall
be in Default.  All funds so advanced and expenses reasonably incurred by the
Administrator relating to such compliance shall constitute a debt due from the
Shipowner to the Administrator and shall be secured hereunder and under the
Mortgage prior to the Administrator's Note and shall be repaid by the Shipowner
upon demand, together with interest at the Expended Funds Rate plus two percent
(2%).

 

(b)  The Administrator agrees to treat as confidential and, except to the extent
required by law, not to disclose to any third parties information provided by
the Shipowner or the Affiliate Guarantor pursuant to this Agreement or to the
Administrator’s request in furtherance of its obligations under this Agreement
or Chapter 537.  Administrator agrees that no such information shall knowingly
be provided by the Administrator to any competitor of the Shipowner or any
affiliate of such competitor, unless required by law.  The Shipowner and the
Affiliate Guarantor hereby (i) advise the Administrator that such information
submitted by either of them is considered to be confidential commercial,
financial and proprietary business information exempt from Freedom of
Information Act disclosure pursuant to 5 U.S.C. §552(b)(4), and (ii) request
that (x)





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 17

 



 

such information be withheld from disclosure in response to any inquiries under
the Freedom of Information Act or otherwise, and (y) the Administrator notify
the Shipowner and the Affiliate Guarantor as appropriate in the event the
Administrator receives any such inquiry.

 

h)    Section 5.03 is hereby amended to read in its entirety as follows:

 

SECTION 5.03. Termination Date of the Interest Escrow Fund. The Interest Escrow
Fund will terminate on the latest to occur of (a) ninety (90) days after the
Delivery Date of the last Vessel covered by this Agreement, (b) the date that
the full amount of the aggregate Actual Cost or Depreciated Actual Cost of the
last Vessel covered by this Agreement has been paid, or (c) the date that the
final determination of the aggregate Actual Cost or Depreciated Actual Cost of
all of the Vessels has been made by the Administrator.  Any funds remaining in
the Interest Escrow Fund after the termination date of the Interest Escrow Fund
shall be paid to the Shipowner except that if a Default exists at such time, the
funds remaining in the Interest Escrow Fund will be deposited into the Chapter
537 Reserve Fund and applied in accordance with the terms of Section 14.04 of
this Agreement.

 

i)     Each of Sections 6.01, 6.02, 6.03, 6.04, 6.05, 6.07, 6.08, 6.09, 6.10,
and 6.11(a) is hereby amended to read in its entirety as follows, Section 6.06
is hereby deleted, and a new Section 6.04.1 is hereby added as set forth below:

 

SECTION 6.01.  Establishment of Chapter 537 Reserve Fund.  On the Closing Date,
the Administrator shall establish the Chapter 537 Reserve Fund. In the event
that the Shipowner shall, during the occurrence and continuation of a Default,
receive any Moneys Due with Respect to the Construction of the Vessels, the
Shipowner shall give notice thereof to the Administrator and shall promptly pay
the same over to the Administrator who shall deposit the funds into the Chapter
537 Reserve Fund for application in accordance with Section 14.04 of this
Agreement. When and if the Shipowner or other Person is required by Sections
6.04 and 13.07 of this Agreement to make a Reserve Fund Net Income Deposit into
the Chapter 537 Reserve Fund, the Shipowner or other Person shall pay those
funds to the Administrator who shall deposit the funds into the Chapter 537
Reserve Fund.

 

SECTION 6.02.  Computation of Reserve Fund Net Income.  Except as otherwise
provided herein, within one hundred twenty (120) days after the end of each
fiscal year of the Shipowner, the Shipowner shall compute its net income
attributable to the operation of the Vessels for such year in accordance with
this Section ("Reserve Fund Net Income").  This computation requires the
multiplication of the Shipowner’s total net income after taxes by a fraction
with a numerator composed of the total original capitalized cost of all Vessels
and a denominator composed of the total original capitalized cost of all the
Shipowner's fixed assets.  The total net income after taxes, computed in
accordance with GAAP, shall be adjusted as follows:

 

(a)          The depreciation expense applicable to the fiscal year shall be
added back; and

 

(b)          There shall be subtracted (1) an amount equal to the principal
amount of debt required to be paid or redeemed, and actually paid or redeemed by
the Shipowner during the year, excluding payments from the Chapter 537 Reserve
Fund; and (2) the principal amount of any Advances that the Shipowner has Paid
in excess of the required payments, which may be used by the Shipowner as a
credit against future required





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 18

 



 

payments with respect to Advances including the Late Charges Reserve Subfund and
the Interest Escrow Fund.

 

SECTION 6.03.  Delivery of Statement of Reserve Fund Net Income. Except as
otherwise provided herein, within one hundred twenty (120) days after the end of
each fiscal year of the Shipowner, the Shipowner shall deliver to the
Administrator, the Computation of Reserve Fund Net Income, Total Deposits or Net
Deposits and Accountant’s Statement stating (a) the Reserve Fund Net Income for
such fiscal year and total amount of all Reserve Fund Net Income Deposits that
are required to be so deposited into the Chapter 537 Reserve Fund for such
fiscal year (and showing the pertinent calculations), or (b) that no Reserve
Fund Net Income Deposit was required to be made for such fiscal year (and
showing the pertinent calculations) and (c) that at the end of such fiscal year
no adjustments were required to be made for such fiscal year (and showing
the pertinent calculations) pursuant to this Section (and, if such adjustments
were required to be made, stating the reasons therefor). The computation of the
Reserve Fund Net Income Deposit shall be made on the basis of information
available to the Shipowner at the time of each such deposit.  Each Reserve Fund
Net Income Deposit shall be subject to adjustments from time to time in the
event and to the extent that the same would be required or permitted by mistakes
or omissions, additional information becoming available to the Shipowner, or
judicial or administrative determinations made subsequent to the making of such
deposits.

 

SECTION 6.04.  Annual Reserve Fund Net Income Deposit.  Except as otherwise
provided herein, within one hundred twenty (120) days after the end of each
fiscal year of the Shipowner, the Shipowner shall transmit to the Administrator
for the Administrator’s prompt deposit into the Chapter 537 Reserve Fund an
amount equal to (a) (1) the Reserve Fund Net Income for such fiscal year less
(2) ten percent (10%) of the Shipowner's Aggregate Original Equity Investment in
each Vessel then owned by the Shipowner, as specified in Annex A of this
Agreement, deducted annually for each such Vessel (prorated for a period of less
than a full fiscal year) multiplied by (b) fifty percent (50%), less (c) the
amount of any Special Reserve Fund Net Income Deposits previously made with
respect to such fiscal year (“Reserve Fund Net Income Deposit”). The Shipowner
shall deliver to the Administrator at the time of each Reserve Fund Net Income
Deposit pursuant to this Section and any deposits required under this Agreement,
a statement of the Shipowner’s Accountant stating that such deposit has been
computed as set forth in Annex N.

 

SECTION 6.04.1.  Special Reserve Fund Net Income Deposit.  In the event that at
the end of any fiscal year or quarter, either the Shipowner fails to comply with
the Supplemental Financial Tests of the Shipowner or the Affiliate Guarantor
fails to comply with the Supplemental Financial Tests of the Affiliate
Guarantor, each as indicated on the Annual Financial Statement Certification or
Quarterly Financial Statement Certification, as applicable, provided to the
Administrator pursuant to Section 13.04 or 13.05 hereof, within forty five (45)
days thereafter, the Shipowner shall transmit to Administrator for the
Administrator’s prompt deposit into the Chapter 537 Reserve Fund an amount equal
to twenty-five percent (25%) of principal and interest due on the Note for the
fiscal year in which such Supplemental Financial Tests were not met (the
“Special Reserve Fund Deposit”).  The Shipowner shall deliver to the
Administrator at the time of each Special Reserve Fund Deposit pursuant to this
Section, a statement of the Shipowner stating that such deposit has been
computed in accordance with Section 6.04.1 hereof and showing the pertinent
calculations.  For the avoidance of doubt, the Special Reserve Fund Deposit is
separate from and potentially in addition to the Reserve Fund Net Income Deposit
provided for in Section 6.01 above.





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 19

 



 

 

SECTION 6.05.  Exceptions to Annual Reserve Net Income Deposit.  Notwithstanding
anything to the contrary set forth in this Agreement, the Shipowner shall not be
required to make or deliver to the Administrator the computation required by
Section 6.02, 6.03, 6.04, or 6.04.1 above, or make any Reserve Fund Net Income
Deposit or Special Reserve Fund Deposit if (a) the Note and the related
Administrator's Note with respect to the Vessels shall have been satisfied and
discharged and if the Shipowner shall have paid or caused to be paid all other
sums secured under this Agreement or the Mortgage, (b) the Guarantee of the Note
shall have been terminated pursuant to this Agreement other than by reason of
payment of the Guarantee by the Administrator, (c) the Shipowner was, at the
close of its most recent fiscal year, subject to and in compliance with all of
the Supplemental Financial Tests of Shipowner, the Affiliate Guarantor was, at
the close of its most recent fiscal year, subject to and in compliance with all
of the Supplemental Financial Tests of the Affiliate Guarantor, and there is no
existing Default or (d) the amount in the Chapter 537 Reserve Fund (including
any securities at current market value) is equal to or in excess of fifty
percent (50%) of the principal amount of the Note then Outstanding and there is
no existing Default.  As set forth in the definitions of “Supplemental Financial
Tests of Affiliate Guarantor” and “Supplemental Financial Tests of Shipowner”,
for all purposes of this Agreement, the failure of either the Affiliate
Guarantor or of the Shipowner to maintain a Qualifying Credit Agreement shall
not constitute a failure to meet the Supplemental Financial Tests of the
Affiliate Guarantor or Supplemental Financial Tests of Shipowner unless such
failure shall continue for a period of more than thirty consecutive (30)
Business Days.

 

SECTION 6.06.  [Deleted/Reserved]

 

SECTION 6.07.  Withdrawals from Chapter 537 Reserve Fund. (a) From time to time,
moneys in the Chapter 537 Reserve Fund may be subject to withdrawal upon receipt
by the Administrator from the Shipowner of a Request for payment (specifying the
Person or Persons to be paid, the amount of such payment, and the bank account
to which the Shipowner requests that the payment be made) executed by the
Shipowner, together with an Officer's Certificate of the Shipowner stating the
reasons and purpose for the withdrawal. If the Administrator approves the
Request, the Administrator shall promptly withdraw the moneys from the Chapter
537 Reserve Fund and make payment in accordance with the terms of the
Request.  The Administrator shall have the right to disapprove any Request for
withdrawal from the Chapter 537 Reserve Fund and, in the event of a Default
under this Agreement, the right to apply all or part of the proceeds in the
Chapter 537 Reserve Fund to all amounts due and owing the Administrator under
this Agreement.  In that event, the Administrator may retain and offset any or
all of the cash in the Chapter 537 Reserve Fund, and any Income Realized on the
Chapter 537 Reserve Fund, as part of the Administrator’s recovery against the
Shipowner.

 

(b)  From time to time, moneys in the Chapter 537 Reserve Fund shall be
withdrawn upon receipt by the Administrator from the Shipowner of a Request for
payment (specifying the Person or Persons to be paid, the amount of such
payment, and the bank account to which the Shipowner requests that the payment
be made) executed by the Shipowner and consented to by the Administrator;
provided that, at the time of such Request, the Shipowner and the Affiliate
Guarantor shall each have met the Supplemental Financial Tests of Shipowner and
the Supplemental Financial Tests of Affiliate Guarantor, respectively, for four
consecutive fiscal quarters.

 

SECTION 6.08.  Impermissible Payments. If the Shipowner makes any payment to an
Equity Interest Holder during any period in which the Primary Covenants or the
Supplemental Covenants, if applicable, prohibit such payments, and each Equity
Interest Holder that has received





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 20

 



 

such a payment fails to repay such amounts within fifteen (15) days of receipt
of notice from the Administrator to the Shipowner requesting such repayment (or
if the Shipowner shall have failed to make a timely Reserve Fund Net Income
Deposit in violation of Section 6.04 of this Agreement), the Shipowner shall,
upon Request from the Administrator, pay into the Chapter 537 Reserve Fund, the
amount remaining due from such Equity Interest Holders plus interest at the
Expended Funds Rate plus two percent (2%) from the date the monies were
initially paid (or from the date the Reserve Fund Net Income Deposit should have
been made).  It is understood and agreed that any payment made by the Shipowner
pursuant to this Section 6.08 shall not release or extinguish the obligation of
the Equity Interest Holders to repay improperly received funds; provided that
such funds repaid by the Equity Interest Holders shall not be paid into the
Chapter 537 Reserve Fund to the extent the Shipowner has already
made payments into the Chapter 537 Reserve Fund pursuant to this Section 6.08.

 

SECTION 6.09.  Late Charges Reserve Subfund and Deficiency Deposits.   (a) On
the date of the Initial Advance (as defined in the Note Purchase Agreement), the
Administrator shall establish the Late Charges Reserve Subfund as a subfund of
the Chapter 537 Reserve Fund with Treasury and the Shipowner shall deposit the
Late Charges Reserve Subfund Deposit with the Administrator who shall deposit
such proceeds into the Late Charges Reserve Subfund.  The Administrator shall
have the sole right to make withdrawals from the Late Charges Reserve
Subfund.  The Late Charges Reserve Subfund shall be held and disbursed by the
Administrator to pay any Late Charges.  Provided no Default has occurred, the
Administrator shall release to the Holder entitled to receive any Late Charges
sufficient funds from the Late Charges Reserve Subfund to cover such Late
Charges as and when the same become due and payable.  Payments on the Note
received after 12:00 pm Washington, D.C. time on the due date shall incur Late
Charges.

 

(b) At any time and from time to time that the amount in the Late Charges
Reserve Subfund shall be less than an amount reasonably determined by the
Administrator to be sufficient to cover thirty (30) days of hypothetical Late
Charges based upon a daily rate selected by the Administrator or the FFB, then,
upon notice of such deficiency by the Administrator to the Shipowner, the
Shipowner shall immediately make any additional deposit of cash into the Late
Charges Reserve Subfund equal to such deficiency.

 

SECTION 6.10.  Capital Construction Fund in Lieu of Chapter 537 Reserve Fund.
  If the Shipowner has established a Capital Construction Fund, at any time when
a Reserve Fund Net Income Deposit would otherwise be required to be made into
the Chapter 537 Reserve Fund pursuant to this Article VI, and the Shipowner
elects to make such deposits to the Capital Construction Fund, the Shipowner
must enter into an agreement, satisfactory to the Administrator, providing that
all such deposits of assets therein will be security (the “CCF Security Amount”)
to the United States in lieu of the Chapter 537 Reserve Fund. The Reserve Fund
Net Income Deposit requirements of the Chapter 537 Reserve Fund and of this
Agreement will be deemed satisfied by deposits of equal amounts in the Capital
Construction Fund, and withdrawal of the CCF Security Amount will be subject to
the Administrator’s prior consent. If, for any reason, the Capital Construction
Fund terminates prior to the payment of the Note, the Administrator's Note and
all other amounts due under or secured by this Agreement or the Mortgage, the
CCF Security Amount will be deposited or re-deposited in the Chapter 537 Reserve
Fund to the extent of the amounts otherwise then required to be in the Chapter
537 Reserve Fund.





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 21

 



 

 

SECTION 6.11.  Termination of the Chapter 537 Reserve Fund.  (a)  Upon the
occurrence of (1) a Default, and (2) (A) the assumption of the Shipowner’s
rights and duties under the Note and the Note Purchase Documents by the
Administrator or (B) the payment by the Administrator to the Holder pursuant to
a demand under the Guarantee, the Chapter 537 Reserve Fund (including the Late
Payment Reserve Subfund) shall be terminated and all amounts in the Chapter 537
Reserve Fund (including Income Realized on the Chapter 537 Reserve Fund which
has not yet been paid to the Shipowner), shall be applied in accordance with the
terms of Section 14.04 of this Agreement. The Administrator’s rights to draw
upon the Chapter 537 Reserve Fund shall not be exclusive of any other rights of
the Administrator under the Transaction Documents, and each and every right
shall be cumulative and concurrent, and may be enforced separately, successively
or together, and may be exercised from time to time as often as the
Administrator may deem necessary.

 

j)     Section 7.04 is hereby amended to read in its entirety as follows:

 

SECTION 7.04. Investment and Liquidation of the Deposit Funds.  Provided that
the Shipowner is not in Default, (a) the Administrator shall within a reasonable
time after the Shipowner so requests invest and reinvest any cash held in the
Deposit Funds in Eligible Investments with such maturities as to ensure that the
Deposit Funds will be available as required for the purposes hereof; and (b) the
Administrator shall comply with a Shipowner’s Request to sell all or any
designated part of the Eligible Investments in the Deposit Funds. The
Administrator shall have no liability to the Shipowner for acting in accordance
with such Requests.  If such sale (or any payment at maturity) produces (a) a
net sum less than the cost (including accrued interest paid, as such) of the
Eligible Investments so sold or paid, the Administrator shall give notice to the
Shipowner, and the Shipowner shall promptly pay the deficiency to the
Administrator for deposit into the applicable Deposit Fund, or (b) a net sum
greater than the cost (including accrued interest paid as such) of the Eligible
Investments so sold or paid, the Administrator shall promptly pay the excess to
the Shipowner. The Shipowner expressly acknowledges and agrees that cash
deposited in the Deposit Funds pursuant to this Agreement may suffer a loss if
liquidated prior to the maturity of the Eligible Investment.

 

k)    Each of Sections 7.06 and 7.07 is hereby amended to read in its entirety
as follows:

 

SECTION 7.06. Interest, Financial Assets and Taxes. So long as the Shipowner is
not in Default, the Administrator shall pay the Shipowner any interest paid on
cash or Eligible Investments (less an amount equal to accrued interest paid upon
purchase) when credited in the Deposit Fund.  Any and all securities or other
Financial Assets credited to a Deposit Fund shall be registered in the name of
the Administrator, endorsed to the Administrator and in no case will any
Financial Asset credited to any Deposit Fund be registered in the name of the
Shipowner, be payable to the order of the Shipowner or specially endorsed to the
Shipowner.  All taxes, if any, applicable to the acquisition or sale of Eligible
Investments under this Section shall be paid by the Shipowner from its separate
funds.

 

SECTION 7.07. Improper Disbursements From Deposit Funds. (a) At any time the
Administrator shall have determined that there has been, for any reason, a
disbursement to the Shipowner from any Deposit Fund contrary to this Section,
the Administrator shall give notice to the Shipowner of the amount improperly
disbursed, the amount to be deposited or re-deposited into such Deposit Fund on
account thereof, and the reasons for such determination.





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 22

 



 

 

(b) Upon the Shipowner’s receipt of the notice referred to above, the Shipowner
shall promptly deposit or re-deposit, as appropriate, such amount (with
interest, if any) required by the Administrator into such Deposit Fund.

 

l)     Each of Section 8.02 and 8.03 is hereby amended to read in its entirety
as follows:

 

SECTION 8.02.  Advance Requests.  Subject to the conditions precedent set forth
in Section 8.03 hereof and in the Note Purchase Documents, the Administrator
shall within a reasonable time after receipt of an Advance Request issue an
Advance Request Approval Notice to FFB approving the payment to the Shipyard or
any other Person of any amount which the Shipowner is obligated to pay, or to
the Shipowner as reimbursement for any amounts it has paid, on account of the
items and amounts or any other items set forth in Table A of Annex A of this
Agreement or subsequently approved by the Administrator.

 

SECTION 8.03. Conditions Precedent to Approve Advance Requests. (a) In addition
to the conditions precedent set forth in the Note Purchase Documents, the
obligation of the Administrator to approve any Advance Request and issue an
Advance Request Approval Notice shall be subject to the following conditions
precedent:

 

(1)         a Responsible Officer of the Shipowner shall deliver an Officer’s
Certificate of the Shipowner, in form and substance satisfactory to the
Administrator, stating that (A) there is no Default under the Construction
Contract or any of the Transaction Documents; (B) there have been no occurrences
which have or would adversely and materially affect the condition of the Vessel,
its hull or any of its component parts; (C) each amount of the Advance Request
is properly included in the Administrator’s approved estimate of Actual Cost;
(D) there are no Liens on the applicable Vessel, its hull or component parts for
which the withdrawal is being requested except for those already approved by the
Administrator; and (E) if the Vessel has already been delivered, it is in class
and is being maintained in the highest and best condition.

 

(2)         the Administrator shall receive an Officer’s Certificate of the
Shipyard, in form and substance satisfactory to the Administrator, stating that
there are no Liens other than Permitted Liens on the applicable Vessel created
by, through, or under the Shipyard.

 

(3)         no Advance Request shall be made or approved:

 

(A)         to any Person until the total amount paid by or for the account of
the Shipowner from sources other than the Advances equals at least the Required
Equity Amount;

 

(B)         to the Shipowner which would have the effect of reducing the amount
paid by the Shipowner to an amount that is less than the Required Equity Amount;
or

 

(C)         to any Person on account of items, amounts or increases representing
changes and extras or owner furnished equipment, if any, set forth in Table A of
Annex A of this Agreement, unless such items, amounts and increases shall have
been previously approved by the Administrator;

 





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 23

 



 

provided,  however, that when the amount guaranteed by the Administrator equals
75% or less of the Actual Cost, then after the initial 12½% of Actual Cost has
been paid by or on behalf of the Shipowner for such Vessel and up to 37½% of
Actual Cost has been paid by Advances, the Shipowner shall pay the remaining
Required Equity Amount before any additional Advances are made for such Vessel.

 

(b)         Notwithstanding any other provision of this Section, the Shipowner
shall not seek or receive reimbursement for any amount paid to the Shipyard or
any Person that is included in Actual Cost and which has been paid or reimbursed
with an Advance.

 

m)   Section 9.02 is hereby amended to read in its entirety as follows:

 

SECTION 9.02.  [Deleted/Reserved]

 

n)    In Article X - Representations and Warranties, the text below the heading
is hereby amended to read in its entirety as follows:

 

The Shipowner and, to the extent applicable, the Affiliate Guarantor, represents
and warrants to the Administrator that, to the actual knowledge of the
Responsible Officers of the Shipowner and the Responsible Officers of the
Affiliate Guarantor, except as set forth on the Disclosure Schedule, the
following statements are true and correct as of the Closing Date and further
represents and warrants that such statements shall remain true and correct
thereafter for so long as this Agreement shall not have been discharged, unless
such representation is by its terms limited to the Closing Date:

 

SECTION 10.01. Organization and Existence; Power and Authority. As of the
Closing Date, each of the Shipowner and the Affiliate Guarantor is duly
organized, validly existing and in good standing under the laws of its
Jurisdiction of Organization, has full legal right, power and authority to enter
into this Agreement and each of the other Transaction Documents to which it is a
party, to issue the Note and the Administrator’s Note or the Affiliate Guaranty,
as the case may be, and to carry out and consummate all transactions
contemplated by this Agreement and each of the other Transaction Documents to
which it is a party, and has duly authorized the execution, delivery and
performance of this Agreement and each of the other Transaction Documents to
which it is a party.

 

SECTION 10.02. Qualification. As of the Closing Date, neither the Shipowner nor
any Affiliate Guarantor has failed to qualify to do business in any jurisdiction
in the United States in which failure to do so would have a Material Adverse
Effect, and the Shipowner and each Affiliate Guarantor had and has full legal
right, power and authority to own its own properties and assets and conduct its
business as it is presently conducted in each case except to the extent such
failure would not reasonably be expected to have a Material Adverse Effect.

 

SECTION 10.03. Proper Execution. As of the Closing Date, the officers of the
Shipowner and each Affiliate Guarantor executing this Agreement and each of the
other Transaction Documents to which it is a party are duly and properly in
office and fully authorized to execute the same on behalf of the Shipowner or
Affiliate Guarantor, as the case may be.

 

SECTION 10.04. Due Execution and Delivery.  As of the Closing Date, this
Agreement and each of the other Transaction Documents to which the Shipowner and
each Affiliate Guarantor is a party have been duly authorized, executed and
delivered by the Shipowner and the Affiliate





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 24

 



 

Guarantor, are in full force and effect and constitute the legal, valid and
binding agreements of the Shipowner and the Affiliate Guarantor enforceable in
accordance with their terms, subject to bankruptcy, insolvency and similar laws
affecting creditors’ rights in general and to the availability of equitable
remedies.

 

SECTION 10.05. No Conflicts or Contravention. As of the Closing Date, the
execution and delivery of this Agreement and each of the other Transaction
Documents, the consummation of the transactions herein and therein described and
the fulfillment of or compliance with the terms and conditions hereof and
thereof, will not materially conflict with or constitute a material violation,
breach of or default (with due notice or the passage of time or both) by the
Shipowner or the Affiliate Guarantor of any of its Organizational Documents, any
applicable law or administrative rule or regulation, or applicable court or
administrative decree or order, or any indenture, mortgage, deed of trust, loan
agreement, lease, contract or other agreement or instrument to which the
Shipowner or any Affiliate Guarantor is a party or by which it or its properties
are otherwise subject or bound, or result in the creation or imposition of any
Lien of any nature whatsoever upon any of the property or assets of the
Shipowner or any Affiliate Guarantor, other than Permitted Liens, except in each
case such as could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 10.06. Governmental Authorizations; Other Consents or Approvals. As of
the Closing Date, no consent or approval of any trustee or holder of any
indebtedness of the Shipowner or the Affiliate Guarantor, and no consent,
permission, authorization, order or license of, or filing or registration with,
any governmental entity is necessary in connection with the execution and
delivery of this Agreement and each of the Transaction Documents, the
consummation of any transaction herein or therein described, or the fulfillment
of or compliance with the terms and conditions hereof or thereof, except as have
been obtained or made and as are in full force and effect, and except in each
case such as could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 10.07. No Litigation. As of the Closing Date, there is no action, suit,
proceeding, inquiry or investigation, before or by any court or Federal, state,
municipal or other governmental authority, pending, or to the knowledge of the
Shipowner, threatened in writing against or affecting the Shipowner, the
Affiliate Guarantor or the assets, properties or operations of the Shipowner or
the Affiliate Guarantor which would reasonably be expected to have, a Material
Adverse Effect.  As of the Closing Date, neither Shipowner nor the Affiliate
Guarantor is in default (and to the actual knowledge of the Shipowner’s
Responsible Officers no event has occurred and is continuing which with the
giving of notice or the passage of time or both could constitute a default) with
respect to any order or decree of any court or any order, regulation or demand
of any Federal, state, municipal or other governmental authority, which default
could reasonably be expected to have a Material Adverse Effect.

 

SECTION 10.08. Ownership of Collateral; Liens.  As of the Closing Date, the
Shipowner lawfully owns its right, title, and interest in all Collateral,
including each Vessel, free from any Lien except for Permitted Liens.

 

SECTION 10.09. Valid Pledge. As of the Closing Date, this Agreement and the
Mortgage establish the valid first priority duly perfected Lien in favor of the
Administrator for the benefit and security of the Administrator and the other
obligations of the Shipowner under the Transaction Documents on the portion of
the Collateral that is subject to the UCC and as to which a security interest is
perfected by filing, subject to Permitted Liens; such Lien is in full force and
effect and





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 25

 



 

is not subordinate or junior to any other Liens in respect of such Collateral
other than Permitted Liens; and as of the Closing Date the Shipowner is not in
breach of any covenants set forth in this Agreement or the other Transaction
Documents.

 

SECTION 10.10. No Debarment. As of the Closing Date, neither the Shipowner nor
the Affiliate Guarantor is debarred or suspended or voluntarily excluded from
participation in contracts or procurement matters with the Government or
delinquent on a Government debt.

 

SECTION 10.11. Accuracy of Representations, Warranties and Information;
Disclosure. (a)  As of the Closing Date, the representations, warranties and
certifications of the Shipowner and the Affiliate Guarantor set forth in each of
the other Transaction Documents to which the Shipowner or the Affiliate
Guarantor is a party and all written information provided by the Shipowner and
the Affiliate Guarantor to the Administrator in the Application, when taken as a
whole and after giving effect to any updates provided to the Administrator in
writing, remain true and accurate in all material respects as of the date such
representations, warranties and certifications were made or as of the date such
written information was provided.

 

(b) As of the Closing Date, each of the Shipowner and the Affiliate Guarantor
has disclosed to the Administrator all agreements, instruments and corporate or
other restrictions to which it or the Affiliate Guarantor is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect on the Closing
Date.  As of the Closing Date, to the actual knowledge of senior management of
the Shipowner and to the actual knowledge of senior management of the Affiliate
Guarantor no report, financial statement, certificate or other information
furnished in writing by or on behalf of the Shipowner or the Affiliate Guarantor
to the Administrator in connection with the transactions contemplated hereby and
delivered hereunder or under any other Transaction Document (in each case as
modified or supplemented by other information so furnished) contains when taken
as a whole any intentional material misstatement of fact or intentionally omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Shipowner represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

 

SECTION 10.12. No Defaults.  As of the Closing Date, no Default (or to the
actual knowledge of the Shipowner’s Responsible Officers an event which with the
passage of time, notice or both would constitute a Default) has occurred and is
continuing under this Agreement or any of the other Transaction Documents to
which the Shipowner or the Affiliate Guarantor is a party.

 

SECTION 10.13.  Shipowner’s United States Citizenship. As of the Closing Date,
the Shipowner is a citizen of the United States within the meaning of 46 USC §
50501.

 

SECTION 10.14. Vessel Documentation. As of the Closing Date, the Vessel is
documented under the laws of the United States.

 

SECTION 10.15. Insurance. As of the Closing Date, the properties of the
Shipowner and the Affiliate Guarantor are insured with financially sound and
reputable insurance companies not a Related Party of the Shipowner or the
Affiliate Guarantor, in such amounts, with such deductibles, covering such
risks, and subject to self-insurance amounts as are customarily carried





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 26

 



 

by companies engaged in similar businesses and owning similar properties in
localities where the Shipowner or the Affiliate Guarantor operates and, with
respect to the Vessels, as are specified in Section 11.10 hereof.

 

SECTION 10.16. Taxes.  As of the Closing Date, each of  the Shipowner and the
Affiliate Guarantor has filed all Federal, state and other material tax returns
and reports required to be filed, and have paid all Federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon it or its properties, income or assets otherwise due and payable,
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.  As of the Closing Date, there is no proposed tax
assessment against the Shipowner or the Affiliate Guarantor that would, if made,
have a Material Adverse Effect.

 

SECTION 10.17. Subsidiaries; Equity Interest.  As of the Closing Date, (a) the
Shipowner has no subsidiaries and has no equity investments in any Person and
(b) the Affiliate Guarantor is the sole parent of the Shipowner.1

 

SECTION 10.18. Compliance with Laws.  As of the Closing Date, each of the
Shipowner and the Affiliate Guarantor is in compliance in all material respects
with the requirements of all laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 10.19. [Deleted/Reserved]

 

SECTION 10.20. Solvency.  As of the Closing Date, the Shipowner and the
Affiliate Guarantor are on a consolidated basis Solvent.

 

SECTION 10.21. Casualty, Etc.  As of the Closing Date, neither the businesses
nor the properties of the Shipowner or the Affiliate Guarantor are affected by
any fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

SECTION 10.22. Labor Matters.  As of the Closing Date, neither the Shipowner nor
the Affiliate Guarantor has suffered any material strikes, walkouts, work
stoppages or other material labor difficulty within the last five (5) years.

 

SECTION 10.23. Sanctioned Persons.  As of the Closing Date, to the actual
knowledge of the senior management of the Shipowner and the Affiliate Guarantor,
neither the Shipowner or the Affiliate Guarantor nor any director, officer,
agent, employee or Affiliate of the Shipowner or the Affiliate Guarantor is
currently subject to any sanctions administered by OFAC; and the Shipowner has
established and maintains procedures and controls which it reasonably believes
are adequate to ensure compliance in all material respects with United States
sanctions administered by OFAC.

 

 

--------------------------------------------------------------------------------

1         NTD: Add to Disclosure Schedule.





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 27

 



 

 

SECTION 10.24. Foreign Corrupt Practices Act.  As of the Closing Date, none of
the Shipowner, the Affiliate Guarantor nor any Affiliate has, to the actual
knowledge of the senior management of the Shipowner and the Affiliate Guarantor,
taken any actions in violation of the Foreign Corrupt Practices Act of 1977, as
amended, 15 U.S.C. §§ 78dd-1, et seq.

 

o)    In Article XI - Affirmative Covenants, the text below the heading is
hereby amended to read in its entirety as follows::

 

So long as the Administrator shall have any obligations under the Guarantee, or
any obligations remain outstanding, unpaid or unsatisfied under this Agreement,
the Administrator’s Note or any other Transaction Document:

 

SECTION 11.01.  United States Citizenship. The Shipowner shall remain a citizen
of the United States within the meaning of 46 USC § 50501.  In the event the
Shipowner shall cease to be a citizen of the United States within the meaning of
46 U.S.C. § 50501, the Shipowner shall notify the Administrator of such fact
immediately after a Responsible Officer of the Shipowner shall have actual
knowledge thereof.

 

SECTION 11.01.1.  Documentation of Vessels.  The Shipowner shall cause each
Vessel to remain documented under the laws of the United States of America.

 

SECTION 11.01.2.  Organization, Existence, and Good Standing.  The Shipowner
shall remain duly organized, validly existing and in good standing under the
laws of the Jurisdiction of Organization.

 

SECTION 11.02. [Deleted/Reserved]

 

SECTION 11.03.  [Deleted/Reserved]

 

SECTION 11.04.  Commercial Tort Claims.  If the Shipowner shall at any time hold
or acquire a Commercial Tort Claim in excess of $10,000,000 that appertains or
relates solely to a Vessel or Existing Vessel or its operation, the Shipowner
shall promptly notify the Administrator in a writing signed by the Shipowner of
the brief details thereof and grant to the Administrator in such writing a
security interest therein and in the proceeds thereof pursuant to Article IV
hereof, with such writing to be in form and substance reasonably satisfactory to
the Administrator, provided however, that the Shipowner shall remain in full
control of the settlement and release of any such Commercial Tort Claims, and
further provided that with respect to Commercial Tort Claims where the Shipowner
seeks to recover damages that include costs and expenses previously incurred by
or on behalf of the Shipowner for repairs or improvements to the Vessels, the
provisions of this Section shall not apply and the Administrator shall have no
security interest in such claims.

 

SECTION 11.05. Maintenance of Perfected Security Interest; Further
Documentation. The Shipowner shall, in each case with respect to all Collateral
other than the Deposit Funds:

 

(a)          (i) maintain the security interest created by this Agreement in
such Collateral as a first priority duly perfected security interest and (ii)
defend such security interest against the claims and demands of all Persons
whomsoever, subject in each case to Permitted Liens;





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 28

 



 

 

(b)          furnish to the Administrator from time to time statements and
schedules further identifying and describing such Collateral and such other
reports in connection with the Collateral as the Administrator may reasonably
request, all in reasonable detail;

 

(c)          take all steps necessary from time to time, including the filing of
any required UCC continuation statements with respect to any such Collateral
that is subject to the UCC and as to which a security interest is perfected by
filing, in order to maintain the Administrator’s first priority Lien in such
Collateral, subject to Permitted Liens; and

 

(d)          promptly, at any time and from time to time, and at the sole
expense of the Shipowner, duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrator may reasonably deem necessary for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted with respect to such Collateral that is subject to the UCC but in
any event excluding the Deposit Funds, including, without limitation, the filing
of any financing or continuation statements under the UCC (or other similar
laws) in effect in any jurisdiction with respect to the security interests
created in this Agreement with respect to such Collateral other than Deposit
Funds.  The Shipowner shall provide to the Administrator timely notice of such
execution, delivery, or recordation of such instruments and documents, and
copies thereof.

 

SECTION 11.06. Notice of Mortgage. The Shipowner shall, within a reasonable time
after the Closing Date:

 

(a)          cause a properly certified copy of the Mortgage to be carried on
board each self-propelled Vessel with that Vessel's documents and shall be
exhibited on demand to any Person having business with such Vessel or to any
Administrator’s representative; and

 

(b)          cause a notice printed in plain type of such size that the
paragraph of reading matter covers a space not less than six inches wide by nine
inches high, and framed, to be placed and kept prominently exhibited in the
chart room and in the master's cabin of a self-propelled Vessel.

 

(c)          The Shipowner shall cause the notice referred to in Subsection (b)
of this Section to read as follows:

 

“NOTICE OF FIRST PREFERRED FLEET MORTGAGE

 

This Vessel is owned by MATSON NAVIGATION COMPANY, INC., a Hawaii corporation
(the “Shipowner”), and is covered by a First Preferred Fleet Mortgage in favor
of the United States of America, under authority of Chapter 313 of Title 46 of
the United States Code. Under the terms of said Mortgage neither the Shipowner,
any charterer, the master or agent of this Vessel nor any other person has any
right, power or authority to create, incur or permit to be placed or imposed
upon this Vessel any lien other than statutory liens incident to current
operations that are subordinate to the Mortgage.”

 

SECTION 11.07.  Compliance with 46 U.S.C. Chapter 313. The Shipowner shall
comply with and satisfy all of the provisions of Chapter 313, to the extent
necessary in order to establish and thereafter to maintain the Mortgage as a
preferred mortgage upon each Vessel.





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 29

 



 

SECTION 11.08.  Maintenance of Construction Contract.  The Shipowner shall not
take any action to terminate the Construction Contract prior to the time the
Shipyard and the Shipowner shall have performed all their respective obligations
thereunder.

 

SECTION 11.09.  [Deleted/Reserved]

 

SECTION 11.10. Insurance. (a) [Deleted/Reserved]

 

(b)          Insurance Amounts. From and after the Closing Date and at all times
thereafter, the Shipowner shall, without cost to the Administrator, keep such
Vessel insured as indicated below and with such additional insurance as may be
specified by the Administrator in an amount in U.S. dollars equal to one hundred
ten percent (110%) of the unpaid principal amount of the Proportionate Part of
the Administrator's Note, or such greater sum, up to and including the full
commercial value of such Vessel as may be required by the Administrator.  The
Shipowner shall provide to the Administrator complete confirmation of insurance
in the form of certificates of insurance prior to expiration of existing
coverage.

 

(1)          Hull & Machinery, and War Risk Insurance. Marine and war risk hull
insurance under the latest (at the time of issue of the policies in question)
forms of American Institute of Marine Underwriters' policies approved by the
Administrator and/or policy forms which provide materially equivalent coverage
afforded under latest American Institute of Marine Underwriter policies and/or
policies issued by or for the Maritime Administration (or under such other forms
of policies as the Administrator may approve in writing) insuring such Vessel
against the usual risks covered by such forms (including, at the Shipowner’s
option, such amounts of increased value and other forms of "total loss only"
insurance as are permitted by said hull insurance policies).

 

(2)          Port Risk Insurance. While any Vessel is laid up, at the
Shipowner’s option and in lieu of the above-mentioned marine and war risk hull
insurance or marine and war risk hull and increased value insurance, port risk
insurance with war risk endorsement under the latest (at the time of issue of
the policies in question) forms of American Institute of Marine Underwriters'
policies approved by the Administrator and/or policy forms which provide
materially equivalent coverage afforded under latest American Institute of
Marine Underwriter policies and/or policies issued by or for the Maritime
Administration (or under such other forms of policies as the Administrator may
approve in writing) insuring such Vessel against the usual risks covered by such
forms.

 

(3)          [Deleted/Reserved]

 

(4)          Self Insurance. Notwithstanding the foregoing, the Shipowner, with
the Administrator’s prior consent, shall have the right to self-insure up to the
Maximum Self-Insurance Amount for any loss resulting from any one accident or
occurrence (other than an actual or constructive total loss of any Vessel).

 

(c)          Loss Payee. All policies of insurance under this Section shall
provide, so long as this Agreement is in effect and the Collateral has not been
discharged, that payment of all losses shall be made payable to the
Administrator for distribution by him to himself, the Shipowner and (in the case
of the insurance required by Subsection (a) of this Section) the Shipyard,
except that (1) as provided in Subsection (e) of this Section and (2) under the
policies required by Subsection (b) of this Section, payment of all losses up to
the Maximum Payment Amount of Losses Directly





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 30

 



 

to Shipowner by all insurance underwriters with respect to any one accident,
occurrence or event may be made directly to the Shipowner unless there is an
existing Default, or if the Administrator shall have assumed the Shipowner’s
rights and duties under the Note Purchase Agreement and the Note and made any
payments in default under Chapter 537, in which event payment of all losses
shall be made payable to the Administrator as aforesaid. Any such insurance
recoveries to which the Administrator shall be so entitled shall be applied as
follows:

 

(1) Non-Constructive Total Loss Insurance Recoveries. In the event that
insurance becomes payable under said policies on account of an accident,
occurrence or event not resulting in an actual or constructive total loss or an
agreed or compromised total loss of any Vessel, the Administrator (A) shall, if
there is no existing Default that has occurred and is continuing and if none of
the events described in Section 11.12 hereof has occurred, in accordance with a
Shipowner’s Request, pay, or consent that the underwriters pay, direct for
repairs, liabilities, salvage claims or other charges and expenses (including
use and labor charges due or paid by the Shipowner) covered by the policies, or
(to the extent that, as stated in an Officer's Certificate delivered to the
Administrator, accompanied by written confirmation by the underwriter or a
surveyor or adjuster, the damage shall have been repaired and the cost thereof
paid of such liabilities, salvage claims, or other charges and expenses
discharged or paid) reimburse, or consent that the underwriters reimburse, the
Shipowner therefor and (after all known damage with respect to the particular
loss shall have been repaired, except to the extent the Shipowner, with the
Administrator’s consent, deems the said repair inadvisable, and all known costs,
liabilities, salvage claims, charges and expenses, covered by the policies, with
respect to such loss shall have been discharged or paid, as stated in an
Officer's Certificate delivered to the Administrator, accompanied by written
confirmation by the underwriters or a surveyor or adjuster) pay, or consent that
the underwriters pay, any balance to the Shipowner; or (B) if there is an
existing Default, shall direct the underwriters to pay to the Administrator all
insurance proceeds due and owing, and the Administrator shall apply such
proceeds to the Shipowner’s defaulted debt, or, in the Administrator’s sole
discretion, to repairs to the Vessel; or (C) if the Guarantee shall have
terminated pursuant to Section 2.04(b)(3) hereof or if the Administrator shall
have assumed the Shipowner's rights and duties under the Note Purchase Agreement
and the Note and made any payments in default under Chapter 537 and none of the
events described in Section 11.12 hereof has occurred, apply the insurance as
provided in Section 14.04 hereof; or (D) if the Guarantee shall have terminated
pursuant to Section 2.04(b)(1), (2) or (4) hereof, pay the insurance to the
Shipowner; and

 

(2) [Deleted/Reserved]

 

(d)          Claim for Constructive Total Loss. In the event of an accident,
occurrence or event resulting in a constructive total loss of any Vessel, the
Administrator shall have the right (with the prior consent of the Shipowner,
unless there is an existing Default, and at any time prior to the Delivery Date
of such Vessel also with the prior consent of the Shipyard) to claim for a
constructive total loss of such Vessel.  If (1) such claim is accepted by all
underwriters under all policies then in force as to such Vessel under which
payment is due for total loss and (2) payment in full is made in cash under such
policies to the Administrator, then the Administrator shall have the right to
abandon such Vessel to the underwriters of such policies, free from the Lien of
this Agreement and the Mortgage.

 

(e)          Protection and Indemnity Insurance. Commencing on the Closing Date
of each Vessel, the Shipowner shall, without cost to the Administrator, keep
each such Vessel insured





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 31

 



 

against marine and war risk protection and indemnity risks and liabilities by
insurance approved by the Administrator as to form and in the amount of the
Insurance Requirements; provided that, (1) the Shipowner shall, as soon as
possible before such Closing Date, present any such certificate of entry to the
Administrator (who shall promptly approve or disapprove the same), (2) any
approval of a policy under this Subsection shall be effective until the end of
the policy period or until sixty (60) days after the Administrator shall notify
the Shipowner of a desired change in the form and/or amount thereof, whichever
shall first occur, and (3) war risk protection and indemnity insurance shall be
required unless the Administrator gives notice to the Shipowner stating that
such insurance is not required.

 

Such policies may provide that (1) if the Shipowner shall not have incurred the
loss, damage, or expense in question, any loss under such insurance may be paid
directly to the Person to whom any liability covered by such policies has been
incurred (whether or not a Default then exists), and (2) if the Shipowner shall
have incurred the loss, damage or expense in question, any such loss shall be
paid to the Shipowner in reimbursement if there is no existing Default of which
the underwriter has written notice from the Shipowner or the Administrator, or,
if there is such an existing Default, to the Administrator to be held and
applied as follows:  (A) applied as provided in Section 14.04 hereof in the
event the Guarantee shall have terminated pursuant to Section 2.04(b)(3) hereof
or if the Administrator shall have assumed the Shipowner's rights and duties
under the Note Purchase Agreement and the Note and made any payments in default
under Chapter 537, or (B) to the extent not theretofore applied pursuant to
Section 14.04 hereof, paid forthwith to the Shipowner upon its Request in the
event there is no existing Default or the Guarantee shall have terminated
pursuant to Section 2.04(b)(1), (2) or (4) hereof at the date of delivery of
such Request; provided that, irrespective of the foregoing, with the
Administrator’s prior consent, the Shipowner shall have the right to self-insure
in an amount up to the Maximum Self-Insurance Amount hereof with respect to each
accident, occurrence or event, except that, with respect to cargo or property
carried, the Shipowner, with the Administrator’s prior consent, shall have the
right to self-insure in an amount up to the Maximum Self-Insurance Amount set
forth on Annex A of this Agreement with respect to each cargo or property
carried.

 

(f)           Insurance Underwriters. All insurance required under this Section
shall be placed and kept with the Government or with United States domiciled and
state regulated or United States domiciled mutual assurance association to the
maximum extent possible subject to market capacity (and/or other foreign, if
permitted by the Administrator as set forth in 46 CFR Part 249), insurance
companies, underwriters' association or underwriting funds approved by the
Administrator.  The Administrator shall notify Shipowner at least thirty (30)
days in advance of any update to or revision of the Administrator’s List of
“MARAD Approved Foreign Underwriters.”  All insurance required under this
Subsection shall be arranged through United States licensed marine insurance
brokers and/or underwriting agents domiciled in the United States (and/or other
foreign, if permitted by the Administrator in writing) as chosen by the
Shipowner and approved by the Administrator.

 

(g)          Providing Compromised Total Loss. The Administrator shall not have
the right to enter into an agreement or compromise providing for an agreed or
compromised total loss of any Vessel without prior consent of the Shipowner
unless there is an existing Default.  If (1) the Shipowner shall have given
prior consent thereto or (2) there is an existing Default, the Administrator
shall have the right in his discretion, and with the prior consent of the
Shipyard prior to the Delivery Date of such Vessel, to enter into an agreement
or compromise providing for an agreed or compromised total loss of such Vessel;
provided that, if the aggregate amount payable





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 32

 



 

to the Shipowner and/or the Administrator under such agreement or compromise,
together with funds held by the Administrator and available for the prepayment
of the Note, is not sufficient to pay the Proportionate Part of the Note then
Outstanding pursuant to Section 11.12 hereof, the Administrator shall not enter
into such agreement or compromise without the Shipowner’s prior consent.

 

(h)          Vessel Requisition. During the continuance of (1) a taking or
requisition of the use of any Vessel by any government or governmental body, or
(2) a charter, with the Administrator’s prior consent, of the use of any Vessel
by the Government, the provisions of this Section shall be deemed to have been
complied with in all respects if such government or governmental body shall have
agreed to reimburse, in a manner approved by the Administrator in writing, the
Shipowner for loss or damage covered by the insurance required hereunder or
resulting from the risks under Subsections (a), (b), and (e) of this Section or
if the Shipowner shall be entitled to just compensation therefor. In addition,
the provisions of this Section shall be deemed to have been complied with in all
respects during any period after (A) title to any Vessel shall have been taken
or requisitioned by any government or governmental body or (B) there shall have
been an actual or constructive total loss or an agreed or compromised total loss
of any Vessel.  In the event of any taking, requisition, charter or loss
contemplated by this Subsection, the Shipowner shall promptly furnish to the
Administrator an Officer's Certificate stating that such taking, requisition,
charter or loss has occurred and, if there shall have been a taking, requisition
or charter of the use of any Vessel, that the government or governmental body in
question has agreed to reimburse the Shipowner, in a manner approved by the
Administrator, for loss or damage resulting from the risks under Subsections
(a), (b), and (e) of this Section or that the Shipowner is entitled to just
compensation therefor.

 

(i)           Required Assured and No Recourse. All insurance required under
Subsections (b) and (e) of this Section shall be taken out in the names of the
Shipowner and the United States as additional insured or co-assureds.  All
policies for such insurance so taken out shall, unless otherwise consented to by
the Administrator, provide that (1) there shall be no recourse against the
United States for the payment of premiums or commissions, (2) if such policies
provide for the payment of club calls, assessments or advances, there shall be
no recourse against the United States for the payment thereof, and (3) at least
ten (10) days' prior written notice of any cancellation for the nonpayment of
premiums, commissions, club calls, assessments or advances shall be given to the
Administrator by the lead insurance underwriters.

 

(j)           Surety Agreement. In the event that any claim or Lien is asserted
against any Vessel for loss, damage or expense which is covered by insurance
hereunder and it is necessary for the Shipowner to obtain a bond or supply other
security to prevent arrest of such Vessel or to release such Vessel from arrest
on account of said claim or Lien, the Administrator, on the Shipowner’s Request,
may, at the Administrator’s sole option, assign to any Person executing a surety
or guaranty bond or other agreement to save or release such Vessel from such
arrest, all right, title and interest of the Administrator in and to said
insurance covering such loss, damage or expense as collateral security to
indemnify against liability under said bond or other agreement.

 

(k)          Insurance Certificates. Except as the Administrator shall otherwise
direct by notice in writing to the Shipowner, the Shipowner shall deliver to the
Administrator the certificate of entry evidencing protection & indemnity and a
certificate of insurance evidencing hull & machinery insurance maintained under
this Section; provided that, if any such certificate of insurance shall have
been delivered previously to the Administrator or to a mortgagee by the
Shipowner under another ship mortgage of the Shipowner, the Shipowner shall
deliver a duplicate





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 33

 



 

or pro forma copy of such policy to the Administrator. Upon request by the
Administrator, Shipowner shall provide a copy of the hull & machinery proforma
policy.  The Administrator or any agent thereof (who may also be an agent of the
issuer) shall at all times hold the certificates delivered as aforesaid;
provided that, if one or more of said certificates are held by an agent of the
Administrator, the Shipowner shall, upon the Administrator’s Request, deliver a
duplicate or pro forma hull & machinery policy  thereof to the Administrator,
and provided further, that if the Shipowner shall deliver to the Administrator a
Request (1) stating that delivery of such policy to the insurer is necessary in
connection with the collection, enforcement or settlement of any claim
thereunder (including claims for return premiums and any other amounts payable
by the insurer) and (2) setting forth the name and address of the Person to whom
such policy is to be delivered or mailed for such purpose, and if the
Administrator approves such Request, the Administrator shall, at the Shipowner’s
expense, deliver or mail (by registered or certified mail, postage prepaid) such
policy in accordance with such Request, accompanied by a written direction to
the recipient to redeliver such policy directly to the Administrator or an agent
thereof when it has served the purpose for which so delivered.  The Shipowner
agrees that, in case it shall at any time so cause the delivery or mailing of
any policy to any Person as aforesaid, the Shipowner will cause such policy to
be promptly redelivered to the Administrator or an agent thereof as
aforesaid.  The Administrator shall have no duty to see to the redelivery of
such policy, but shall have the duty to request the redelivery thereof at
intervals of sixty (60) days thereafter.

 

(l)           Trade Restrictions. Unless requested by the Shipowner in writing
and approved the Administrator in writing, the Vessel shall not call, operate,
or transit territorial waters of any country who is not a party to (1) a
bilateral investment treaty with the United States, (2) a multilateral or
regional trade treaty which the United States also is a party to, or (3) the
United Nations Convention on Transparency in Treaty-Based Investor-State
Arbitration (Convention), done at New York on December 10, 1958, as amended or
modified, provided however, no such request and approval shall be required in
the event of an emergency.

 

(m)         Office of Foreign Asset Control (OFAC). The Shipowner shall not be
members of any P&I Clubs which, to the actual knowledge of the Responsible
Officers of the Shipowner, contribute or obligate to third party liabilities to
countries or organizations, or individuals that OFAC designates as prohibited
for United States domiciled organizations.

 

(n)          No Limits to Additional Insurance as Required. Nothing in this
Section shall limit the insurance coverage which the Administrator may require
under any contract or agreement to which the Administrator and the Shipowner are
parties other than the Transaction Documents.

 

(o)          When Required Insurance is not Commercially Available.  If at any
time the insurance required by this Section 11.10 is not commercially available
or is available at a cost the Shipowner considers uneconomical, the Shipowner
shall submit to the Administrator for the Administrator’s approval a proposal
for insurance coverage on terms the Shipowner considers acceptable and that
provides coverages that are as close as commercially available to the
requirements of this Section 11.10.  During the time the insurance required by
this Section 11.10 is not commercially available or is available at a cost the
Shipowner considers uneconomical, the failure to maintain such insurance
required by this Section 11.10 shall not constitute a Security Default provided
that the Shipowner continues to keep the Vessels insured on terms that are
commercially available and with coverages the Shipowner considers to be as close
as commercially available to the requirements of this Section 11.10.  If at any
time after availing itself of the provisions of this Section 11.10(o) the
insurance required by this Section 11.10 again





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 34

 



 

becomes commercially available or available at a cost the Shipowner considers
economical, the Shipowner shall as soon as practicable thereafter reinstate the
insurance required by this Section 11.10.

 

SECTION 11.11.  Surveys and Inspection of the Vessels; Examination of
Shipowner's Records.  The Shipowner shall: (a) afford the Administrator, upon
reasonable notice, access to the Vessels, their cargoes, logs and papers for the
purpose of inspecting the same; (b) maintain all business and financial records
relating to the Vessels for the period of time required by applicable law,
provided that the Shipowner shall maintain records of all amounts paid or
obligated to be paid by or for the account of the Shipowner for each Vessel’s
Construction for a period of at least six (6) years after the Closing Date; and
(c) at reasonable times permit the Administrator, upon request, to (1) make
reasonable, material and pertinent inspection, examination and audit of any
books, accounts, records, and papers in the custody and control of the Shipowner
or others relating to the Vessels, including taking information therefrom and
making copies thereof and transcripts or extracts therefrom and (2) make
inspections and appraisals of the Collateral.

 

SECTION 11.12.  Mandatory Loss Prepayment.  Subject to Article XVII hereof, upon
the occurrence of any Loss Event, then all of the following shall apply:

 

(a)          The Shipowner shall promptly give notice thereof to the
Administrator.

 

(b)          The Shipowner shall pay all amounts it receives by reason of such
Loss Event up to the amount of the principal amount of the Note then Outstanding
to the Administrator within three (3) Business Days after receipt by the
Shipowner.

 

(c)          Within three (3) Business Days after receipt by the Administrator
of the amounts referred to in Subsection (b) above, the Shipowner shall
calculate the estimated Mandatory Loss Prepayment Amount which shall be reviewed
and verified by the Administrator, and, within three (3) Business Days of such
verification by the Administrator, the Shipowner shall deposit with the
Administrator an amount equal to (1) the verified Mandatory Loss Prepayment
Amount minus (2) the amount received by the Administrator pursuant to Subsection
(b) above.

 

(d)          After the Administrator has received sufficient funds to pay the
Mandatory Loss Prepayment Amount pursuant to Subsections (b) and (c) above:

 

(1)         if there is no existing Default (A) within five (5) Business Days
after receipt by the Administrator of the funds referred to in Subsections (b)
and (c) above, the Shipowner shall make a Mandatory Prepayment Election of the
prepayment of Advances in an amount equal to the Mandatory Loss Prepayment
Amount (which may not be rescinded) and shall send a Mandatory Prepayment
Election Notice to the Holder with a copy to the Administrator, which shall
specify an Intended Payment Date of not less than five (5) Business Days or more
than ten (10) Business Days after the receipt of such notice by the Holder; (B)
one (1) Business Day prior to the Intended Payment Date, the Shipowner shall pay
to the Administrator for payment to the Holder any additional amounts due to the
Holder pursuant to the Note Purchase Documents as a result of such Mandatory
Prepayment Election; (C) on the Intended Payment Date, the Administrator shall
pay to the Holder the amounts held by it pursuant to Subsections (b) and (c) and
Clause (B) above in accordance with terms of the Mandatory Prepayment Election
Notice; and (D) the balance, if any, shall be promptly paid by the Administrator
to the Shipowner including any interest





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 35

 



 

earned on the proceeds which are in excess of the amount required to prepay such
Advances;

 

(2)          if there is an existing Default and the Guarantee shall not have
terminated pursuant to Section 2.04 hereof, such amounts shall be held until the
same may be applied or paid under Paragraph (1) of this Subsection; provided
that, in lieu of Clause (D) of Paragraph (1) of this Subsection (d), the
balance, if any, including any interest earned on the proceeds which are in
excess of the amount required to prepay the Mandatory Loss Prepayment Amount and
any additional amounts due to the Holder pursuant to the Note Purchase Documents
as a result of such Mandatory Prepayment Election, shall be held in the Chapter
537 Reserve Fund by the Administrator;

 

(3)          if the Guarantee shall have terminated pursuant to Section
2.04(b)(3) hereof or if the Administrator shall have assumed the Shipowner's
rights and duties under the Note Purchase Agreement and the Note and made any
payments in default under Chapter 537, such amounts shall be applied as provided
in Section 14.04 hereof; or

 

(4)          if the Guarantee shall have terminated pursuant to Section
2.04(b)(1), (2), or (4) hereof, such amounts shall be paid by the Administrator
to the Shipowner.

 

Provided that, notwithstanding the foregoing, the Shipowner shall not be
required to pay the Administrator any amount which the Administrator agrees is
in excess of the amount needed for prepayment of the Proportionate Part of the
Outstanding Advances affected by the Loss Event plus any additional amounts due
to the Holder pursuant to the Note Purchase Documents as a result of such
Mandatory Prepayment Election.

 

SECTION 11.13.  [Deleted/Reserved]

 

SECTION 11.14.  Authorization to Access Reports, Records, Etc.  In the event the
Affiliate Guarantor shall cease to be a publicly traded company, the Shipowner
shall, and hereby does, authorize all federal, state, and municipal authorities
(a) to furnish reports of examination, records, and other information relating
to the conditions and affairs of the Shipowner, any desired information from
reports, files, and records of such authorities upon request therefor by the
Administrator and (b) to permit the Administrator to have full access from time
to time, to make copies of and extracts from, any and all reports, files, and
records by, or with respect to the Shipowner, and all reports of the examiner or
other information concerning the Shipowner contained in the files and records of
such authorities; provided however, that (i) the Administrator shall have first
given the Shipowner fifteen (15) days prior written notice of the
Administrator’s intent to access the materials referred to in this paragraph,
and (ii) the Shipowner is agreeing to provide the Administrator with the access
described in this Section 11.14 solely for the purpose of enabling the
Administrator to verify compliance with the provisions of this Agreement and the
Administrator agrees to limit its access accordingly.

 

SECTION 11.15.  Delivery of Closing Documentation Sets.  Within thirty (30) days
after the Closing Date the Shipowner shall deliver to the Administrator: (a) six
bound copies of this Agreement, together with the Annexes, and all other
documents executed and delivered by the Shipowner, the Affiliate Guarantor or
FFB in connection with the closing of the transactions contemplated hereby, and
(b) three (3) separate CD-ROMs with a copy of the foregoing documents thereon in
a searchable format.

 





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 36

 



 

SECTION 11.16.  Compliance Plan.  If the Shipowner or the Affiliate Guarantor
have failed to meet the Supplemental Financial Tests of Shipowner and the
Supplemental Financial Tests of Affiliate Guarantor, respectively, for three
consecutive fiscal quarters, the Shipowner or the Affiliate Guarantor, as
applicable, shall adopt a plan reasonably acceptable to the Administrator to
return to compliance with such tests.  As set forth in the definitions of
“Supplemental Financial Tests of Affiliate Guarantor” and “Supplemental
Financial Tests of Shipowner”, for all purposes of this Agreement, the failure
of either the Affiliate Guarantor or of the Shipowner to maintain a Qualifying
Credit Agreement shall not constitute a failure to meet the Supplemental
Financial Tests of the Affiliate Guarantor or Supplemental Financial Tests of
Shipowner unless such failure shall continue for a period of more than thirty
consecutive (30) Business Days.

 

SECTION 11.17. Compliance with Laws.  Each of the Shipowner and the Affiliate
Guarantor shall comply in all material respects with the requirements of all
laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

p)    In Article XII - Negative Covenants, the text below the heading is hereby
amended to read in its entirety as follows:

 

SECTION 12.01 Primary Covenants. So long as the Administrator shall have any
obligations under this Agreement or the Guarantee, or any obligations remain
outstanding, unpaid or unsatisfied under this Agreement, the Administrator’s
Note or any other Transaction Document, without the Administrator’s prior
consent:

 

(a)          Distribution of Earnings. Subject to Section 12.01(i) and except as
hereinafter provided, the Shipowner shall not make any distribution of earnings,
except as may be permitted by Subsections (1) or (2) below:

 

(1)          From retained earnings in an amount specified in Subsection (3)
below, provided that, in the fiscal year in which the distribution of earnings
is made there is no operating loss to the date of such payment of such
distribution of earnings, and (A) there was no operating loss in the immediately
preceding three (3) fiscal years, or (B) there was a one (1) year operating loss
during the immediately preceding three (3) fiscal years, but (i) such loss was
not in the immediately preceding fiscal year, and (ii) there was positive net
income for the three (3) year period.

 

(2)          If distributions of earnings may not be made under Subsection (1)
above, a distribution can be made in an amount equal to the total operating net
income for the immediately preceding three (3) fiscal year period, provided
that, (A) there were no two (2) successive years of operating losses, (B) in the
fiscal year in which such distribution is made, there is no operating loss to
the date of such distribution, and (C) the distribution or earnings made would
not exceed an amount specified in Section 12.01(a)(3) hereof.

 

(3)          Distributions of earnings may be made from earnings of prior years
in an aggregate amount equal to (A) 40 percent of the Shipowner's total net
income after tax for each of the prior years, less any distributions that were
made in such years; or (B) the aggregate of the Shipowner's total net income
after tax for such prior years, provided that,





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 37

 



 

after making such distribution, the Shipowner's Long-Term Debt does not exceed
its Net Worth. In computing net income for purposes of this Section,
extraordinary gains, such as gains from the sale of assets, shall be excluded.

 

(b)          Service, Management and Operating Agreement. The Shipowner shall
not enter into any service, management or operating agreement for the operation
of the Vessel (excluding husbanding type agreements), or appoint or designate a
managing or operating agent for the operation of the Vessel (excluding
husbanding agents) unless approved by the Administrator.

 

(c)          Sell, Mortgage, Transfer, Charter of Vessel; Liens.  Subject to
Section 12.01(i), (1) The Shipowner shall not sell, mortgage, transfer or demise
charter the Vessel to any non-Related Party except as permitted in Section
12.01(h) and 14.05 of this Agreement, or (2) sell, mortgage, transfer, or demise
charter the Vessel to a Related Party unless such transaction is (A) at a fair
market value as determined by an independent appraiser acceptable to the
Administrator, and (B) a total cash transaction or, in the case of a demise
charter, the charter payments are cash payments.

 

(d)          Time Charters; Liens.  The Shipowner shall not:

 

(1)(A) Enter into any time charter of the Vessels in excess of six (6) months
unless the time charter contains the following provision, “This time charter is
subject to each of the rights and remedies of the Maritime Administrator of the
Maritime Administration, an agency of the United States of America, and has been
assigned to the Administrator under a Consolidated Agreement and a First
Preferred [Fleet/Ship] Mortgage, each executed by the Shipowner in favor of the
Administrator with respect to the Vessels being chartered.” and (B) shall,
within ten (10) calendar days of entering into any time charter in excess of six
(6) months, transmit a copy of the time charter to the Administrator; or

 

(2)          Create, incur or permit to be placed or imposed on any Vessel, or
permit any charterer, master of any Vessel or other Person to create, incur or
permit to be placed or imposed on any Vessel, any Lien except Permitted Liens.

 

(e)          Sales; Leasebacks.  The Shipowner shall not enter into any
agreement for both sale and leaseback of the same assets so sold unless the
proceeds from such sale are at least equal to the fair market value of the
property sold.

 

(f)           Guarantees. Subject to Section 12.01(i), the Shipowner shall not
guarantee, or otherwise become liable for the obligations of any Person, except
(1) with respect to any undertakings as to the fees and expenses of the Holder,
(2) endorsement for deposit of checks and other negotiable instruments acquired
in the ordinary course of business, (3) as otherwise permitted in Section 12.02
of this Agreement, and (4) obligations pursuant to binding agreements entered
into prior to the time this covenant becomes effective.

 

(g)          New Enterprise; Business Activity. Subject to Section 12.01 (i),
the Shipowner shall not directly or indirectly embark on any new enterprise or
business activity not directly connected with the business of shipping,
logistics, or other activity in which the Shipowner is actively engaged
presently.

 

(h)          Merger, Consolidation, Etc. Subject to Section 12.01 (i), the
Shipowner shall not enter into any merger or consolidation (other than any
merger or consolidation in which the





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 38

 



 

Shipowner is the sole survivor) or convey, sell, demise charter, or otherwise
transfer, or dispose of any portion of its properties or assets (any and all of
which acts are encompassed within the words "sale" or "sold" as used herein),
provided that the Shipowner shall not be deemed to have sold such properties or
assets and the consent of the Administrator shall not be required if: (1) the
Net Book Value of the aggregate of all the assets sold by the Shipowner during
the prior twelve (12) month period does not exceed ten percent (10%) of the
total Net Book Value of all of the Shipowner's assets (the assets which are the
basis for the calculation of the ten percent (10%) of the Net Book Value are
those indicated on the most recent annual Audited Financial Statement required
to be submitted pursuant to Article 13 hereof prior to the date of the sale);
(2) the Shipowner retains or uses the proceeds of the sale of assets for use in
accordance with the Shipowner's regular business activities; and (3) the sale is
not otherwise prohibited by Subsection 12.01(c) above. Notwithstanding any other
provision of this Subsection, the Shipowner may not consummate such sale without
the Administrator’s prior consent if the Shipowner has not, prior to the time of
such sale, submitted to the Administrator its most recent annual Audited
Financial Statement referred to above, and any attempt to consummate a sale
absent such approval shall to the extent provided by law be null and void ab
initio.

 

(i) Certain Primary Covenants Not Applicable When There is No Default. 
Notwithstanding anything to the contrary herein, the Primary Covenants set forth
above in paragraphs (a) “Distribution of Earnings”, (c) “Sell, Mortgage,
Transfer, Charter of Vessel; Liens”, (f) “Guarantees”, (g) “New Enterprise;
Business Activity”, and (h) “Merger, Consolidation, Etc.” shall apply to the
Shipowner only upon the occurrence and during the continuation of a Default
under this Agreement.

 

SECTION 12.02.  Supplemental Covenants.  So long as the Administrator shall have
any obligations under this Agreement or the Guarantee, or any obligations remain
outstanding, unpaid or unsatisfied under the Administrator’s Note or any other
Transaction Document and (a) if there is an existing Default or (b) if, as of
the end of any fiscal quarter of the Shipowner or the Affiliate Guarantor after
giving effect to any Primary Covenant transaction or transactions occurring
during such fiscal quarter of the Shipowner or the Affiliate Guarantor, (1) the
Shipowner does not satisfy one or more of the Supplemental Financial Tests of
Shipowner, or (2) the Affiliate Guarantor does not satisfy one or more of the
Supplemental Financial Tests of Affiliate Guarantor, then, during any period in
which (x) a Default continues or (y) the Shipowner does not satisfy each of the
Supplemental Financial Tests of Shipowner, or (z) the Affiliate Guarantor does
not satisfy each of the Supplemental Financial Tests of Affiliate Guarantor, the
Shipowner shall not, without the Administrator’s prior consent, except as
otherwise provided in Section 12.02(n) below:

 

(a)          Withdrawals. Subject to Section 12.02(n), withdraw any capital;

 

(b)          Redemptions and Conversion. Redeem any share capital or convert any
of the same into debt;

 

(c)          Dividends. Subject to Section 12.02(n), pay any dividend except
that (1) the Shipowner may pay dividends payable in capital stock of the
Shipowner; and (2) the Shipowner may pay dividends in cash to the extent
necessary to permit the Affiliate Guarantor to meet its obligations, it being
understood that for purposes of this clause (2) the Affiliate Guarantor’s
payment of dividends to its shareholders will not be considered necessary to
meet the Affiliate Guarantor’s obligations;





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 39

 



 

 

(d)          Loans and Advances. Make any material loan or advance (except
advances for travel advances and advances to cover current expenses of the
Shipowner), either directly or indirectly, to any Equity Interest Holder,
director, officer, or employee of the Shipowner, or to any Related Party;

 

(e)          Related Party Investments. Make any material investments in the
securities of any Related Party, except to the extent required by binding
agreements in effect prior to the time this covenant becomes effective;

 

(f)           Prepayment of Indebtedness.  Prepay in whole or in part any
indebtedness to any Equity Interest Holder, director, officer or employee of the
Shipowner, or to any Related Party;

 

(g)          Compensation.  Subject to Section 12.02(n) and the requirements of
any collective bargaining agreements, increase any Direct Employee Compensation
paid to any employee in excess of $148,835 per annum; nor increase any Direct
Employee Compensation which is already in excess of $148,835 per annum; nor
initially employ or re-employ any person at a Direct Employee Compensation rate
in excess of $148,835 per annum; provided, however, the $148,835 limit may be
increased annually based on the previous year’s closing CPI-U (Consumer Price
Index for All Urban Consumers published by the Bureau of Labor Statistics);

 

(h)          Acquisitions of Assets. Acquire any fixed assets other than those
required for the maintenance of the Shipowner's existing assets or otherwise in
the ordinary course of business, including the normal maintenance and operation
of any vessel or vessels owned or chartered by the Shipowner;

 

(i)           Charters and Leases. Either enter into or become liable (directly
or indirectly) under charters and leases (having a term of six (6) months or
more) for the payment of charter hire and rent on all such charters and leases
which have annual payments aggregating in excess of the Charter Hire and Rent
Limitation, except for the renewals of charters and leases entered into prior to
the time this covenant becomes effective;

 

(j)           Payment of Subordinated Indebtedness. Pay, in whole or in part,
any indebtedness subordinated to the Note or to any other Chapter 537
obligations except payment obligations pursuant to binding agreements entered
into prior to the time this covenant becomes effective; provided, however, it is
agreed that any debt (including in each case any guarantee thereof) under a
Qualifying Credit Agreement or under unsecured long term notes either incurred
pursuant to agreements in effect as of the date hereof and/or outstanding at the
time this covenant becomes effective are not considered subordinated for
purposes of this covenant and thus the prepayment thereof will not be prohibited
by this covenant;

 

(k)          Indebtedness. Create, assume, incur, or in any manner become liable
for any indebtedness, except current liabilities, or short-term loans scheduled
to be repaid within twelve (12) months, incurred or assumed in the ordinary
course of business as such business presently exists, except for extensions of
credit under or permitted by a Qualifying Credit Agreement;

 

(l)           Investments. Make any investment, whether by acquisition of equity
or indebtedness, or by loan, advance, transfer of property, capital
contribution, guarantee of indebtedness or otherwise, in any Person, other than
obligations of the United States, bank deposits or investments in securities of
the character permitted for moneys in the Deposit Funds and except





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 40

 



 

as otherwise permitted under this Section 12.02 except pursuant to binding
agreements entered into prior to the time this covenant becomes effective;

 

(m)         Liens. Create, assume, permit or suffer to exist any Lien upon, or
pledge of, or subject to the prior payment of any indebtedness, any of its
property or assets, real or personal, tangible or intangible, whether now owned
or hereafter acquired, or own or acquire, or agree to acquire, title to any
property of any kind subject to or upon a chattel mortgage or conditional sales
agreement or other title retention agreement, except liens incurred in the
ordinary course of business as such business presently exists and Permitted
Liens.

 

(n)          Exceptions.  Notwithstanding anything to the contrary set forth in
this Agreement, the covenants set forth in Section 12.02(a) (“Withdrawals”), (c)
(“Dividends”), and (g) (“Compensation”) shall not apply if there is no Default
that has occurred and is continuing under this Agreement regardless of whether
the Shipowner does not satisfy the Supplemental Financial Tests of Shipowner, or
the Affiliate Guarantor does not satisfy the Supplemental Financial Tests of
Affiliate Guarantor.  As set forth in the definitions of “Supplemental Financial
Tests of Affiliate Guarantor” and “Supplemental Financial Tests of Shipowner”,
for all purposes of this Agreement, the failure of either the Affiliate
Guarantor or of the Shipowner to maintain a Qualifying Credit Agreement shall
not constitute a failure to meet the Supplemental Financial Tests of the
Affiliate Guarantor or Supplemental Financial Tests of Shipowner unless such
failure shall continue for a period of more than thirty (30) consecutive
Business Days.

 

SECTION 12.03 Other Covenants.  So long as the Administrator shall have any
obligations under this Agreement or the Guarantees, or any obligations remain
outstanding, unpaid or unsatisfied under the Administrator’s Note or any other
Transaction Document, the Shipowner shall not, without the Administrator’s prior
consent:

 

(a)          Changes in Locations, Name, Etc.  Change (1) its corporate name or
in any trade name used to identify it in the conduct of its business or in the
ownership of its properties, (2) the location of its chief executive office or
principal place of business, (3) its identity or corporate structure or its
Organizational Form, (4) its Jurisdiction of Organization or its organizational
identification number in such Jurisdiction of Organization or (5) its federal
taxpayer identification number, unless, in each case of clauses (1) through (5),
the Shipowner shall have first (A) notified the Administrator of such change at
least five (5) days prior to the effective date of such change, and (B) taken
all action reasonably requested by the Administrator to the extent necessary to
maintain the perfection and priority of the Administrator’s security interests
under this Agreement and the other Transaction Documents in the Collateral other
than the Deposit Funds. In any notice furnished pursuant to this Section, the
Shipowner will expressly state in a conspicuous manner that the notice is
required by this Agreement and, if applicable, indicate that additional filings
of financing statements or other notices are necessary for the purposes of
continuing the perfection and maintaining the priority of the Administrator’s
security interest in the Collateral and any other collateral granted pursuant to
the Transaction Documents, in each case other than the Deposit Funds;

 

(b)          Modification of Organizational Documents. Amend, modify or
voluntarily terminate any of its Organizational Documents in a manner materially
adverse to the Administrator;

 

(c)          Modification of Construction Contract. Consent, amend, modify,
assign or terminate the Construction Contract or consent to any change in the
Construction Contract which





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 41

 



 

releases the Shipyard from its obligations to comply with the provisions of the
Construction Contract or any applicable laws, treaties, conventions, rules and
regulations, except for the settlement of warranty claims and outstanding
deficiencies; provided that, the Administrator’s prior consent shall not be
necessary, but prompt notice to the Administrator shall be given for (1) any
mandatory or regulatory change to the Construction Contract as a result of any
requirements of  any governmental agency, or (2) any non-mandatory changes that
Shipyard and Shipowner desire to make which do not exceed, with respect to any
item of the Vessel’s Construction, one percent (1%) of the Vessel’s contract
price and which do not, in the aggregate, cause the Vessels Contract Price to be
increased more than five (5%) percent or the delivery and completion date of the
Vessel to be extended more than ten (10) days. Notwithstanding the foregoing, no
change shall be made in the general dimensions and/or characteristics of the
Vessels which changes the capacity of each of the Vessels to perform as
originally intended by the Construction Contract without the Administrator’s
prior consent.  The Administrator will nonetheless retain its authority to
review work done under a change order to ascertain whether the work should be
included in Actual Cost and whether the price charged is fair and
reasonable.  Notwithstanding anything to the contrary contained in the
Construction Contract or herein, no changes to the payment milestones and
disbursement schedules shall be made without the Administrator’s prior consent,
except to the extent reasonably required to reflect the change orders under this
Section;

 

(d)          Modification of Note Purchase Documents. Amend, modify, assign or
terminate or consent to the amendment, modification, assignment or termination
of any of the Note Purchase Documents;

 

(e)          Material Changes in the Vessels.  After the Delivery Date of any
undelivered Vessel or the Closing Date of any already delivered Vessel, make, or
permit to be made, any material change in the structure, means of propulsion,
type or speed of such Vessel or in its rig, without the Administrator's prior
consent; provided however, it is understood that nothing herein prohibits the
installation of scrubbers, the conversion to LNG operation, any change that does
not diminish the value, utility or useful life of the Vessel, or the
installation of machinery or equipment required by any applicable law, any
governmental authority having jurisdiction over the Vessel, or by the Vessel’s
classification society;

 

(f)           Vessels Operation. Except when the Vessel is in Government Use,
(1) cause or permit the Vessels to be operated in any manner contrary to law or
to any lawful rules or regulations of the United States, (2) remove or attempt
to remove the Vessels beyond the limits of the United States without the
Administrator’s prior consent except on voyages with the intention of returning
to the United States, (3) abandon such Vessels in any foreign port unless there
has been an actual or constructive total loss or an agreed or compromised total
loss of any of the Vessels, (4) engage in any unlawful trade or violate any law
or carry any cargo that will expose any Vessel to penalty, forfeiture, or
capture, or (5) do, or suffer or permit to be done, anything which can or may
negatively affect the documentation of the Vessel under the laws and regulations
of the United States;

 

(g)          Insurance.  Knowingly (1) do any act, nor voluntarily suffer or
permit any act to be done, whereby any insurance required by Section 11.10
hereof shall or may be suspended, impaired or defeated or (2) suffer or permit
any Vessel to engage in any voyage or to carry any cargo not permitted under the
policies of insurance then in effect without first covering such Vessel with
insurance satisfactory in all respects for such voyage or the carriage of such
cargo; provided that, this Subsection shall be subject to the requirements of
any military authority of the United States and shall not apply in the case of
such Vessel if and so long as the title or use of such Vessel





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 42

 



 

shall have been taken, requisitioned or chartered by any government or
governmental body as contemplated by Section 11.12 of this Agreement;

 

(h)          Related Party Transactions. Enter into, or be a party to, any
transaction with a Related Party of the Shipowner or the Affiliate Guarantor or
any of the Equity Interest Holders of the Shipowner or the Affiliate Guarantor
except either (1) in the ordinary course of business or (2) on terms which are
fully disclosed to the Administrator in advance and are no less favorable to
Shipowner, the Affiliate Guarantor, such Related Party or any of the Equity
Interest Holders of the Shipowner or the Affiliate Guarantor than would be
obtained in a comparable arms’-length transaction with an unrelated third party,
in which cases the consent of the Administrator shall not be required.  For
purposes of clause (2) this subsection (h), any transaction that is disclosed in
a public document, such as an SEC filing or a press release, shall be deemed to
have been timely disclosed to the Administrator.

 

(i)           [Deleted/Reserved]

 

q)    In Article XIII - Financial and Delivery Covenants, the text below the
heading is hereby amended to read in its entirety as follows:

 

So long as the Administrator shall have any obligations under this Agreement or
the Guarantee, or any obligations remain outstanding, unpaid or unsatisfied
under this Agreement, the Administrator’s Note or any other Transaction
Document, provided that those items below limited to the Closing Date shall only
be required to be satisfied as of the Closing Date:

 

SECTION 13.01. Qualifying Financial Tests of the Shipowner.  On the Closing
Date, the Shipowner shall satisfy the Qualifying Financial Tests of Shipowner.

 

SECTION 13.02. Qualifying Financial Tests of the Affiliate Guarantor.  On the
Closing Date, the Affiliate Guarantor shall satisfy the Qualifying Financial
Tests of Affiliate Guarantor.

 

SECTION 13.03.  Delivery Date Requirements.  Prior to the Closing Date, the
Shipowner shall:

 

(a)          at least three (3) days prior to the Closing Date, furnish to the
Administrator a certificate of class with respect to the Vessel issued by the
Classification Society;

 

(b)          document the Vessel under the laws of the United States with the
United States Coast Guard;

 

(c)          execute and deliver to the Administrator the Mortgage or, if
appropriate, a mortgage supplement;

 

(d)          record the Mortgage or, if appropriate, a mortgage supplement with
the National Vessel Documentation Center of the United States Coast Guard, or
its successor;

 

(e)          deliver to the Administrator an Officer’s Certificate from (1) the
Shipowner certifying that (a) the Vessel is free of any Lien of any character
except Permitted Liens; (b) there has not occurred and is not then continuing
any event which constitutes (or after any period of time or any notice, or both,
would constitute) a Default under this Agreement;





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 43

 



 

(c) the marine insurance as required under Sections 2.03(i) and 11.10 hereof
will be in full force and effect on the Closing Date; (d) the Vessel was
constructed substantially in accordance with the plans and specifications of the
Construction Contract as modified by any change orders previously provided to
the Administrator; and (e) there have been no unusual occurrences (or a full
description of such occurrences, if any) which would adversely affect the
condition of the delivered Vessel, and (2) the Shipyard certifying that (a) the
Vessel is free of any Lien of any character created by, through or under the
Shipyard; and (b) the Vessel was constructed substantially in accordance with
the plans and specifications of the Construction Contract as modified by any
change orders previously provided to the Administrator;

 

(f)           deliver to the Administrator a certificate of insurance complying
with Section 11.10 of this Agreement; and

 

(g)          deliver to the Administrator (1) an Opinion of Counsel; and (2) a
certificate of delivery and acceptance from the Shipyard and the Shipowner to
the Administrator with respect to the delivered Vessel.

 

SECTION 13.04.  Annual Audited Financial Statements of Shipowner and Affiliate
Guarantor.  The Shipowner shall deliver to the Administrator, in duplicate,
within one hundred twenty (120) days after the end of each fiscal year of the
Shipowner commencing with the first fiscal year ending after the date of this
Agreement, (a) the consolidated Audited Financial Statements of the Shipowner
and its subsidiaries for such fiscal year, (b) the consolidated Audited
Financial Statements of the Affiliate Guarantor and its subsidiaries for such
fiscal year, and (c) an Annual Financial Statement Certification as of the end
of such fiscal year.

 

SECTION 13.05.  Quarterly Unaudited Financial Statements of Shipowner and
Affiliate Guarantor.  The Shipowner shall deliver to the Administrator, in
duplicate, within sixty (60) days after the expiration of each fiscal quarter
commencing with the first full quarter ending after the date of this Agreement,
(a) the consolidated Unaudited Financial Statements of the Shipowner and its
subsidiaries for such fiscal quarter, (b) the consolidated Unaudited Financial
Statements of the Affiliate Guarantor and its subsidiaries for such fiscal
quarter, and (c) a Quarterly Financial Statement Certification as of the end of
such fiscal quarter.

 

SECTION 13.06.  Annual Accountant’s Statement of Reserve Fund Net Income. If
required by Article VI of this Agreement, within one hundred twenty (120) days
after the end of each fiscal year of the Shipowner, the Shipowner shall deliver
to the Administrator the statement of the Shipowner’s Accountant as set forth in
Annex N.

 

SECTION 13.07. Annual Reserve Fund Net Income Deposit.  If required by Article
VI of this Agreement, within one hundred twenty (120) days after the end of each
fiscal year of the Shipowner, the Shipowner shall deliver to the Administrator
the Reserve Fund Net Income Deposit, if one is required to be made, together
with a statement of the Shipowner’s Accountant as set forth in Annex N.

 

SECTION 13.08.  No Default Certificate.  (a) Within one hundred twenty (120)
days after the end of each fiscal year of the Shipowner, the Shipowner shall
furnish to the Administrator an Annual Financial Statement Certification dated
as of the close of such fiscal year stating whether or not the Shipowner and the
Affiliate Guarantor are in default in the performance of or in default in the
compliance with any covenant, agreement or condition contained in this





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 44

 



 

Agreement, the Mortgage, any other Transaction Document to which it is a party
or charter relating to any Vessel, and if so, specifying each such default and
stating the nature thereof.

 

(b)  The Shipowner shall deliver to the Administrator, in duplicate, within
forty-five (45) days after the expiration of each fiscal quarter commencing with
the first full quarter ending after the date of this Agreement, a Quarterly
Financial Statement Certification dated as of the end of such fiscal quarter
stating whether or not the Shipowner and the Affiliate Guarantor are in default
in the performance of or in default in the compliance with any covenant,
agreement or condition contained in this Agreement, the Mortgage, any other
Transaction Document to which it is a party or charter relating to any Vessel,
and if so, specifying each such default and stating the nature thereof.

 

(c)  Within at least 30 days or such shorter period as may be practical under
the circumstance, the Shipowner or the Affiliate Guarantor, as applicable, shall
notify the Administrator in writing before it executes an amendment to or
obtains a waiver of the Maximum Consolidated Leverage Ratio Covenant in the
Existing Credit Agreement or a Qualifying Credit Agreement, whichever is
applicable at the time, and provide the Administrator with the opportunity to
provide comments to the Shipowner or the Affiliate Guarantor, as applicable, on
any such amendment or waiver.  Such notice shall include information on any
modification to such covenant or, in the case of a waiver, the circumstances
necessitating the waiver, the length of the waiver period, expected actions
correcting the noncompliance, and any other material information reasonably
requested by the Administrator for its evaluation of the matter.  The Shipowner
or the Affiliate Guarantor, as applicable, shall have the right to enter into
any such amendment or waiver notwithstanding any comments received from the
Administrator and without any requirement to obtain the consent or approval of
the Administrator for such amendment or waiver, and the Maximum Consolidated
Leverage Ratio Covenant as so amended shall apply for all purposes of this
Agreement, including without limitation, to determine compliance with the
Supplemental Financial Tests of Shipowner and the Supplemental Financial Tests
of Affiliate Guarantor, as applicable.

 

SECTION 13.09.  Annual Vessel Condition and Maintenance Officer’s Certificate.
 Within one hundred twenty (120) days after the end of each fiscal year of the
Shipowner, the Shipowner shall deliver to the Administrator an Annual Vessel
Condition, Maintenance and Class Certification stating the condition and
maintenance of each Vessel; provided however, that this Section shall not apply
when the Vessel is in Government Use.

 

SECTION 13.10.  Annual Insurance Broker’s Certificate.  Within one hundred
twenty (120) days after the end of each fiscal year of the Shipowner, the
Shipowner shall deliver to the Administrator a certificate from its insurance
broker certifying that all insurance coverage required by Section 11.10 of this
Agreement is in full force and effect and that no premiums are past due.

 

SECTION 13.11.  Classification Certificates. As and when they are renewed and
received, the Shipowner shall deliver to the Administrator copies of all
Classification Society classification certificates relating to the Vessels.

 

SECTION 13.12.  Annual In-Class Vessel Confirmation Survey and Inspections.
Within one hundred twenty (120) days after the end of each fiscal year of the
Shipowner, the Shipowner shall furnish to the Administrator an Annual Vessel
Condition, Maintenance and Class Certification; provided that, the foregoing
shall not apply if either (i) the Vessel is in Government Use and the
governmental body does not permit classification and rating of the





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 45

 



 

Vessel, or (ii) the Shipowner is in compliance with the Supplemental Financial
Tests of the Shipowner and the Affiliate Guarantor is in compliance with the
Supplemental Financial Tests of the Affiliate Guarantor.  As set forth in the
definitions of “Supplemental Financial Tests of Affiliate Guarantor” and
“Supplemental Financial Tests of Shipowner”, for all purposes of this Agreement,
the failure of either the Affiliate Guarantor or of the Shipowner to maintain a
Qualifying Credit Agreement shall not constitute a failure to meet the
Supplemental Financial Tests of the Affiliate Guarantor or Supplemental
Financial Tests of Shipowner unless such failure shall continue for a period of
more than thirty (30) consecutive Business Days.

 

SECTION 13.13.  [Deleted/Reserved]

 

SECTION 13.14.  Quinquennial Appraisals of Vessels.  Within one hundred twenty
(120) days after the end of every five (5) fiscal years of the Shipowner
commencing the fifth full fiscal year after the date of this Agreement, the
Shipowner shall obtain, at its own expense, an appraisal of the fair market
value, replacement value, orderly liquidation value and forced liquidation value
of the Vessels from an appraiser approved by the Administrator and shall furnish
two copies of such report and appraisal to the Administrator within one hundred
twenty-five (125) days after the end of every five (5) fiscal years of the
Shipowner. This requirement may be met by the Shipowner by providing copies of
the latest annual class surveys and desktop appraisals of the Vessels to the
Administrator to the extent available.

 

SECTION 13.15.  Appraisal; Additional Collateral.  If (a) the annual Audited
Financial Statements submitted by the Shipowner in accordance with Section 13.04
of this Agreement indicate that (1) the Shipowner is not in compliance with the
Supplemental Financial Tests of Shipowner or (2) the Affiliate Guarantor is not
in compliance with the Supplemental Financial Tests of Affiliate Guarantor or
(b) the quarterly Unaudited Financial Statements submitted by the Shipowner in
accordance with Section 13.05 of this Agreement indicate that (1) either the
Shipowner is not in compliance with the Supplemental Financial Tests of
Shipowner or (2) the Affiliate Guarantor is not in compliance with any of the
Supplemental Financial Tests of Affiliate Guarantor and (c) at the time, the
aggregate value of the sum of (1) any funds on deposit in the Chapter 537
Reserve Fund (and/or the Capital Construction Fund if a Dual Use Agreement is
then in effect), and (2) the appraised forced liquidation value of the Vessels
and the Existing Vessels, as indicated by the Appraisal, is less than the
principal amount of the Note then Outstanding, then the Shipowner shall, within
ten (10) Business Days after demand from the Administrator, furnish to the
Administrator the Additional Collateral.  The Administrator shall immediately
release the Additional Collateral upon satisfaction by (a) the Shipowner of the
Supplemental Financial Tests of Shipowner and (b) the Affiliate Guarantor of the
Supplemental Financial Tests of Affiliate Guarantor for four consecutive fiscal
quarters, as evidenced by the Audited Financial Statements or Unaudited
Financial Statements submitted by the Shipowner and the Affiliate Guarantor in
accordance with Sections 13.04 and 13.05 of this Agreement.  As set forth in the
definitions of “Supplemental Financial Tests of Affiliate Guarantor” and
“Supplemental Financial Tests of Shipowner”, for all purposes of this Agreement,
the failure of either the Affiliate Guarantor or of the Shipowner to maintain a
Qualifying Credit Agreement shall not constitute a failure to meet the
Supplemental Financial Tests of the Affiliate Guarantor or Supplemental
Financial Tests of Shipowner unless such failure shall continue for a period of
more than thirty (30) consecutive Business Days.

 

SECTION 13.16.  Independent Survey or Inspection.  At any time or times during
which any of the following has occurred and is continuing: (a) the annual
Audited Financial Statements submitted by the Shipowner in accordance with
Section 13.04 of this Agreement indicate that (1)





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 46

 



 

the Shipowner is not in compliance with the Supplemental Financial Tests of
Shipowner or (2) the Affiliate Guarantor is not in compliance with the
Supplemental Financial Tests of Affiliate Guarantor or (b) the quarterly
Unaudited Financial Statements submitted by the Shipowner in accordance with
Section 13.05 of this Agreement indicate that (1) either the Shipowner is not in
compliance with the Supplemental Financial Tests of Shipowner or (2) the
Affiliate Guarantor is not in compliance with any of the Supplemental Financial
Tests of Affiliate Guarantor, the Shipowner shall permit the Administrator to
commission, at the expense of the Shipowner, an independent survey or inspection
of the Vessel.

 

r)     Section 14.01 is hereby amended to read in its entirety as follows:

 

SECTION 14.01.  What Constitutes "Defaults;" Continuance of Defaults.  Each of
the following events shall constitute a "Default":

 

(a)          A default in the payment of the whole or any part of the interest
on any of the principal amount of the Note then Outstanding when the same shall
become due and payable; a default in the payment of the whole or any part of the
Late Charges, prepayment amounts, premiums or penalties when the same shall
become due and payable; or a default in the payment of the whole or any part of
the principal amount of the Note then Outstanding when the same shall become due
and payable, whether by reason of mandatory prepayment, maturity, acceleration,
or otherwise; and continuation of such any such default for a period of thirty
(30) days shall constitute and is herein called a "Payment Default";

 

(b)          The following shall constitute and each is herein called a
"Security Default":

 

(1)          A default by the Shipowner in the due and punctual observance and
performance of any provision in Sections 11.07, 12.01 12.02, 12.03, and 15.01(a)
of this Agreement;

 

(2)          A default continuing for five (5) Business Days, unless otherwise
stated herein, after written notice to Shipowner from the Administrator
specifying such failure by the Shipowner in the due and punctual observance and
performance of any provision in Sections 6.04, 6.09(b), 7.07(b), 9.02, 10.08,
11.05, and

 

(3)          (i) A default by the Shipowner continuing for thirty (30) days
after written notice to the Shipowner from the Administrator in the due and
punctual observance of any other provision, condition or covenant in this
Agreement or any provision set forth in the Mortgage, provided that the cure
period shall be reduced to ten (10) days in connection with any failure to pay a
debt due or make a payment due under Section 4.05(a) or Section 6.08 hereof;

 

(ii) A default by the Shipowner in the due and punctual observance and
performance of any provision in Sections 11.01 or 11.01.1 continuing for thirty
(30) days after a Responsible Officer of the Shipowner first has actual
knowledge of the same;

 

(4)          (i) The Shipowner or the Affiliate Guarantor becomes bankrupt or
ceases paying its debts generally, or the Shipowner or the Affiliate Guarantor
is dissolved or, by a court of competent jurisdiction, is adjudged as bankrupt,
or makes a general assignment for the benefit of its creditors; or





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 47

 



 

(ii) a petition for reorganization of the Shipowner or the Affiliate Guarantor
under the Bankruptcy Code is filed by the Shipowner or the Affiliate Guarantor,
or such petition is filed by creditors and the same is approved by such a court
of competent jurisdiction; or a reorganization of the Shipowner or the Affiliate
Guarantor under the Bankruptcy Code is approved by a court, whether proposed by
a creditor, a stockholder or any other Person whomsoever; or a receiver or
receivers of any kind whatsoever, whether appointed in admiralty, bankruptcy,
common law or equity proceedings, is appointed, by a decree of a court of
competent jurisdiction, with respect to any Vessel, or all or substantially all
of the Shipowner’s or the Affiliate Guarantor’s property, and such court
approval or decree or appointment referred to in this clause (ii) shall have
continued unstayed, on appeal or otherwise, and in effect for a period of sixty
(60) days;

 

(5)          Any default in the due and punctual observance and performance of
any provision set forth in any of the Transactions Documents (other than this
Agreement and the Mortgage), subject to the longer of thirty (30) days or any
applicable notice and cure periods with respect thereto;

 

(6)          Any representation or warranty made in this Agreement, the Mortgage
or any other Transaction Document, or in any certificate required to be
furnished pursuant thereto, that is proven to be incorrect in any material
respect as of the time it was made or furnished and which has a Material Adverse
Effect remains uncorrected thirty (30) days after written notice to the
Shipowner from the Administrator; provided that the cure period shall be
extended to sixty (60) days for any representation or warranty which cannot with
due diligence be corrected within thirty (30) days;

 

(7)          Any event constituting a default under any security agreement or
preferred mortgage under Chapter 313, relating to any other vessel or vessels
owned by the Shipowner or Affiliate Guarantor, or guaranteed by the Affiliate
Guarantor and financed under Chapter 537, subject to applicable notice and cure
periods with respect thereto;

 

(8)          Any event constituting a default in payment by the Shipowner or the
Affiliate Guarantor under any non-Chapter 537 debt of the Shipowner or the
Affiliate Guarantor in an amount greater than $40 million and which remains
uncured for more than ten (10) days, and any event constituting a default (other
than a default by reason of nonpayment) by the Shipowner or the Affiliate
Guarantor under any such non-Chapter 537 debt of the Shipowner or the Affiliate
Guarantor in an amount greater than $40 million if such default results in the
acceleration of such non-Chapter 537 debt;

 

(9)          Any Special Security Default; and

 

(10)        Any event constituting a default under any bareboat or time charter
or contract of affreightment of the Vessel, subject to applicable notice and
cure periods with respect thereto.

 

(c)          Notwithstanding anything to the contrary set forth in this
Agreement, the failure or omission of the Shipowner or the Affiliate Guarantor
to satisfy any Supplemental Financial Test of Shipowner or any Supplemental
Financial Test of Affiliate Guarantor, respectively, shall not, by itself,
constitute a Default hereunder.

 

s)     Section 14.02(d) is hereby amended to read in its entirety as follows:

 





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 48

 



 

(d)          The Shipowner hereby irrevocably appoints the Administrator the
true and lawful attorney of the Shipowner so long as a Default shall have
occurred and be continuing and shall not have been waived by the Administrator,
in the name of the Shipowner, to demand, collect, receive, compromise and sue
for, so far as may be permitted by law, all hires, earnings, issues, revenues,
income, and profits of the Vessels and all amounts due from underwriters under
any insurance thereon as payment of losses or as return premiums or otherwise,
salvage awards and recoveries, recoveries in general average or otherwise, any
right of action against the designer, builder, surveyor, or other material party
for any fault, negligence or deficiency in design, construction or survey of the
Vessels and all other sums, due or to become due, at or after the time of the
happening of any Default in respect of the Vessels or in respect of any
insurance thereon from any person whomsoever, and to make, give and execute in
the name of the Shipowner, acquittances, receipts, releases or other discharges
for the same, whether under seal or otherwise, and to endorse and accept in the
name of the Shipowner all checks, notes, drafts, warrants, agreements, and all
other instruments in writing with respect to the foregoing.

 

t)     Section 14.03 is hereby amended to read in its entirety as follows:

 

SECTION 14.03. Waivers of Default. (a) If the Administrator shall not have
assumed the Shipowner's rights and duties under the Note Purchase Agreement and
the Note and made any payments in default under Chapter 537, and if the
Administrator determines that an event which, with the passage of time, would
become a Payment Default, has been remedied within thirty (30) days after the
occurrence of such event, upon a Request by the Shipowner, the Administrator
shall waive the consequences of such event.

 

(b)          If the Administrator shall not have assumed the Shipowner's rights
and duties under the Note Purchase Agreement and the Note and made any payments
in default under Chapter 537, and if the Administrator shall have determined
prior to payment of the Guarantee that a Payment Default has been remedied
within thirty (30) days after the occurrence of such event, but prior to the
date of demand by the Holder for payment under the Guarantee, upon a Request by
the Shipowner, the Administrator shall waive such Default.

 

(c)          If the Administrator shall have determined prior to the expiration
of the period required for payment of the Guarantee that a Payment Default had
not occurred or has been subsequently remedied by the Shipowner (and if the
Administrator shall not have assumed the Shipowner's rights and duties under the
Note Purchase Agreement and the Note and made any payments in default under
Chapter 537 and prior to any payment of the Guarantee), the Administrator shall
notify the Holder and the Shipowner of such determination, and, the
Administrator shall waive such Default.

 

(d)          The Administrator, in its sole discretion, may waive any Security
Default or any event which by itself, or with the passage of time or the giving
of notice, or both, would give rise to a Security Default; provided however,
that if the Administrator (i) shall not have assumed the Shipowner's rights and
duties under the Note Purchase Agreement and the Note and made any payments in
default under Chapter 537, and if the Administrator determines that an event
which, with the passage of time, would become a Security Default, has been
remedied within the time provided herein, upon a Request by the Shipowner, the
Administrator shall waive the consequences of such event; and (ii) If the
Administrator shall have determined that a Security Default had not occurred or
has been subsequently remedied by the Shipowner and if the Administrator shall
not have given an Administrator’s Notice and assumed the Shipowner's rights and
duties under the Note Purchase Agreement and the Note and made any payments in
default





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 49

 



 

under Chapter 537 and has not made any payment on the Guarantee, the
Administrator shall waive such Default.

 

(e)          The Administrator shall notify the Shipowner in writing of any
determinations made under Subsections (a), (b), (c) and (d) of this Section, and
the Administrator shall waive the consequences of any such Default, and annul
any declaration under Section 14.02 of this Agreement, and the consequences
thereof.

 

(f)           No waiver under this Section shall extend to or affect any
subsequent or other Default, nor impair any rights or remedies consequent
thereon.

 

(g)  No waiver under this Section shall be deemed to have occurred because the
Administrator shall have assumed the Shipowner's rights and duties under the
Note Purchase Agreement and the Note and made any payments in default under
Chapter 537.

 

u)    The lead in paragraph in Section 14.04 is hereby amended to read in its
entirety as follows:

 

SECTION 14.04. Application of Proceeds.  During the existence and the
continuation of a Default, (a) the proceeds (from sale or otherwise) of the
whole or any part of the Collateral (including the Chapter 537 Reserve Fund and
all Income Realized on the Chapter 537 Reserve Fund) and use thereof by the
Administrator under any of the foregoing powers, (b) the proceeds of any
judgment collected by the Administrator for any Default hereunder, (c) the
proceeds of any insurance and of any claim for damages to the whole or any part
of the Collateral received by the Administrator while exercising any such power,
and (d) all other amounts received by the Administrator, including amounts which
are required by Sections 11.10 and 11.12 hereof shall be applied by the
Administrator in the following order:

 

v)    Each of Sections 14.05, 14.06, is hereby amended and Section 14.07 is
hereby added in each case to read in its entirety as follows:

 

SECTION 14.05. Shipowner’s Rights in Absence of Default.  Except during the
existence of a Default, the Shipowner (a) shall be permitted to retain actual
possession and use of the Vessel, and (b) shall have the right, from time to
time, in its discretion and without the consent of or release by the
Administrator, to dispose of, free from the Lien granted to the Administrator
pursuant to Article IV of this Agreement and of the Mortgage, any and all
engines, machinery, masts, boats, anchors, cables, chains, rigging, tackle,
apparel, furniture, capstans, outfit, tools, pumps, pumping and other equipment,
and all other appurtenances to the Vessels, and also any and all additions,
improvements and replacements in or to the Vessels or said appurtenances, after
first or simultaneously replacing the same with items of at least substantially
equal value.

 

SECTION 14.06.  [Deleted/Reserved]

 

SECTION 14.07.  Shipowner’s Right to Prepay the Note Upon a Security Default. 
Upon the occurrence of a Security Default, or of an event that with the passage
of time, the giving of notice or both would constitute a Security Default, the
Shipowner shall have the right to prepay the Note in whole as provided in the
Note by giving the Administrator written notice of the exercise of such right;
provided however, that if the Security Default occurs during a No-Call Period,
the Shipowner shall effect such prepayment (and the Administrator shall accept
the same) by depositing the No-Call Prepayment Amount into the No-Call
Prepayment Fund subject to the provisions set forth in Article XVII for other
prepayments during No-Call Periods; provided,





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 50

 



 

further, that the Shipowner shall make the prepayment referred to in this
Section 14.07 not more than thirty (30) days after the Shipowner gives the
notice of exercise referred to herein; provided, further, that notwithstanding
any other provision hereof or of any other Transaction Document, neither the
Administrator nor the Holder shall exercise any remedies with respect to the
Shipowner, the Affiliate Guarantor or the Collateral hereunder or under any
other Transaction Document prior to the expiration of such thirty (30) day
period.

 

w)   Each of Sections 15.01(a), (b), and (d)(1) is hereby amended to read in its
entirety as follows:

 

SECTION 15.01. Consolidation, Merger or Sale; Mandatory Vessel Sale Prepayments.
(a) Nothing in this Agreement shall prevent any lawful consolidation or merger
of the Shipowner with or into any other Person, or any sale of a Vessel or
Vessels by the Shipowner to any other Person lawfully entitled to acquire and
operate such Vessel or Vessels, or any sale of all or substantially all of its
assets by the Shipowner to any other Person; provided that, the Administrator
shall have given its prior written consent to such succession, merger,
consolidation or sale or such succession, merger, consolidation or sale is
permitted by this Agreement.

 

(b) If there will be Outstanding Advances after such succession, merger,
consolidation or sale, any successor shall (by instrument amending or
supplementing this Agreement, and the Mortgage, as may be necessary), (1)
expressly assume, in accordance with the terms of the Note, the payment of the
principal of (and premium, if any) and interest on the Outstanding Advances or
the Proportionate Part of such Outstanding Advances, as determined by the
Administrator, and the Shipowner’s duties under the Note, (2) execute and
deliver to the Administrator, an endorsement to the Administrator's Note in form
and substance satisfactory to the Administrator, (3) expressly assume the
payment of the principal of and interest on the Administrator's Note or the
Proportionate Part of the Administrator’s Note, as applicable, and (4) expressly
assume the performance of the agreements of the Shipowner in this Agreement, the
Mortgage, the Note Purchase Agreement, and any related document.  When a Person
so assumes the Note and such Proportionate Part of such Outstanding Advances,
the Person and the Administrator shall execute an assumption agreement of the
Note Purchase Agreement and the Note and the Shipowner shall be discharged and
released from any and all obligations thereunder relating to such Proportionate
Part of the Outstanding Advances or the Proportionate Part of the
Administrator’s Note.

 

(d)(1) the Shipowner shall make a Mandatory Prepayment Election (which shall not
be rescinded) and shall send a Mandatory Prepayment Election Notice to the
Holder with a copy to the Administrator (which may not be rescinded) to prepay
the principal amount of the Note then Outstanding in an amount equal to the
Mandatory Vessel Sale Prepayment Amount and the Shipowner shall pay the
Mandatory Vessel Sale Prepayment Amount on the Intended Payment Date set forth
in such Mandatory Prepayment Election Notice (which shall not be less than five
(5) or more than ten (10) Business Days after receipt of such notice by the
Administrator), in accordance with the provisions of Paragraphs 14 and 15 of the
Note and Sections 12.2 and 12.3 of the Note Purchase Agreement; or

 

x)    In Article XVI, - Termination and Discharge, the text below the heading is
hereby amended to read in its entirety as follows:

 

SECTION 16.01.  Discharge of Agreement.  Except as set forth in Section 5.03 of
this Agreement with respect to a release of the Administrator’s Lien on the
Interest Escrow Fund, if the Note and the related Administrator's Note shall
have been satisfied and discharged, and if the





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 51

 



 

Shipowner shall pay or cause to be paid all other sums that may have become
secured under this Agreement and the other Transaction Documents, then this
Agreement, the other Transaction Documents, and the Liens, estate and rights and
interests hereby and thereby granted, shall cease, terminate, and become null
and void, and the Administrator, on the Shipowner’s Request and at the
Shipowner's cost and expense, shall forthwith cause satisfaction and discharge
and duly acknowledge such satisfaction and discharge of this Agreement and the
other Transaction Documents to be entered upon its and other appropriate
records, and shall execute and deliver to the Shipowner such instruments as may
be necessary, and forthwith the estate, right, title and interest of the
Administrator in and to the Collateral, and any other securities, cash, and any
other property held by it under this Agreement, shall thereupon cease, terminate
and become null and void, and the Administrator shall transfer, deliver and pay
the same to the Shipowner.

 

SECTION 16.02.  Release of Liens.  (a) If the Guarantee on the Outstanding Note
shall have been terminated pursuant to Section 2.04(b)(1), (2), or (4) hereof,
the Administrator shall release the Liens, estate, rights and interests in the
Collateral granted to it by the Shipowner pursuant to this Agreement and the
Mortgage.

 

(b)          Whenever the Shipowner is entitled under the provisions of the
Existing Title XI Financing to a release from the Administrator of the
Administrator’s liens created under the Existing Title XI, including without
limitation, the lien of the first preferred ship mortgages on either of the
Existing Vessels, the Administrator shall also release such Existing Vessel from
the liens securing the Note, provided however, no such release of the Existing
Vessels pursuant to this Section 16.02(b) shall take place prior to the fourth
anniversary of the Closing Date, and further provided, if at the time the
Shipowner would be entitled to such release pursuant to this Section 16.02(b),
either the Shipowner is not in compliance with the Supplemental Financial Tests
of Shipowner or the Affiliate Guarantor is not in compliance with the
Supplemental Financial Tests of Affiliate Guarantor, the liens on the Existing
Vessels shall remain until the Supplemental Financial Tests of Shipowner and the
Supplemental Financial Tests of Affiliate Guarantor shall have satisfied for
four (4) consecutive fiscal quarters.

 

y)    Section 17.01 is hereby amended to read in its entirety as follows:

 

SECTION 17.01. Mandatory Prepayment Deposits During No-Call Periods. If a
Mandatory Prepayment pursuant to Sections 11.12 or 15.01 herein is required to
be made by the Shipowner and (a) No-Call Advances are then outstanding under the
related note, and (b) the Holder has not accelerated the maturity of the unpaid
principal balance of, accrued interest on, and other amounts payable under, the
Note, as the case may be, then, the Shipowner shall: (1) with respect to then
outstanding No-Call Advances, irrevocably deposit pursuant to Sections 17.02 and
17.03 herein the No-Call Prepayment Amount into the No-Call Prepayment Fund; and
(2) with respect to all other related outstanding Unrestricted Advances, if any,
pay pursuant to Sections 11.12 or 15.01 hereof, as the case may be, all of the
principal amount then outstanding of such Unrestricted Advances to the extent of
the Mandatory Prepayment Amount, and interest, premiums and Late Charges, if
any, thereon.

 

z)    Each of Section 17.02(b) and (c) is hereby amended to read in its entirety
as follows:

 

(b)          [Deleted/Reserved]





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 52

 



 

 

(c)          The Shipowner shall have delivered each of the following documents
to the Administrator, in form and substance satisfactory to the Administrator,
on or prior to the No-Call Prepayment Closing Date, unless the Administrator has
issued a written waiver of its right to receive any such document:

 

(1)          An Officer’s Certificate from the Shipowner certifying the
following:

 

(A)         The No-Call Prepayment Amount is in an amount sufficient to provide
for the payment of all Scheduled Debt Payments on all Prepaid No-Call Advances
specified in the No-Call Prepayment Notice; and

 

(B)         The Administrator is irrevocably authorized to pay the Scheduled
Debt Payments to FFB on behalf of the Shipowner from the No-Call Prepayment
Fund.

 

(2)          An Officer’s Certificate from the Shipowner, calculating and
certifying to the Administrator that the No-Call Prepayment Amount is sufficient
to make all Scheduled Debt Payments as they fall due on the Prepaid No-Call
Advances, including the full payment due on the Prepaid No-Call Advances on each
No-Call Payment Date.

 

(3)          [Deleted/Reserved]

 

(4)          Any other opinions, certificates, documents or instruments that the
Administrator may reasonably request.

 

aa)   Section 17.03(b) is hereby amended and a new Section 17.03(c) is hereby
added, in each case, to read in its entirety as follows:

 

(b)          Any amount remaining in the No-Call Prepayment Fund after the final
payment of all Scheduled Debt Payments relating to the No-Call Advances shall be
the property of the Shipowner and shall be returned to the Shipowner by the
Administrator upon the request of the Shipowner.  Upon the occurrence of a
Default, the amounts in the No-Call Prepayment Fund shall be retained by the
Administrator and applied to the obligations of the Shipowner in the manner set
forth in Section 14.04 hereof.

 

(c)          When the Shipowner pays a No-Call Prepayment Amount sufficient to
liquidate the amount of Outstanding Advances and pays all other amounts required
to be paid together with such No-Call Prepayment Amount and all other sums that
may have become secured under this Agreement and the other Transaction
Documents, the Administrator shall upon the Shipowner’s Request cause
satisfaction and discharge and duly acknowledge such satisfaction and discharge
of this Agreement and the other Transaction Documents in accordance with the
provisions of Article XVI hereof to the same extent as if the Note and the
related Administrator's Note shall have been satisfied and discharged in full.

 

bb)  Section 18.08 is hereby amended to read in its entirety as follows:

 

SECTION 18.08.  Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Transaction Document or other
document delivered





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 53

 



 

pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof and the issuance of the
Guarantee.  Such representations and warranties have been or will be relied upon
by the Administrator, regardless of any investigation made by the Administrator
or on its behalf and notwithstanding that the Administrator may have had notice
or knowledge of any Default, and shall continue in full force and effect as long
as the Guarantee or any other obligation of the Shipowner or the Affiliate
Guarantor hereunder or under any Transaction Document shall remain outstanding,
unpaid or unsatisfied; provided, that any such representations and warranties
made solely as of the Closing Date shall only be required to be accurate as of
the Closing Date.

 

cc)   Each of Sections 18.13 and 118.14 is hereby amended to read in its
entirety as follows:

 

SECTION 18.13.  Amendments and Supplements to Transaction Documents.   This
Agreement and the other Transaction Documents may not be amended or supplemented
orally, but may be amended or supplemented from time to time only by an
instrument in writing executed by the Shipowner, the Administrator and the
Affiliate Guarantor.

 

SECTION 18.14.  Further Assurances.  In the event that this Agreement, the
Mortgage, the Administrator’s Note or any other Transaction Documents, or any
provisions hereof or thereof, including amendments or substitutions with respect
to either, shall be deemed invalid in whole or in part by reason of any present
or future law of the United States or any decision of any authoritative court,
or if the documents at any time held by the Shipowner be deemed by the
Administrator for any reason insufficient to carry out the true intent and
spirit of this Agreement, the Administrator’s Note, the Mortgage and the other
Transaction Documents, then, from time to time the Shipowner will execute on its
own behalf such other and further assurances and documents as in the reasonable
opinion of counsel for the Administrator may be required to carry out the terms,
conditions and intent of this Agreement, the Administrator’s Note, the Mortgage
and the other Transaction Documents and any other agreement or document executed
by the Shipowner in connection therewith.  Any expenses of the Administrator in
connection with the foregoing shall be a debt due from the Shipowner to the
Administrator in payment thereof and shall be secured by the lien of this
Agreement and the Mortgage.

 

dd)  A new Section 18.16 and a new Section 18.17 are hereby added each to read
in its entirety as follows:

 

SECTION 18.16.  Termination of RFFA and Depository Agreements.  Upon the
execution and delivery of this Agreement by the Shipowner and the Administrator,
(i) the Shipowner’s RFFA and the Depository Agreements shall each terminate and
its terms shall have no further application to the Shipowner thereafter, and
(ii) the Shipowner shall be subject to the terms of this Agreement in lieu of
the terms of the RFFA and the Depository Agreements.  The Shipowner and the
Administrator are executing simultaneously herewith an instrument reflecting the
termination of the RFFA and the Depository Agreements for inclusion in the file
of the Existing Vessels.

 

SECTION 18.17.  Concerning the Note and the Administrator’s Note.
 Notwithstanding anything to the contrary contained in the Administrator’s Note,
the Note, the Agreement or any other Transaction Document, (i) the obligations
of the Shipowner under the Administrator’s Note to make any payment thereunder
shall come into effect solely following (x) a Default by the Shipowner and (y)
in the event that the Administrator shall have made payment to the FFB under the
Administrator’s Guarantee or in the event that the Administrator shall have





Annex X (Special Provisions) relating to Contract No. MA-14454

Page 54

 



 

expressly assumed the Shipowner’s rights and duties under the Note (such
assumption referred to herein as an “Administrator Assumption”), (ii) any
liability of Shipowner under the Administrator’s Note shall not be in addition
to the Shipowner’s obligations under the Note and shall be reduced by any
payments made by Shipowner or Affiliate Guarantor under the Note, (iii) the
Administrator’s Note shall evidence solely the Shipowner’s obligation to pay the
Administrator any amount that the Administrator may be required to pay to the
Holder of the Note under said Guarantee, (iv) the amounts due and owing by
Shipowner under the Note and the Administrator’s Note shall constitute a single
indebtedness in a maximum collective principal amount not in excess of the face
amount of the Administrator’s Note, (v) the Administrator waives any rights of
subrogation, contribution, agreement, or otherwise arising under the Note, it
being the intent of the parties that the Administrator’s right to recover from
the Shipowner any payments it makes under the Guarantee shall be solely as set
forth in the Administrator’s Note (it being acknowledged and agreed that the
obligations of the Shipowner under the Administrator’s Note are secured by the
Collateral), (vi) the maximum liability of Shipowner and Affiliate Guarantor,
collectively, under the Transaction Documents with respect to principal payments
on the Note and the Administrator’s Note, collectively, shall in no event be in
excess of the face amount of the Administrator’s Note and (vii) in the event of
an Administrator Assumption, then the Shipowner shall be automatically and by
operation of law discharged from any further liability under the Note.  In the
event the Administrator becomes the “Holder” of the Note, the Note shall be
deemed amended to become consistent with the terms of this Section 18.17.  Upon
any Administrator Assumption or any payment by the Administrator under its
Guarantee of the Note, (i) the Administrator shall provide prompt written notice
of such assumption and/or payment to the Shipowner and (ii) regardless of when
such notice is provided, the Administrator shall upon the written request of the
Shipowner confirm payment of any such obligations assumed or paid by the
Administrator under the Note.

 

 

 

 

 

END OF ANNEX X

Annex X (Special Provisions) relating to Contract No. MA-14454

Page 55

 

